     Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 1 of 181 PageID #:
                                        70829
                                                                         Tetile 4---Etteet ef 101:veem Progoisiolene and Pregaenskine en
                                                                         Segation (Percent Sedated) eed Sleeping Mots is Mala Mies
                              p+*9,>»,,x»4"0                                                                                   Piep:molt»)
                    20
                                                                               Oota          r3          Stegen                       Slespeig
                                                                            (simalreg)     Se:~         "time (m'n)      Sedatad     Time (tioij
                                                                             0 ()/~e)          0           0               0             o
                                                                            125               17           0.3±01          0             0
                                                                            25               100           8.2-1. '1.7     0             0
                                                                            76               100        >iz.;              0             0
                                                                           tO0               100        >15                0             0

                         19   20 30 40 59. SO                               The initial phermaeolegical aseessment of the two torn-
                              HniC0t`.~a, w/).,)                         plexes used a 1-mise model to qu£arstitata the nature, enset,
     l—Phase—Solutligty rs•Me piagnanelone iA.4yee) pinsenoloce          and. duratiori of the aneathetie reaction.           illustrabild in
Wrype) as s Node« 14:ydremopyl-ti-erifotiener:      concestraiioa:       Teble 4, pregnenolorie was inactive es either an induction or
                                                                         maintenimee agent at doses as high as 100 panolikg (32 mg/
               7$                                                               Pregnesiolone, conversely, exerted sig ificant activit-y
                                                         PlIsgramakIne   with iv administration sedating 100% of a nimais at 25 smet/
              50-                                                        kg (8 ingiltg). These resulte are konsistent with prnviottely
                                                         Pieg~34>
                                                                         publialied data for pregnanolone sdministered in an organie
                                                                         ixisolvent. Gyermek et al_ found that the minimum aneathetie
              25                                                         dose for pingnanoiorte was 2.5 risgikg when the drug avsa
                                                                         adminiatered iv in dimethyi sulfoxide227 Comperiwns of the
                                                                         citrrerst results for pregnenolone with histerisal essesernenta
                                                                         are more problematie. Gyertriek et tal. reporten' that preg-              .• ,
                                                                         nenolone ie hiactive when edministered ip kantig a paradigin
                                                                         in which the drag waivgiven Us a suspensiori ira €."M€:..:4: Under
                                                                         these conditions, it ia pnesible that the poor solubility of
              -50                                                        pregnenolone ma>, have marked poten:hal activity. The ability
                                             0.25% PVP
                                0. 93% PVP




                                                            C3       x
                                                                         ta selubilize .pregnenolone aqueons HPfleD has allowed for
                                                                         a direct rocasursi of the artivity of the drug through art iv
                                                             N           administration route (the fint auch determination. for tbis
                                                                         steroidi. Reaults from the current evaluetions strongly point
                                                                         to a leek of intraisic                      aetivity rather than
                                 Polyiner
                                                                         litnitation duo f2.3 pharinaceutical parameters posr aqueous
Nare 2--Pect (if      wate~le mytms o3s 11:e sok:wo:aten of              soluhility      peer complex diasociation) ixa delinirig the ;spec-
ptagrati~ and pin-mobile by a i0%    soioten HPfleD.                     trum of ai:walletje activ-ity. This suggestion           'ilatered by
                                                                         the magnhade of the equilibrium constant for pm-pik:minne,
approximately 4760 n -1 ixa the CeSe of pregnenelone end .90(X.)         which wou/d indicate a dyrisinie complex half-life of 4x l ma,
 M-1 in the entte of pregnansione. These values are in good               ineaning that .cerriplexatioia ehould not significantly reduce th e
agreement with. other etructurally related st.eroids." Solid             hiaava,ilalaility of the             Pregnanolono, which is as-
remplexas of pregisanidone or pregnonolone with             wem          societed with a com.plexation constant of almoat twiee that of
 prepared and eoznained 101..3 inid fsd mg/g, respeetively.               pregnenslone, demonstrates potent and rapid action with
          8ippmech that hes heen euggested to enhaince drug              induetion graas on the order of a few seconde after iv
eolabilization in eyclodaxtrin the wie of ionen quantitiea of            adrainiatretion.
 phermeceotind pgymers snel sa HPMC, EVP, Chle, and                         Important:1y, these date strengthen the argument that the
dextrana. The inethed of preparation of these CyCiodextrin                             pinvolted by pregnartolone ih the result of a specifie
 flyataMS MeltIde heating the drug, polyiner, and rynkidextrin            receptor interaetion. Traditionally, enesthetie action hes heen
 tonder autorlave conditions. As illustrate.d in Tables 2 and 3           related te plsysieochemicel propertiee of Om agent examined
 and 1.'1g-ure 2, the bydrophilic 1301pr:ere did not provide              ineluding hoth lipid saitthility (Meyer —Overton hypothesie)
 improved eolubilizetion in the case of pregnanalarie. On the            and ineleeillar volume." .,,,Stich considerations do not seem to
 ether hand, IIPMC and to a leaser extent PVP iniproved the               be invelved with the actions of the steroids currently under
 soltiiiiiity of pregnenolone in KIWI) with beet resulte with
 0.10% liPMC whiel genented an inereeee in eolubility of                  investigation Small st -uctural. modifications such as the
 60%. These compeunde ere thotight Ø interaet with cycla-                 introduetiort of a double bond restalt in orily limited changes
 dextrine and their puste to form thermodynamically atehle                in log P and othar proporties (Tahle 1) bat major alterations
sterriary complexes.'4 Data aupportive of the model include              ir pharrnacalogical potericy,          pregnanolone ie a highly
 published infermation ehowing s.n int4sraction betweert eyelo-           potent anesthetic agent while pregrienolone                devoid of
 dextrins and vicieus cellulose derivatives,.0           studies          pharmacologiced setivity., These date svould auggest that et
 demonetrieting direct interimolticular iriteractions, and diffu-         high degree of stnietural spe.citIcity is required for aetintl:
 ohm etudiee. Ia the letter, the temen« complex. (which                   jxiintiog to a niceptor•reediated eventsm-2 Sim ilar conelusiarts
 required heating at autoclave conditions to form) for varloue            ware reachecl .with alfaitalone and &6-alfaxalone. As in the
 system was fsund to diffuse more slowly through sem.iperrie,             present eimurastance, sdfaxalone is a highly potent anoathetie
 Molt.: cellulose membranen than did 1131ei3xKlitïgrked                   atemid Ml.ilA the                   derivetive locks any signifi-
 whieh •%swe net heated) ersteces cnntaining the th-ree comps--           cant activity. While isme evidence suggeste that the zessen
 nente (T. Uitwon unpatiliehed results).                                  for this differenee is relatecl to merohrane hilayer eifexts, the

                                                                                                       i&tim41 af PuringuWic&  Se>aces /1157
                                                                                                                       PTO-000548
                                                                                                            Vol 84, Na 10, Ot-100« 1995
                Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 2 of 181 PageID #:
                                                   70830
 Tehia S     ed intravarms intrapetenaisei rentamoiotie Pese oze                                             4£0
 fadodem Time in Mate einef Wega flata
                      Male                                         ezernsfee
                                                                                                             300              FesttAte
     -e    rel6neg)     fettete Time (s1            Dose tingle)       ßeicson TOOO (Se)
                                          inaniesoos
           .4                rio inatiaere           11                    79.67 t 4.3>
       2,2                   4.3*. 0.4              46                     60.21±2.5
       2.0                   3.7±02                 e-207                  K311
       5.7                   4.Ø±
      11.0                        ± OS
      46-155
                                           kataperiforiesi
      46                     >>00±31                   107                8391. 4r
                             550                                          634*, 4r
      e7                     465 t 42
                                                                                                                100        200           300        400      eiso
    138                      295 ze..,19                                                                                          Dose fprnol/K0)
    276                      4351,- 37                                                      Fee 4—Etfeet eaftes iittateaeseteet cezee seagnareforte en sfeeping
                                                                                            ere in iraie and fettliefe safa. Astee.s Ostes a sign&ars (p < 0.05) t91esioce
    *Fix ißlaboeen elz.e;es, astetnies.        zieme skriemt (p.: 0.05) deettinme           taifweini faßfos find teilees. At itts 337 peinekleg date (§), p= 0.052.
 tetween :nee atee femaiss.
                      4 ee                                                                   iv administration, As in the esse of iv thesing, signifirant aex
                                                                                              differenees associated with ip induction were apparent, with
                                                                                             .malea sahibiting erignilicantly shorter türme to seclatim than
                                                                                              feenalee (Table 5). At a dose of 107         for example, nearly
                                                                                             15 min was reeenred for induehen in fernab rate while
                                                                                             sitnilarly treated male rata were sedatted within 8 min efeirtig
                                                                                             adrainistration. Similterly> sleeping times were dese-depenel-
                      200,                                                                  ent for bath roales and fentaIee, with male animals bang
                                                                                            oignificatetly mere 80rAitive to the efferte of the steroid than
                                                                                             femele rate (Figore 4). Theee reenita are ixstmeeting, eepe-
                      100-                                     e>ifflee                     eially when related to the action            alfaxalone. Ilse of
                                                                                            alfeetalone iv over a dose range of 1.6 to 48 nee ira the rat
                                                               Feinste                      was net associated with a significant eat ditlerense.')        the
                                                                                            ether hand, ip data auggested a pw.enero:1 eifert. Speeifers:4,
                        0-4                                                                 Fmk ei. tound that eifaxakme was more potent i.xr femalea
                                       200          400      600               800          thart in tnielea arid t.hØt tiris difference was age-red.ated arid
                                Dose (amof1/(g)                                             ceuld he ebelished by adnennetration of entregens to the male
        3—Effect e irden ntaweems deses of ptagreinoione cse sleseeg tissa                  ratte. The eurrent date revealed that pregrianelens also
  maie exifeinoie te, keefise erde a 24ziltant (p< 0.06) *wem beteen                        eserts a sex differenee whieh tenda to be more apparent after
rnaies aste feteafes,                                                                       ip than iv doset% hui ans in whieh mattes were -stete sensitive
                                                                                            than females. The ip data indicated that, on everage, entales
  steenipest evidence siegeste Mteranion with a speeifie (GMla)                             slapt alemet twire as logg sa fetnales for a given dem. When
 reesptior.suus4                                                                            tim dato. is eompared that of alfaxelone, .ip doaing iu nutles
     Several rat studiee werz completed to establisis arid eher-                            gave significantly tonger atespin,g times for psegnanaleme dien
 aeterize the pharenecological potency of the pregna-                                       for eittruielone (hy approximatedy 3-fold) while fetnales wate
 nolene*HeeD contolex ineladingry, ip, and pi) do g M male                                  mosre sautive ta alfazedene than pregnanolone." The reeson
 and trenale ennziels. The induebose of anesthesia is reported                              for the meire potent seien of pre.grianoione irr trialee ae
 irn Tabie 5. Aß inelicated, induction times aubaealsaesnt ttt iv                          oompared tar fetnales is not known hat this steroid is kXitAetl
 dem« adteiniatration wers getterally quite rapid in both inales                           te express wide apeeiee and Best variationa"
 and kmales end were gensnelly not dose-dependent A                                             Oral doairg,g,nf the pregromolone eomplea te male rais slict
 estatiatically alswer indueben ara faeudes was ohseme(' at dogrea                         not .result ixs indueein er Ines of righting at the highest
 /smer than 69 resgilrg (i.e., at a dose of 11. xtigikg, it regtnrad                        winktheil desee administered (704 proeist:1:g, 221 reiglieg), In
nearly $0 a for indteetion ira fiemale rate wilde eiranilØlyr tseated                      fenittlee, dosea of 1.104 and 221 trigikg meistheil irn induetion
maie rate werd aedated within 6 s of artig adrerinistration).                              times of 23.6 und 26 min, reepitetiyely, and sleeping times of
Sleeping time WA8 highly correlated with dose of eirugs,                                   135,3 and 212.6 min, respectively, As in the mgee, t3ta Beet
illustrated in Figure 3. The response curvez              ineies and                       higher does (1438 Arealiligt proved to be lethal. Maus, in die
 femalers teere parallel and there was a tendeney for males to                             saae of lx) administration, fetzales were more aen,reitiva
lsa nere soneitive to the effects of the steroid than females,                             titteles, in centraat to pare.nieral thaiire
Sigeltecent dieerewett in sleeping time were ebserved in the                                    Totioslagy assentatnants wate milde esing a.ts ernte lethality
lowers portion       die dose range hut diaappeared at higher                              painufigin.,        illustrated in Figtire. 5, pregnanelene wes
desee, Date from this study also Ealiggeeted that pregnanolone                             significaritly more Mine to reales than fernziem, with Lithe,
is a more potent alseeetheetie agent than alfaxtelone hut tisav                            valuee of 365 and 548 Asnoblig, reepactively, The higher
eia ineleesee petency was sex-related. On a molar bannt,                                   tesieity is eettaiatent with the higher p/earinstmlogical artivity.
pregnanolone pmduces a 4.5-föld lenger sleeping eine than                                  The LI)e.;.) ofpregnanolene where administerseel ip to mies was
did alfamalone over a range orth.een in male animals while it                              determined to he 465 i.emeeMeg. The value for femalets »mild
was almaat UM lese potent in fensalee.4'                                                   tuet lx determined since tite highest dose emarnined (433 smoli
    Intranetitonettl admixtistration generated itidnetion times                                  or 136 mgikg) nateeei na detithe rrr the treetment grorafs.
which weree eignificantly Imiger atler th•t\se amciated with                               Ora/ deees of the pregnanSiene oemplex et 1438 gnioille.g in

1168 /,kvm? sof PItannsosts Bio.seme
       WI. $4,       (kebet                                                                                                                         PTO-000549
       Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 3 of 181 PageID #:
                                          70831
                                                                                 12, Lambert, J. J.; Pets.re, J. A; Stii~ N. C.; He-ias, T. G. Ciba
                                                                                                Syrap . 1990, 153, 56-82.
                                                                                 13. Deur-seh, S. i.; Mastr,spanla, .1,;11.1.tri, A. C1/n, NwmpA
                                                                                                                                            e      rsrmdca1.,
                                                                                      1092, 15, 362-354.
                                                                               • 14. Mniewak.ii,        D,; Harriosa, N. L; Sa/swa:t" R. D.; Sarker, J.
                                                                                      i:-:Paul. S. M. Seíaneii 1984, 232, 1904-1007.
                                                                                 15. Kgdor. S.- K.; Kadet, M. J.; Biomu, 11, M.; Agaello, P. J.; Pa», S.
                                                                                           Lnubach, G. D. J. Pher~s1. Exp. T . 11157, 1/9. 299-
                                                                                      34.
                                                                                 16. Galley, Á. H.; Lawn/an„ L. H. ar.. Med. J. 1999, 332-337.
                                                                                 17, Cneker, J. D.; Elka. j.; M.s.y. P. J.; Niee, F. A.; .PhíR/ppa, G. 11.;
                                                                                      Wa.11, W. F. J. .114,Ki, CA4Tn. .2.865, 8, 417-425.
                                                                                 19.. .Atkinsem, R. M.; DeVix,3, 13.; Pratt,         Sha.rpe, H. M.; Toisneh,
                                                                                      E, G. J. 514\4, Cherri, UW, 8, 426-432.
                                                                                 1.9. Powali, H.; Morgan, M.; Saar, J. W. Andesthesin 1991, 47, 257--
                                                                                      290.
                                                                                 20. Lanoeri--Barketrián, C.:              L. L.; .Ekłand,    Tharateriaaan,
                                                                                      M. Pharnar.,..-rd. Tarko!. 1393, 62, 143-140.
                                                                                 21, Awling, W Fitoh, W.; Wetem, A.; Simp,iion, P.; Prys-Roberet.
                2                                                                     C.; Ssani, J. W.; Cl~ › R.; Ctoper, 1s. M.; Savage,. T. M.;
                 22       2.4      2.6   2.e      3           32                      Cambell, IX Lancet 11*>79 2, 71-73.
                                    Dose (groallkg)                              22. Wright.. P. J.; Dm-ul^ J. W.„4~sthesín 1982, 37. 1209-.1213.
                                                                                 23. Carabali, D.; Forreetar, A. C.; 1416.1ar, D. C.; Hx. :i, I.; Ke.nnedy,
Fepta 5-Awto kstially à3t intravalottsly extra•cłsweil gagaanokm        aocl          J. A.; Lawie, T. D.; Lori/nas. A. R.; Me.Call, D. Br. J. AmeesSh.
tomaie fala                                                                           1971, 4.7, 14-24.
                                                                                 24. Flahar, M. Annesth. int.ens. Cara 1979, 4, 33-35.
                                                                                      Tnehon, P.; Desentea, J.; Laabi-Loquerie, A.; Gzili:A, J. P.;
temalea or 1028 iarr al:rkÀl irx nialco rosuited in 100% inertabły                    Evresnr, J. C. Br. J. Aluxes:h. .19.83, 55, 715-717.
of thi trustad anirnals,                                                         26, Farnie, M.; Lereaz, W.; Kapp, B.; 1,11ban, L.; Sehrna, A. ,4.gen./..s
   In mncluaiers, water-seluble complexos of prognanolorio and                        As.•.rions 1985, 26, 266-269,
                                                                                 27, Gyannek, 1.›.; Iriarta. J.; etabba, P. J.                     1968, 1 i,
prognortoIone were prepamd and te6ted             animal madols of                    117-125.
sneatliorna. While compkace of p                 or .svem inactive               28. Overmak, L.; Gentil«, G.; •Plein1ng, N. Iria. d, Neumpli.oris-oico2.
as iv »celbant:i: (coafirtrnng biatorizal ip data), proosmolone                       1497, 6, 191-198.
estertad highly petent action. Isitamatingly, wh4le a.ffizalone                  29, Carl. P.; Plisoldłels, S.; Nialsen, J. W.; Soim~r., M. 19.•' Lind-
                                                                                      haka. M.; Karlan, B.; 115akettore, T. Arioo1hosia 1996, 45, 199.-
czerta txiere efilcacititio action in fornalce aa oppotted to maksv                   197.
pmgtiiinolone appeace to be more: patent                nialea efta):            30, Gray, H. S.; flak, B. L.; Whitakor, D. K.; Radafnxth, P. Br, J.
pamntaral adininixtration. Convaraoly, ocel administratien                            Aiides0i. 1992. 68. 272-276.
of psiegnanoltnic suggoetad greater petency              fornalce: aa            31. Walff, J.; Carl, P.z Hazena, P. W; Hag-ok/1:14s, S.; Chrietensan,
                                                                                       M. S.; Smason, M. B. An.e1hesialogy 1994, 81, 623-627.
opt3mied to enalea. Tha pliarinacological zac-biura d preg-                      32. Wankerd, R. J.; Stalla V. J. J„%ren€, Sd. Techna/. 1990, 44,
natiolone was eseriaci rapidły after odninxistmtion, indicet-                          139-149.
ing Unit tise cyclodestrin ceniplexation in no 'omy mitigatad                    33. Sr.s4tIl, J. eyelodestrios on4 Their ładosiott Cotoptme.zz; Akis-
the bioavaiłability of 1.5;se drug. 'Nasa dała ouggeat thot                            deatiai Kinefix Buclapaiit 1982.
                                                                                 34. Pithn, J.; Milaaki, J.: Paka, 11..; Psnaell. L.; Heicedan, K. In/.
HPS3CD tony be a Usefulvehicie for ałel':rnd ancatlictice in bot.h.                    Pharm. 15:188, 28, 73-82.
experimental proecdures3,1:* aa s.aell aki in pdentibl                           35, Yeshida, A.; Arkan, H.; Dekansa, K.; Píthn, J.               J. Phann.
develepnierit Suppmt for thia statarnent cornea trem the                               11188, 46, 217-222.                                                      ko• -"'
solubilizing powor of the excipient and ita aa.fety ix2 varieue                  36. Loassan, T.; Brewater,              Denniderf, H.; Bodor, H. Phar-
                                                                                       manuti.nehe Zei.tisng-Wíassaschn/k 19131, 4, 5-10,
specica including butna...na, Erixt.ilsion-bated forinulaticria af                                                     àra
                                                                                 37, Brawstar. M. ln M•30 7%-ends C:yriockstrip.s; Duchene, D., Ed..;
pragi-sam:1one natul in clinicai ºriala arero ear.~red to contain                      Editiensi da Banta Pubilehexii: Paris. 1991; pp 313- 350,
4 rngs`rof, Uaing Cha cyclodexthn-basad taolinelow deac~                         38. Brewater. M. E.; Bat«. K; Bodor, N. IW.               Pkerm., 1990, 59,
barcin, a oirnilar eyetani txmli..1 be conflgured     iming111),:3CD                   233-243.
concanłcetiona bałwmn 5 and              »lv, At hunom aneothotic                39. Maeena, J. L.; Put1sman, P,; Verheyers, P. In New Trends ìn
                                                                                      C5k.14.4.xtritis; Duaberia, D., Ed.; Edikinna de Sante Publieheraz
&eon of pregnanołone (0.5            1.0 inglkg),z' a 4 Inwn11110%                     Paris, 1991; pp 311-407,
wfv HPPCD formillałien tmuld wmerate a total R-POOD doso                         40, Brewster, M. E..' E....ates, K.; Badot, N. J. Pxiivni. Sc;. Technoi..
of 12,5-2S rogikg, which is in the rango of łhat already ueing                         1989...4a, 262-265.
íxr odviinced alinka:1 txiala."                                                  41. ;bates, K. S.; 6r4wster, M. E.; Wabi>, A.             Bodor, N. łat. J.
                                                                                      Phariii. 1090, 65, 101-107.
                                                                                 42, Bodor, N. Huang, .M.-J. Pix«rX11, Sei. 1992, 8/, 272-281.
                                                                                 43, Dewar. M. J. S.; &ablach, E.; Haitly, H.; StawsrL J. J. Ara,
                      References and Nołes                                            Chem. Siw:•.. 1995, 107, 3902-909.
                                                                                 44. Bodor, N.; Clabiovi, Z.; Wang, C. 3C. ..7. Am. Chem. Sof:. 1989,
  1. Selye,         Pharmaeril, Exp.           1841, 73, 127-141.                     11.7, 3763-3736.
  2, 1's'cliziaachet, M. Treads Nedeci. Sd. 1930, /3, 359.-362.                  45. Millar,        ,; Taintar„ 51.4, Phie. S6e.E.i.p.a2&. Med, 1944,57,
  3. Bitu», D.; 1-/ilvera, R. J.; KelIngg, C. 9. aii3i4         IM. 561,               261-254,
     ł67-1.6ł,.                                                                  46. Hi ieln, T.; Gannera, K. Mv. Ann/. C'Aern, inairurri. 1065, 4,
  4. Se1e111, D.; Boli.per, M. B.; Gai:, K F.:4r, J. PAnrmero1 1989,156,               117-212.
     32,5-329.                                                                   47. Lalbsin, T.; FridrikediAtk, H.; Sígurdardottir, A. M.; Dada, H.
     Nerberg, L.; Wahlatrtian. G.; Bi/nkistr5in. T. Pharmaeisl. Tkuk-dl.                    J. Marna 1994..110, 169-177.
     19.87, 61, 42--47.                                                                R3adaa, T.; CwierSna, B. Phiirmaxie 1994, 49, 437-660.
  6. 61.1küsogin, t.; -.rnalhisnaner. J. G.; Kriager, N. R.21.rwt.A.Aatx4.       49. Pitha. J. la New Trendu /n Cyclodextrins; Dudlane, D.. Ed.;
     UM, 77, 27-31.                                                                    Edkínna dat 1.1.e.nte               Parie 1991: pp 351-367,
  7. Wieła//41,                                                                  50. Klak exdo, C. O.; Heaketh, T. R. Nałare• 1975, 256, 179-192.
                    Lan, N. C.; Miranedagffi, S. and Gaa, amin aks.s.            51. Banka. P.'' Peara, C. B, Br. J. iowth, 1985, 57, 512-614.
     1991, ee65, 2S,'"ś-268,                                                     62. Oliwa', A.E.; Dannier, D. W.; AkiMf5"4, M, .fi'tt272. PLCk. 1091, 557,
  8, Luntz-Leybrnaa, V.; . •.a.sisid, R. K.; Collins, A. C. E . J.                     298-302,
                    19110, 185, 239-242..                                        53. M,akriya.n.niss, ts..; Feeik, S, J. Med. Ch.em. 19419, 26, 466-469,
  9, Child, K J.; Ca/nie, J. P.; Dav/a. B.;              M. G.; Peati..-: D.     54. Fssik, S.; Makriyannla, A. Ma/, Pharmaen/, 1988„ 27, 624-629.
          Twitusell, D. J. Br. J. .4~h. 1911, 43, 2-15,                          58. Pink, G.; ..Sexkitr. D. K.; Dziw. 1ì. C.; Diak. H.; Barthwiek, N.;
 10. Peteraan, S.. L. Neartipharmaeohwy 1999, 28, 677-879.                             Makilek, S.; Tvrinn, M. No/nra 1992, 288, 270-272,
 lb Paters, J. A.; Kirkr/ese, E. F.; CO,U0,C,h33D, R.; Lambert. J. J.;
     '1\iraer, A. J. ar, J. Phni-nan.,oi. 1968, 34, 1261-1269.                      >1.8959158V


                                                                                                               Jotsmi o! Pha;7º~.~
                                                                                                                             PTO-000550                 159
                                                                                                                   W. 34, Na 15, OCiCkW
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 4 of 181 PageID #:
 Acta Derm Venereol 2001; 81: 134-136 70832                       XPOO9063026
 CLINICAL REPORT

 Pyoderrnatitis—Pyostomatitis Vegetans: A Clinical Course of Two
 Decades with Response to Cyclosporine and Low-dose
 Prednisolone
 THOMAS BRfNKMEIER and PETER .1. FROSCH
 Department of Dermwalogy, Sweddsche Klintken Doronand, and University of Wittenglerdeeke, Germany


 Pyodermatitis—pyostomatids vegetans is a rare, polymorphous
 inflammatory disorder of the skin and oral mucosa first described
 by Hnllopeau in 1898. On the skin papules, mistiries and reddish
 brown annular vegetating plaques develop, most frequently in
 the intertriginous areas. In the mouth, yellowish flat ulcerations
 arise, typically in the shape of "snail tracks". The association
 with inflammatory bowel disease is very common. An unusual
 case with a chronic relapsing course of 2 decades is presented,
 Gastrointestinal inflammation was absent. Prednisolone in high
 and medium doses suppressed most lesions. Various attempts
 with other drugs (dapsone, isotretirroin, azathioprine) to reduce
 the cortitosteroid dose failed. This is the first report of the
 successful treatment of pyodermatiltis—pyoslornatitis vegetans
 with cyclosporin A, which proved to be highly effective in this
 regard. The unknown aetiopathology of pyodermatitis—pyostom-
 atitis vegetans is &classed. Key words: 11,21Iopeatt; paillogenesis;        Fie. 1. Confluent pustules on the palate (early stage).
 inflaannatory bowel' disease.
 (Accepted February 5, 2001.)
 Acta Derm Venereal 2001; 81: 134-136
 Dr T. Brinkincier, Staedtische K.liniken                   Dortmund,
 Hautklinik, Beurhattastrasse 40, DE-44137                  Dortmund,
 Germany. E-mail: stkd.hautklinik@doicom.net


 After a century of scientific dispute, at present pyoderrnatitis—
 pyostomatitis vegetans (PPV) is generally considered to be a
 distinct clinical entity in the spectrum of chronic pustular
 dennatoses. It is an uncommon inflammatory disease of the
 skin andlormucosal membranes with characteristic vegetating
 lesions. The infiltrate is polymorphic and •eosinophils are often
 present. However, diagnosis is largely based on exclusion
 ziteria. The aetiology and pathogenesis of PPV are unknown.
 An association of PPV with inflammatory bowel disease is                    Fig. 2. Late-stage venerating annular lesions on the legs.
 well established.
                                                                             occurred on the inguinal skin and could be controlled by laml
                                                                             application of triarncinolone ointment.
 CASE REPORT                                                                    in April 1998 the patient developed a generalized recurrence of
                                                                             arythematons papulopustules involving the scalp, inguinal areas, per-
 in October 1979, a 32-year-old Caucasian clerk was referred to our          lanai region and elbows. The -enantherna was characterized by friable
 lepartment with a 1-week history or pustular orogenital lesions             tiny yellow pustules affecting chiefly the buccal and labial MUCOSA,
 ,Fig, 1) and a papulopustalar skin eruption affecting his back, intertri-   soft and hard palate, as well as the tip of the tongue, The patient was
 Oious areas, feet and heels. Systemic therapy with corticosteroids,         hospitalized with the working diagnosis of PPV. Systemic administra-
 antibiotics and iminurioglohalins caused remarkable relief. One year        tion of corticosteroids, starling with 80mg rnethylprednisolone per
 later, in September 1980, the patient was admitted again presenting         day and slowly titrated to a maintenance dosage of 8 rag, once more
 with rapidly progressive, erythernatous, sharply demarcated, discoid        succeeded in complete remission. The patient was discharged in May
     annular, pustule-fringed plaques, located predominantly on his          1998. After an acute. re-exacerbation in the groins in August 1998 a
 =ramifies, axillce and groins (Fig. 2). Anti edent drug intake was          trial with dapsonc (100 mg/day) was undertaken but failed because of
 Larded, and no other trigger factor was detectable. The patient was         a new bout in October 1998. In the groins and axiliae large indurated
 atherwise healthy, apyrexiic and on no medications. His family history      plaques were present with draining sinuses. There were no oral lesions
 was non-contributory. Treatment was similar to that on the. previous        an this occasion. The patient was readmitted and dapsone was
 tiny. After 4 weeks the patient was discharged with a grossly healed        discontinued. In addition to oral prednisolone (20 rag/clay) the patient
 integument. Since 1991 mild exacerbations with hyperkerat cat; plaques      received antibiotic infusions with atftriaxon and arnpicillin/selbactare

  Acta ikrin Venerfol 81                                                                                       1;:i 2001PTO-000551
                                                                                                                        Taylor &Franeis.ISSNON1-5555
  MAD: <XP
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 5 of 181 PageID #:
                                   70833                Pyarierniatifis—ggPaN/Pq9a.s-                                                             13.
     because of bacterially colonized skin lesions. A treatment with isotreti-   erythetnatotts pa pit lopustules and extend to annular vegetating
     twin 50mg/day was started while prednisolone was tapered off. After
     3 weeks the draining plaques in the intertriginous areas dried up. The      plaques. The typical "snail track" appearance of oral lesions
     patient was discharged in November /998 with marked regression of           refers to eroded lesions that coalesce. The histological features
     his skin lesions.                                                           are summarized in Table I. The association With inflammatory
        Five months later isotretinoin was discontinued because of a remark-     bowel disease ()i3D) occurs in about 70% of eases (10). A
     able elevation in the liver enzymes. Within the next month the
                                                                                 link between PPV and liver dysfunction or primary sclerosing
     predilection sites at his groins and buttocks displayed new painful
     lesions. Oral prednisolone (20--30 mpg/day) was required again. In          cholangitis has also been supposed (4, II). Immartofluorestient
     September 1999 a new combination therapy with azathioprine                  investigations arc obligatory to differentiate PPV from pein-
     (50-100 mg/day) was initiated to lower the corticosteroid maintenance       phigus vegetans (12, 13). In the present case neither imtnuno-
     dose. Within 7 weeks of drug intake the vegetations had not improved        fluorescent investigations nor immunoblotting (14) were
     considerably. The patient had to stop taking szathioprine because of
     transient diarrhoea. He continued on a monovalent medication of
                                                                                 positive, which separates it clearly from the bullous auto-
     /0-30 mg prednisolone on alternate days. Several attempts to taper          immune diseases. Important differential diagnoses were
     the dose below 20 mg/day led to relapse. In December 1999 the patient       carefully excluded (Table H).
     agreed to a combination with cyclosporin A (4.5mg/kg per day) in               The aetiopathogenesis of PPV is unknown. The observation
     an oral formulation. All skin lesions heated within 3 months. The           that lesions tend to develop in the intertriginous areas where
     dose of oral prednisolone was lowered to 7.5 mg/day and cyclosporin
     A was reduced to 2.5 mg/kg per day. He continues to receive these           moisture and friction promote microbial growth suggests an •
     doses.                                                                      idiosyncratic reaction to microbial agents. Potentially toxin-
                                                                                 producing bacteria were cultured from the vegetating lesions
     Investigations                                                              in this patient, It seems incongruous, however, that bacterial
                                                                                 and fungal cultures can be negative (5, 10). Consequently, the
    Haematological investigations revealed leukocytosis (median white            idea of non-causative infectious superimposed on the under-
    blood cell count 13 x 109 cells/1) and a differential count with lympho-
    penia (20%). Further routine biochemical investigations (haematology,
                                                                                 lying disease has been favoured (15). Nevertheless, it is possible
    serum chemistry) were normal on several occasions. A urinalysis failed       that microbes are relevant to disease progression in patients
    to indicate increased excretion of halogens. The three main classes          with PPV. Hidden immune dysfunction might play a synergistic
    or immunoglobulins (IgG,               IgA) were slightly raised. Auto-      role (16). Infectious agents and immunological mechanisms
    antibodin, antinuclear antibodies and antincutrophil cytoplasmic             have also been discussed as putative muses of 113D (17). PPV
    antibodies were within normal limits. Infection markers [TPH.A, Tine
    test, hepatitis screen, anti-herpes simplex virus (1-1SV1-1/2, anti-human    serves the function as a marker for associated IBO since the
    immunodeficiency virus (HIV)-1/2. anti-cytolnegalovirus (CM.V )1             gastrointestinal disease can be asymptomatic for a certain
    were negative. The relative distribution of all lymphocyte subpopula-        period (5, 9). Puthogenetically, there are still knowledge gaps
    bons revealed no evident aberrations. Human leukocyte antigen                related to how exactly components of the immune system
    (HLA).B27 and -BS were negative.
       Various lesional skin swabs for microbiology produced bacterial
                                                                                 regulate functions of spatially separated tissues (18). Some
    growth far Staphylococars ruireus, Klchsfefrrl, Beicieroldes coil,           authors envisage a model in which reactive cutaneous lesions
    et-haemolytic Streptococci and ExterUedeCteS species. Controls were          in patients with 1BD may be immunologically mediated via
    negative after treatment.                                                    cross-antigenicity between the skin and the gut (19) or via
       X-ray photographs of the chest, paranas-al sinus and teeth were           epitope spreading (20). It is noteworthy that few patients with
    always within normal limits. Screening for gastrointestinal involvement
    was negative using abdominal ultrasonography and laboratory (faecal          pyostomatitis vegetans and ulcerative colitis showed complete
    occult blood tests, stool cultures), end oseopic (colonoscopy) or radio-     remission of the oral lesions immediately after a total colee-
    logical (Sellink) techniques as well as magnetic resonance imaging
    scans.
       The main histopattiological if ndings of repeated skin biopsies com-      Table I. Histological features of pyrdermatitis—pyostomatilis
    prised a hyperparakeratotic and acantbotic epidermis with intraepider-       lesions
    mal abscess formation. A dense perivascular cell infiltrate was
    composed of histiocytes, a few plasma cells and eosinophils. Stains          Microabscesscs with nentrophils and eosinophils within the -epidermis
    for bacteria and fungi were negative. Repeated direct and indirect             and dermal papillae/upper derntis
    immunofluomscence studies were consistently negative for intercellular       Suprabasilar clefts with no or little cell dissociationiricantholysis
    or basement membrane zone staining. In addition, inununoblotting             Acanthosis/epidermat hyperplasia
    did not show any Characteristic bands.                                       Focal ulceration
                                                                                 Papillornate,sis
     DISCUSSION                                                                  Perivascular and diffuse inflammation with lymphocytes, neutrophils
                                                                                   and cosinophils
    The diagnosis of a chronic vegetating pustular dermatosis                    No bullae, vasculitis or granulomas
    must be considered as a general term which needs further
    differentiation. Hallopeau (1) was the first to enlarge the old
    terminology, coining the term "pyodermite vegetante". PPV                    Table II, Differential diagnoses of pyadertnatitis-pyastatnatitis
    may occur in any age group and shows a gender predilection                   vegetans
    for males. The oral cavity is not always affected in this disease,
    although it can be the sole manifestation (2), Pyostornatitis                Pemphigus vegetans
    may precede, coincide with or follow pyodermatitis. The skin                 Acne conglobata
    lesions in PPV, seen in approximately 40 patients to date, have              Atypical pustular granninmatous drug reaction
                                                                                 Belicet's disease
    repeatedly been reviewed, preferentially in tabular form (3-9).
                                                                                 Syphilis (late stagea)
    The typical martifdsta.tion sites in PPV are the oral mucosa                 Tuberculosis cutis verrucosa
    and the intertriginous areas of the skin. As in the present case,            Deep fungal infections (e.g.. biastomycosis)
    PPV may exhibit extremely variable clinical manifestations                   13romorierannitododerma
    within the same patient. Skin lesions characteristically start as
                                                                                                                                  Aetei Derm venereal 81
                                                                                                                      PTO-000552
 :DOCIO: ,<XP
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 6 of 181 PageID #:
  136   T. BrinA:meier and P. J. Faysdi
                                        70834                      XP009063026
   tomy (9, 21). The question arises as to whether in patients               6. Ballo FS, Cunisa C, Allen CM. Pyostornatitis vegetans: report of
  without TED, including the present case, enteric bacteria                       r, case and review of the literature, .1 Am Acad Derinatol 1989;

  and/or hidden abnormalities in the immunologically competent                    21: 381-387.
                                                                             7. Soriano ML, Martinez N, Grilli R, Farina MC, Martin
  colonic mucosa could have functioned as a triggering factor
                                                                                  Renuena L. Pyodermatitis-pyostornatitis vegetans. Report of a
  for subsequent inflammatory reactions (or reactivation of
                                                                                  case and review of the literature. Oral Surg Oral Med Oral Patio]
  memory cells) in the skin or oral mucosa.                                       Oral Radial Endod 1999; 87: 322-326.
     PPV is often treated with an empirical inutimodal regimen.              8. Thornhill MEI, Zakrzewsica Jtvl, Gilkes JJ. Pyostornatitis vegetans:
  Topical and systemic therapy with corticosteroids is the                        report of three cases and review of the literature. I Oral Pathol
  approach of choice (5, 6, 9, Ill). Dapsone and azathioprine                     Ivied 1992; 21: 128-133.
  are considered as second-line agents (10). In this patient                 9. Vara:laic Brut, Rogers RS, Zone jJ, Oreipp PR. Pyostornatitis
  systemic corticosteroids were repeatedly used to gain control                   vegetans: a reactive marker for inflammatory disease of the gut.
  of the condition. Dapsone could not prevent new outbreaks.                      Arch Der-mato! 1985; 121: 94-98.
  Under oral isotretinoin healing of the verrucous plaques was              10. Mehravaran M, Kemeny L, Husz S, Korom 1, Kiss M, Dobozy
  accelerated. Isotretinoin has been used for the first time in                   A. Pyodermatitis-pyostomatitis vegetans. Br J Dermatol 1997;
  PPV but may be critical in patients with 113D because of its                    137: 266-269,
                                                                            11. Healy CM, Fettling PM, Williams DM, Thornhill ME.
  muoneutaneous toxicity. A good response of PPV to systemic
                                                                                 Pyostomatitis vegetans and associated systemic disease: a review
  corticosteroids has been confirmed in the present case.
                                                                                 and two case reports. Oral Sorg Oral Med Oral Pathol 1994;
  However, comedication with cyclosporine was needed to                          78: 323-328.
  remain below the Cushing threshold. There are no previously               12. Nelson CG, Apisiuntliariarax P, Bean SF, Mullins SF. Pemphigus
  reported cases of PPV treated with cyclosporine. Joint applica-                vegetans of Halloperm: immunofluores=nt studies. Arch Dermatol
  tion with low-dose oral corticosteroids could be of value in                   1977; 113: 942-945.
  recalcitrant cases,                                                       13. Kudejko J, Gajewska M, Bednarzewska E. Immunological and
                                                                                 histopathological studies in a case of pyodermia vegetans
                                                                                 Hallopeau. Dermatologica 1979; 159: 132-136.
  ACKNOWLEDGEMENT
                                                                           14. Parodi A, Stanley JR, Ciaceie M, Reborn A. Epidermal antigens
  We wish to thank Professor Leena Bruckner-Tuderman (Department                 in perriphigilS vegctans. Report of a case. Br J Dermatol 1988;
  of Dermatology, University of Muenster, Germany) for kindly carry-             119: 799-802.
  ing out the immunohlotting investigations.                               15. Ruzicka T, Goerz G. Beobachtung bei der Pyodermite vegetante
                                                                                 Nallopenu. Z Hautkr 1979; 54: 24-32.
                                                                           16. Djawnri D, Hornstein OP. In vitro studies on microphage func-
  REFERENCES
                                                                                 tions in chronic pyodcrma. vegetans. Arch Dermatol Res 1978;
   1. Hailopeau H. "Fyodermite v6getante", ihre Beeliungen zur                  263: 97-104.
      Dermatitis herpetiformis and den-, Pemphigus vegetans. Arch          17. Podolsky DK. Inflammatory bowel disease: part 1 & B. N Engl
      Derrnetal Syph 1898; 43: 289-306.                                         J Mcd 1991; 325: 928-1016.
   2. McCarthy FP. Pyostomatitis vegetan.s. Report of three cases.         18. Chan SW, Scully C, Prime SS, Eveson J. Pyos.tomatitis vegetans:
      Arch Dermatol Syph 1949; 60: 750-764.                                     oral manifestations of ulcerative colitis. Oral Surg Oral Med Oral
   3. Hansen LS, Silverman S, Daniels TE. The differential diagnosis            Pathol 1991; 72: 689--692.
      of pyostomatitis vegetans and its relation to bowel disease. Oral    19. Gregory B, Ho VC:. Cutaneous x.nanikstations of gastrointestinal
      Sing Oral Med Oral Patbol 1983; 55: 363-373.                              disorders, U. J Am Acad Dermatol 1992; 26: 371-383.
   4. NOW HC, Elewski BE, Banwell JO. Gramlich T. Pyostainntitis           20. Vanderlugt CJ, Miller         Epitope spreading. Curr Opin Immunol
      vegetans and primary sclerosing chclangitis: markers of inliam.-          1996; 8: 831-836.
      matory bowel disease, GestroenterologY 1992; 103: 668-674.           21. Calobrisi SD, Iviutnsim DF, McDonald JS. Pyostomatitis vegetans
   5. Storwick. GS, Prihoda MB, Fulton RI, Wood WS. Pyodermatitis-             associated with ulcerative -colitis. Temporary clearance with fluoc-
      pyostorriatitis vegctans: a specific marker for inflammatory bowel        irionide gel and complete remission after colectomy. Oral Slug
      disease. J Am Acad Dermatal 1994; 31: 336-341.                           Oral Med Oral Pathol Oral Radiol Ended 1995; 79: 452-454.




  Arran:97n Vi•aereolai                                                                                            PTO-000553
 room
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 7 of 181 PageID #:
                                   70835




                                                                    PTO-000554
    Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 8 of 181 PageID #:
                                              70836 91: 49-55, 1995,
                            Docustiento Opkhalnwlogica
4
                                       995 Klrover.Acadernic                    hinted in the Nedatrieuid..t.




                                  Influence of topical Cyclosporine A and dissolvent on
                            ,¥%
                                  corneal epithelium permeability of fluorescein

                                  JOSt M. BENtrEZ DEL C.ASTILL01, ALFREDO CASTILL02,
                                  NICOLAS TOLEDAN02, SONIA DURAN1., CARMEN DEL AGUILA1,
                                  MERCEDES OTERO.'. & JULIÅN GARCL4-SÅN(.71-IEZ
                                   insdtwa    InVeStigaCkine2 Oftidisiokhtkviv Riovis5n Coatroviejo, Facalwd de Mediaår: .
                                  ildverddvd Comphaerae de Madrid Madrid, Spain 2Depkartainenro dt< Oftabnalcgla
                                  limpital General de 3ffiwie.,.< (Madpid),

                                  Aczepted       Octolier i995


                                  Key words': Cyclosposirits A, Fluorophototnetry, Oil, Vehicle
                                  Abstract. The corneal stroma is the rnajat barrier to peaerration fot the liptiphilic
                                  A (CsA) molecule and prevents the one of the common ophthalmic. solveies. At present., corn
                                  oil, oastot oil and nlfve oil are the three sow oommonly used vehicles. The aim of ibis
                                  stiri:6:,'sViii-iri. Weterrhint. the effect that topically ap-pliixl CsA di.ssoNed in diffeietti oils has
                                  on comal epithelial permeability measibtxl by fluotophotometty. Forty healthy volunteers,
                                  with absence of ocular or systemic disease enc.; not nx.tiving topical or systemic drugs were
                                  enrolled, Measinetnenis were taken be.fore and 45 :inn afler the instillation of 40 tractolitets of
                                  a 2% aqueous soltibein of soitiltim fluorescein wittenis.prestvative:k.litssal corneal permeability
                                  end the permeability 24 h after the instillation of 2% CsA-olivc oil, olive oil alone, 2% CsA
                                     stor oil, castor ud .Ut)ne, 2% CsA-coot oil and corn               tdorsc, were ciiiculated. To ptepate
                                  the topical 2% CsA, k SandisiMigl oral 50i33.1i011 (S8.:16:32, Basel, Swit.eeriand) was eiriployed
                                  under sterile                    We found that (Tails:hat petoxishility 24 after the iristillation of any
                                  CsA formulations or SeiVents ir.cremd mom than 6.62 boles ii3 < flfkl). No dacte.aces in
                                  conical pen-tn.-ability valiies were found between a.ny (Ate               farmulacions and the vehicles.
                                        conclude that oils osed io                 Cs!5 ate mainly                for the            corned
      BEST AVAILABLE COPY




                                  epithelial permeability. No differences isit.-ro found la the effects of the tested solvetats on
                                  conical epithelial permeability.




                                  Introduction

                                  Cyclosporine A (CsA) is a neutral, hydrophobic, cyclic endecapeptide metabo-
                                  lite of the. fungus Tolypocladium inflatum gana [11 Current data suggest that
                                  CsA has selective suppressing action on T lymphocite immuno-mediated
                                  reactions. Systemic administration of CsA has been employed to treat cornezil
                                  graft reeetions, uveltis, Prave's ophthalmopathy, myasterna gravis and a wide
                                  variety Of ocular immune-mediated disorders [2]. However, systemic side
                                  effects, such as nephtotoxicity 131, hepatotoxicity f.41 and hypertension [5]
                                  limit the usefulness of systemic administration. Therefore, topically applied
                                  CsA has been used as an alternative, in preventing COtrital athwart tejec-
                                  don [2, 6-8], vernal keratoconjunctivitis [91 ligneous coni"UntMtiS [I0] and




                                                                                                                       PTO-000555
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 9 of 181 PageID #:
                                   70837
    50

    autoimmune corneal ulcers [111 Topical CsA inhibits the afferent antige.n-
                                                                                                         Tabie
    mediated lymphokine release, thus preventing the entry of T lymphocytes into                         irastiltaaiexaa of lb
    the cornea W. No commercial topical CsA formulation is cmently available.
    The tipophilicity and uncharged nature of the molecule interfet with the ocu-                         CsA-olive
    lar penetration and prevent the use of the common ophthalmic vehicles [121                                  64
    At present, corn oil, castor oil and olive oil are the three most commonly used
    vehicles [2, 9, I I, 13-15]. The side effects of topical CsA include a bunting
    sensation and an initial transient puncutte epitheliopathy [1, 2, 8, 9, 12, 15.
    16).
        The corneal epithelium is the major banier for the penetration oflipopho-
    bic solutes such as fluorescein. Fluorophotometry has been used to quanti-
    fy corneal epithelial damage. After topical sodium fluorescein application,
    modern objective fluorophotometry can detect changes in corneal epithelium               aqueous solution of so
    permeability accurately [17-24                                                           into the lower conjunct
        Versura et al. [153 evaluated the. potential toxic effects of te.picsally admin-     measured 45 min later
    istenzd CsA dissolved. in olive oil on the cornea in the rabbit eye. They                Tear samples were col
    concluded that the vehicle, rather than the drug, was responsible for the                liters micropipettes. Fo
    superficial epithelial defects developed in the cornea. Benitiiïdel Castillo             remained in.the tear fit
    et aL demonstrated by means of fluorophotometty that the olive oil rather                cence was directly telai
    than CsA was more responsible for the increase in human corneal epithelial               permeahilitY was calcut
    permeability [213.                                                                       ue from the value obtain
        This study was conducted to evaluate and to compare the effect in conical            prepared in the hospital
    epithelial permeabilityof different oils currently used as CsA vehicles,                 ly available oral CsA (5
                                                                                            Olive oil, castor oil and
                                                                                                  The oral solution (.‘i
    Subjects, material and methods                                                          peglicol-5-eleate, an ei
                                                                                            The preparation requit
    Eighty eyes of 40 healthy volunteer (14 males, 26 females) were, evaluated.             24 h period. :Radioinan
    Their mean age was 21.3 6.5 years old (range, 15 to 41 years), They had no              concentration.
    medical history of diabetes -mellitus, systemic or ocular diseases and contact                Epithelial corneal p
    lens wearing. They were not taking systemic or topical drugs. The siit-lamp             of one drop .of\the follo
    findings were unremarkable and the tear film break-up time was higher than              castor oil, cashit oil, 29.
    15 seconds in all cases. Schrimer's test without anesthetic values were higher          established between die
    than 15 mm in 5 Mill and rose bengaI as well as Iluoresc,ein staining of the            (chromatographic and
    ocular surface were negative,                                                          •absence of oil or CsA.
        Approval for the study was obtained from the Ethics Committee of Corn-                  . All fluorophotomen
    pluterise University and all patients gave informed consent prior to enroll-            and 5 p.m. After drug
    ment.                                                                                   body sensation) and sig,
        Thefloorophotometer used in this study was the FM-2 Fluorotron Master               examinations were pert
    (Coherent Radiation, USA). Measurements were performed 5 days after the                     .For statistical anal ys
    slit-lamp examination with fluorescein staining. After measuring the autottu-           er p <0.05 to 1.x., statistic
    ontscence of the tear film awl the corneal stroma (CO), 40 microliters of 2%            was the average of bod




                                                 ».
                                                                                           PTO-000556
                     tl. ' ;áf2•2     t;'<ts":             res
          Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 10 of 181 PageID #:
                                             70838
                                                                                                                       51

1.inhibits the afferent antigen-
                                               Table 1. Number of eyes with epithelial Iteratitis 30 min after Lbe
the entry of T lymphocytes into                insti)latiort of the diffezem drugs
aviation is currently available.
molecule interfer with the oeti-                 CsA-Olive   CsA-mstor      QA-corn     Olive    Castor    Com
mon ophthalmic vehicles [14                         64            59           u          60       62       (31
the thme most commonly used
topical CsA inc'ude a burning
theliopathy [1, 2, 8, 9, 12, 15,

 for the penetration of lipopho
:teary has been used to quantia
odium fluorescein application,
                                     aqueous solution of sodium fluorescein with no preservatives was instilled
 changes in corneal epithelium
                                     into the lower conjunctival sac. The fluorescence of the corneal stroma was
WIC effects of topically admin-
                                     measured 45 min later (C45), when no llacirescein remained in the tear film,
                                     Tear samples were collected from the temporal lid margin using 5 - micro-
.imea in the rabbit eye. They
frog, was responsible for the        liters micropipettes. Forty five minutes after the instillation no fluorescence
                                     remained' in the tear film„Therefore,.the increase in corneal stroma fluores-
e cornea. Benitez del Castillo
                                    cence was directly related to the corneal permeability. The corneal epithelial
metry that the olive oil rather
ise in human corneal epithelial     permeability was calculatedby substracting the suomal autoiluorescence val-
                                    ue from the value obtained at 45 min (C45-CO) [17,18J. Topical '2% CsA was
o compare the effect in corneal     prepared in the hospital pharmacy under sterile conditions using commercial-
fly used as CsA vehicles.           ly available oral CsA (Sandiminun, Sandoz, Basle, Switzerland) diluted with
                                    olive oil, castor oil and corn oil respectively.
                                         The oral solution of CsA contains 100 mg/tn! of a mixture of 30 parts
                                    peglicol-5-oleate, an emulsifier, 60 parts olive oil and 10 parts ethanol [1j.
                                    The preparation requires alcohol evaporation in a ventilation hood for a
s, 26 ferrates) were evaluated.     24 h period. Badioirrimunoassay (R1A) results confirmed a 20 mg/m1 CsA
;e, 15 to 41 years), They had no    concentration.
     ocallar diseases and contact        Epithelial corneal permeability was calculated 24 h after the application
or topical drugs. The slit-lamp     of one drop of the following solutions: :2% CsA-olive oil, olive oil, 2% CzA
break-up time was higher than       castor oil, castor oil, 2% CsA-corn oil and corn oil. .A one-week interval was •
t anesthetic values were higher     established between the application of a new solution. The tear film analysis
I ras finorescein staining of the   (chromatographic and RIA) performed 24 h after the instillations, showed
                                    absence of oil or CsA.
the Ethics Committee of Corn-             Il fluorophotometries measurements were carried out between 3 p.m.
artned consent prior to enroll-     and 5 p.m,. After drug topical application, symptoms (itching and foreign
                                    body sensation) and signs (conjunctival hyperemia) were recorded. Flit-lamp
as the .FM-2 Fluorotron Master      examinations were performed at 30 min and 24 .h after drug application.
.etc performed 5 days alter the         For statistical analysis, Student's t-test for paired data was used. We consid-
g. After measuring the autollua     er p < 0,05 to be statistically significant. The value of the corneal permeability
Ina (CO, 40 microliters of 2%       was the average of both eyes [221




                                                                                                          PTO-000557
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 11 of 181 PageID #:
                                   70839
      52

                                                                                           difference in corneal perm.
                              Table 2. (:omeal permeabilily
                              (C„45-00)(asitttl) bastiliot aid aftot                       formulations and vehicles
                              application of the six diffmat &sags
                              (Mean ± SD)
                                                                                           Discussion
                                                  Permeability tragho)
                               Baseline            34.4+. 23.5                              fn an attempt to avoid
                               CsA-olive          231.11.119.6                              the systemic administratit
                               CM-castor          244,7, ± 105.9                            inwards local administrati
                               CAA .corn          256.1     97.4                            hydrophobic and easily p
                               olive oil          2.33.9 .* 106,3                           [23. Corneal levels of C
                               Castor oil         240.8 + 1114                              the therapeutic range prov
                               Cons oil           244.3 ± 99.3                              preventing unwanted ocul
                                                                                            Topical CsA presumably
                                                                                            release; therefore, long-ter
                                                                                            graft rejection flt Furth
     l~tesaalts                                                                             tolerated and safe.
                                                                                               Previous clinical studi
       After the instillation of the. six products tested, all subjects complained of      human cornea of topical C
       itching, tearing or foreign body sensation for approximately one hour, No           to be. well tolerated over t
     -epithelial keratitis on slit-larnp examination was detected at 24 h after the         However„following topic;
      instillatis n. However. at 30 min after the instillation, 64 eyes treated with       epitheliopathy and some
      CsA-olive oil, 59 eyes treated with CsA-castor oil. 67 eyes treated with CsA..        reported [1, 2, 8, 9, 161,
      corn oil, 60 eyes treated with olive oil, 62 eyes treated with castor oil and 61         The morphological sul
      eyes treated with corn oil alone developed punctate keratopathy > 0.05)              of apicaliy iocated zonti
      (Table 1). Thirty rinnutes after the instillation of any drag, all subjects showed   cellular spaces. Even trial
      rrtild conjunctival injection. Tear prodat.lion (Schrimier's test) measured 25       recognized with the slid
      h after dmg application, showed no significant increase.                             epithelial barrier function
          The results of the right eye baseline permeability values 05.9 dz. 22.6          rophotometry [I 8.].
     nem.» were co; pare.d with the left eye baseline. permeability values (32.9               In our study, an incre
     A: 24.5 ngimi) and the variaNity coefficient was calculated. The. variability         was found after .the appi
     in both eyes was 9.5%, To determine mom accurately this assay, the baseline           high fluorescein ctincentri
     test was repeated one week later in :10 normal .volunteers and the variability        applying the oils alone th,
     value was 12%. The high values in corneal permeability standar deviations                 Furthermore, we four
     were due to interindividual ilifferences.                                             after the instillation of
          We did not detect an increase in corneal autofluorescence after the instil-      find differences in slit-tan
     lation of any drug The corneal permeability values (C45-00) are shown in              hyperemia) after applyin
    'Able 2. Comparing with baseline. data, we observed a significant. increase. of        barrier could improve. th
    epithelial permeability after 2.4 h of applying CsA-olive oil (7,3-fold increase,      is a lipophilic substance
    p < 0.001). CsA-castor-oil (7 A -fold increase, p < 0.001), CsA-corn oil (7.5-         breakdown improves the j
    fold increase, p < 03:101), olive oil (6.8-fold increase. p < 0.001), castor oil       steroids (phosphate deriv
    (7-fold increase, p < 0.001) and corn oil (7.1-fold increase, p < 0.000. No            important in comeal grafi




                                                                                           PTO-000558
                                          tst.,           i*%s ""ri%inrs
               Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 12 of 181 PageID #:
                                                  70840
                                                                                                                                          53

                                                              difference in corneal permeability values were found be         any of the CsA
batty vetees                                                  formulations and vehicles.
arid ark:: the
Tereat drugs
                                                              Discussion
idy (Es011!)

                                                               in an attempt to avoid the potentially severe side effects associated with
                                                               the systemic administration of cyclosporine, investigation has been directed.
                                                               towards local administration of CsA. The epithelial cell layer of the cornea is
                                                               hydrophobic and easily penetrated by lipid-soluble substances such as CsA
                                                              [23]. Corneal levels of CsA. Obtained after topical administration are above
                                                               the therapeutic range providing a local immunosupresluve activity capable of
                                                               preventing unwanted ocular msponses such as corneal allograft reactions [2$).
                                                              Topical CsA presumably inhibits the afferent antigen-mediated lyniphokine
                                                               release; therefore, long-term treatment would he necessary in order to prevent
                                                              graft rejection [11. 'Furthermore, the drug and its solvent should be well
                                                              tolerated and safe.
                                                                  Previous clinical studies have pot directly shown the toxic effects on the
ited, all subjects complained of                              human cornea of topical CsA andior its solvents. Clinically, topical CsA seems
'or approximately one hour. No                                to be well tolerated over the long term without significant local toxic effects.
   was dl Meted at 24 h after the                             However, following topical administration of CsA an initial transient purtetate
 istillation, 64 eyes treated with                            epitheliopathy and some mild conjunctival injection has occasionally been
Or oil, 67 eves treated with CsA-                              reported [1,.2, 8, 9, 16j,
 es treated with castor oil and 61                                The morphological substrate of the epithelial diffusion barrier is made up
punctate keratopathy (p > 0.05)                               cif apically located zonulae oceledentes which seal off the epithelial inter-
 of any drug, all subjects showed                             cellular spaces. Even minor lesions of the cornea surface, too small to be
  (Schrirmer's test) measured 25                               recognized with the slitlarnp, may result in an impairment of the corneal
nt increase.                                                  epithelial barrier function which can be quantified in. vivo by means of thio-
nriteability values (35.9 ± 22.6                              rophotornetry
?cline permeability values (32.9                                  In our study, an increased amount of fluorescein in the corneal stoma
  was calculated. The variability                             was found after the application of CsA-vehicles. Our results suggests that „.
icurately this assay, the baseline                            high fluorescein concentrations were mainly due to the vehicles because after
al volunteers and the variability                             applying the oils alone the results were similar as those with CsA-ciii.
permeability standar deviations                                   Furthermore, we found a change in corneal epithelial harrier at 24 h
                                                              after the instillation of 2% CsA-vehicle due to the solvents. We did not
lutolluorescence after the instil                             find differences in slit-lamp examination (epithelial leer-antis and conjunctival
  values (C45-00) are shown in                                hyperemia) after applying ail solutions. The breakdown of the epithelial
'served a significant increase of                             barrier could improve the corneal penetration of CsA. However, the CsA
CsA-olive oil (7.3-fold increase,                             is a lipophilic substance and penetrates well in epithelium. For that, the
  p < 0001), CsA-corn oil (7.5-                               breakdown improves the penetration of water-soluble solutions, such as some
 increase, p < 0.001), castor oil                             steroids (phosphate derivatives of prednisolone and dexametbasonee This is
  efold increase, p < 0,00 /). No                             important in corneal graft, where the epithelial permeability is affected after




                      :•,•e•   •'   .




                                                                                                                             PTO-000559
                                        4.*Arvet.   4..-1ax       rt0,1—        ,,^7')5.)‘&2$1   !Ste           "v4
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 13 of 181 PageID #:
                                   70841
      54

      the surgery and the immunasupresive elfect of topical CsA could be pattially                     6. Ramt <IS, Hoffinszt3 E B
      due to the incmased cool:tal penetration of topical corticosteroids. Further                        survival foilowing tori1esi
     studies with a lortg-tmn treatment are .needed, because the CsA induced                              1982; 22: 686-6%,
                                                                                                       7, Newiat C, Gebnart BM„ i
      epithelial defects rep‹.irted in the Literature are transient ones (2-9 months) Cl.
                                                                                                          comte] sllografi toiviva.1,
     2, 16].                                                                                           & lInfftrtane E Wiedernolt. 1
         The epithelial damage cause.41 hy CsA-vehicle could partially c.atz-ie an                        •             eyelospmha Å. ;;
     increase in lacri.mation in tear deficiency. In this study we did not det"-.:t                    9, See4i..1 AG, Tognost MS,
                                                                                                          verrial kersteeortjunetiv16.;
     an increase in $chrimees test after applying the drags but out patients had                          Robin BI, Raud E.3, S
     normal hatsrline Ør production.                                                                      lignem$ e•onj-.1x.tiv . to
         By using transmission and scanning electron microscopy in the non-                         11. :Zierhut M,              141,.Welt1
                                                                                                          r.,icers whh cyclosporihe
     grafted rabbit eye, Versura et al, have shown that it was the ()live oil rather                12. Nusseublart EB„Ptilutirt:-.
     than CsA which was responsible for the surface epithelial defects developed                          tie uses. Susv- Ophtiislrnol
     on the. COfnea. lrr their study, si.Å rabbits received top:wally applied 1% CsA                13. alen             Gebliardt BM,
                                                                                                          ,t1Mds suppress eonical s
     dissOlved in olive oil in the right eye and olive oil in the /eft control eye                  14, Nuattehisrt R13, DItui.in '
     (three drops five times a day for 4 weeks). Both, CsA-treate,d and control eyes                      Blenapy for totptrimeztal
     showed evidence of corneat epithelial defects which                detected by rose                  1562.,
                                                                                                    15. Vestitura å Cellini M> Zect
     bengal staining and slitlamp examination. By scanning eleetronmi~opy,
                                                                                                          ttist.oehtattea/ study on t
     the superficiai cells appeared to exfoliate as sheetof Cells.and by transri•ils-:                    1959; 8: 51-89..
     sion electron microseopy,. the plasma tnembrarie of the basal epithelial cells                 16, Golehot-flonnar i., Chens
     appeaied          intwupted in some points. They als.o found electmn-derise                               rejet greffe de cofut
                                                                                                    17. 06bhels M. Spitzne...s M.1
     material, which could be oil, at the levd of the inteteeltular spaces or within                      syr*onie, G:ttiefe't Arth
     the cytoplasio of the epithelial cells 24 h after the last dose was adtninisteixxl             IS. Crs,bbels M, Spitznas M.
     [I 5), This study, even though it was performed in the rahhit eye, could explain                     in dry eyes. Graele's
                                                                                                          G61)beis           Spirmia: M.
     the mechanisiti and the increase of epithelial perrneability found by Dur group
                                                                                                          trztatr.onf with artiSeW tt
     in the Irurriati eye,                                                                          k' a De K.rxt:,,',f13..riNi. , Boar IR
         In erme/i/sten, we found that        eniployed to dissolve topical CsA are the                             ;netlii.xl for dettrie
     male tNesponsible for the bmaltdown of comeal epithelial                        We                   Res 1957; 6; 1327-1334.
                                                                                                    21. Benile?. del Cr.stil10 ;NI, d
     did not firal differences in the harrier darnage caused by the solvents tested                       of topicsily appl1ed Fyel
     (oiive oii, castor oil and corn oil). We. suggest ',hat a less toxic vehicle to                      Cornea 194; 13: 136-14
     aditilitister topical CsA nia be needed,                                                             Ray WA, 0 >ritty DM, Stat
                                                                                                          O haluiltnol Vis Sel 1985
                                                                                                    23. Swttn ICC, White NO, Col
                                                                                                          the eomeL Ara Optha1n
     Referenes                                                                                      24. Mosten.« MW, Gebhard
                                                                                                          eyelmNrine into the ra:?:
                                                                                                          103; 101-102.
         Beitti MW, Botie.h•ard CS, Phillips TM, Updete on topical cyclosporin A, Beekgtouttd,
         iianntaii.).1ogy snu phatroaDultsy. (tunes 1990; 9: 184-195,
                  MW, Boueftan.1 CS, Frantr: 5, Chtnielinskt 3.. Topicat yc1oporin
         corrical tmsp1suts. Ophitislir.iology 1989; 96: 1144-11.50.                                Adtfrest;fbr corre4aoreknee:
      3. MlIneseh Mi, Thiel G, Ryffel li.. flistonathoiogy of cyclosparine nepl.irotosieny. Tram-   moldgicas, Ram:3n Cutrovittio
         piont Pm 1958; 20(suppl 3, no 3); 159s-771.                                                Spain
      4. 13mh IE New :tun& in non-antigen sptazifiti                       Transplard Prt)c 1979;
         11: 851-8.54,
      5. Paleshm AG, Nussenblalt RB, Churt CC, Side elfects of systetnie eys:lospon ne in patieou
              tut dergoink,- trafINp]anution, Am I Med 1984; 77; 652-656.




                                                                                                    PTO-000560
         a,
              Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 14 of 181 PageID #:
                                                 70842
                                                                                                                                                55
 of topical CsA could be partially            6.    Kann IS, Meta/lb:nil F, Bushels R, .Krolic A. Wie&rholt M. Rabblt k=0,111. ;Wisp-aft
f topical corticosteroids.. FtIrthet               s,,trvitial :following topical adrainissradon of cyclospotirt A. Invest OpIthabnol            Sci
tded, because the CsA induced                       1952: 22: 686-690,
                                              7,    Newton C, (ie.bhart BM, Kaufman HE, Ibpically                  cyclosporirs azone prolongs
re transient ones (2--9 months) [I,                -COT3.14tal 11110gre Suriivå, Invest Ophihalinel Vis Sci 198K 29; 208-215.
                                                   .Hoffniann P, Wiederholt M. Lokitie behandlung det hornhauttransplmtatts behr. men-
'vehicle could partially cause an                  schen mit cycle-win A. Klin Mbl Anenheiik 1985: 187: 92-96
 In this study we did not detect              9,   Stochl AG, Top= MS, Latmardi A. Topical                    of cyciNkrin ln the ~tilt of
                                                             kexatocortimetiviti$‹ Am I o phthilmot .199.0.; I     60_645,
ig the drain istrt our patients had          El     Rubin EI, Holland. E,1, Smet MD, Balfort Ir,Nustenislatt. RB Re-tponse of studs/ nod
                                                    ligrIVOUS COtta.tletiViliS to topical cychstiporitte, Am .30phtlialrool 1991; 112: 95-96.
tlecton microscopy in the non,               11,   Zierbut M, Thiel HI, %idle EG, Waeljen R. Meyer U,Topial treatment of severe orneal
                                                    ulcers with cyclospotine A. Graefe's Arch Clin Exp Opthalinol 3989; 22.?; 30-55,
 vn that it was the olive oil rather         12.    blusseoblan KB, Palestine AG. Cyclosporine: Irisraunolog4, pharmacology and VikraPtil^
:face epithelial defects developed                  tic uses. SlIre Ophthalmol 1986; 31: 159-469,
:seived topically applied 1% CsA             13.   Chen YE Gebhardt BM, Reidy 31, Kaufman HE. Cyc.lork:oriee-containiag collagen
                                                   shields suppress corneal allegaft rejection, Am J Ophshaihnol 1990; 109: 132-137,
  Olive oil in the left control eye          14     Nussentl en R13„ Dinning WI, Pui ikawal..S, Chan CC, Palestine AG. Local eyeloqierrir.e.
 oth, CsA-tmated and control eyes                  therapy for experimental likItOiMMUfle tweitis in. rats„krch, Oplithalmol 1985: 103: 1559-
:c:ts which were detected by rose                  .1562.
                                             15.    VerturaP, Cellini M, Zucchini PG, Cararnazza R, Laschl Ularattract-mat                 imarinno-
3y scanning electron microscopy,                    histochendacal Maly           the effect 9f topical cychsporiete A in thiit. rabbit eye. Cornea
s sheets of cells and by transmis-                 1989: 8: 81-89.
brane of the basal. epithelial cells         16,   Goletiot•Bonnat lv, Chenila P, Pooliquen Cycle-spot-Me A calm dam la prewiridon
ley also found an electron-dense                   du rejet de Fete rla cornee a lout rinue,I Ibr Opthalmol 1987;10; 213-217,
                                             17,   Göbbels M. Spitznas M. 1r...flumee of artiStlial tears on t:t= corneal epithelium in clry-eye
 the intettelluiar spaces or within                syndrome, Graefe's Arch Ckir3 kY.ap Ophshalmoi 1N9.; 227: 139-141,
:er the last dose was adruinistend                 GObbes3 M, SpitZUS M„ Effects of artificial team on the corneal epithelial permeability
ed in the rabbit eye, could explain                 in dry eyes. Grade's Arch            Exp Ophthalrool 1991; 229: 345-349.
                                             19,   Gnbbeis M, Spitanas M. Corneal epithelial permeability of dry eyes before and after
  pemeability found by our group                    tre„attunt with nrtifi      tears. Ophthalmology 1992: 99: 873-878.
                                             70.   De Kn.siji E/FM, Boot JP,. Laterveet L., Van Best IA, Rarstelaar JAM, Oosterhuis IA. A
ed to dissolve topical CsA are the                 sisuple method for detennioation of corneal epithelial permeability in human, Curt Eye
meal epithelial permeability. We                   Res 1987; 6: 1327-1334.
                                             21,   Benitez del Castillo IM, del Aprils C, Dusan S, Hernandez I, Garcia-Sanchez. Influence
ige caused by the solvents tested                  of topically applied eyclosp,rsrine A in olive oil on corneal epithe,liarn permeability.
 gest that a less toxic vehicle to                 Cornea 1994; 13: 136-140.
                                             22,   Ray WA, O'Day DM. Statistical analysis of awl ti-eye data in opliMalmic rt4eareå. Invest
                                                   Ophthalmol Vis Sci 1935; 26: 1186-1.188.
                                             23.   Swan KC, White NO. Corneal permskah.1111y I. Factors affecting pekiration of drugs lsito
                                                   the cornea, Am I Opthairnol 1942: 25: 1043-105&
                                             24    Mosteller MW, Getshardt BM, 'Hamilton AM, Kaufman HE Penetration of topical
                                                   cyclosporine into the rabbit cc‘riara, aqueous bugler and serum, Arch Opthalmel 1985;
                                                    103; 101-102.
  an topical eyeletporio A.. Background,
9: 184-195.
;skis I. Topical cyclOSperin in high-risk
.144-1150-                                   Address for correxpandenre: 3. M. Benitez. del Castillo, Instituto de Inyestigricionts 0111-
.y of cyclosporine nephrotoxichy, Trans-     snol6gica.s, Ra.mdo Castroviejo, Fat...lilted de Medicina, Avenida Corriplutense, 28040 Madrid,
                                             Spain
unarrasupression. Transplant Prue 1919;

Yeets of :systemic cyclotparint in parkins
1;17: 652-656,




                                                                                                                               PTO-000561
Case 1:18-md-02819-NG-LB
       This Page is Inse Document 676-14 Filed 04/13/21 Page 15 of 181 PageID #:
                          rted by.70843
                                    OW        Indexing and Sca
           Operations and is not                                nning.
                                        part of the Official
                                                             Record
                  .   BEST AVAILABLE
                                                   IMAGES
 Defective images within
                         this document are accura
 documents submitted by                           te representations
                         the applicant.                              of the original

 -Defects it      images include but are no
                                               t limited to the item
                                                                     s checked:
         BLACK BORDERS ,

       O IMAGE CUT OFF
                       AT     TOP, BOTI‘OM OR
                                              SIDES
                 ,XT OR. DRAWING

          LURRED OR ILLIi`k
                            ABLE TEXT OR DRAW
                                              ING
      0 .SKEWED/SLANIsED IMAGES
   •    COLOR OR BLACK
                       AND WHITE PHOTOG
                                        RAPt           iS
   0    !GRAY SCALE DOCU
                            MENTS

   0. LINES OR. MARKS
                      ON      ORIGINAL DOCUM
                                                 ENT
  •     REFE'RENCE(S) OR.
                            t7,Xilitrwro sown: TE
                                                  D ARE POOR QU
                                                                ALITY
  O OTHER:


IMAGES ARE BEST A
                        VAILABLE COPY.
As rescanning these do
                       cuments will not correc
problems checked, plea                         t the image
                       se do not report these
the Ti image Probl                            problems to
                     em Mailbox.




                                                                           PTO-000562
   Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 16 of 181 PageID
                                                                             £ye #:
  vdunle il tainmtt 7 1992,64i -64e
                                      70844                                  Rewarch

  i nfluence 4 vehicle and anterior chamber protein concentration on cyclosporine
  penetration through the isolated rabbit cornea

  Liss Chwks', Renee Llilasvotaz mat Keith Green'."


 Departments of 'Ophthalmology, tishysielogy ,efid .Endoetinology,           College of Georgia < Augastay
 GA and   .
         21:).'
              ..'Nrtrilent of Small Anima/ Medicine, College of Veterinary Medicine, Uniwirsity of Georgia,
 Athens, GA, USA


  ABSTRACT                                                           INTRODUCTION
     ille. .;vatme.ornftl pnetratiort of tiy-closporine A has           The briatunosuppressive drug cyclosporine A (CsA)
  twat detemnined from each of three vehicles aortiss
  isolated comae into simulated aqueous humor                        has been shown. to he efficacious in alleviating
  containing either SO mg % protein (0,r) ragirel4 es                complications associated with inflemeatory ocular
  found in a normal eye) or 5000 rrag % protein (SO
  mghtil; as found in an inflamed eye). Cyclosporine                 diseases (I-&) au well as corneal transplantation (2-
  entered the corneal epithelium and &trowel                         12). The ocular penetration           CaA has been
  endothelium es well       paesed through the cornea
  from an alpha eyclodextrin vellitde. Entry Into the                examined under several experimental conditions (14-
  epithelium and stromatendothellunt occurred from an.               22) and conflicting results have been obtained. The
  ointment vehicle with limited detectable anterior
  chamber penettntion using 50 mg protein solution in                topical administration of CsA in olive (di has been
  the anterior chamber From corn oil vehicle,
                                                                     reported to cause high oorneal and cinkittrietival
 cyclosporine pene.trated across the cornea with a
 permeability equal to that of alpha cycloclextrin                   concentrations of the drug with none appearing in
  vehicle. The co-time/ration of cyclosporine in both
                                                                     intraocular structures although in Inflamed eyes high
 mire oil and ointment vehicles la F timea greeter than
 that in alpha cyclodextrin vehicle resulting in a flux              CeA ievela were found within the anterior segment
 from corn oil vehicle about 'T or times greater than
                                                                     (I). The data stands in oontradistinction to other
 that seen after alpha oyciodextrin vehicle.. The
 amounts retained in the cornea, however, were                       reported values (2(t,21) although being substantiated
 rtdatively low after corn Oil compared to
                                                                     by another   report (M.         The Increased penetration
 cycladextrin., The penetration of cyclosporine from
 e.ither the cyclodextrin vehicle or ointment wee at                of CsA after a significant inflammation of the eye (15)
 Mast doubled in the presence of 5:10i- mg % protein in
                                                                    was attributed to the edematous nature of the cornea
 the Shnnieted .aqueous humor mlative to that seen in
     tea; %protein.. Tuts data indicates that the                   and disruption of the epithelium.
 (presumed) absorption and binding of drug by the
                                                                       The present in vitro study was trade to determine
excess protein in the simulated aqueous htntttor may
have mtuoved free cychzIsporitte from the solution. anti            whether or not. CeA ceases through the Isolated
sustained a high concentration gradient of free solute
                                                                    cornea under two types ot conditions. One variable
acmes the Cinnee. This a ura despite the proven
binding of cyclosporine te the tubing leading from                  was the vehicle, either ant nIntMent, corn oils or a
the corneal chamber to the collection vial, although
the influence of albumin upon this binding is
                                                                    eyetodaztrin   A 4),:g3fU.:   solution (24.0),   Wfit
relatively str3all. The vehicle governti the t<t.iletts.e and       compared, therefore, a low romtcity (i*ohldtkietrin)
penetration of eyelcmporitte to and through the                     vehicle with a high capacity <ointment) vehicle that
cornea, with corn oil and cyclodextrin giving the
same corneal permeability to cyclosporitte but sir:a-               have different characteristics toweMs this .lipophilie
corn oil can contain a greater drug concentration it
                                                                    drug, The second variable was the protein ~tent
piwides a greater flux of the drug.
                                                                    of the artificial aqueous humor, ranging from a



R«'eied a3ss nrs.:$:mber 13; 1991; ucepmd   '331   1,6„ 19.92


W
.". Oxford linivetsity                                                                    PROTECTED F COPYRIGHT
                                                                                                             PTO-000563     B,t1
                                                                                                LAW (1111SC)
   Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 17 of 181 PageID #:
 hye
                                      70845
 Research


 simuleted normal aqueous protein content of 50 rog t          :tram the endothelial chamber- over a3 to 5 boor
 (28,29) ta that of severs+ inflammation, up to 5000 mg        period.. The solution bathing the endothelium
 % (25-33),                                                    contained either 50 mg-% (0..5 mgfml) or 5000 mg % (50
                                                               metal) bovine serum albumin. At the end ef the

 MATERIALS AND M.,,MIODS                                       experiment the epithelial surface was washed well
   Adult albino rabbits, weighing 2 to 3 kg, were              with non-radioactive saline and the epithelium
 killed with an intravenous overdose of sodium                 harvested by scraping using a Gill corneal. knife< A
 'pentobarbital (5     of a 5'.; tegind solution) given via    street& button was trephined from the cornea and
                                                                                                                           cs,
 a marginal ear veir,    Evan wf..rat immediately removed      bath epithelial and stmeal samples were placed in. ux
 and prepared for mounting rta the spectAar                         voIume.at of deionized water overnight. Duplicate      0
 taiumswpa with intact epithelia (32-34). The                  samples of the deionized miler were taken, after at

 endothelial surface saas perfused at a taiVitour with         least 34 hours. of CsA washout, and counted to              C
 Ringar hicsrbenate solution (SS) using a Harvard              provide values for tisaue uptake of cycloaporine,

trifusion pump (Harvard Itistruatent», Boston, MA)             Preliminary studies showed that the recovery of CsA
and the effluent oellected at 20 rain intervals for            from stromal buttons solubilized in Protosol* versus        C

duplicate sampling and subsequent counting. The                extraction tr deionized water v~ almost identical.          P
                                                               &meal buttons (10 per extraction process) received          a,
epithelial eurfete received    CaA in   either ointment,
corn oil, or a .ayekxiextrlh aolution, Radioactive ›H          equal volumes of 311.-CsA and 'eare allowed to take up      fa

 CaA (Am...in:shwa Corporation Ariingtan I(eighta, IL;         10     applied to the de-kvithatialized surfaue. When
prepared by sodium horo131filiydride reduction) was            uptake wan complete extraction occurred into I ml of
added to an ointment (petrolatum base) mmtaining               either water er Protosol* for 24 hours. The recovery
0. n CsA, corn oil containing 0.,2% CaA, or an alpha           of CsA tram Protoads was between 5 and 11% grater
eyciodextrin solution at 40 ingivil containing 0.023%          than that from deionized water when compared with
CcA, to give a count raate that averaged hbaut             x   each other. The different percentaga values
1.0 ape per 100       or 100 mg ^k.'aittials. This             corresponded to Protosol* crimples that were
eotal:dhstikn of alpha cyciodextrin and cyclosporine           neutralized with       prior to mixing with 5‹.-IntiVerva
concentration» was chosen on the basis of prior data           (5%) relative to non-neutralized samples (11%),
on corneal toxicity and dreg peti.etration (26,27); the        respectively. The overall recovery rates for these
combination also approaches the maX101§3A CaA                  processes were 11 and 12% of the added CsA for water
concentration that can be solublbsed in this                   and Protestil* , respectively. The extraction
concentration of alpha cyclodextriti, As accurately            procedure for CcA from epithelial cells was
axs potteible the eerie quantity of CsA vehicle was            considered complete because of the disruption ef cells
applied to the corneal surface. The solution 'volumes          when hatinersed     deionized water that would release
were 250 pi and an equivalent amount of the ointment           all of the cell contents regardless of the nature of the
was aprftd over the corneal surface.                           drug
  The ointment or solution was placed on the                     The possibility 1~ raised of cyclosporine binding
epithelial aurface for the duration of the experiment.         to polyethylene tubing (3ll,27), used as an effluent
The penetration. of      CsA through the cornea was            from the chamber to the collection vial, or of the
deterroirt.KI by sampling and oounting the effluent            albumin preventing cyclosporine binding to the


$42                                                                                                  PTO-000564
                                                                              Eye #:
    Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 18 of 181 PageID
                                       70846                                  Rksearch

                                                        Table I
Rsbbit corneal cyclosporine flux, and corneal content, from ointment, corn oft or                    *3,1p    , cycludextrin    vehicle into tow or
liigh protein solutions.

                CsA                 Endothelia/ Bathing                              Flux                           Content
                Conc.entration      Bathing Solution Permeability                    (ptg x 1.0"4/             (.gsittig wet .weik.:ht)
Vehicle         (Pg~                PIN:stein         crolhr x 10-3                  ocallir)                ,~pi               Stri .Endo
                                    Conottntration


                     0.25             50 nig                        5.6            15.3±0.5     0.30±0. /13# (5 )              £.131.0.01
Ad-Ph"
eyolo-                              5000 rag V>                    10.0            25.0S2.0+(7) 0.12*0.02#(7)                  0.13t0..02(7)
dextrin

Matimnt              2.0              50 tag %                     0.4                               0.1320.03*4(S)            0,i4t0.04(5)
                                    5000 mg %                      1.7             35.0;t8.14        0.141-0.024               0,10t0,02

Corn oil             2.0              50 mg %.                     e›.9           137.11.-W.LT       0,041:0-0~                0.02ft0.01(5)


ygues ere the mean g SEM of 0 experiments with each experimental variable unless indicated etheredee ian ptr<entheses.
€:$A COnt":,Mtr•atiel3 = conoentration in application vehicles; Flux   permeabilit,y x concentration; Epi epitiltktliun alone;
Stri Fa., M stroem plus endothelium. `, sigainottntly different from vsluee- with cyclodextrin obtained with 50 mg %
prOWia 013 endothelial surface,        <0.03}, *, aignificantly different from cyclodextrin epithelium at same simulated
aqueous protein ..‘.(brtc tration, (P < 0.01); #, eignificently different from etmatafettdo, (P < 0.002). x, 0.5 legisel;
   sigleil;    calculated based upon a count rate only- 1.2 t€3.3 cpm greater then background of '30.5 cpm;        calmilated
from a count rate of 7,5 I': 0,0 cpnca greater than background of 30.5 opts.



 tubing (37), and 'thus influencing the count rate of                     Use of Animals WHEW Publieation, N1H 86-23) were
 the effluent. To investigate this fr ea ~il3iilt?~                       strictly adhered to in the performance of the
 experiments were mode in whieh solutions containing                      reported studies.
           to   ther with either SO tag It or 5000 mg %
 slbudin xresra perfused directly through tithing of the                  RESULTS
 same length ea the effluent tubing from the <‘...)rneal                       The values for corneal permeability and flux of CsA
 chamber tea the collection vial.    SsIUtit)m?« were                     from the vehicles and into either of the two
 colhi.cted at 20 rein intervala and sampled as described                 endothelia/ bathing solutions, as well as epithelial
 above for the experimental pr:3tocoI. Fach aolution                      and stromat CsA concentrations, Øre given in Table
 izIO or 5000 mg %) was made from the same sttmls.                        1.
 CsA so that the initial cpm wets the same,. The count                         The trenscorneal flux of CsA is greatest from the
 rate of this not solution waa of the order of 2000 opal                  corn oil vehicle, less from the alpha cyckeiextrin
 (approximately i ng/tel) and non-lebeIrd         CsA 1s~    not          vehicle and even lower from ointment into a 50 mg %
 added. This mpresenteil a       MaXii1V1. (X41ditkm    for stae          einatleted aqueous humor (Table 1). This occurred
 determination of binding by the tubing et        e   CsA                 despite the similarity in 1...,erresability of CsA from the
 (s'KS.r4M.tratkm close to that seen under experimental                   corn oil and cyclodextrin vehicles, The flux values,
 conditions.                                                              of course, are a fur.action of the drug concentration
   The priticipins expressed in the Declaration of                        as well as permeability, thus the 2 pg/oil
 lielsittld and The Guiding Principles In the Care and                    connentration of the corn oil and ointment vehicles is



                                                                                                                          PTO-000565 &t3
   Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 19 of 181 PageID #:
 Rsearch                              70847


 e eignifioant determinant in the calculation of flux.        Only this strait pementage recovery ectiurrtai
       The values obtained tor CaA peneitation from           regardless of the extraction vehicle (water or
 falplta cyclodextrin tsr ointsmnt were dependent upon         Pmtaisol     'rhe m.roxl,sufmckAhellum contains more      et
 the protein concentration of the annulated aqueous           CaA on a par total tissue basis, and for most vehicles     da
 humor. The flux of CeA into the 5. (}00         % protein    reflects an even distribution except for the alpha         th
 concentration solution was at Isaat double compamd           cyclodex       veldclo where the proportion of drug in
 to that with 50 mg % protein in the eimuleted aqueous.       the epithelium is greater than lor the other vehicles.     re
 The ointment data :mist be put into perspective,             All reported values were oorrected for the recovery
 however, since only a low count rate of the eqoetrus         rate found In either extraction vehicle                    .:$4;

 effluent from ointment vehicle was observed. This              Perfueion of tubing, equal in length to the effluent
 value increased from 1.2 t 0.3 opal above e                  tubing from the chamber to the collection
 background of 30.5 cprn for the 50          % solution (a    indicated that the presenter of 5000 mg% albumin
15) to 7.9 1: 0.6 cpm above the same background               prevented some cyclosporine binding to the tubing.         bc
count rate for the 5Onfl Øg % solution (n ,z 18) (these       Perfusion of tubing in the presence of 50 mg %             Øi
are uncorrected numbers; corrections were applied             albumin ellowed en average of only 39;t2% of the
for CaA binding to polyethylene tubing [see below]            entering CsA to emerge Into the collection vial. In
       tirese numbers are very low they are                   the presence: of SOW mg % elbumin, however, the
statistically different from zero (PC0.0.1 end <0.01,         fraction of recovered CsA was 541;t2% of the input         of
by Criebran's t-teet, reepectiveiy) and thus prtftably        solution. These percentages were found to be quite         st
represent real penetration of CsA mther than being            variable between each of the 20 minute collection          er
background varlotion or n0i3n in the count rate. The          periods ever a total of 3 hours, as well as from tubing
flux values ere calculated front these tow nutikbers          to tubing. The data in Table 1 are cwrected for the        at

with the »sedated high error in counting. That                average change in cpm of the effluent fluid,
flux values can be ealcultrten reflects in a large part       depending upon the protein content cf the perfusion
the high concentration of   CaA         this vehicle (Teble   solo-dew. All data are thus corrected for binding          tb

1). If the conoent-nations were significantly lower so        either to albumin and tubing or tubing alone.              ua
would the calculated flux be pmportione.tely                                                                             flf

reduced. Neverthelesa, the values indicate marginal           DISCUSSION                                                 th
penetration through the cornea from a concentration             Several authors have reported that the topical           tb
se used in these studies.                                     application of er.,,losporitke in olive oil or meter oil
 The greatest ~um of        C&A ,04%8   found in the          resulted in either no intrawoler penetration or a
epithelium from the alpha cyclodextrin vehicle with           penetration of less than therapeutic levels of CsA         in

about half that value found after ointment and almost         Into the anterior segment (14-18,18,19). Other             Øl

one eighth that value after corn nll vehicle (Table 1).       authors t 20,21), however, have determined that CeA
For the rest of the cornea (stnitatiendethelitim) the         penetrated into the anterior chamber, and other
values tend to be low per unit weight, probably               ocular tissuea, to therapeutic levels from topically       in

refloctilag the high lipophilicity of the drug. The           applied soIntione. The present studies, albeit in a        oc

values shown in Table 1 reflect the recovery rate of          model in which the surface kinetics of drug                er

11% found In the extraction studies described above.          application differ substantially from those found in       te



644                                                                                                    PTO-000566
            Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 20 of 181 PageID #:
                                               70848                                 geseard

         vivo, were designed to extimitte whether CeA could             higher temperatures (37). This temPerature-
         penetrate the cortm alone, in the preseat studies              dependence may have contributed to the variation in
         CsA at nigh concentrations was present for the                 the values for exiting CsA as the temperature of the
         deration of the experiment, a. far greater exposure            exit tubing betenee warmer durieeir the time course of
         than way topical drop or ointment adminietration               the experiment
         would provide (38). Furthermore, only the eorneal                  The preset data eleerlyindimete that penetration.
         r<kutR was tested in this inedel syetent to the tklieui-on         CsA into the epithelium and the eimulated anterior
         d. other pathentya fur deug penetration               trans    chamber occurred from the cycledextrixt, ointment
          doreJ penetration) into the stinuiated aqueous                and earn oil vehicles. Indeed, the Mix of CsA from
         itumor ,                                                       corn oii was considerably larger than that from
           Prelituieaey studies> stewed that the permeebility of        cyeledextrin although the permeability was
        ;:se was constant for eonsiderabie tittsss (up to 41            eppmximately the eetne (flux e permeability x
        hours) once a steady-state was aolnevad (40 to ee               concentration), This was due to the higher drug
        minutes after initiation of perfusion). After this time        mnicentretiert (0.A; 13,005 eemleig CsA) isz corn oft
         the permeability rapidly itiormesed. We interpreted           vehicle relative to the 0.025% (55,000 einniet£ CsA)
         this chatigke ez indicative of a breakth.›we of the           concentration in the cyckidextrin vehicle.
        epithelium mused by constant 4 to 5 hour exposure              Trensesortteel drug penetration from the ointment
        of this membrane to the vehielee. In all subsequent            vehicle was very low (Table 1) with a permessability
        studies that were reported hem, the permeability               (Into 50 mg % protein solution) about half that of the
        and tissues content er cyeleeperine were detertained           other two 'vehicle*. Indeed, its determination
        wily up to a time of (.2~ to t hours after AelrikKrermrit of   approached the limite of detection for this assay (I.2
        steady state, thus the status of the epithelium was            opre above a 35.5 eprit background for the 50 mg
        intact.                                                        solution and 7.5 cam above background for the 5000
          The binding of cycloeporine by the effluent tubing'          mg     solution).
        that ren from the chamber, to the collectien vial was            CsA wae found in the corneal epithelium after
        used to correct the permeability and flux data                 exposure to ointment in eemunts close to those found
        depending upon the elburabe concentratiere Given               after ~mire         of the eornea to cyreadextrin ft
        the large difference in protein conc.anteallett between        whereas the epithelial and etremall endetheilal values
        the eoikkti,ons (50 mg      5000 mg %) the effect of           efter corn oil vehicle were low (Tabie 1). For
        albumin. an CsA binding by the tubing was relatively.          epithelium, count rastees after eyekelextrin vehicle
        email. The value was only of the order of a Mt                 svtre about            arm (bnt this da« nat translate
        increase in cam exiting the effluent tubing at the             into much greeter CsA content because of the low
        higher albumin concentration, Tine reflected only a            CsA concentration in this vehiele), whereas for
A       email change    CsA            t   ough the tubing and         ointment and corn cii values of 2,7e0 and 2,000 cant
        did net in.fluenee cenclettione MgarcEns CzA entrance          were feund, .respectively. The discrepancy between
        tite simulated aqiitKeis humor of different protein            these count retes end the values shown in Table i tø
        eencentrations, t-l`s.A is known to bind to proteins           accounted for by the difference in count rate of the
        and this binding, as well as that t<3 pleetie, is              eycledextrixt and coext coil vehicles <roughly 2. ti x
        temperature-dependent with increasing binding at               eptai/10e 21) relative to that ef the ointment vehicle
Or..<




                                                                                                                  PTO-000567i34
  'he:S...4, A,   4

  Case 1:18-md-02819-NG-LB
  Eye                                      Document 676-14 Filed 04/13/21 Page 21 of 181 PageID #:
                                                     70849
  Research

 (about 1.4 x 1       c.pm/100 mg),                           vehicles from ointment > oorn          alpha cyciodextrin
     'rho transcorneel floc: of CsA from corn $gl end         in order of adherence properties or difficulty In
 alpha cyclodextrin vehicles appears to be in                 removal by rinsing. The data in Table 1, however,
 proportion to the respective epithelial content of           indicates that the epithelial content follows the
 drug, The greater flux noted in the presence of 5000         order: alpha cyclodextrin > ointment > corn oil, This
 and      protein in the sinai(ated aqueous homr is           strongly suggests that adherence of vehicle with
 reflected in a reduoed epithelial (but not                   drug on the epithelial surface doe:e not contribute to
 endothelialistrtmsa) drug et3ntent; this may reflect         the measurement of epithelial CeA content.
 enhanced passage through, rather than retention               In addition to the influence of vehicle on drug
 by, the epithelium, This is a purely passive pmass           penetration it was of interest to determine whether
 in the same vehicle (or at least vehicles that have the      high concentrations of protein on the endotheliel
same effect on epithelial absorption and                     surface would influence the rate of CsA penetration.
 transopithelial drug movement), thus flux could be          The latter studies were of importance because of the
 inemased without alteration in the epithelial content       measured penetration of CeA from topical drops into
 (Table 1). The high concentration of albus^)in could        eyes with significant infleaustation> Drug penetration
 be increasing epithelial perseasibilicy as well as the      under those conditions had been ascribed to
capacity of the epithelium to bind CsA. With corn oil        disturbat       of the epithelium {1)    In the present
 vehicle the flux is very high malative to that from         model   one   of the solutiona bathing the endothelium
other vehiclea yet the epithelial mtimantration is low.      had a high protein concentration, but the cornea was
This may be due to an effect of the oil directly upon        not inflaittal and the epithelium was intact end
the epithelium, such as an increase in CsA                   normal. By eliminating the variable of inflammatory
penetration through the epithelium, that would result        epithelial alterations as a contributing factor to any
In a    high flux with le-se epithelial retention of drug.   change in permeability, the data demonstrates that
This process is hypothesized to reflect a changes in         aqueous protein concentrations alone can influence
behavior of the tissue (aboorption and tinstosmiluter        the pasaage            across the cornea, Any increase
passage of drug through the epithelium) to the               iu CsA penetration .in the inflamed eye must, •
vehicle. The vehicle or one of its ingredients may           therefore, have been in part due. to the effects of the
apparently influence both the absorption as well as          effect of aqueous protein concentration, The effect
passage of CsA by the corneal epithelium. Various            of (presumed) binding of CsA by aqueouS protein
ingredients in vehicles:, such as benzalkonitan              which would thereby sustain a high concentration
chloride and vehicle viscoelty enhancers, have been          gradient of free CsA across the cornea must play a
shown to directly effect drug pe.nettatien through           role, As suggested from other atudies (15),
the cornea (i8),                                             however, a contribution of the inflammatory process
 Ono possible explanation. for the differences in            ker ;ale on the epithelium cannot be eliminated, The
epithelial CsA content could be the retention of             highest protein concentration is, however, less than
adherent vehicle plus drug on the epithelial eurfem          1 mM and mold not contribute to any CsA penetnation
even after the crashing procedure       On a priori          by such -mutes as hulk flow,
assumptions etmoorning viscosity and other                    The present study tested only the transcorneal
phyale£M3ChateicaI characteristics one would rank the        route    CsA penetration. Most lipophilic moleculea,


                                                                                                     PTO-000568
                                                                                 Evt #:
         Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 22 of 181 PageID
                                            70850                                .Résearch

     to which the cell layers offer little- or no Insistence,   Brenda Sheppard for her Invaluable .secretarial
     find the corneal strait% le be the major barrier to        assistance.
     zertlEall pe-nettation (38,40). Thus, the low rate of
     dreg passage acmes the cornea, deepite the                 CORRESPONDING AUT.HOR
a    accumulation of large amonts of CsA in the                 Keith Green, Ph.11,, DySe. , Department of
     epithelium, las not surprising. For example,               Ophtheletelogy, Meellœi College of Geomia„ Augusta,
     benzalkonium chloride is =mandated to a large              GA 30912-34n.
     degree by the epithelium but none penetratee Into the
     anterior chamber of the adult rabbit eye (41,42).          Reim ENCES
     Similarly, the poor petietration of CaA across the               Nussenblatt,          (1086) The use of
                                                                      cyclosporin in 0e:fakir inflammatory disorders.
     e:orinia alone must be viewed from the in vivo                   Tmisplent. Proe„ 20, 114-121,
                                                                2<    Liversidge, J., Thomson, A.,W, „ Sewell, B.F.
     perspeetive in that non-eorneal Mee* of penetration
                                                                      and Forrester, S, V. (1997) EAU lsa the vine:
    say occur in the livirig eye- .that would allow                   pig: inhibit:Wit of cell-mediated bnteurtity and Iet
                                                                      antigen ecepression by eyoloeporin A. Clin.
     Unreel:tiler CsA penetration (39, 43,44). This would
                                                                            immunol. 69, 691-600,
     be tainpatible with data indicating CsA penetration        3..   Binder, A4<14., Graham, E.M. Senders, My ,
                                                                      Dinning, W., James, D.C. end Denman, .A.M.
    frt.% topically ripplied vehicles, yet these vehicle»             (1987) Cyclos.porin A in the ti-eattient of
    alone may per k483   iteueuee   drug penetration,                 Beheet'e tivettia. Br. j. Bhatunatol. 26, >€15a
      The results obtained In this study illustrate that
                                                                      99€.
                                                                4,    Young, E., Schachter, J. , Prendergast, It ,A,
    the cedar penetration of CiaA «rose the cornea le                 end Taylor, 11.1t, (1967) The effect of
                                                                      oycloaporine ira eitimayoliel eye betfectinn.
    veliiele-dependent. More CsA was delivered through
                                                                      Corr. Eye Res. 6, 963-389.,
    the ...serneo with a cyclodextrin and corn oil vehicle            Kalman, R       „ Sediebory, M.A. and Ward,
                                                                      D.A. (1968) Spontatieeue canine
    relative to an ointment, despite epithelial penetration
                                                                      IteretootinjUnctivitis Mora, A useful model for
    with all vehicles. Overall, the corn oil vehicle                  human keiratoconjunotivitis ekes: treatment
                                                                      with cycloserine eye drope. Arch y
    provided greater trans-eve-neat drug flux hecauee ït
                                                                      Ophthalted. 107, 1210-igie.
    œntairted a greeter eoricentration than the                 6.    hen EZPa, D. , Cohen, E., Rekotoneklla, M.,
                                                                          Courten.,         Harris:, W. Chajek„
    cyClodexirin vehicle.. The latter offers good drug
                                                                      Friedman, C. and Matamoroa, 14. (1086)
    penetration hut a limited reservoir due to the ability            Treatment of endogenous uveitia with
                                                                      cycloa rixt A. Trumplant.                  122-127.
    to only hold a low quantity of this drug. This
                                                                7.    Belin,         Bentehard, C.S. and Phillips,
    finding la of ittiet,tance in the development of                  T.M. (1906) Update on tophal cyclosporin
                                                                      Baciegmend, immunology, and pharmacology.
    vainclea for either the ocular penetration of CsA ur
                                                                      Cornea g, 164-195.
    the restriction of CaA to the ocular aurface.               e.    Liegner, J.^€`., Yee, R.W. and Wild, J.1-1,
                                                                      (1890) Topical cyclesporine therapy for
                                                                      ulcerative keratitis associated with rheumatoid
                                                                      arthritis. Am, J. Ophtheilmol< 108, 610-612,
                                                                9.    Guy, A., Obia., E., Kat„          1
                                                                                                        . lbettarlierjee,
    .ACKNOWLEDGEMENTS
                                                                      P. and Kulkarrd., P. (1m) Fifteens of anti-
     Supported in part by EY04658 (KG) from the                       Inflammatory and isizeineauppressive drugs on
       lone Eye Institute, in part by an Unrestricted                 the lieteroiemellar corneal transplantation in
                                                                      rabbits. Curr, Eye Res, .9, 749-759.
    Bepertmontal Award. from Research, to Prevent               10.   Williams, K.A. Grutzmacher, R.D., Roussel,
    :Blindness, inc„ , and in part by the LE, lioney                  T.e. and Coster, D.J. (10U) A comparison of
                                                                      the effenta of topical cyclosporina and topical
    Foundation. (both to Ophthalmology). We thank                     steroid on rabbit corneal allogra,ft rejection,


                                                                                                        PTO-000569
                                                                                                                 647
      Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 23 of 181 PageID #:
                                         70851
 Research

         Transplantation, 39, 242-244                                 Giannaccini, B. GM) Preparetion and
 n.      Goichot-Bonnat,        Chemla, F. tind                      evalus.tion in rabbits or topiml. solutions
         P,-..a/hpsen, Y. (1987) Gyclosporin A collyre               containing forskoini.      Oc. Pharautcol,
         dans la prevention du rejet        gneffe de corn           111-118.
         a limn risque. lt> Resaitats chniques post-          29.    Ktutat, A., Alba, R.M. Tekano, T.,
         opetetteitem. J. Fr. Ophtlitahtiol. 10, 213-217.            Kobayashi., e< , Nekajitne, A. Kurihara, K.
12.      Ban, MAC, Bounitard, C.E., Franz, S. and                    Yekoyama, T. and Fuitatai, M. (1989) The
         Clindelineka, J, (1989) Topical cyclosporin in              erect on the cornea of alpha cyclo(lextrin
         high.risk corrieal tranephatits.                            vehicle for cycloaporin eye drops, Transplant
         Ophthalmology, 96, 1144-1150.                               pron. 21, 3150-3152.
13>      Ronauut, F. and Wiederholt, M. (1985) Lokale         27.    Alba, R.M., Kenai, A., Takano, T.,
         Behandlung des liornhauttransplentattia beim                Kobayashi, C.., Nakano«, A., Kurihara, K.
         Mancha mit t-.4,rolceporin A, Klin. 51111.                 and Fukanti, M. (1969) The effect on the
         Anprtheilk, 187, 92-96<                                      cornea of various vehicles for cycloa.porin eye
 14.     Ben Ezra, D.. and Maftsir, G. (1990) Otruler                 drops. Folia Ophthalmol. Jpn, 42, 902-908.
         penetration of cyclesporine A in the at eye.         28.     Pederson, J.E. and Green, K. (1973) Aqueous
         Arch< Ophtheleall, 108, 584-587.                             humor dynatoice: Experintentel studies. Exp.
 15.     Ben Ezra, 11, and ,1,1/tfisir, G. (1990) Ocular              Eye Res. 15, 277-'297.
         penetration of cyclosporine A. The rabbit            29.     Eakins, K.E. (1970) Increased intraocular
         eye. Invest. Opi~iteol, Vi». bei. .31 „ 1362-               preseure produced by prietagiandine 1; and ;
         1368.                                                       In the cat eye. Exp. Eye Res. iti, 87-92.
19,      Wiederholt, M.., Koesendrup, II., Schulz, W.         39.    Beitch, B.R. and Eakins, LE, (1969) The
         and Hoffmann, P. (1986) Phernecokinetic of                  effecte of prostagiendirts on the intramular
         toples1 cycioeporin A In the rabbit eye.                    pressure of the rabbit. Br. j. Pharreecal.`, 37,
         invest. Ophthaliwl. Vie, Sol. 27, 518-524.                  .158-197.
17.      Palestint3, A ,G , Nussertblatt, k, B. and Chan,     31,    Willlaez, R.N. and Paterson, C.A. (1584)
         C.C. (1995) Cycloaparine penetration into the               Anomeloaa effects of anti-inflammatory
        anterior chamber and cerebresipiriel nuid. Mn.              cortimmterolds in endotoxin-induced ocular
            Ophtheitnol. 99, 210-211.                               Inflammation. Eur. J. .Phatereteol. 106, 113-
19.      Dias-Llopie, M. and Wnetto, j.L. (1989)                    119.
         Penetration of 2% cyclosporin eyedrops into          32.   Green, K lAughter, L. and Bull, il. S>
         human $34«i'MZ humor. Br. J. Ophthatteol.. 72,              (1982/83) Rabbit corneal endothelial
         900-803.                                                   permeability hi the presence and absence of
15,      Ben Ezza, D, .84/tftzir, G., de Courten, C.                adenosine and glutathione, Carr. Eye Rae, 2,
        and Theonen, P. (1990) Ocular penetration of                797-802.
        cyclosporine A. itt. The hUt3IRD. eye. Br. J.         33.   Green, K., Chapman,            Cheeke, L. and
        Ophthalnug< 74, 350-352.                                    Hull, D.S. (1991) Effect of thyrcoxentitie can
20.     Mosteller,           Gebltartit       , Hamilton,           cornwl endothelium. Lee» Eye Tox. Res. 9,
        A,M, and KaUftb» )            (1995) Penetration of         1-9,
        topical eyoloeporine into the rabbit cornea,          34.   Green, K., Hull, D.S., Vaughn, P...D.,
        aquKsie hue= and serum. Arch, Ophthalmol.                   Malizia, A.A. and Bowman, K. (1977) Rebbn
        103, 101-102.                                               endothelial response to opitthatono
21.     Kaetean, it .L. (1989) Intraockdar penetration              pmservativea. Areit. Ophthalesel. 95, 2218-
        of topictdly epplied cyclosporine, Transplant.              2221.
        Proc. 20, 95(3-95..5-,                                35.   Green, K. and Green, .M.A, (1989)
        Bell, T.A.G. and. Hunnisett„ A.G. (1986)                    Permeability to water of rabbit corattai
        Cyclosporin Az Thaw levela folkaeing topical                membrane». .An.       Phyttiol. 217, 835-641.
        and eyGtWille administration to rabbits. Br. J.       36.   Blifeld„ C. and Ettenger, .E .8 (1987)
        Ophiltalmol,     ,s.s2-m..                                  Measurement of cyc.losporine levels in samples
23,     Newton, C. , Gehismit, P.M. and Kaufman,                    obtained from peripheral sites end indwelling
        R.E. (1989) Topically applied cyclosporin irx               lines. New Eng. J. Med, 30t7, 509.
        atone pmlortga corneal allogreft survive/.            37.   Clinical Chemistry Task Force on Cycloeporitie
        Invent. Ophthalinol.         S<d> 29, 208-215.              Monitoring. (1987) Critical lasues in
24.     Duch8ne, D. and Woneesidjewe, D. (1990)                     cycioaln)rine monitoring: Report of the Task
        Pharmaceutical, uses of   cyclodextrine and                 Form on cyclaaporine awn:Ito/ring. Min.
        derivatives< Drug Nvel. Ind< Plum. 19,                      Chem, 33, 1288-1268.
        2487-2499.                                            38.   Gr~, K. (1992) The effects of .pre~vatives
25,     Saettone, M.P., Burgnlasel, S. and                          on corneal permeability of druga. In


648                                                                                               PTO-000570
       Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 24 of 181 PageID #:
                                          70852


            «wopharninciintlen OnikJar Drug Diillvery".*
            ad. Edwin,            C1I.0 Ptieez•. , fInea Ratnn* n„
                pmen
     39.    grean, K. I1991) Printkplan nbd mt.h>.-„xle
            of...e)ar pharimei-kiniatin evaluation. In "Dermal
           end 0.3,11w, Tnximingy: Fundainmtale ari.d
           Mathnda", (Ed. Habann, D <),
           CRC Pre«, 'Beim Raton, pL.
           ktaurien D.M AMI .kfilgthma               (IIi84) Ondlar
           pbarmenkinetine, In Vizki~Ingy
           1.;ye,", (Ed. Sams, M.L.,), Pp. In-.1.16,
           Spiingnr-Verlag) New ymits„
     41.   k`,"rantit, K. end ebnpeinn, J.M. (1984)
re         Barualkoniwn chloK kinetien In z".imil
           adult iiIbine wad pigiiiiintix1              eyea,
           Toxi<xd, Ciitan, Donlan, Tnainal.             133-142;.
           Gmin,            Chamnan„            el'nx)k* L*
           Claytnia, R,M,„ Wilann > M. and Zelilr, A.
           (1987) 1::k terWMt                     Inte, yati.ng eatd
           adnIt rabbit eyeai einmpaintive
           pharireenkinenna. j. Taxienl,                      OeuIan
                        n,
     .0.   Deane,             Jensen, A.D. and Ihiniinen,
                    (1.978) Penen‘den ranten nf topieelly
           applind nye enxikationa, Ain. J. C.4thil'iniatid.
              ,
     44.   Ahan,d, I. and Patten> T.P, (1985) Inipanten~
           ef the noncerneal ebaorpt4iin                   tapiffli
                           dreg delivery'. Invent,
                                Sd .




                                                                           PTO-000571
      Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 25 of 181 PageID #:
                                         70853
                    XP-002431884

     WPI / Thomson
       AN       - 2000-492678 [44)
       AP       - J14199903/8786 19981110
       CM        RAOONG-K RAOONG-M RAOONO-T RA0135-K RAO13S-M RA0135-T RAOIPM-E
                  RAO1PM-M RAO/PM-T
       CPY        WARA
       DC       - 905
       DCR       [1) 103243 CL; 90981 CL; 184612 CL
       DW         200044
       IC         A61E45/08: A61K38/00; A61K47/06; A61K47/24; A6/K9/107; A61P27/02;
                 A61P27/16; A61P37/06
       IN        SUZUKI 8; TAKEUCHI N; YAGATA H; YAMAZARI S
       LNPA- 2000-149260
       Ml        [01] M210 M211 M212 M213 M214 M215 M216 M220 M221 M222 M223 M224 M225
                 M226 M231 M232 M233 M320 M416 M423 M411 M610 M620 M'782 M905 P433 P714
                 P812 P922 P943 8022; RAOONO-K RAOONO-M RAOONG-T
                 [02) FOIl F012 F013 F014 F015 F016 P017 F590 H2 H213 H4 P401 8481 H7
                 H721 HS J5 J523 L9 L941 L999 M210 M211 M212 M213 M214 M232 M240 M273
                 M283 M315 M321 M333 M340 M342 M373 M391 M423 M431 14510 MS21 M530 M540
                 M782 M904 1905 P433 P714 P812 P922 P943 8022; RA0135-K RA0135-M
                 RA0135-T
                 [031 M423 M431 M782 M905 P433 P714 P812 P922 P943 8022; RAO1PM-K
                 RAO1FM-M RAO1PM-T
       MC        1302-00/ 904-110113 1305-B01P 810-J02 812-M03 914-G02 1314-N01 914-NO3
                 914-N17C
       PA       - (WARA     ) WARAMOTO PHARM CO LTD
       PN        JP2000143542            A   20000523 UW200044
       PR        3P19980318786 19981110
       X1C       A61K-045/08; A61K-038/00; A61K-047/06; A61E-047/24; A61E-009/1071
                 A61P-027/02; A6IP-027/16; A619-037/06
       AB        NOVELTY :
                 011-in-water (0/W) emulsion formulation comprises a slightly soluble
                 emulsion, an immuno-suppressive agent, a phospholipid and liquid
                 paraffin.
                 ACTIVITY :
                 /mmuno suppressive; ophthalmological; entipsoriatic; antiinflammatory.
                 No test details for the above activity are given.
                 MECRANISM OF ACTION
                 None given.
                 USE
                 The emulsion is useful for treating allograft rejection, bone marrow
                 rejection, peoriasis vulgaris, aplastic anemia and nephrotic syndrome,
                 Behcet's syndrome, her      tic keratitis, chronic karatitis, uveltio and
                 corneal transplantation.
                 ADVANTAGE :
                 Nigh drug efficacy is obtained. The emulsion is safe to use and can be
                 used for various treatment.
                 PHARMACEUTICALS
                 Preferred Component: The slightly soluble immune-suppressive agent is
                 cyclosporin.
                 ADMINISTRATION
                 The emulsion containing 0.001-0.5, preferably 0.01-0.2 w/v, % is

   Page 1



                                                                                             PTO-000572
SNSDOCID: <XP       2431934A__: ,
       Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 26 of 181 PageID #:
                                          70854


                    applied as eyedrops.
                    EXAMPLE
                    Eyedrop of oil-in-water type emulsion was prepared by adding purified
                    egg yolk lecithin (0.19 w/v %), POSH hydrogen addition soybean
                    phoephotidyl choline (0.08 w/v %), liquid paraffin (0.03 v/v %), EDTA
                    (0.01 w/v %), benzyl alcohol (0.5 w/v %), glycerol (2.2 v/v %) and
                    water for injection having a pH of 6, The above solution was added to
                    cycloaporin A (0.01 w/v %) and emulsion was prepared.
        INW         SUEUX/ SI TAKEUCHI M; YAGATA H; YAMAZAKI S
        IN          OIL WATER EMULSION FORMULATION TREAT REJECT BONE MARROW COMPRISE
                    SLIGHT SOLUBLE IMMUNO SUPPRESS AGENT PHOSPHOLIPID LIQUID PARAFFIN
                                                    EJ CT BONE MARROW COMPRISE
        XWW - OIL WATER EMULSION FORMULATION TREAT RE
                    SLIGHT SOLUBLE IMMUNO SUPPRESS AGENT PHOSPHOLIPID LIQUID PARAFFIN
        NC
        NPN         1
        OPD         1998-11-10
        PAW         (WAKA        ) WAXAMOTO PHARM CO LTD
        PD          2000-05-23
        RRL - 63917
        TI          Oil-in-water emulsion formulation for treating allograft rejection,
                    bone marrow rejection, comprises slightly soluble emulsion, i=muno
                    suppressive agent, phospholipid and liquid paraffin




     Page 2


                                                                                            PTO-000573
Bt4SDCC • D < X P       2431t1,34A
     Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 27 of 181 PageID #:
                                        70855
 AN- 98040585                                                                     MASTER COPY


                       1127
                       CYCLCiSPORINE OPHTHALMIC 01W EMULSION:
                       FORMULATION AND EMULSION CHARACTERIZATION.
                       Shan Ding'', and Orest Olejnik. Pharmaceutical Sciences, Research
                       and Development, Anergan Inc., Irvine, CA 92612

                     Objective. To develop a non-oity, water based cyclosporiiae eye drop for
                     topical ophthalmic human use, and characterize its major physicochemical
                     properties. Method. Standard methods were used for pH and osmolality
                    measurement& Globule size was determined using single-particle optical
                    sensing and static light scattering technologies. Rheologic properties were
                    measured using a rheorneter. A bench-top high-shear mixer was used for
                    laboratory-scale emulsion preparation. Results. A stable, pH-adjusted, oil-
                    in-water emulsion was developed using castor oil as the internal phase to
                   solubilize cyclosporine, polysorbate 80 as the primary ernulsilier, and a
                    polyelectrolyte as a stabilizer. The concentration of cyclosporine in the oil
                   globule is formulated at the level of 7.4% w/w, which is below the solubility
                   of the drug in castor oil (9-10% wlw). Studies (solubility, interfacial tension,
                      potential, stability) were conducted to support the use of each major
                   excipient The majority of globules are submicron in size with a bimodal
                   size distribution profile. The globules bear negative charges with a
                   potential of approximately -50 my. The emulsion was demonstrated to be
                   stable at room temperature for at least 18 months. Conclusion. An oil-in-
                   water emulsion of cyclosporine has been developed for topical ophthalmic
                   human use.




Pharm Res 1997;14(11
Suppl):S41.
                                                                                              THIS MATERIAL MAY BE
                                                                                             PROTECTED BY COPYRIGHT
                                                                                                  LAW (17 USC
98040585                                                                                       PTO-000574
        Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 28 of 181 PageID #:
Ophthalmology Management                   70856                                 Page .1 of 3



    01)11616gs                                       r--
                                                      1RSIONCARE CME       VISIC►HCARE CLASS1FJEDS     r   liELPFU L.RESOURCES




   Issue: October 2003

   rx perspective                                                   BD, Atomic: Edge'
   The Economics of Using                                          Accurate Depth LRI Knife
   Restasis
   Therapy with cyclosporine 0M5% brings real                      Sharpness Redefined
   relief -- and can save doctors and dry eye                          First Silicone Accurate Depth Knife
   patients time and money.
   By Eric D. Dortnenfeld, M.D.                                                . • ,;,,.,,j .eimoki*;IMP
   In the past, dry eye patients were often seen as a nuisance —
   chronic complainers whom no amount of treatment seemed
   to satisfy. Despite trying to help these patients with
   everything in our arsenals (tears, gels, ointments, steroids,
   plugs, NSAIDS, etc.) nothing provided anything beyond
   temporary symptomatic relief.

   Now, that's all changing,
   thanks to the availability of
   Restasis (cyclosporine
   ophthalmic emulsion
   0.05%). (Restasis was
   approved by the FDA for
                                                                                   Stay a step ahead
   the treatment of dry eye in                                                                  with
   late December 2002.)
   Unique among dry-eye care agents, cyclosporine -- a topical     Ophthalmology Management
   immuno-modulator with anti-inflammatory effects -- attacks
   the root of the dry eye problem: the underlying inflammation.
                                                                                  Vision Care Leaders
   It doesn't just temporarily alleviate the symptoms, the way
   artificial tears, lubricants and punctal plugs do; Restasis
   actually stops the progression of the disease. (If left
   untreated, dry eye syndrome can cause worsening
   symptoms, possibly resulting in irreversible damage to the
   lacrimal gland.)

   Thanks to Restasis, there's no longer any reason to view these patients as nuisances, or to think of finding an effective
   treatment for dry eye disease as problematic.

   Economic Benefits

   At this point the therapeutic benefits of Restasis are increasingly well known and accepted by the medical community, but
    because of the cost— there's less consensus about whether its economically practical to prescribe it.

   These concerns, however, fail to take into account many positive economic considerations. As Warren Cross, M.D., senior
   surgeon and co-researcher at the Bellaire Eye and Laser Center in Houston, noted in his article on this subject in Managed
   Care Interface in September 2002, "There is a concern about the price of Restasis that is unfounded."

   In fact, the positive effect of Restasis on the economics of eye care and on managed care should be huge. Benefits


littp://www.oplimanagernent.comlarticle.aspx?article=85896                                                        PTO-000575
                                                                                                                           6/19/10
        Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 29 of 181 PageID #:
Ophthalmology Management                   70857                                  Page 2 of 3

   connected with the use of Restasis include:

                     Surgical Benefits                      Fewer doctor visits. Patients save money on co-pays because they no
                                                            longer need to visit their eyecare professional again and again in a
    Re.siasis Is helping many of my surgical patients       continuing search for relief from dry eye symptoms.
    achieve better outcomes and higher satisfaction:
                                                            in Cross' retrospective study of 181 patients using cyclosporine for dry
                                                            eye, 1,800 office visits were recorded in the 2 years before enrollment
        •   Before approving a patient for LASH(, we
            perform an extensive dry eye evaluation         in the cyclosporine trials. These visits were specifically motivated by dry
            Inducting a dry eye history, lissarnine green   eye complaints ("for cause" visits).
            corneal and conjunctival staining, and
            Schirmer testing. I prescribe Restasis for
            any patient with preoperative dry eye arc/      After these same patients began using cyciosporine, the "for cause'
            ocular surface staining. I then allow I. to 3   visits dropped from 1,800 to 38 visits during the following 2 years, In
            months for the dry eye to improve before I
            perform retractive surgery.                     contrast, data from previous non-cyciosporine 0.05% clinical trials
            By preoperatively improving these patients'     involving dry eye patients indicate that 75% of the subjects receiving an
            dry eye problem, I've been able to
            markedly decrease the incidence of              active agent felt tie same — or worse -- after the study than in the 12
            postoperative dry eye.                          months preceding it.
        •   My cataract patients with dry eye and
            visual complaints have noted a dramatic
            improvement in their visual acuity following    Because Cross' study was conducted before Restasis was launched,
            Restasis therapy.                               new studies are needed to confirm the results. However, I've already
        •   Restasis has also been invaluable for
            corneal transplant patients who show            noticed the same effect on "for cause" visits with my patients. Thanks to
            symptoms of dry eye, Restasis not only          the stabilization of their ocular surface, several of my Restasis patients
            treats their symptoms, but helps prevent
            graft rejection.
                                                            have decreased their office visits from every month or two to twice a
                                                            year, (Their visits were originaily scheduled 3 months apart, but they'd
   often show up for unscheduled emergency visits.)

   in addition, their office visits are now shorter and they leave much happier than they did before they were treated with
   Restasis.

   Fewer related medical costs. In his article, Cross points out: "From an economic perspective dry eye disease is often
   viewed as having relatively few significant medical costs. However, when use of ancillary medications and more invasive
   medical treatments (punctal plugs or punctai occlusion) are considered, these costs may rise significantly . . . . Patients
   with dry eye disease are at areater risk for developing other ophthalmic problems requiring additional medical treatment . .
    Cyclosporine A appears to have potential benefits for health care providers and payers in terms of health care-resource
   utilization."

   Indeed, those benefiting from this economic impact include insurance companies, HMOs, POSs and PPOs. As mentioned
   earlier, in these trials, insurers ended up paying for only 38 visits after Restasis treatment, instead of 1,800. Also, the large
   number of indirectly related prescriptions the plans had to pay for decreased dramatically.

   Insurance coverage. Insurance coverage, which most of these patients have, makes the cost of Restasis significantly less
   than retail. My patients' insurers generally charge $30 or less as co-pay for a 1-month supply -- about one dollar a day for a
   revolutionary new medication.

   Less need for artificial tears. Patients won't need to continue buying palliative artificial tears that don't treat the cause of
   the problem (and aren't covered by insurance). Although artificial tears (e.g., Refresh) can and should be used
   intermittently with Restasis for additional symptom relief, the FDA clinical studies found that use of supplemental tears
   gradually wanes as Restasis begins to relieve dry eye symptoms. Many patients eventually stop using them altogether.

   Fewer lost work days. Dry eye disease often affects a person's ability to work, so this also factors into the
   pharmaeoeconcrniC equation. Not only is the condition itself a major source of lost work days, but so are its side-effects
   and psychological impact. i suspect this new therapy will cause a major reduction in the number of "lost work hours"
   attributable to dry eye disease.

   In addition to these economic considerations. I've found that patients can extend the use of one vial of medication, thereby
   reducing their costs even further. The packaging says to use two vials a day, but l tell my patients to use one vial a day —



http://www.ophmanagement.comlarticle.aspx?mtiele=85896                                                                        6/19/10
                                                                                                                     PTO-000576
        Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 30 of 181 PageID #:
Ophtha.tmology Management                  70858                                 Page 3 of 3
   one drop at night and then another in the morning.

   I have them store the open vial in the refrigerator (in something that will keep it upright, such as a mug), By using one vial a
   day, the patient effectively cuts the retail price in half. (I don't advise my patients to use the same vial for longer periods of
   time because of the risk of contamination.)

   At Last: Results

   Restasis is good news for our dry eye patients. We now can offer them a solution that will increase the body's ability to
   produce natural, good quality tears, while quelling the underlying inflammation of dry eye disease.

   For the first time we can prescribe a treatment with the knowledge that our patients are likely to return on their follow-up
   visit happy and satisfied and that treatment may actually lighten the economic burden for everyone concerned.

   Dr. Donnenfeld practices at the Manhattan Eye, Ear and Throat Hospital. He is also a founding member of Ophthalmic
   Consultants of Long island, Rockville Centre, N.Y. He can be contacted at eddoph@aol.00m.




                                                                Keeping it Simple: What to Tell Patients


                         Explaining the etiology of dry eye disease to patients can be confusing and time-consuming. In
                         addition, it's important to manage patients expectations regarding Restasis. I emphasize the
                         following points:


                                •  I tell my patients that Restasis is the first and only FDA-approved product th at will
                                   increase the body's ability to produce natural, healthy tears by treating the cause of dry
                                   eye, not Just the symptoms.
                                is r always explain that Restasis will begin helping to relieve their symptoms within a few
                                   weeks or a month.
                                • Until relief is obtained, artificial tears (e.g., Refresh) can be used Intermittently with
                                   Restasis. (I tell them to wait at least 15 minutes after using Restasis before using an
                                   artificial tear.) I point out that many patients eventually stop using supplemental tears
                                   altogether.
                                • Mild burning is experienced by about 1 out of every 7 Restasis users; I explain to
                                   patients that this is normal and will almost always resolve on its own.
                                • Patients can wear contact lenses when using Restasis, but they need to wait 15 minutes
                                   after Instilling the drops before putting in their lenses.
                                • Finally, I make sure patients understand how to use the drops. I tell them to use one
                                   vial per day, storing the vial upright in a mug between uses (one drop in the morning,
                                   one in the evening -- or visa versa). I tell them to discard the vial after a 24-hour period
                                   to avoid contamination and the risk of complications. I also emphasize that, like any
                                   medication for a chronic condition, Restasis needs to be used on a long-term basis to
                                   ensure that symptoms of dry eye disease don't reappear.




                                                           Email Address for article to be mailed to:I                                     • Email this Article
                     ".   - e?774-FF5.7 iNfivq1,W,  7..em rm.....eeeee......-...e.re....,.,,
                                                                   e, . .                 ,-,
                     sti"-7                          ,;
                                                 i,K,,j:v.4: ;..afu.:.....:,. rli '''.
                               ;:e..!::,.-
                            Wigali4.                                                            I   Wolters Kluwer Pharma Solutions, Inc.. i VisionCare Group
                                                                                                    R:ghts Reserved - Terms and Conditions of Service




http://www.ophmanagementeom/artic le.aspx?article=85896                                                                                                   6/19/10
                                                                                                                                                 PTO-000577
                        f./4,1iITCAbgbIX 13.6têteit2
                                                              Best Available Ccpy
                    Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 31 of 181 PageID #:
                                                               70859
                                                     g14 o60J1CitIK
                         mg, ," 2 p        14 .$V,I't.-(3..,o)ro get.11MX                          O ht)-       fit1TEPATYPA
                            'firth 01.teNXe Cy6rIonys154w hapameTt>02,
                                                                        ,n7f .31,1x1Ct)0U1.1TC,8 8 0621              h'“‘,Abeo 8. H„ 1(<1(3o4w).w
                         rpy11718X 710 C82 .28828X3                                                     4X                 - 1982. •Kit
                                                                                                                                                        . 3.        e<4.416Wf>0£4 M. 8. Si
                                                                      C goRTpoi[em                                                                 C. 4.1 49.
                        r>tH.Ee.o.gB ec,,fte.pm.agoo                                                           2. Koi,icrooruivrisit 11. D.,
                                                                                                                                                  AsTpottot6a E. H., P.Nxvs4
                                                                   reD4aut,aaallyzeTag-rtmbabtx                     Coopea.kettiuste                                                       M. 13, jj
                        :K nt»MIACR}te
                                                      yp02hg          'te04.W..;Z,:htl<pC32C721-71'2ht.X             1984.. -C. 11
                                                                                                                                                     ameiyan7ep'a:Me.- M,: Tamu
                                                                                                                                                                                                   lm,r,
                        T-,71t-1140h8T08                                                                                            .i5.
                                                                2). 1-1Kr.le.Ke. (Tr000tetme 4SIC- 3, Pomoge&£ H. 0., 10dw
                        Áa '720t`'p,17.'th1-1pt'.'31.1C1211711`. .sIX                                                                              r vÌ. A„ A46cisaeoe.a. 8, 8.,
                                                                           T-.3111.M*0118"706                       ooe A,                                                                     Moo-
                                                                                                                                                           t,:aap:`,>k,gf,i >;     CiFkt>tUfistX );6.
                               Teo4M. ..wiy:3(ifm-r4vp,)Hh..1                                                                     I987   .
                                                                              x) opg 5111 6N71 fS 4. Pox
                        4 paaa                   ktem B Rctwrpo.%mA rpyn                                                   R.     Robinson Ch. 4., Curd J.
                                                                                             ne.                   Rheum.- f 3$S. --- Vol. 5.-                          O. et al. If Arthr. o.
                        Aek/egm.5 &HKA.,11 magegekigg                                                                                                    P. S17----555.
                                                                              not(23are.lefi
                       ;ga BoR                           p 83 8 Te,W7;.1M X .1t "7(8.4
                                                                                                     y                                                                          norryrousa 16.1167
                        C:r8ATe.ndWX 41.1M430Lt8.708 b
                                                                           o6aBx, rpyrmax 6h1,811 CLIN
                       CX0,2,HUMh: ormek.taiaca Tegr                                                                    ICAL CYTOLOGICAL
                                                                                                                                                     AND IMMUNOLOGICAL
                                                                          kegung K 1-10p64:6.41132-.                                                                                           CHA-
                       ttint CO2tepww-last                                                                    RACTERlZATION OF THE
                                                                                                                                                      EFFECT OF .ENCAD ON THE
                       4)1t.1311,1t-tpC:611C.TekV111WX .1121                                        Te0- ORAL MUCOSA IN SJOGRE
                                                                       4481t11T0h.- 3 -78 .0,81Mwe                                                     N'S DISEASE
                       cagaereAacrgywt• fib                                                                  M. M. Pi3zhari.iskao,
                                                                                                                                                T, N. Kopyn,4, O. V. Makarsoa,
                                                              gmmygomoAyzmpy301Qem                           M. E. Shobanmaa
                                  opeoapa -ra                         opg BILL
                          Tagou ot5pa3om, .7,1aHhhae                                                         S t3 m rit a r y
                                                                         KittiR'lltiCe.:X01‘0 3d ttwrt.3-
                      ,irorgqeexorr.,3        act•'.A-e4.OBaolta noga3a,a                                         A sttitly of the ttlinical effim
                                                                                         o, g.TO flpg ing and                                            tcy and the Immtinctinodulat.
                                              g ymepemloA CTC71eRht0                                                        ontiinflomMalory eflect of
                                                                                                            in 2fl patients with Sjog                           ENCAD was condoeled
                      raggom. uocoamtrre.:lagoro                                                    aK-                                        rett's disease (SD) of vario
                                                                                                                                                                                          sis deg-
                                                                                                            Mes of activity of oral
                                                                        opou,e('ca          c<og3ocroít of 2 healthy                          iM*cozu Involvement and in
                                                                                                                                                                                          a grotio
                      ockmotzke                          pta 2.Bexte,abBbtil Rypc                                                  controls, with u 640i,.' solut
                                                                                                                                                                               ion as placebo.
                                                                                              .repango      ENCAD wan showrt trl
                      opetta,?aro6t 3HKA1.1 ga.oR                                                                                            lessen the expteS6i07$ of the
                                                                                                            symp      totus  of xerostomia in both grott                                   clinical
                                                                     eTeg .8,0c-taT05#140 1.314X.PCK-                                                           os of a low and a mo-
                      T11168&M. Ti; {-f Bill e awc                                                          de7iite and high degreea
                                                                                                                                               of local adivity of at infla
                                                                    o}tok* CstellelibM                     process. A tendency to                                                      mmatory
napaTom.              6.81-8820C'M 8QC7.18.7187e;11                                                                 etesquitinoitot io the oral
                                                                                                                                                the normalization of regenera
                                                                                                                                                                                                tion
                                                                  b1101'0 opottecea ú 7:A163g-                                                        ritue.oso ef.nlbetintri was ohsiet-.
,?1•11.12 01:5,                (360.8014KC no,loc-to pia                                                    ved against a heekgroitud
                                                                                                                                                  of the reduction of on infla
                                                                         pegomegf4yerco 6t.mee tory reaction. ENCAD predtteed                                                               mina-
                                                                                                           eff.e.c .t  it.we
                                                                                                                                                              an trinnono modulating
t.kl.k201-12-                                                          Kype .11.neli1631,                                    ring  the   blood level tr iheophylline-r
                                                                                                           raising the          level of theophyilitte.-oensitive                  es&taitt ;sod
                                                                                                                                                                  T-tymphoe.ytes.
 ,-11.1b”#1.t'?'Á
                                             3,2t 7T 6W4.4.6,16.64,661.a,066.276.6.03
     0.5 .4..o
g•za,tt,00ett
  t•tt.>ogTt..›8                            A.    A. ,,Qpozyoc (A. A. D-roscs,s'),
age oog-                                                                                                     moIrcony.aw
                                                                                                                  (H. M. 1401.¡Uopoulos)
     kme•r()K                                       343 4 ,EKTHBHOCTb H
                                                                                      EE30./1ACHOCTb 11PHME
                                                      UM     OCHOPH HA A r#1314 ..r1EllEH                                HEHHA
 B.ae.~"'
itepa•top••                                                                                               141,1 flEPEIP-1moro
                                                                          CH HAP OMA 11.1ErPEHA
   go•gocto
                                           OVIksiK4Ine pe0643~8:trxii, Mioit
                                                                             iittotet<uli izotoipsusienT,                Mcantoincsatt tio(wia, Yititn
                                                                                                •.!1)W03Xne>   rN:!ittu                                epeitre'r
Bbtx 6111
                        flepawtut,qi egg.zpoY, Wer
                                                             peoa (f1C111)            xpogo•
                     qeCX0e aytogmNyogoe 13aC                                                                 1,1m.x.,goonopoo A (UNA)
                                                              ioAcBa.§..:3e, xapaKTzpo-                                                                          gtomygí)tgof.ty-
1t.1'1,1 1WC.•       3patt.te.ecs?. pa3goTgem coetcrpa                                                    ,:topyKoLtgü arekrr, garg6opy
                                                                                    OT                                                            tot.w31:1 apozyKutfto
                       pmmooarr#H .:`to ei47.1seMgoro ..).aõoste                          w;aç..   s.     'F-a,1.7rWpamo ooTeKtefwg'
                                                                            aaBto g A awe 21a:IbNO I.1gA                                     ga-2 [1, 4i. IlepaoBa-
i571a3.. t       • • go mtpownwA HCOrl,,g(c13M1                                                                            i. xopouigmg pe3y.n.l'aTat;ut ocno
                                                          # 14j. BOMAtights.T20                                                                                            m>so-
                             WIRPH71b-rppy                                                               BoAa opa 7pagewtag-raugg
    »ti:'760;1                                           mam..4e                    >Ke/l                                                      pa3agggwx ftprogou g
                    itpo                                                                   e3b.3         itf..te•rooro mo3ra [7, 20). Er()
                                       2.1i,^74:166tp‹:$13aiume                                                                                 ga3gatt.a,ng TakoKe opg
                • tOt.i.the          ttCpMdt ir3EEtC3Tf4f3 [15
                                                                                          11Me-         pa3gos tiLstx
                                                                       1                                                                         peBma-pg,fezBox 3a6o-
                            FfacToRtuce EtpeM2 cute                                                     3eaawb-ix, o.,tuaxo peay,3 ,-72;-
                                                                He paapa*.rragw 'fa-                                                         'tttí ;:teklegag 151g.lo npo-.
                    1(330 merom)t .letiegost. Koropwe                                                   Th8opegBt.,t [2]. To-r 43;á3íT,
                                                                  it.3b3 riongocuto ROg-                                                       riT0 A 0C20Be gmmy.go•
                   1160J1;907118.82                                                                     pery/IBTopowx 1.apywegak
                                                                            .nita 11C   tC>.H1•                                              rlpo riCELT .e.ourr oo-
                   teepoci.(.,.mga acrioltaay1(17cB                                   ,         15,1    t34toze.B.3toe R2K08hehhe T-Xe.'3ne
                                                                eve.acraa, 3ameutato-                                                               t1,08 a opragax-mg-
                   ktge fituocrarto< cfoogooro                                                          gteHRX a4 gls0            AeitcTaye'r
                                                             cexpe•ra, wpmeggloreo                                                                                    T-xe.:toe-
                  :.$fsomrekt..t1i, myxo.ftwrottec>04                                                  pw, r1o6ytig:i Hoc wsvg-ri.94)(peXTi6a310
                                                                     arewr [19), ststito-                                                                      ,Crk, 1.1,1A. Iwo
                  Kapillt11-M-X0,';0110M8MbIlig. (8).
                                                                      Kopi:kixocTepogItt4                   A,4aTeputm
                  ge. !srotoaY3' 'zta oaTo.norakteCXY:                                                                        mer(3ãttl, :s" 20 6o:tagt.,,,:
               ! '70gt (h".`1(Re arem mory-r                          npottecc, a li,}1r0-             (19 >xe.E.:EV4H ;1 1 kly)itgR:1                                c ncw
                                                            7h)1.3Mit.18TI, pkk:17, 1}ú3##éì•.                                           4;6), A,82WL1S, roracge HY
                          y                             (1.311,                                        ge.eleA0Rah=m, éS Te,Ieoge 6 Mee
                                                                                                                                                        ribt.rto Itpone.ae140
                                                                                                      .220;91•0f.. C.112110C gr.ohrtztoae LI.gA
                                                                                                                                                              epaogegog




                                                                                                                                                                     PTO-000578
                                                 Werial may be oratected by coovrícibt law {Title 17, US                                     Code,
     Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 32 of 181 PageID #:
11,181105,1, Y i,scox f151.ifteBTOB BfAILBM/14 Aua 1.13 Tpex 70860       7.36 48tta i
couy.ioranx *KpaTepacks                           Kapar:n(6in ,
                                                                                   WikhksiBc <acae.alisl UsiA Eka cyCi'betzTf.kaatg:.•                t'srasexTaatIt.it. nptn,a„,                   flo
                inatiep*,.a.einffykil CitIMelfabiNt: TeCUshi                      ...15.2:$80F. new    rt)UtiCmitts c .8.:Iai.teiSte                        it:3M enenom 134.                       ••••••....


(napmep (5 mm/5 WIE              Ateffee) 11/13,7fii
Tefibtfbgl    peayabTaTom     apa    oemoTpe porolaSktht CO
                                                                                                                           au,k                                 rhatke•so
1.1ie.:1CBOrt ja     a   a0Cle liaRecemia 6earaäbeaaro                                                                      .                     I            , • ,, ,,,,,,,,,
                                                                                         rteceneesteu
pC330horo ;      KL: pOCTO Bh),       D•al-B epxue lya) eE                                                   EÅ    et...t(11 '       13 c;6 ,,,, Q} i Å   kfl..30) '4, tsiP.: 19#
                                                                                                                                                                              ........._
>it    Ek« l'EICTOS§. CTEMvuipoBaini(3n) C.11013100T,QUIC-
                                                                                  Ci/615/Men4 S# vd
EHE (1 1,1,31/5 Mia x 86eate Fa a(e•Jle31,1) li powom-                            Ktepfxtpsmaos                       9                                      e                     6
                                                           apa
axpyicigam YBeJlE4CtfgeM OK0,10y1.1111MX Me..11e3                                 gt:e04;Z:VIia3.5 R                                                         9                     9
                                               Beem                               l'i tteprotsikas$ ..- ‘. NrKe-
 o6c...neRoaaaaa ann a htiabille3e.                                                  Y;t19s::x
 Tiponao,a.14.,,n4 fixonclixo ma.abix c,.knofothix xzeix.53 ry-                   atie.exmcsasbec t,k2 tt en)
6u; pesyährang KslaCCit(DEIIMPOB3Ali no T. TarpleY                                          i:11a9ssepa.
                                                                                     ar415 asln                  4,4*6,2 5,2.tt 9,0 2. .3:1-'5,3
• eoa.ar. [21L kpaTepaamia                      MC,451414611                       CkKn...3m,,•111}1s3g
                                EA6Mysocy  ripecculatmm   x,                         tosçA, »,V6 ki6S3
ripefineeraylotuaa Tepar,ax                                                        Sa*ma9 ey6u. 684"kx14          , 6 rh P 7 .13=1,1 f 3,Q±C„7                                                    .1.10•Me
CrepsOlLaUbliktff WIE iieeTep014.4141:4MB riponiaoaocna-
.741TCAbliNMU npepapaltaux m.aki apyriCtlii CPea.ettia-                                                     C.     act% 4 4 ysi5.4. :4 A - Z.0 2t4e13¥5:,
                                                 3.10KatteCT-                         'kseN. Osaa*                           Aste-p<P..65..
MM, haZiEttiO.BekTaylf.E.111t1Sth C tim. [5],
          noaon6paae    saux§1   tà amaisogeae, netienosmax
uimic                                                                              KCepOOTa41>MIlli           #i nipa:W.211E0C% ,rxnevrpoepw'a
H flOvfenflabl ge,a,ovraTokniorrb, • ra.nepTelfaxa, xpoua-                                                                        Ou M3MeaeliEä
                                                                                   OKW.Z0y1.1.11.514X ›Ket.31e3 OC.Tarlitelts
 meexak a,aaorD4Z3M, Y 1 Oatibtioiso 6521j1 mem6pi.1-
                                                                                   o6exx rpynnax, ripea..aap.a.-ressatibiä i# 01K0iNaTe..iifs-
 xoaiukå i.ie pal• c #3e-11)pOTI•NeCRBM CEUPOMOM feY-                              ilbgt TeeTbi 111..apmep-1 ìi cTidigyäxpoaanwaro v$zo-
 T0'41fOe BlitileReage 6e-Ixa 4 r), caanaenlid c fle.tit                           aoottieaeliwn iie -akagaliaa 313a4RIC.IhnitiX
 Bce rfal),Be£1111 apealoa noäuoe azaaattecgoe a .ria-
                                                                                      rtICTWOrliBeCKlie 143M-BlieektE CO c•IN7.-.iponbi. ma:lux
 OopaTepitoe oricäe.aoaanne nepesa, alNa.a.om Acne-                                                                                      no,nytiaawxx
                                                                                   emoalibix xe.gea rytm y 6 -341.44bix,
 aaa. ilo6ogable 34141ex-rbl ruxaTe.ramo QtkeilkIBBARCI›                                          11.3h.teii.R.BliCh, a y :50111411s3X., fia.Bynailwg.x
 e ce065,:dm agueliTObt Fia ranep-rpaxoa,                rtiErEBET,
                                                               LIKA                 rmazieöo, 011,51tkieftO aporpoccapoaaxxe. OCIWEitMe
 tpernop, napeere3aa            iipyrao
                                                                                    tiaUpaToptibie il0Ka3Bieif g tie $13.i4ClinitECh. Y 6 aa•
 ao6eixame     npsunneuaa        1183,  KiktfititteCti,9 51
                                                                                    10 BatitienTOB,                        UNA, RE16.iilOARACB
 peliyillaBTLEI    dTì ttC#i1i 1 ei npolkeece        aa6kameakin
                                                    ocmoTp    6o-ra,                rapcytaim, y 1- ymopeiman rarepTeaaaa, y È-;-•
 aKalOvia158 TaltaTC>lblibt    k
                                                                                    ritriepTpo4mx Acceri E y É- Townora. i# pnoTa,
 Hux             4a6nparopaue              Tecrbi (nomiaa
                                                                        ChICO-         3anepulx.r.3x 6-mocaxiaoe 21eRClitie Li,a.A 7 6o.m.,-
 xpoca : EB4CHORMs•te Oepmeithi.,                                                   at,,,x, 12-meclatmoo     8. kiermoTpa fia CyfrbeKTEBEOC
 rfOTKE, aBaåkta                 mana  iì  cyTotnioe      ObTAC•ilefikie
                                                                                    yårimeahe co c-ropoxxi acepocromma, y5 1.13 7 aa-
 Ra). 1   .1 7Ctiel-ige repaux .2 ?dec sie liC.C.BCROBZWEE                                                      TVielikte 6 mee, x y y El 8
                                                                                     UkteWTOR>
 ripeaaaatia ii.a..K.aue 2                    a 3aTes,5----- oaemeotkiao,
                                                       no.nytiaäit    BByrph         nakixenToa, 4enetnibix 3 Tetiell•tie 12 mec, o6lexTaa-
 Ilatixenr9 pagRommaaponaxeci                                                                                             4yere.i.xx      npeTep-
                                                                                    f4hde tiC3KaBaTC.311:
 jiI4 60. 1.1#A (5 mr/ar B ,nemb) ‹ An6o RRearit4DOC. no                                                   (Ta6;:.. 2). 1.-xcioäoragecxxe.
                                                                                     neäm
 »sly noaiteöo. B xoatie xec.a ef.V.3 B a }iMg nocTop i i
                                                                                    MetiCilili4 CO CTOpOlibi ble..1b1X c.isOiliìbi C]1<e:3e3 ry63A
 TeCT                          TeCT CTEMyslaprJhaREOro c.:110ROOT..1,e-
                                                                            kla      t4opea 6 ',lek: TaKaKe 4,3a)CriitffB:Ufil OCTC48Ch 6e3 ES-
 4eliff51 s# 63-x)notio matioA C,21.tOlia0fl >Keflelik.‘,
                                                                                    Mellefifik       riOCJIC 12.rneexnxe41 Tepanaa LlaA
 7-m      meCRUe             v  8  naaaenToa       rip01-535e."04   6nonexio
  noti.xx C Liej;bt0                             ne<ppOTO.Ke3f4H(.›CTH:
       flo ofwaqaxxx               Aaohoro      c„nenoro      mcc.nea.oaaaaa
                                                                                                                                                                     1' a 6 .1 B tt 2 2
                   UxA .n r.all 2#CC 11.03e           ini0,110.71>M1A2 7.3 oT-
                                                                                    Skrissalst neg:ma*               cy6-hesti:tufatae.                                        s“.i.K-Tyaztwb.r
  19t4TONI ochrte. O 60ilbellt.I.X, flO,Bytiaaiiimx LiaA
                                                          rpynnu floäynaB.,         ImsgaJteitiot 11C#3# A oitqartos $.iccikepstaBantim
  Tegellile 6 moc, s1 9 nalUiCHTOB
                                                              aonwxaregb.                                                                                        i.,b1A. k         skt
  ILIkX naatief50 coraac.g.aEcb a(Arg a                                                                                   Un     „      Mez

   0be OttgbITOC Ecahrrawie                  enie    Ha   6  Mec.                           pteetant
                                                                                                                   Å :H n 9               t~1                                       <n»..,S)
           Kr...,51411.30.,`,E) npoao.ria.na no ex.este,
  Bizilite, a no ZiRaeptileilitE ilts.(1.ftenon.a.Hus3                              Ctelb.“,"(a..ges
                                                                                                                                                                 8
    fiF CMC.971Ctif0 NiatfOit etlioximi1 m.e.neau, 10 Bittliieii-                   Keep4c-D.Fauss
                                                                                    KvepOyczkeess3 Hx
   TOB (cpc,axxX ampaer 47:±8 <5 vana. i.i.nareatmocTh                              Yvt.-5.3nexite 5.45-G40 •                                                                          4
   aa6weisaxxsi 8 <5}:5 AeT)                                  1.1mA, 10 (C0-•         yukt< tax weittry
                                                      9.2:2128  tieT)               05ybem,nust.zese
   OTBeTC.Teei3E       C.3     54:f:11.2  ,-naa  4A
                                                                                            il3t.pascfs,
  ue6o,                                                                               t:.1/5 but6                                      9,4:t7,2                                5,22..16,0
                                                                                    Otcartuytaw.       cexpe-
     Pozi./.4bnarIA. Ci otsch9scueneue. #> Ta6ä. 1 apeAcTaa-                                  beirgl wsat                              #..ht. +0.9 4,61,„6.5                               :2
  ,Uellbl               Cyö'beiCE1914121X eNieltil"1"0,1011 CO CTO-                 bannnass pynt. 63».
                                                                                      xa                           2•9*8.8 2.,3*6,7 1,6zt.9,1 3,9:t 8.9."
  poaN pTa 1ì r.laa. Y 7                 6041:11b1,<, MenekiEbIX
          OTNteRni0 5ERqiiTeStismoe cy6lextarsxcie y.iiy4-
  1.11e3He acepoemmaa (p<0,(i1),           onaai(o ripazu-iaam                               p}>Iriz":4:i ss?. k     Oika8 aacJ.gaRK$ , -13<0.41,                    ,Axin -    P,<: 0, e   •

                                                                                  78 -




                                                                                                                                                                 PTO-000579
                                 Materia1mav be orotected by cobvrioht law (T3t1e 17. U.S. (.•ode)
                          Case 1:18-md-02819-NG-LB Document 676-14                                 Filed 04/13/21 Page
                                                                                              ItOintgii:OCTep3314,4a m
                                                                                                                                 33 of 181 PageID #:
                                                                                                                              tart0701i(!tiqec Ka m (versa -
                                                                                  a 6 4: B 70861
                                                                                            3
,a                                                                                            pa-ram, na.6.?octita.'.toR .xopoatail pe3yAwtaT npa
                         irtaf$4>sillkO .44iccus INA It ovispam}} }}c.c.tiesimas}}}}          Realm URA [16, 171. B TO .)Ke BpeNt3i pe3y.avra-rm
                                                                                                    .1e1,}e}im.}.) ottrramhmorians}:     up,                 rpeibea.
                                                             retiAgt NU* URA          essoK
                                                                                    poRspas.*;      6m.tm pa3nNma [11, 221. Y 5 6o..zambtx cHc-remaoil
                                  Nt44 444,ix: att.!                                nPisogkiore:     xpacHoP, ao:matitipA,                         fl•Teilegge 7
                                                         6 totr,       1'a        vs4estrg!, sbla
                                                                                                    ite amatietio iy.3VflilNifialii [12]. Z.43.44eifTHemacm
..!V!                                                                                                         ap}i peemaionAlstom apTpoTe Ko,le6.tieTe8 OT
                         à lake ts•rps X03                                                          oneltfat •tue,riecoot5paaRo»              10]          •Oecsfoile3-
                         rIgis., irts;a3g6                  1                                        Ho» [9],
                         14B4*xtalit
                         Tpea:Dp, t t;tf:L12':3333:t
                                                                                                                •.:10Ka3a41 219011fiOil C.11£110ì3           4negeolia,
                          TOtx9Mta,                          2*            o                         maime                     ysrytituaste cy6leaTHaome cHa§n-
                         rocagras.aa,, awspexcy,s1           2*              5                       TOMb.1 KeepOCIOMHB, i3 TO apetrifl xaK rec'tcoor Hge-
                         farterri•potm.s; scetcel;          iF                           5                                            CsIgllifiblx Ri.eAe3 ry6m pc-
                                                                                                     (Iola aameitetiHrt
                          Kozioast Chi ;lb                   }.              o           4
                                                                                                     Taaaaricl,                        05 -aeKTaalmift noimaTean
 ;,1                                                                                                                  Olfo,loyantori cexpeaRH He y%tygasailach.
                                                                                                     c.tie.moft
                               * Y    .;Stm f> rwasokso.Ho                                           aro paexcimAewile. MOMHO 061s.B:CfritTin Itaylko
                             **      atomiotxs rstoniinwkeno peq,!, ;I:c                                             Bo-nepablx,             y 3.110POBIAX 4}0,101
                                                                   TIOAO>ftfireaThflag                          eTe}I 6 PA}Aua         sapoa5e.-thone•Th calOfiooTga-
                          flapyaielt8 CyatecTtle.H.HaR
                                                                                                    ,Ileklft53., 31ilifiegalag         epa3b1 stemeTpy2AbliOr0
                          • H a ).1 6o.,1ee              11060q10)1M a434.) 1i:TOM 6#tt3a r                 spemesie ANA, dpile-me                                 APYr3ix
                          fieplpax         (y 14 tte.noseg), no               w         Ha 2-        ta}ii-opon [31.                         aTisx Ox -ropoe . Tpyiwo
                          10-m meow° ../e,reana it tivie3aountri tiepes 2 mec                        ab,LtJtaiTcH. '<ow:To:cm if 3.lHH MoryT HMeTtl. MeCTO
                          atc.rfe OTMefibl LtlIA (Tafix 3). Y 4 naHmekt-roa                          y o6etietiosamiux 6o,rttaihtx. B Tí3 .)x# upemo
                           tiePea 1. 9 mac Cir Haqa,:za .npaema UHA. aNHanekta                      3matiaTeAbil0c11$ ,Ludiamaxii cile3}10}4 H OKOZOYMWA
                                                                                                     eex.pewie :4:01g8T 6brb Cag8aBa                              lelp0i10,1-
                          Re.:iHatttiTe.:Tatiag riinepreN3H8 (clieTriminacKee ap-
                          -replia4.61we ,IA31,1e.me 150 mm pr, c't., axacTo.nexe-                    >KWAT,.MBOCTWO                          41'0611: PIC:11S.110kifiTb 110-
                           expe       90 mm                  Y 5 nagaeirroa tsepes 1-                czeallee, 8i:›1                      iieuestoriasise 2.10 12 mee,
                          8 Mee opeietseem alili)entHOHlible                             ripxe-      HO ywe a3 arxplaTom Kolvrpomipyesviw.4 pexolme.
                           wit L1,NA. 3 60:1111:111X .npexpaTHaa                n, paem 1:1,#3A:         110 mepe ape                       AattCERSE ormet}exo ..zitmb-
                           2 ile.noaega 143-5a Town:nu,. Tpemopa H napecreaRa                        seAtuee y..lyturessfe ey61}4erraileux nimaess'oel
                               1-}1 Me.CFILL slVieol12$1 it I 60,,o,opri g3-sa paslawaie              pocTomioi, HO Hfa rsàii3i Oe5VagTflU141h oofca3a.re,ab
                                                                                                     :.))isss.)s.pissisc)ra eexpettsii fa4 1,13Mlfilii0V!,            Cipv-tee
                            herpes St 3?I~l Fia S^i4i mecatte fieklefma. Bce
                           150             1)e wr t): #ìCtie3>rH      nOCat c_ITNielih:f Lim A .     aao.ex               cf./aKT, ,110 P2-MeCil'4Hag TepanilH URA
                            npOSOATife!Zz   le B aaRamIlKe       .aatiopaTop    aue Tecrw iìe         me ll(;11alf.:Iga'T flporpecciipt)13aiiiie rRc-T0:10rill•IteRMX
                            meHiL:1;11:i) Hy: 110 Etpesdn JlerEt'ig;111, i ii nocAe. Isess;:?,        isam.esessaR r                              we,9e3aX, XteCZd311p5t
                            a y 6041,sov0             •ie(pportiqe.r.:,.:(xm cseiipomom                     fitif.lyfO cra5a4a3awoo            y.we ts-epe3 6 met: sie-
                            6,/}0.ziev'tocb     csiMeHile                             C  4 ;'at)     ,setiss}s,
                                                                                                         B saainsx. se,6..asmix iseeme.7,0a.asiss                   notia-
                           1,6 ricy-t,
                                 1-13 8 6o<irblibtx., xoTtlpi.4m apoN3awkii...-m titioricino         3aito, tiTci nopexelisie ma.rs.iax c.!:}o}stwsx Acsgeo y
                                            nc!.;iylo,in 1.1,HA B Tetzemse 7 mac o 3                 60.T.wmix c                .ette!INN.X 1111A, EitifJ 10e -rct;
                           >104tot<
                                                      B            slogeit se 6bmo Bblt;BAB-             ymeRbaleaaa o6zuero                       1-M0401041'0a i;
                           • TetteHae
                                                                    mix TIOapexy.aomii too           T-XeABepOI:1, 1..f To apemsl #C iS    Kortilgecrsto        T-cyripec-
                           fi0     siisi}ix-ms60    entilstf}}vie
                           icifiecTilt0;                    rIpti3i18KOB      iteil)poToxcattao-     copott     ii B-K,:leTOX OCTBeTCa   c•Ta4.11.1:11.<        3Tg.
                                                                                                             R03£30iialOT bpeittio;loART,                ii,a -roToxeiNe-
                           visa, 113meHeaRa 3aaf,mtia ;Ki'fs 33 yaellotienitz me-
                                                                                                                                                      mrpnioT            B
                           3alirilaAhRiíro svlaTp}s.Rea 33 ctieT aenoaoToa Igivk                     cistie
                           o C3 (y 4), pa35frl-ii it niaaatioeLtx apTep;IOC f( (To..                  riporpece}ipOtia}}}}}4      nopmerao
                           -raitseeto4x some}iesis6 c CS6fiatpjr?Kea'Fi€t?f4i #Ì to»: 1gM             fge,183.
                                      C3-.4ten0314Toa (y 3),          4e..6e,abwoA     aTpocpail          1.1060tikme sis,p4texTb; 1A}}A 61.4.:16 o6bitslawm}s, is 3
                                                                                                      H3 Ha H        •fio,:sb}s},ix. riiitHys(;:kel-}N-         npep.aaTb
                            k,ayfioqi(oa ii oaTept:Toema.-nmom Ot3po3e (y 3), a
                           Tei<*e i3 06tiappi<ellati               7,y6yAspemx        eaxyc,!leg       iegel-1MB. Handwiee nacTo BCITVIB.ICH rtirsepTlimxt)3,
                                        ‘reaeu (Blumsle.}}}tri, iìC. g,is,e6Twpsaiipoaali.-           lacile3a10110A 4e.pB3 2 met~ noc.,ae opexpculeima Ta
                            atta? tuts ,ssa.s30C0}}.1:1 ripH !Mel<11301114037>                        patula. 1-1e6olthltiaa rHaepTell3B- A y 4, nanaeo-
                            (y 6) Y tio.timioro C tietiVOTI,itteCgtix CHHApOMOM,                      Tc>a n0s1,}0eTmo Kootpwzmposa.lacb mHnoma.riblioFt
                            '0,-.33Basikix;s1C5i elee iìCf ii. iiadfa Teparms 13,}}A, 6.}ion-              ZIOTefl3Halioil Tepan}}0             (r}ilipos.norritasis.ii
                           ,cis}; atioaiN noirraep).i.w.;.ia flit:mom            MeM6pWii-J3gori      25 staricyr.) H Talot(e 611ma 06paTemail no aasepute-
     ,Z 4    10,£
                                                                                                      awl occAeListaaaan.             He orme,4eHo aameoe.a.a.k tì
                                                                                                      yponoe fi HaopeRce Cf31130p0W-illOr0                  xpeaTmillses,
                               06eyKaae npAyt4eR.eue pe3y.nw.taTIA, Heo6x33.aiimo
     ,        3.i


         o tZ it, 2 .*                   tiTO         aetieolia 1.1yA npil ,.:1V-11)1,1N1--           RO3M0fgliO, i3 caaakt i. no3H(.3.k AriaoponaGA 1.1,HA, no-
                            ?›Iyuitbtx 3at5oAea3aostx Heo.a.ite3ga ttati [2 .   6o.;s11-              exclAwsr OBtie3HHOe a0Sbiiittl-tt•ge ypomeR speermm-
                            luaacrea              c yatirr(im,    pel)paxTepubim                       fia cbliopoTmi y 6cLibewx.' peama-rcaitamm aprpo-




                                                                                                                                                      PTO-000580
                                                       Matefial may be protected by coovriaht law (Title 17. U.S. Code)
     Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 34niel      of 181  PageID #:
                                                                                  G. 1/1: 11,1 .
                                              Graf    Yiert,r>    Maeligr
     [61, se.p087HO, 06ye.rwitmeno npuemom 70862
                                              Intekt. 1961.— SO 9. —S. 20-78.
gna. .P.03 WO, /£ 0./1130BN/14/C1/11.biM B331/3t/CHiteM HC-                    10.                     Mnefier IV> jr/ Aktire1le .Riirturn. -- 1979,
CTCPOKAilåx TipeT31£30/Wellajlifle,lhadx ripenapatog.                              Rd 4,— 5. 173--186.
Higpenwouga a a aTimoriln y 4 nanuetrrob (y 2                                  11. How/ et( 7'. A., Lawton N. F„ Fills D. fi Lauret._
CIIIIVC//rOki 14 2 c TpaxecKipoux.ivrom) uoinpaimpa.
                                                                                   1984. Vid. 2. —P, 1101.,
                                                                               12, /serreerg 0. A , Smith M. I— Morsox W. I. W. el at ti
isz.VIBC/e COOTBeTeraykouke(1 xnmzo're.pal»IBA, a y                                lat.       Immonopharmacn1.— 1981, — Vol. 3,—P, 163._
60.11bucto        herpes simplex. acnenne                   6ivio ape,             169.
gpa112/10,                                                                     13. Kasson S.., Thomas T.., Moulsuptwkn H. M. lf Atin,
         61,ionetm RORM£ y 8 {50.1b141xiX BLABB.N./lib£ }/C-                       tern, Med.— 5976, — Vol. 89.-- P. 888-892.
                                                                               14 Maidsopualoa H. M.,. Chused               T. M., Mann .D. L.
C11C/1/14111qCCK/ie Il3b10£C//k/g,               110.3130g131/0/11>itt CAC-                                                                   P.
                                                                                   et all/Ann, intern. Merl.— 1980. — Vol. 92,
..12Th 011pCAMCrilible 01:¢BOAhl          or-Tpo1.1      x1m-                       226.
/tuttee.wwl 144poToRcutmoctu 1.1J4A.                                           16, elikla0P0i,z105        M.„^look 1. 1., Chan C. C. et al 1/
     B 3/3K.:1104CHlie c,z3eAyer OTMerlin>, 4.113 WIA, ha.                          Ann, rheum. DN. 1988.— Vol. 46, ----- P. 677 583.
                                                                               16. istkKxeribirrri      5„. Palestine 4. G., Chan C. C 11 Amer.
miaL.lacmh3/4                         Itaä .1//Wb /Ca/n.44..                        1 Ophlbal, 5983.— Vol. 98, P. 276-282.
re4bAlkä 344CKT,                                 yuchbuicXxx                   17. Nussenblaht R. S., Palestine A. 0.< gook A. H. et a1,//
eyölleg"fliRlik .JX flpJ5311aBOB  xeepOCTOMM    }I, Toraa gag.                      Latir:,et.-- >983. — Yri31. 2,— P. 236-238.
06-beleuwale napamenta 91(30KpliNHOit                                          18, Pr-destine A. G., Nas,senbiatt          5.: Chan C. C. //Amer.
                                                                                    J. Med.— 1984.— Vol. 77,—P. 652-688,
OCra-niely IICJA3MC/ilikAM14, < racTo,,ioronecgne                                   Prause         V., Frosl•Larsen K., Ho/ L et all/Ada
HUN» ma..araix C.£1/0/4BiaX             ry6b1 nprpeccupo-                                                  VO), £2, — P. 489----497.
         Hermo-rpu .ua        31/2%/TCM:£1ble 133Mt/Beli11// B                 2a The Canadian Mulitcentre Transplant Group: A rando-
1514011TaTax nonekt Y na6suoriaswnxen CioAbfiWX, npn                                mized clirsical trial el cyclosporine in cadaveric tenet
                                                                                    transplantation fl Nor Engl. J. Med. — 1983.
<1/tke}11/0 upenapatom lico6x.oa,itmo umeTt›
                                                                                    399.— P. 609-814.
zo3mi.»Kmyio RetppOTOIKCH111400.1"b. Takt/IM oöpa3ow,                           21, Tarp/ey 7, M., Anderson 0. L. Whi:e C. 1.../lOral .
1.1,£3A lita4utieKlilaet npu .nekek/H1/14 ncw. Tex                                  Sura.— 1974, — Vol, 37.—P. 64-74.
                                                                                22. Weettnan A. P., McGregor A. M., 1,:algo:e                  el oh //
 Melee aaJoyueällgiie }ICC.>/e.A0681-nig Ha 6o:tee mmorD-
                                                                                     Lancet.— 1983.        Vol. 2.— P. 486-489.
 /iliGICSBNX rpyinax dr.mUrlfbIX #1 C gerio;n3,3oBaugem
                                                                                                                                   nvcroniaa 10.0 ar
.apyrgx ao3upo.aox 1.104A ripef..,,erae,,sSiKrreS4 ue,:teco-
 rApanilimu.
                                                                                EFFICACY AND SAFETY OF CYCLOSPORINE-A THE-
                                                                                RAPY FOR PRNARY SJOGRENS SYNDROME
       EP A T YP A                                                              A.A. Drosos, 11, 41. MOutsoptnii.OS
  3. AnatuR L., Lafferty K. 2. //Stand. I. Imam],                               Summary
      1982, -- Vol. S. —P. 544-558,                                                                                           tn{tlkedtlY} 1111.-
  2, Anonymous: Cyelesporine in Åt3toiromune Diseases //                            We used oral cyctosoorire-A 1CYA.1
      Laurel.— 1985,— Vol, 1.— P. 1.0-911,                                      tially in is double blind study fur G mos. ',:l patient,5 (Teti.
  3. Rettrom V. I/ Ade odord. scand.— .1367. —Suppl. 49. —                      ved CyA and 19 hlacebo, At the end oi this :Andy b Wifti
      P. 1-126.                                                                 observed 1bot CyA unproved subjective xero$tstmia, wlijk
      Srillon S., Paincios. rfF. I/ Immunol. Rev.— 1982. —                      subjective xerophthabnia, parotid gland ecla rgement. Schir-
                                                                                mer-I-rest and parolld fkow• rote did oM           any signifi-
      Vol, 66.-- P. 5-22.
  6.. Cohen D. i Loct.whet R., Rabin M. F. et al, // Arm                        cani differences id the fssso ritudy groups- 9 at tti prifierns
      intern. Med.-- 1984.— Vol, 101,— P, 637-682.                              who had received CyA in: 6 mos end, 9 of 10 In the placebo
  6. Dougsidos M.„ 11mor. B, Hain. Rhein-L -1966. —                             group continued in an open trial (CyA dt the solve dose)
      VOL S.— P. 161.                                                            tot uo odditioul 6 raos„At the end (›i Our siody the oniy
  ti Eurepe      muhicentre Trial Group: Cycloaporine in es•                    efficacy      CyA observed was i!I:p;"£vetileetå of subjective
      daverie renal transalantaboirt one. year follow up ot                     Kerostorrdia. The side.offetts observed were hypertrichosis
      mollietmtre trial //kneel— 1983. — VeL                                     (14 persons}, mild hypertension (4), infection's (61 itnd
                                                                                dropped out because of nausea, tremor. parestbeslas and in-
  8. Fox P.     Van det kesa P. F. &um,     .1„ Modet                           iections, In conclusion. smug doses ot 12.y.A for 12 Irma .are
       D. /10:41 Stn. -1986.— Vol. 51,— P. 243-246,                             rather intsfe. tive., for Sjogren>s syndrome.

                    11.11K tere,4.011fi.e4.0r5-0.18.84?


                                                          A 8, Hsagooa, M. P. Se3ye.v>a
                    CPABHHTEAbfiA,51 OUE tiKA PA3.1104 MAX MET00,011 ..1E4EH101
                         130J1 b tkIX C h0J1E311b10 CH HAPONION1 W ErPE 0A
                              HA 3TAHAX      A UNOHAP          cr
                                                           H KS] 0 H0 KA

                     kasperipa ap-oneaceramr any'rpeitsitx tkmersile,r, (au. np(30, A. 3. HmsoEs3) Ctiep.M.M3-
                                                   coro SICÄMWHCNOrC oncrutyra

              tif3j.ib/i/11X C 60.1e31/.61(3 i9 Cl/Kapemom                      .acustrt.e.lerl [1, .2, 4 . 7, 81 C/IgT/“r O 6a3/ICS/Oik 7epa -
    ,TIC.MCHkit
                                                                                nacil um!        ike-COROri  zilt•rnailort  n n.a.antIHR BUC-
  Ilierpeuu (Bill 1S C11.1) Tpyauas4, Ito xacrofiatero upte-
  MOIR ifepealenHaff 3a4a4B, 50.1balliNer1/0 uceae-                             Lkepa,ibuoil Aa.ro.lorxR Jietieuite rmokocripTuuovre-

                                                                              80 —




                                                                                                                                      PTO-000581
                                    Material may be DrOfee(ed by coovriaht law (Title 17. U.S. Cod&
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 35 of 181 PageID #:
                                   70863


        This Page is Inserted by IFW Indexing and Scanning
         Operations and is not part of the Official Record

                    BEST AVAILABLE IMAGES

Defective images within this document are accurate representations of the original
documents submitted by .the applicant.

Defects in the images include but are not limited to the items checked:
   LI   BLACKBORDERS'
   LI IMAGE CUT OFF AT TOP, BOTTOM OR SIDES
   •    FADED TEXT ORDRAWING'
   Ca   BLURREDOR ILLEGIBLETEXTOR DRAWING
   Ca   SKEWED/SLANTEDIMAGES
   U    COLORORBLACKANDWHITEPROTOGRAPHS
   o    AY SCALEDOCUMENT_S
            OR MARKSONORIGINAL.DOCUMENT
        REFERENCE(S)     EXHIBIT(S) SUBMITI"ED ARE POOR QUALITY

  • OTHER:
IMAGES ARE BEST AVAILABLE COPY.
As rescanning these documents will not correct the image
problems checked, please do not report these problems to
the IFW Image Problem Mailbox.




                                                                         PTO-000582
           Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 36 of 181 PageID #:
$        Stignd J Rheurnatology 19S6; Suppl, 61:.246-249
                                              70864
     •

         Cyclosporin A. Therapy in Patients with Primary                                                                        Table I. Demrwrai

         Sjhgren's Syndrome: Results at One Year
                                                                                                                                          ---
         A. A. DROSOS, F. N, S.KOPOULL. V. X. CIALANOPOULOtf, R. C. KiTRIDOU                                                    Number of oatients
                                                                                                                                Femalermale
         and H. M.  motyrsopouLos                                                                                               Age (years)*
         Deprwtmcni o,rlxternci Welicine, Division nf 131:euniesoiogy, Schwi of Medicine,                                       IXsease duration (year
         Umwwiry of lnitnnina,kkominb, Greece
                                                                                                                                4: meartzSD


     ' We present our experience svith small doses nf c.yttlnsporine A tCyA), 5 mg/kgAlay, in
       patients with primary Sjdgren's synch-on-iv treated for up to III months, Subjective inspntm-                            RESULTS
       enent ir iterosionna occurred at ki months of utatment, witkat objectilejzoprovemeig
    „Az siccaLaratneters. M 12 months, xersistorni,a improved slightly, but minor sativar.y                                 Demographic data o
       gland histology worsened. We conclude that small doses of CyA Fn patients st41,h primary                             sex were similar in
       Sjdgan's syralrome for up to 12 months are rather ineffective:,                                                      therapy, Five of sev:
                                                                                                                            of xerostomia after t
                                                                                                                            improved subjective:
         Primary Sjdtgen's syndrome (ptitnary SS), a chronic antoimmune disease of exocrine                                 Schirener-i-tests
         glands. is suboptirnally treated with seCretion replacement (tear and saliva substitutes).                         shs and twelve mon
         We recently reported a double blind study of cyclosonrin (CyA) therapy versus placebo.                             salivary glands seer
         Small doses of CyA (5 tisik&iday) given for a pe.riixt of 6 months were assmiated with                             pronounced after 12
         subjective improvement of xerostorriia and seemed to retard the progression of the                                   Side effects of C
         bistopathologic lesion (7), However, tin objective improve:merit of lacrimal or parotid                            hypertric›..hosis, acct.:
         secretion was found. For these reasons we expanded the study to a total of 12 months as                           mmHg and diastoffi
         an open trial and report here our findings.                                                                       observed in five pti
                                                                                                                           two because of gastr
                                                                                                                           of therapy and one I:
         PATIENTS AND .METI-IODS                                                                                              All side effects w
      This apsen tnai is a corttinuatinn of a double blind study of CyA therapy versus placebo the results of              leukocyles, platelets
      whit is have been recently reported <M.                                                                              alkaline phosphatas,
         Double blind .stut:;, Twenty patients with pnrnary Sjngren's syndrome were included in the double
      blind study after appropriate utformei) consent. Ten patients received CyA and ten place°.
        Open viol>, Nine of the patients having received f,.".yA for six months and nine in the *echo groop,
      accepted to continue the study in an open fashion for an additional six months. Ali ill pahents
                                                                                                                          Table 11. Ejects
      recieved CyA in a dose of .1 rrig/kg,iday orally.
        Inchaiek.n      exc./us/on trisenat. All patients fulfilled two of the following three criteria for primary
      SS: keramkainiunctivitts sicca, as defined by deereased Schirmer-I-test (--s-.:5.rarti/5 min) andlor ptsitwc
      slit lamp examination after Rose-bettgal staining: serostomia, as defined by decreased stimulated
      pz'otid flow rake      ml/5 NtMigland) and history or presence of recurrent parotid gland enlargement.
     All patients had a positive minor labial salivary gland biopsy (:e24- according to -I.'nrpley's elassifiea.
     lion) l9). Patients on therapy with immunosuppressive, saernisM or non %remittal anti-inflarruntitory                Subjecatie
     drugs ftiSAM), or with drugs known to interfere with CyA k4), history of rnidignancy, liver failure.                 Xerostomia
     chronic alenliohstri, renal failure or hypertension, were excluded from the study. All patients                      keratoconjunctivitis
     tiederaent a baseline complete clinical and laboratory e,valitatioss. Side effects were assessed caret illy          Parotid enlargement
     with special reference to hypertrichosis, gingivitis, tremor, paresthesias and other known CyA side                 Obje~
     elects. Follow up clinical assessment included complete physical examination and the following
                                                                                                                         Schiroser-I-test
     laboratory tests complete blood count, liver enzymes, serum creatinine, urinalysis and 24 hour urine                 inn/5 min)
     protein content as indicated, every two weeks for the first two months and monthly thereafter, At the               Parotid Sew rate
     end of the open study, in addition te.: clinical and laboratory evaluation. Schirrner-l-test, stimulated             (mli,S min)
     parotid flow rate and minor salivary gland biopsy were repeated. Student's r-test. -A z and wileuxon                Lip biopsy score
     tests were applied for statistical analysis where indicated.                                                         (.0-44-)
     Reprint request should he addressed to Dr A. A. l)n,sos, Department of Medicine, Medical Schmt
     University of Ioannina, 45332 Ioannina, dsreec.e,                                                                   4"`"       3.1. p<0.01,




                                                                                                                      PTO-000583
                                   Material may be brotected by coovriaht law (Title 97, U.S. Code
                   Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 37 of 181 PageID #:
                                                      70865       Cycloyorine A in primary Sjc.5gren'$ ssyndrotne
                                                                                                                  247
                                      Table 1. Demographic data                  trial
                                                                                          -w+




                                                                                   Cyclusportne treennern (n^,onths)
                                                                                   6                   12
                                      Number of patients                           9                         9
)011                                  P' ernalcheek                                9/U                       9)0
                                      Age (Years)*                                  58.0t9,5                 32.0-1.10.0
                                      Disease duration (yeas)4                       8.5±9,0                  8.0± 7.0
                                          mean-I-SD



ce•                                   RESULTS
 in                                    Demographic data of our patients are shown in Table 1. Mean
xy                                                                                                         age, diSease duration and
                                      sex were similar in the two groups. Seven completed 6 months and
srY                                                                                                              eight, 12 months of
                                      therapy. Five of seven patients on CyA for 6 months experienced
                                                                                                             subjective improvement
                                       txf xerostomia after treatment {Table 11). Seven of eight patients on
                                                                                                             CyA for 12 months also
                                      improved subjectively, with statistical significance (p <0.01). Howev
                                                                                                                er, the tC545 of the
                                      Schirmer-I-tests and the parotid flow rates did not show any signific
of exocrine                                                                                                      ant differences after
atbstitutes).                         six and Isvelw months of treatment. Histopathologically the lesion
                                                                                                                  of the labial minor
                                      salivary glands seemed to remain unchanged at 6 months, but were
us placebo.                                                                                                        significantly more
                                      pronounced          12 months of CyA therapy (Table. II).
aiated with
sion of the
                                          Side effects of CyA. therapy are samtrattrized in Table HI. The
                                                                                                                  most frequent was
                                      hypertrichosis„ ocearrirkg in 14 patients. Mild hypertension with systoli
  et parotid                                                                                                         c pressure 150
                                      mmHg and diastolic ressure             mmHg was observed in 4 patients. Inf tions were
t months as
                                      observed in five patients on CyA for 12 months. Three patient
                                                                                                         s dropped out of the study;
                                      two because of gastrointestinal disturbance, tremor aé3Qá paresthesia during
                                                                                                                       the first month
                                      of therapy and one because of 'term; simplex infection
                                                                                                  in the eighth month of treatment.
                                          All side effects were rea,iiity reversible after CyA discon
                                                                                                        tinuation. The hemoglobin,
the iesults of                        leukocytes, platelets, creatinine serum level and clearance, liver enzym
                                                                                                                          - 0T, son,
                                                                                                                   es <Si 3
                                      alkaline ohosphattisc), potassium and sodium did not exhibit any
                                                                                                                 significant changes
in the double

ace!» gic.„•up,
I 18 patictits                       Table     n. kffectx       Csy.A ttreatment in ;;•ii:ra parameters (open :nab
a for pnic&ary                                                                    Before        After              Be1bte        Alter
 odior positive                                                                   CyA                              CyA
ed stimulated                                                                     (6 moths}                        (12 months)
 eelti8errIttgt.                                                                  Nuroner of patients
r' s ciassifica-
                                     Subjectim
iOarainatary
                                     Xerostomia                                   6 (9)         1 (7)
  linr failure,                                                                                                    8 (9)         1{5)°
                                     Ketratocoantrictivit l,.s sieca              9 (9)         4 (7)              9 (9.1
  All patients                                                                                                                   4 (8)
                                     t\tmtid ealargemeot                          5 (9)         2;y)
aed carefully                                                                                                      3;9)          a;3)
wis CyA side                         Objectwe
:be fonerwie,s,                      ktiirmer-l-test
24 hoar mine                          (torni5 min)                                5.10'4        8.4±1.2.           4.9t6.6       5.271:10.0
tatter. At the                       Parotid flow rare
it, stirnalate.d                      (m.115 rato„                                1.2?..".1.1   1.1:-,:0.9         0.5±0.5       0.81:1,2
rid Wilcoxon                         Lip biopsy score
                                      (Q-44)                                      2.9t0.8       13.±0.7            Z.8±0.7       3,040,9"
edical School                         *; XL.'21.0:9, P<:0.01.
                                     ":   tw   3.2, p<0,01,




                                                                                                                                         PTO-000584
                                   Material may be Protected by cobwicht law (Title 17. U.S, Code)
V&Case
   A..4.1:18-md-02819-NG-LB
        Drosos et al.                         Document 676-14 Filed 04/13/21 Page 38 of 181 PageID #:
                                                        70866
Table ll. Side effecls of CyA treatment (opeti trial)                                                      controtied with a
                                       CyA treatment                                                       infection was drat!
                                       (6 months)       (12 is                                               The present op.
Side effect?i                          Number of 0.sticnts               it                                PrirnarY SS patiet
                                       6                 6               2-10                              studies of larger /
ilypernichasis
Hypertension                           1                 .1              14
lafections                             none              5.*             1,6
lleinor, patesthesias                  2*                31011e           I                                ACK?.40WL.EDS
Nausea, vomiting                       2*                none            1                                 We wish to thank ::+e
Dyspepsia, anotexia                    2*                .1              1
Gingival hypertension                  none               i              S
Skin vish                              /                 none            4
                                                                                                           REFERENCES
 *: pptient drop-out,                                                                                      1. Andms, L. A Le
46: l pitient distp-out,                                                                                      3:544, 1982.
                                                                                                              Anonymous; Cy(
                                                                                                           1. Boni, ). .F., Fe;
                                                                                                              Agents Actions t
during or at the COMlusion of the study. Likewise, there were no significant changes of                    4. Cohen, D. 3„„ L.
rheumatoid factor or aniitsuclear antibody titers, complement levels (C3, CO and circulat-                    Cyclosporiael A
                                                                                                              1984.,
ing cringlobulins before. and after CyA therapy.                                                           5, Dalavange, Y. A
                                                                                                              eyelevorine
                                                                                                              Sik$VCSI's syndrn
DISCUSSiON                                                                                                 6. Dougados, t.
cyA is a new nnmunomodulatery agent which acts by inhibiting interieukin-2 production                         Itleunsistol t6
                                                                                                           7. Drnittm. A, .A., S
by Thehies s:elts (I, 3). It has been used in a variety of autoittoratrie rheumatic diseases                  Cyclosporine-A I
with controversial results (2), It is known that the majority of the infiltrating cells of the             S. Moutsopoulos, 1.
minor salivary glands in primary SS patients are activated T-lymphotyles bearing the T-                       B.: iti.A.DR ex,
hem phenotypt. (8). This finding as well as the fact that CyA acts on T-helper cells,                         0:667, 1956.
                                                                                                           9. Tarpley, T. M„
prompted us to study the efficacy of CyA in the treatment of patients with primary SS in a                    syndrome. Oral
double blind study. This study showed that CyA given in small doses for six months
improved subjective xerostomia and seemed to retard the histopathologic lesion of the
labial minor salivary glands (7).
   In the present open trial part, despite subjective improvement of serostomia at 6 and 12
months of treatment none of the objective indices of exocrine secretion ehanRed signifi-
cantly. In addition, after 12 months of treatment none of the objective indices of exocrine
secretion changed significantly, in addition, after 12 months of therapy the histoprithologic
lesion in the Minor salivary glands showed significant progression, while it appeared stable
after ti months of therapy. Recently we also showed that in the minor labial salivary gland
lesion of primary SS patients treated with CyA there is a decrease m the number of total
lymphocytes and T-helper cells, while the T-suppressor and .13-cells remain the same ($).
These findings suggest that cytotoxic               andior .8.-cells may be responsible for
deterioration of the labial lesion in the minor salivary .glands. Side eilec.ts were observed
frequently and caused dropout of 3/19 patients. The most frequent side effect was hypertri•
chosis, which was completely reversible two months after the end of the study, Mild
hypertension was noted in four patients: it wits completely controlled with minimal
antihypertensive therapy (hydrochlorothiazide 25 mg daily) and disappeared at the (•onciu-
sion of the study, However, no changes in serum crentinine levels or clearance were noted
in these patients. These findings could he attributed to the small doses of CyA used. The
inerense of serum crealinine levels reported in the treatment of rheumatoid artirtitis with
CyA may well be due to the higher doses used and the concomitant therapy with NSAID
0). Four patients with infections (two sinusitis, two tracheobronehins) were completely
                                                                                                 L.




                                                                                                      PTO-000585
                           Material may be orotected by cam/right law (Title 17. U.S. Code
              Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21   Page
                                                                Cydospdrine A in39   of 181
                                                                                 pritnory     PageID
                                                                                          Sjd,gren's     #:
                                                                                                     syndrome                                   249
                                                 70867
                                    controlled with appropriate chemotherapy, while another patient with herpes
                                                                                                                              simplex
                                    in        was dropped out.
nee
                                       The piesent open trial with, limited number Q!...sta..tients,,atig,gests tAnt CyA treatment in
.5)                                 primary SS patients is in Tii-FiliIaTiTateetive. Although our results itre not encouriis
                                                                                                                                igf„
                                    studies orririer patient irous and her CyA dosage seherinies they be of some value.


                                    ACKNOWLEDGEMENT
                                    We wish to thank Ms E. E. Fapanikoiaou for expert secretarial 2SSIStanee,


                                    REFERENCES
                                    I. Andrus, 1. & Lafferty, K., J.: Inhibition of T-eell activation by Cydesporine-A, Scaoe 3. isorrionol
                                       5:544, 19142..
                                    2. Anonymous: Cyetospnrine in autoirnmette diseases, Lancet L 909, 19S8,
                                    3. time, J. F., Fearer, C., Gabber, H. V. & Stitthelin, H.: Biological effects of cys:iimporine-A
                                                                                                                                            .
                                       .:kgants Actions M: 4.68, 1926,
A changes of                        4, Cohen, D. c , Leertnner, R., Robin, M. F., Tilney, N. L.. Carpenter, C. -B. & Strom, T.
                                       Cyclasposines A new inimenosoppressive agent ksr orgaa transplantation, Ann Lit Med 101:667,
and cimulat
                                       19M.
                                       Dalueauga, V. A., Dietriek, B., Hooks, J. 5., Drosos, A. A. & Mootsopatilos, H, N1,; Effect of
                                       cyclosporbv. (CyA) en the iramanoriathologie lesion of the labial minor salivary glands from
                                       %Ogress's syridroine patients. Ann Rheum Ms (in press).
                                    6. Dougados, M. & Amor,             Cyciasmin in rheumatoid arthritis: a one year open trial. ain
                                       Rise:Anatol is 161, 1986.
2 production                        1, Draws, A. A ., Skopouli, F. N., Costaremus, 3, S., Papaelimitriou, C. S. & MourNetpottlos,11.
atic diseases                          Cyclosporine-A (CyA) it prirria,ry SjOgren's syndrome. Ann ROento he 45:7112, 1986.
   cells of the                     8. Mnatsopoato, H. M., Honks, I. 1., Chan, C. C., Dalavariga. V. A, Skopouli, F. N. &. t:trick,
!.,aring the T-                                         expression by labial salivary ginr.d tisatioa in Singpan' syndrome. Ann .Rheum Dis
 hciper                                45:667, 1986,
                                    9. Tarpiey. 1, M., Anderson, G. L. &. White, C. L.: Minor salivary tiland involvemitta it
 unary SS in a                                                                                                                    Si*grettts
                                         yndrorisis. Hiatt Sorg Rs (A, 1974.
 • six mouths
 e.s.ion of the

  a at 6 and a
 :nged siguifi-
    of exocrine
 .tf.,vathologic
  reared stable
 allyary gland
 tr of total T,
  he .SEUTAt (5).
 ponsible for
,:.re observed
 ,vas hypertri-
   study. Mild

I the corn:W.-
f. were noted
 A used. The
srthritis with
with NSAIrt
   completely




                                                                                                                             PTO-000586
                               Material may be., orotected by coovrioht law (Title 17. U.S. Coda)
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 40 of 181 PageID #:
                                   70868


         This     Page is Inserted        by IFW Indexing        and Scanning
              Operations        and   is not part of   the   Official   Record


                              BEST    AVAILABLE        IMAGES

Defective images within this document are accurate representations of the original
documents submitted by the applicant.

Defects iu the images include but are not limited to the items clu,ked:

   C.3   BLACK BORDERS

   U     IMAGE: CITT OFF AT TOP, BOTTOM OR SIDES
   U     FADED TEXT OR DRAWING
   U BLURRED OR ILLEGIBLE TEXT OR DRAWING

   Li    SKEWED/SLANTED 'IMAGES
   ri COLOR OR BLACK AND WIME PIIOTOGRAPIIS




  es1(
   LI     •   .-ik."( SCALE   DOCUMENTS
         . LINES, OR MARKS ON ORIGINAL DOCUmxmr
   U REFERENCIIXS) OR EXIIIBIT(S) -SUBMITTED ARE -POOR QUALITY
  U OTBER:

IMAGES             ARE BEST           AVAILABLE        COPY.
As rescanning             these documents      will not correct         the image
problems          checked,       please do not report        these problems       to
the 'ENV Image                Problem   Mailbox.




                                                                                 PTO-000587
Case  1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 41 of 181 PageID #:
  urne 23
  ?Tiber 6, Part 2                  70869                          XP009063043
  amber 1990                                                                          Cyclosporine in nonpsoriatic lesions

  at steroids—will be decreased. If so, it may be that all             Dr. lEllis. So you are suggesting that the term steroid-
  Jare really doing is reducing the nominal dose. The side           sparing may give an implication that is not justified.
  acts may well be the same, and the physiologic effect                Dr. Watkins. it's possible. Especially if the effects of
  q, remain unchanged.                                               cyclosporine appear only in conjunction with steroids, and
  There is precedent for this theory in the published ex-            cyclosporine doesn't appear to be effective on its own, it
  •ience of patients with steroid-treated lung disease. It           certainly raises the possibility that all you are doing is
  s noted that when patients were treated with tri-                  lowering the effective daily dose of the steroid without
  ztyloleandomycin (TAO), it was said to have a steroid-             changing the physiological consequences of steroid use.
  iring effect. Sometimes the effect was dramatic, in                However, this has not been tested.
  owing the steroid dose to drop by 50%. in fact, the in-
  lence of side effects was unchanged, and it was subse-             REFERENCES
  ently determined that this was because metabolism had              1. Gupta AK, Matteson EL, Ellis CN, et al. Cyclosporine in the
  en altered, we now know, by selective inhibition of cy-               treatment of psoriatic arthritis. Arch Dermatol 1989;
                                                                        125:507-10.
  :hrome I)-450 'HA. Therefore you want to watch for                 2. Steinman K, Jonsdottir 1, Valdimarsson H. Cyclosporine A
  raid side effects in patients who are using lower doses               for psoriatic arthritis: an open study. Ann Rheum Die (In
  combination with cyclosporine.                                        press.)




               Topical cyclosporine for oral mucosal disorders
               Drore Eisen, MD, DDS,* and Charles N. Ellis, MD Ann Arbor, Michigan

               Topical cyclosporine may be effective in the treatment of various oral mucosa, disorders. In
               three open trials and in one double-blind study, a topical formulation of this drug produced
               significant improvement in oral lichen planus. Cyclosporine blood levels were generally low
               in these studies and no abnormalities of laboratory values resulted during use. Of six patients
               with oral bullous diseases treated with topical cyclosporine, four showed a decrease in erythe-
               ma, partial healing of ulcerations, and a reduction in pain. Three patients relapsed shortly af-
               ter cyclosporine was discontinued. Four of eight patients with persistent aphthous stomatitis
               remained virtually free of ulcers during 8 weeks of topical cyclosporine therapy. These results
               indicate that topical cyclosporine is beneficial as a therapy for oral lichen planus and possibly
               other mucosal diseases. (J AM AcAD DERMATOL 1990;23:1259-64.)

   Trials with topical cyclosporine for diseases that
  spond to systemic administration of the drug have
  :en consistently disappointing.1-s However, intrale-
  mal -injection into plaques of psoriasis causes
  arked improvement.6. 7 These studies suggest that
  e ineffectiveness of topical cyclosporine may be
  tributed to insufficient absorption by the skin.
   In contrast, the significant absorptive capacity of
                                                                             ERYTHEMA      EROSIONS RETICULATION SYMPTOMS
  un the Department of Dermatology, University of Michigan Med-
  ea! Center.                                                        Fig. 1. Clinical improvement of oral lichen planus after
  pportcd by the Babcock Dermatologie Endowment Fund.                treatment with topical cyclosporine. Open columns': be-
  print requests: Charles N. Ellis, MD, Department of Dermatology,   fore therapy. Shaded columns• after therapy. Top ofcol-
  University or Michigan Medical Center, Room 1910, Taubman          unin indicates mean; bracket indicates standard -error;
  Center, 1500 East Medical Center Dr., Ann Arbor, Ml 48109-0314.    N number of patients with condition. Severity scale
  low of Dermatology Associates of Cincinnati, Cincinnati, Ohio.     based on grading each parameter from 0 (absent) to 3
  #0/73796                                                           (severe).
                                                                                                        PTO-000588           1259
  QOCID: <XP     g063043A_L>
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 42 of 181 PageID #:
                                   70870                                9063619,,,a1 or the.'
                                                                        mer man cautrpy of      XP09,
  1260 Eisen and Ellis                                                         Dermatology




   Table L Results of three open trials with topical cyclosporine (Cs) for oral lichen planus


    Eisen et al,               6     8 wk     1500 mg/day swish        Erosion, erythema,            20-184 ng/ml
                                                                         symptoms improved by          measured by
                                                                         >90% in all patients;         HPLC
                                                                         reticulation improved
                                                                         30% to 60% in all
                                                                         patients
    Frances et all'            4     4 wk     100 rng/day finger       Erosion improved by 80%       30-150 ng/m1
                                                rub                      in two patients and           measured by RIA
                                                                         30% to 50% in two
                                                                         patients
    Balato et al. ic           7   16 wk      100 mg/day X 8 wk        Erosion completely healed     50-120 ng/ml
                                                then SO                  in four patients and          measured by RIA
                                                mg/day x 8 wk;           improved by 40% to
                                                method of                80% in three patients
                                                application
                                                unknown
   HPLC High-pressure liquid chromatography; RL4. mdfoimmunoomay.


  oral mucous membranes, partly facilitated by saliva,                after topical application, ranged from 30 to 150 ng/
  is well. documented.8 In view of this, we examined                .ml. The improvement in erosive oral lichen planes
  the effects of topical cyclosporine on recalcitrant oral            was corroborated by Balato et al.°
  mucosal disorders. This article summarizes our                         We studied six patients with severe oral lichen
  findings and those of others. In all our studies we                planes and evaluated not only erosions, as in the
  used cyclosporine in the standard formulation for                  aforementioned studies, but also reticulation, erythe-
  systemic administration (Sandimmune, 100 mg/                       ma, and symptoms.9 patients swished 5 nil of
  ml). By having the patient swish and spit the                      cyclosporine (Sandimmune solution, 100 mg/ml for
  medication, we achieved a topical mode of drug                     peroral systemic use) and expectorated after 5 min-
  delivery.                                                          utes. The treatment was repeated three times daily
                                                                     for 8 weeks. All patients improved in all categories
  ORAL LICHEN PLANUS                                                 evaluated (Fig. I). Of four patients with erosions,
     Traditional therapy for oral lichen planus is inad-             lesions cleared completely in two patients and
  equate. The application of corticosteroids to oral                 marked improvement was shown in two (Fig. 2). By
  mucous membranes,afthoughinconvenient, rema' ns                    4 weeks, erythema was noted to be significantly re-
  the most effective form of therapy. Intralesional in-             duced in most patients, and continued improvement
  jections of steroids and topical antimycotics and                 occurred during the 8 weeks of treatment. Reticu-
  retinoids are also of benefit. In recalcitrant cases,             lated lesions on the lips and buccal muosssa generally
  systemic corticosteroids or retinoids are usually pre-            responded better than reticulated lesions on the gin-
  scribed. However, the long-term use of these agents               givae and tongue. Significant discomfort, which had
  is limited by their inherent toxicity.                            been present in all patients before therapy, was
     Recently, we and others°. " reported beneficial                grotty diminished after treatment; four of six
  results with topical cyclosporine in treating oral                patients experienced complete relief of pain.
  lichen planus (Table       Frances et al.," who first                 There were no systemic side effects and no labo-
  ?ublished data on this subject, documented improve-               ratory value abnormalities. In most cases, blood cy-
  ment of 30% to 80% in four patients with erosive li-              closporine levels as measured by high-performance
  :hen planes of the oral cavity. In this month-long                liquid chromatography were low (50 to 90 ng /nil) or
  study, patients used their fingers to apply 100 mg of             undetectable; in two patients, maximal levels of 176
  wclosporine daily to their lesions. Blood cyclospo-               and 184 ng/m1 were recorded.
  inc levels, measured by radioimmunoassay 2 hours                      The mechanisniby which cyclosporine improves

                                                                                                   PTO-000589
   DOOM ‘XP,     9063043A_L>
Case  1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 43 of 181 PageID #:
   .ume 23
   mber 6, tart 2                   70871                           XP009063043
   :ember 1990
                                                                              Cyclosporine and oral mucosa 1261




               Fig. 2. A, Pretherapy ulceration on ventral surface of the tongue. B, Complete clearing af-
               ter 8 weeks of cyclosporine swish-and-spit therapy.
               Fig. 3. Pretreatment biopsy specimen shows abnormal expression on keratinacytes of
               ICA1v1-1.

  al lichen planus is unknown. However, the drug               nocytes and lymphocytes. The expression of icerati-
  .ectively inhibits production of interferon-.y, a            nocyte ICAM-1, which was present abnormally in
  nphokine thought to be critical in the pathogen-             pretreatment biopsy specimens (Fig. 3), was virtu-
  is of lichen planus.12 Produced by activated T               ally undetectable after therapy. The clinical im-
  nphocytes, interferon-7 induces the expression of            provement we observed may directly relate to cy-
 :ercellular adhesion molecule-1 (ICAM-I) and                  closporine's ability to inhibit these events.
  LA-DR on the surface of keratinocytes. These                    We have recently confirmed the efficacy of topi-
  rface molecules and their interaction with inter-            cal cyclosporine for oral lichen planus in a double-
 aln-7 trigger an influx of T lymphocytes into the             blind study.14 Sixteen patients with symptomatic
 al mucosa, where a cytotoxic inflammatory reac-               oral lichen planus received topical cyclosporine (100
 al is established.I3                                          rug/m1) or its vehicle for 8 weeks. The eight cyclo-
  We examined the effects of cyclosporine on inter-            sporine recipients exhibited marked improvement in
 ron-y-dependent keratinocyte surface molecules                erythema ( = 0.003), erosion (p = 0.02), reticula-
 .d the associated lymphocytic infiltrates in oral li-         tion = 0.007), and symptoms (p = 0.002).
 en planus. In four patients, biopsies of lesional                Vehicle-treated patients showed no change or
 teed mucosa were performed before and at the end              minimal improvement; after switching to cyclospo-
   cyclosporine therapy. Epidermal and dermal                  rine, these patients showed improvement compara-
 mphocyte infiltrates were moderately reduced af-              ble to the magnitude attained by patients who
 r therapy, as was HL,A-DR expression by icerati-              initially received cyclesporine. In the majority of

                                                                                               PTO-000590
 VC;D: t./Cr   9063043A_La
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 44 of 181 PageID #: of the
                                   70872                          XPORO§aletral
                                                                            n Academy of
 1262 Eisen and Ellis                                                        Dermatology


  patients, blood cyclosporine levels were low or unde-     therapy were typically smaller and less painful than
  tectable.                                                 those observed before therapy. Two patients had re-
                                                            lapses shortly after discontinuing cyclosporine and
  ORAL BULLOUS DISORDERS                                    two others remained free of aphthous ulcerations at
     Involvement of oral mucous membranes with cic-         a 7-month follow-up.
  atricial and bullous pemphigoid and pemphigus vul-           Of the remaining four patients, two exhibited a
  garis is often more severe than that seen in lichen       lack of response to cyclosporine and two were with-
  planus. Treatment of the bullous diseases is difficult    drawn from the study because new, painful ulcer-
  because those afflicted are usually elderly and the       ations developed after 3 to 4 weeks of treatment.
  systemic agents required to control disease activity         Although the pathogenesis of aphthous stomatitis
  are potentially toxic. Moreover, as is true in oral li-   is unknown,  evidence in some cases suggests an im-
  chen planus, spontaneous remissions are rare.             munologic basis.16 The diverse origins of this disex
     In six patients who suffered from severe oral blis-    der may be responsible for patients' inconsistent re-
  tering diseases, we initiated treatment with a cyclo-     sponses to treatment with topical cyclosporine.
  sporine swish (1,500 ing/day),15 Two patients with
                                                            DISCUSSION
  cicatricial pemphigoid and one with bullous pem-
  phigoid used cyclosporine without concurrent syS-.            It has been postulated that local immunologic
  temieor topical therapy. Erythema was moderately          surveillance involving Langerhans cells, T lympho-
  reduced but still was present at the end of 8 weeks        cytes, and keratinocytes takes place in the oral
  of treatment. However, both erosions and pain were        cavity. E7 Various defects in this mechanism may
  significantly improved. Two of these three patients        be crucial in the development of oral mucosal
  had relapses after cyclosporine was discontinued.         disorders.1g Topical and systemic retinoids and
     Of three patients whose pemphigus vulgaris was         steroids alter mucosal immun.ocompetent cells° and
  treated with topical cyclosporine, one was with-          may correct immunologic defects.
  drawn from the study after only 3 weeks because               In the absence of substantive systemic absorption,
  cyclosporine failed to control an exacerbation of his     the demonstrated efficacy of intralesional cyclospo-
  disease. The second patient, whose prednisone dose         rine in treating psoriasis indicates that this com-
  was reduced from 60 to 40 mg before the study,            pound may act by a local mechanisrn.7 Similarly,
  showed partial healing of extensive erosions and a        topical cyclosporine may exert local immunomodu-
  significant reduction in pain. This patient required a    latory effects in the oral cavity, as evidenced by the
  second immunosuppressive agent and an increased           reduction in interferon-by-induced keratinocyte sur-
  prednisone dose shortly after discontinuing cycle.-       face molecules in oral lichen planus. Despite their
  ;Twine therapy. A third patient, who had a mainte-        low or even undetectable cyclosporine blood levels,
  sanoe dose of 20 rag of prednisone and 150 mg of          the clinical improvement in four of our six patients
  szathioprine, showed marked improvement with              with oral lichen planus supports our hypothesis that
  )ornplete healing of erosions. One month after            cyclosporine acts locally. Even so, a concomitant
  lyclosporine was stopped, new ulcerations devel-          systemic effect cannot be excluded.
  med.                                                          The purpose of thesestudies was not to develop an
                                                            optimal protocol for the treatment of mucous mem-
  LPHTHOUS STOIVIATMS
                                                            brane disorders. Instead, our aim was to observe the
    Eight patients with severe aphthous ulcerations         effectiveness of topical cyclosporine. Furthermore,
  vere enrolled in an 8-week trial of topical cyclospo-     positive clinical responses to cyclosporine may be
  ine (500 ragswish, three times daily). To determine       beneficial in elucidating the pathophysiology of
  he severity of their disease, we required patients to     these diseases. Double-blind studies are indicated to
  e medication free for l month before the study. Of        assess objectively the efficacy of topical cyclosporine
  Sur patients who had averaged more than 12 new            in oral bullous disorders and recurrent aphthous
  phthous ulcers during the 1-month pretreatment            stomatitis.
  bservation period, two. reported few (between one            Although the high cost of cyclosporine at the
  nd three) and two reported no new ulcers during 8         doses that we used may limit its use as a monother-
  .eeks of therapy. Ulcers that developed during            apeutic agent, these preliminary results warrant

                                                                                           PTO-000591
   ROOD: <:XP   9063043A_J_>
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 45 of 181 PageID #:
  ume 23                           70873                           XP009063043
   mber 6, Part 2
   ;ember 1990                                                                       qvclosparine and oral mucosa- .1263


   tiler investigation. At lower doses and lower cost,               18. Lin SC, Hahn Li, Kwan 11W. Subsets of T lymphocytes
    in combination with other agents, cyclasporine                       in peripheral blood of patients with oral lichen planus. Int
                                                                         J Oral Maxillofac Surg 1988;17:84-6.
   IA therapy may offer an alternative in the treat-                 19. Regezi JA, Ellis CN, Stewart JCB, at al. Histologic
   lit of recalcitrant mucous membrane disorders.                        changes associated with the topical use of isotrctincin on
   addition, our studies suggest that if adequate per-                   oral lichen plant's. Oral Surg Oral Med Oral Pathol
                                                                         1986;61:479-84,
    o.neous absorption could be achieved, cyclospo-
   e's use as a topical therapeutic agent for cutane-
                                                                     DISCUSSION
   ; as well as oral disorders may become significant.
                                                                        Dr. Fry. I can see the logic of using cyclosporine in oral
   Dyclosporine was a gift from Sandoz Research Insti-               lichen planus. Why do you think cyclosporine works in
   e, E. Hanover, New Jersey.                                        pemphigoid and pemphigus? What is the mechanism of
                                                                     action of this drug in these diseases?
                                                                        Dr. Eisetu It is generally agreed thiat pemphig,us
   FERENCES
                                                                     vulgaris and billions pemphigoid are autoimmune disor-
    I4ermann RC, Taylor RS, Ellis CN, et al. Topical cielo-          ders. Cyclasporine exerts its immtmorriodulatOry effects
    sporin A for psoriasis: in vitro skin penetration and clinical
                                                                     on the preliminary phase of the immune response by the
    study. Skin Pharmacol 1988; l :246-9.
    Gilhar A, Pillar T, Etzioni A. Topical cyclosporine- A in        inhibition of in terleulcia 2 release fretn helper T cells. One
    alopecia areata. Acta Derrn Venere,o1 (Stockh) 1989;             would speculate that its use in autc-lim.mune disorders
    69:252-3,                                                        would be of little benefit because immune alterations are
    Schauder CS, Gorstilowsky DC. Topical cyclosporine A in          already present when patients require therapy, However,
    the treatment of psoriasis 'Abstract]. Clin Res 1986;            cyclosporine could prevent the emergence of new lesions.
    34:1007A.
    Griffiths CEM, Powies AV, Baker BS, et al. Topical               Furthermore, if these bullous diseases were mediated by
    cyclosporin and psoriasis [Letter]. Lancet 1987;1:806.           a population of short-lived lymphocytes, then cyclospo-
    Bousema MT, Tank B, Houle F, et al. Placebo-controlled           rine's effect on newly appearing lymphocyte clones would
    study of psoriasis patients treated topically with a 10% cy-     become apparent. Therefore it is not surprising to find a.
    elosporine gel. .1 Am ACAO DERMATOL 1990;22:126-7.               wide variety of autoimmune diseases that have beer: re-
    Powles AV, Baker BS, McFadden j, et al. Intralesional in-
    jection of cyclosporin in psoriasis [Letter]. Lancet. 1988;1:    portml to be responsive to eyelosporine.
    537.                                                                Dr. Cooper, In pemphigus vulgaris, I think it is more
    Ho VC, Griffiths CEM, Ellis CN, et al. Intralesions'             difficult to speculate because one would postulate inter-
    cyclosporine in the treatment of psoriasis. J Air ACM>           ference in an early T-B lymphocyte cooperative mecha-
    DERMATOL 1990;22:94-100.                                         nism in noncutaneous lymphoid tissue. In pemphigoid,
   .Gibaldi M, Kanig JL, Absorption of drugs through the oral
     mucosa. J Oral Ther 1965;1:440-50.                              however, a direct activity on leukocyte activation in the
    Eisen D, Griffiths CENT, Ellis CN, et al. Cyclosporin wash       skin may occur because activated T cells and macro-
    for oral lichen planus [Letter]. Lancet 1990;335:535-6.          phages are present in the lesions sometimes along the
    Balato N, De Rosa S, Bordone F. et al. Dermatological ap-        dermoepidermal junction.
     plication of cyclosporine. Arch Derrnatol 1989;125:430-1.          It could be postulated that with high concentrations of
    Frances C, Boisnic S. Etienne 5, et al. Effect of the local      cyclosporine, non-T-cell effects may be achieved as well.
    application of ciclosporin A on chronic erosive lichen planus
    of the oral cavity. Dermaiologica 19138;177:194-5.               If enough cyclosporine is given in vitro, some macrophage
  . Abb J, Abb H. Effect of cyclosporin on human leukocyte           effector mechanisms may be inhibited, which may be im-
    interferon production; selective inhibition of IFN-gamma         portant in the. pathogenesis of pemphigoid.
    synthesis, Transplant Pros 1983;7;2380-2.                           Dr. Ellis. Would you comment on the duration of the
    Niekoloff13.1, Role of interferon-gamma in cutaneous traf-       remission?
    ficking of lymphocytes with emphasis on molecular and
    cellular adhesion events. Arch ikrrnatol 1988;124:                  Dr. Eisen. In our open trial, five of six patients treated
    1835-43.                                                         with topical cyclosporine for oral lichen planus were
     Eisen D, Ellis CN, Due11 EA., et al. Cyciosporine swish and     available for follow-up examinations. All five sustained a
    spit improves oral lichen planes: a double-blind analysis, N     relatively prolonged remission. Six months after cyclo-
     Engl J Med 1990;323:290-4.                                      sporine was discontinued, three patients had new lesions
     Eisen D, Ellis CN, Voorhees IL Topical cyclosporine for
    oral bullet's disorders. JAM AcAD DERMATOL (In press.)           of approximately the same severity as observed before
    Pederson A: Klause', B, Hougen HP, et al. T-lymphocyte           therapy. Two patients remain in remission 8 months af-
    subsets in recurrent aphthous ulcera tion..1 Oral Pathol Med     ter therapy.
    1989;18:59-60.                                                      Unlike cutaneous lichen planus, spontaneous remission
     Reibel J, Dabeistein E, Kenrad B, et al. Pattern of T lym-      in oral lichen planus is rare. Thorn .et al: i studied several
     phocytes, Langerhans cells and 1-ILA-DR-bearing cells in        hundred patients with oral lichen plames and found that
     normal human oral mucosa. Scand J Dent Res 1985;93:
    513-21.                                                          only 10% of treated patients underwent remission. A pro-

                                                                                                         PTO-000592
  rX)C3   XP    Sir'93443h...L.
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 46 of 181
                                                                   xpioPageID #: of the
                                                                         r9cArk41
                                   70874                                                 ;
                                                                              gelerny of
  [264 Eisen and Ellis                                                                                           Dermatology

  longed remission in patients with cutaneous lichen planus     nus is a result of a local immunologic defect. Whether a
  treated with systemic cyclosporine has recently been          high localized concentration of cyclosporine corrects the
  reported.2 This is in contrast to most other disorders        defect is unknown. However, this may explain the clini-
  treated with cyclosporine in which relapses are common        cal improvement and relatively prolonged remission we
  soon after therapy is discontinued.                           observed.
     Dr. Ellis. Some injected psoriasis lesions showed
  song-term effects. I wonder whether, when a high local        REFERENCES
  concentration is delivered, cyclosporine is actually work-    1. Thorn LI, Holmstrup P, Rindum 5, et al. Course of various
  ing through a different mechanism. Injected intralesion-         clinical forms of oral lichen planus. A prospective follow-up
                                                                   study of 611 patients. .1 Oral Pathot 1988;1.7:213-8.
  ally, we obviously are obtaining high tissue concentrations   2. Pigatto PD, Chiappino G, Bigardi A, etal. Cyclosporin A for
  of cyclosporine.                                                 treatment of severe lichen planus. Br .1 Dermatol 1990;
     Dr. Eisen. Some people speculate that oral lichen pla-        122:121-3.




                                                                                                    PTO-000593
  Dodo: .XP    9063043A_La,
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 47 of 181 PageID #:
                                   70875                      .XP0090630$5

  roi-Mcalt cycliosporine ?;i:aai ibiloadhesilve Tar Ibreatment of or "..it
           llichenoitt inuicosal reectilons
                 Art open lloben tnrallcall trie:


                 Joe B. Epstein,      Dmil,
                                        MSD,3 and Edmond L.                Truelove, DIAL), TvISD,b Vancouver, BC,
                 Canada, and Seattle., Wash,
                 VANCOUVER •TOSETTAL AND HEALTH SCLENCES CRITME, earrtsm COLUMRIA. CANCER AORNCY
                 MID UNWERSIT( OF BRITIRH COLUMBIA, AND UNIVE141SITY OF WA:if-RW.)1'0N, SEAMS


                 Oral lichenoid reactions may present as chrortit sympttxs-iatic rni.:onW reactions. Lichen planus-1;ke
  e:actions include thetas assmiared with drug reactions, graft-versas st disease after bone marrow transplantation, and
  idiopathic lichen p.lanus. The mainstay of managernent is topical steroids; in resistant cases, topicai and syslf_.,rwc
  :oalcasteroid* may Ott cased, \Ate evaluated the use of cr.:tosporine administered in an adhesive hydroxypropyi celluiose
    we in patients wan oral              rentions that rernaMed active despite the prior USe of high-potency topical steroids'
  3nd in some cases despite the con-tined use of topical and systerrsic Immunosupixession. Signs and yrnptarki5- of
  Jicerative oral graft-veisus-fiost-disease improved mfee than 50% in three of four patients with oral graft-versus-host
  iisease treated with the addition of topical cydosporine„ However, in patients with pesis-terit oral lichen planus. less
  .?ffect was seen with 7 of 14 patients dernanstging a partial reduction in signs and symptorns. The topical use of
  -;ycictsporine in a bioadhasive base may represent a tisertg adionctive approach 4n marlegerne/a of orai tichenoid
  nactions, altheue            escaiatiw and placebo-controlied stodles are needed. (Otat Suit OW Med Orel Padial Ontl
  190. 6;a2:512-46)




 Zyclosporine hes been used in management of T-                          has also been seen in management of contact derma-
 Iymphocyte--mediated conditions including iratlatra-                    titis and atopio de,rmatitis.6 The lack of penetration of
 ttuitory diseases, immunologically mediated grafi                       topical cyclosporine through intact skin has been im-
 rejextion, graft-versus-host disease (SURD), and in-                    plicated in this limited efficacy. •
 llammatory diseases. The mechanism of action may                           Topical cyclosporine has been shown to be effec-
     duo to inhibition of T -cell activation that tnay be                tive in a variety of oral rnucosal disorders such as Li-
 .evolved in inflammatory and imsnune diseases in-                       chen pianos, aptithous stornatitis, perriphigoid, and
 ituding lie.11era plartus.1-3 Activated T -cells produce-               penaphigus2-11 In lichen plants, a disease that shares
 y-interferon that increases the expression of ICAM- I                   cli~ait al ftmiures of lichenold oral Glif1D, oral rinsing
 trid fILA-DR by keratinorytes, which may result in                      with cyclosporine has produced clink:al or histo-
 he adhesion of T-iyirtplgx:y0e4 protrtodng an inflarn-                 pathologic improvement in several studies:1= 7' 6'
 natory reactions            •                                            Low systemic absorption of topical cyclosporine
   Systemic and topical cyclosporine ban been studied                   has been diernonstrated in blood studies in• some pa-
 n demiatology for treatment of a variety of condi-                      tients; no systemic aide effects were reported, 7' 14
 ions. In psoriasis, which may represent a Twoell-trie-                 Cyclosporine measured in biopsy specimens indicate
 hated cordition, systemic therapy has been shown to                    that drug absorption through the mucosa is needed for
 ie effective; however, topical application shows hin-                  a beneficial effect, and low systemic levels suggest a
 ted   effect:4s 5 Limited effect of topical cyclosporine               local action of the. drug.? Pre- and posttberapy biop,
                                                                        sins have revealed decreased T -cell infiltrate and re-
                                                                        duced expression of ICAM-1 and }EA.-DR after top-
  mad, rkpartrnent cf         tiz ry, 'Siam:Arm Thos ital and litAlth
 :Cientcn Ce4M: MedicaliDental Staff. BriOsh Colas bit Cancer           ical eyclosporine.3 In a clinical study of oral SVIID,
 kgemr, Proftmot, •tkiversity o British Columbia, VArkaArkTZ,           management was related to local effects as no
  tritishCalombia; =1104e-4m/I AsisiVarn Nofk:mr, Depareauf-nt           consistent cbartges in systemic levels of cyclosporine
  f On.1 Mediesim, Univataity of Viaahiatoom                             were demonstrated. The dose of cyclosporine ap-
  ikofi.inor and          Depotatent Ork.1 Mottelirg Ur,ivemity anf
                                                                        plied topically may be important. One atudy used a
  Washiogi,clo, SwAtiv.
 :tz'axived for inibli4ationMar. IL, 1996; retumed for rversioo Apr.    low dose of cyclosporine rinse (100 mg/milt 2 ml
 (is 19%; accepted for poblivoiott July 199f..i.                        rinse, 15 minutes three tilt= per day) with no ink--
 ;opyright 1,.)* 1996 by Mast'sy-Year nook, inc.                        P
                                                                        - nwetrwat" ; whettas a higher dose (100 mghttl, 5 •
 079-2.J040:54...t...iD. 0 -                                                three times a day) in a controlled double-blind
.532



                                                                                                                PTO-000594
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 48 of 181 PageID #:
                                           70876
    ORAL SURGERY ORAL. mEDICINt: ORAL PATHOLOGY
     velum 82. Number 5                                                           ----           ~k~ec                  533
      study was eiTe.ctive.34 No systemic side effects
                                                             or        The patients with lichenoid oral GVHD
      laboratory abnormalities have been identified                                                               were mcipe
                                                          with         ients of allegesicic hone marrow transplants who
      topical cycloswrisie when ased in treatment of                                                                    were
                                                          on]          referred for treatment for persistent oral GVHD
      conditions, and only low or undeteetable levels
                                                             of       spite systemic therapy (prednisone and cyclos
      systemic cyclo.sporine have been seen.                                                                         poriee)
                                                                      and topical corticosteroide All patients had been
        Topical cyclosporine has been studied in treatment                                                                ei-
                                                                      ther prescribed high-poteney topical steroid
     of oral lichen plantiiit. 7'      with improvement re.-                                                         s (four
                                                                      patients) or systemic steroids for therapy for a milt:-
      ported in several publications.", 11' 5 Eisen es te,'>
                                                                      imurn of 2. months.
     provided topical cyclosporine in a double-blind pla-
                                                                         The oral status was exathined and recorded as
     cebo-controlled design for eight patients. Balm et                                                                 pre-
                                                                      viously describedy ,22 Each area of the oral cavity
        4 demonstrated improvement in oral erosive lichen
                                                                     was evaluated for the presence and severi
     pianos after topical application of cyclosporine (103                                                            ty of
                                                                     erythema, lichenoid pattern, and ulceration. The
     nigidey) that was maintained at a lower dose (50 mg1
                                                                     maximum size of the ulcer (length st width) and the
     day) for a second month. The reeent study of oral li
                                                                     total area of ulceration were reeorded. The variable
     ChM plaints by Hatepenau        al" compared topical                                                                 of
                                                                     lichenold pattern, a recognized component of oral
     cyclosporine (500 mg, rinsed 5 minutes) with placebo
                                                                                was included in the asmestnent as described
    and showed statistically significant improvement in
                                                                    by Schubert et          24 Symptoms were assessed with
    erythema, ulceration, and decreased pain scores with
                                                                    the aid of visual analogue scales. A global assessment
    the use of eyelosporinc, However, limited effect has
                                                                    was provided by the patient and provider,
    been reported in other studies.13, aY< it] A study of cy-
                                                                        Cyclosporitte (100 nigirril, Sandimonme, Sandoz
    closperine (Sandhi-in:tune 0.05%) in an ointment of
                                                                    Pharmaceuticals, East Hanover, N.I.) was added to
    40% hypromellose in soft paraffin to a concentration
                                                                    the alcohol phase- of Zilactin to a final concentratio
    of 0,025% in patients with recalcitrant lichen plaints                                                                 n
                                                                    of 0,5 mg/di before completion of the manufacturing
    showed only partial response iss less than half of the
                                                                    process. The patients were instructed to apply the
   patients»
                                                                   medication four times daily. For bone marrow trans-
       `nacho (esla Pharmaceuticals, Phoenix, Ariz.)
                                                                   plantadon patients, them were no changes in systemic
   forms a unique topical film form composed of
                                                                   medications during the trial. For patients with lichen
   hysinexypropyl cellulose that coatalee salicylic, boric,
                                                                   planus, topical and systemic corticosteivids were not
   and tannic acids. The solubility of hydroxypropyl
                                                                   provided during the trial with -cyclosporine
   cellulose is aitered by the formation of esters with
                                                                       Patients were assessed before starting cyclespanine
   these three acids and results in the hicsadliesi film, 12       and then reassessed after 2 to 4 weeks. All patients
   Zilactin has been shown to hind to mimosa and to
                                                                   were followed for a itirtit3IWZ of I month.
   provide pain relief in symptomatic oral ulcers:4 The
   application has been reported to form a durable. film
                                                                     AlliSULTS
   when applied to unit-.owe end when dried after
                                                                        Patient:demographics, oral findings. and symptoms,
  cation it did not adhere to adjacent colli)3cting tissues.        and the effect of topical cyclosporine are shown in
  Moisture control during application was found im-                 Table I. For patients with lichenoid oral (MAD, the
  portant in duration of adherence of Macho,                        mean maximum ulcer size was reduced from 0.69 crri
      The purpose of this open clinical trial was to assess         to 024 cni2, the mean total ulcer ma decreased from
  the potential of cyclosporine irr Zilactin for znanage.-          1.88 reerrlto 025 cm2, the mean severity of erythema
  meet of incrsisting oral lichenoid reactions,                    reduced from 2,8 to 1,5 (on a0 to 3 scale) and the area
                                                                   of niticosa with clinical striations was changed from
   PAVENTS AND MiliTHODS                                           38 to 27 eat The overall elinical improvement as
      Patients were enrolled in an open clinical trial if          judged by the provider was 75%, and the patient as-
   they had an oral lichenoid mucosal condition that was           sessment was eM improvement of 90%. In patients
  unsuccessfully managed with therapy including top-               with lichen piarrus, the mean maximum ulcer size was
  s'eal corticcsterMds. and, in some cases, topical and           minimally reduced from 0,24 can2 to 029 cite, the
 systemic corticostotoids. These patients Mt:hided 14             mean total ulcer area declassed from 0.38
  biopeyeeeeferrned eases of idiopathic.Iichen planiss in                                                           to 0,27
                                                                  entl , the mean severity of erythema res.:Weed from 2.-5
 immunoeompetent hosts. The remaining four cases                  to 1.9, and the area of inceosa with clinical striations
 represented lichenoid oral :OVED, diagnosed iay                  was little changed from 32 to 2.9 cen,-
 medical histomcliteical features, endhistopsithologic                                                           •
                                                                      Ten patients reported a had taste that persisted for
 diagnosis of GVHD of the ond mutiosa in -one ease,               a short duration after the topical application, but tone
 the skin in ane.ease, and of skin and gut in two cases.          of this patients stopped the use. of the test preparation




                                                                                                        PTO-000595
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 49 of 181 PageID #:
                                   70877
             534       EM,Sin./7 and TM:.›.1.,aVa
                                                                                                     ORAL SURGERY ORAL ME
                                                                                                                          D
                                                                                                                                                          s,tovemb:•,r
         Table L Cyclosporinefli
                                 lactin open label clinical
                                                            trial on oral liehenoid rea
                                                                                        ctions
                                                            prtirs,„„<„,                                                      Po..3WWPine.ni         .
                                                                 Ulcer fnpn>
                                                                                                                              ims74                      I (hyrwl eb;:t
              Pmiew                       Striø1
                                                                                   I Dim;mfir$ f;ri4
                                          (cm) j Esydiema      .t.i.awert    rtma, " (e.cm4)                                            U)isavnihri      Pafknf
                                                                                                 (cYti   gr}swePtse t-'tvaet? 3 7kaat                             Demist
                                                                                   1 ,         i •                                        frettingt
                   3   56     M             26                                                                                 — .:                        tlu      (%)
                                                        3         iI            22
                   2   46                                                                6         23      3
                                3"          30          3         21                                                    10       20              5
                   3   67                                                      62        7         11                                                         0     to
                             m             zo          2                                                   2            15       45
                                                                  20           60        4        20                                             3          50      20
                       47    fri             7         3                                                   2            20       60
                                                                     4         3a        5                                                       4           0        0
             5        68      P            3.(i                                                     8      3             5       15
                                                       3         53            22                                                                5          20
             6        70     ',            25                                           9         35       3                                                          0
                                                      2          3'0           10                                      60       24              6
                      31                                                                9        22       2                                                  0       0
                            P              45         3          33                                                    10       10              8
                                                                              70        6        46                                                        10        t?
                      55    M             .20        2                                                    3            33       66
                                                                 70           70        4                                                      6             0
            9         32    M             42                                                     15       1            40                                           0
                                                     2            9             9                                               40             2           30
           10        50     M                                                           5        42       1•                                                       40
                                          25          t           0                                                     9        9             5
           13                                                                  0        2        23                                                         0       0
                     40     F              6         3                                                   0              0        0             :
                                                                20            25       3                                                                   30     50
          12         72     F             ii                                                      5      2            20       25
                                                     2           3             5                                                              3             a
                                                                                                                                                            x,
          13         39    frt                                                         3        10       1                                                          0
                                         85          3          60          114                                         0       0             3           10
          14         63    14                                                          5        80       2                                                        25
                                        1382        .3          24           44#                                      50       60             3
     me,iiiiteWs 343 —                                                                 4        66       1                                                50      30
                                         32         23          24           35                                        0        0             0
     C1iatfrerstis-hen disekse                                                         5        29       1,9                                              90      70
                                                                                                                      19       27             4
         15                                                                                                                                               24      38
                    29    M              62          3         24
         16                                                              100 •                  48
                    22    F              26          3        1Q0                                         1          16       18
         17                                                              400          4                                                   2              90       9*
                    33 14                20          2         30         4n
                                                                                                         '2          ',.t.a   20          1
                                                                                                                                                          nl{


         18         45    F              45                                                              2          12
                                                     3        120        213                                                  32          2
     W3SFS k .Is 32       —                                                                    20        3          48                                            40
                                         38         22         69        388                                                  48          i
                                                                                               27        13         24                                            90
                                                                                                                              2,5         1..5           90       75

   as a msult of the taste com
                                 plaints. Three patien
   ported discomfort fo.r                               ts re-                              as saliva wetting the mix
                            4 short duration (scoon                                                                   tosa      may -reduce the duratio
   minutes), and one of the pat
                                                       ds tc                                of adherence Zilachn to the                                   n
                                ients did not condo Z3C                                                                      moose: This finding tney
   applications after l month becians                    with                               also suggest that the
                                        e of the semitivity                                                          etiologic Mechanisms of oral
   and the leek of recognition of ben                                                                OVIID may differ from those
                                      efit.                                                   The patients' assess
                                                                                                                                         in lichen -planus.
                                                                                                                      ment of theix status upp
  DISCLISION                                                                                be related more to sympto                             eared to
                                                                                                                            ms than £E.) the appearance
    This clinical trial was an Ope                                                         of the oral inucosa. The ove
                                    n label, nonblinded                                                                      rall clinical impressio
  evaluation of topical cyc                                                                oral licherwid GVHD wa                                     n of
                            lostiorine itl Zilach
                                                  n for                                                                      s • improved in all four
  mariagement of refractory                                                                patients in the. trial. We hav
                            ' Oal               =tenons,                                                                    e previously teported that
 All patients     failed to respond to top                                                 oral cyclostiorine, suspen
                                           ical-or Topical                                                                sion wa=t effective i.n the
 and systemic steroids. Du
                            ring the period of evaluation                                 majority of patients with
                                                                                                                           symptomatic oral GVHD
 the only oral treatment wa                                                               that persisted despite
                              s topical cyclosporine
                                                     .
                                                                                                                      systemic ittuntmosuppressive
   ImpivVeal:Mt that was
                           seen included deal:used ora                                    therapy and topical cortioo
                                                                                                                           steroids and that oral dis-
 discomfort in 67% of liat                              l.                               ease flared in -two of thre
                             ients and       improvement in                                                             e of the patients with hig
  ritucosins in 65% of patients.                                                         grade responses after the                                     h-
                                      The maximum size of                                                               y stopped the topical use of
  the ritucosal uleediation was decrea                                                   cyciosporine.16 In the patien
                                         se:din nine patients*                                                               ts with lichen planua, a
  the total area of ulcerated ITI4                                                       response of 50% or more
                                    C054 was reduce
                                                     d in nine                                                            was seen in two patients
  patients, and erythema inip
                                  toved in 65% of the sub-                                  4%), less than 5Q% red
                                                                                                                        uction in 43% •of pahents,
  t..•‘ctit studied. The presence of ora                                                and no itopmvernent in 43%
                                         l unloose" striations                                                              of patients, This is °in-
 was minimally, changed wit                                                             sistent with the con
                                                                                                                 flicting reports of -topical cyclo-
                                   h topical cyclosporine,
 Patiants with oral GVIID appear                                                        sporine io treatment of
                                        ed to improve mom                                                            lichen plariu0,7.
 than those with refractory lich                                                       niMstrtee.s       results of topical cyclospor
                                       en plums,. The im-                                                                                   tne may be
provement in GVTID Supports a                                                          due to differences in the
                                                                                                                       design of the studies, small
                                      previous study. Th
greater iniprovernent in oral                               e                          sample size in most trials.
                                    lichenuid GVHD tha
                                                            n                                                            vanable frequency of ap,
lichen planos may he /elated to                                                        plicationt, . variable concen
                                      e reduced saliva vol-                                                              trations of cyclosporine
ume in OVHD, leading to more eff                                                       used, and differenms in
                                         ective application,                                                          the carrier used for applice,
                                                                                       hon.

     c1ii>         ~§i.14.4.A

                                                                                                                                                  PTO-000596
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 50 of 181 PageID #:
                                               70878
   ORAL g' C.WCERY ORAL \••1E.DiCINE ORAL PATHOLOGY
    Voiwne   82, Namber 5                                                                                            pneia ciitd                    S35

          In our trial, we considered spontaneous remiss
                                                               irm       tionts. In 65% of patients with GVIII
       to be onlike.ly because all of these patients had                                                           I< =lus t:ion in
                                                                         erythema by approximately by half and
       refractory ctg^al signs and symptoms despite                                                                   teduchort irt
                                                         continu-        uf ueration by half was seeu, but limited
      ing aggressive topical cordcosteroid application< and                                                        'reduction was
                                                                         seen in these variables in the lichen pianos group
      in four cases topical and systemic predniseez had                                                                        . As
                                                                        in previous studies there was no indication
       been prescribed for recalcitrant, symptomatic                                                                    of side ef-
                                                           lichen        leas from topical application although some
       pianos.                                                                                                            patients
                                                                        reported a had taste and minor sensitivity
          Prior studies have not lderstilled changes in the                                                              on initial
                                                                        application. In only one case did the sensitivity
      systemic levels of >rye losporine iwith topical use;                                                                     with
                                                              ini-      application lead to discontinued topical tase
      promment was felt to be due to direct drug contac                                                                     by the
                                                                 t      patient In cases where taste complaints were
      with the oral mucosa, nis finding                                                                                   pmsent,
                                                     supports the       all patients continued application throughout
      hypothesis that cyc/osporine applied topically can                                                                   tlie du-
                                                                        ration of the trial. On the basis of these preliminary
      produce a local effect in oral T-cell—nlediated condi-
                                                                        findings< double-blind clinically controlled trials
      tions. ' 3' 9.1.2' 14‹ ta Ariodier possible mechanism may                                                                 ap-
      be the occlusive or protecdve effect of the hioadhe-              Pear warranted hi addition, an escalating dose trial
                                                                        will be valuable to identify the minimum effecti
     sive that could prevent continued challenge of the oral                                                                     ve
                                                                        concentration of the cyclosporine,
     mucos.a by local agents that may trigger or aggravate
     the inflamiriatory teaction.
         Initial management of symptninatic oral lichenoid              anw.twas
     reactions includes removal of stimuli if identified,                1„Abb J. Altb df. Eflo.         raf cyclospotinn osn noinen traslrocyle
     avoiding local tissue irritants, and application of top-                 re/leper: poxlaction: •-atecrive                      IIN-sgarsurre Syn..
                                                                              I/ WS;$ nanspirtat Noe 1953:150soppl 1)2,3804,
     ical anti-inflammatory agents. Th.r primary modality                 2. Nktoltillt 51. Role of laterferomy in entar
                                                                                                                                   eotrt toiffiekiika rrf
     for management has been that of topical sleroids,                                                W/103a3ii       fnOleCf.flar and oelloler entries:-
     However, them are cases in which even high potency                       a-ma averita, Ara Darrnattri 1988:124'.11435-43,
                                                                         3: Eigets 0, Griffiths CF.M,                    Nisiwkiff J. Vestuligo
     topical steroids are ineffective in controlling symp-                   C1tIosaporle wash fot oral li'eltett plan il                . fSk., £ 19,X1;
     toms and mensal ulceration. in these cases systemic                     33.5:535-6.
    agents are considered, however, even with topical                    4. Grifhilin (MM. Sysmode oral Iona/ adminis
                                                                                                                                     tration of eyelo-
                                                                             maims in the rftetriient of pa:nit/six, xA3n Anat.,/ Detroatol
    and systemic riorticosteroida tesistant cases occur.                       9%/2.11 /242-7.
    Cyclos.potine has been shown to be an effective sys-                     15Nte.nIFS. kils. Tank 14, Heale P, Pi,atfs El, Stolz ks can
                                                                                                                                            .       boost
                                                                             T. Pi 2.1.:e. ,-collni:11W atudy at .k.tttrioria pat rat
    temic age..rit in management of oral OVHD                                                                                              malted
                                                                             nally IVA e W% cyk:le~rke eel. 3+*4ta ,4.ned 1,;ernliit&
    ing .patients with oral manifestations; it has been                      1990;2:2;:f26,7,
    identified as a treatment approach for pa bents with                 6. Ds Pros/. Y, Tkailemet cs-Rti/tac D, liattelonst~ throbIe-
                                                                                                                                                   h/issit
    licheboid oral GYRO with topical application by                          pl..metio-enaimilett trial of load eydosporist in otoine derma-
                                                                                    A:;-te 4:Xi/to Vern:~ l989/.l4silsoppl).:136.-5.
   means of rinsing and holding the oral solution. A                    7. Eisea 13,             CN,                Orlffiths CEM, Voothoas 11.
    means of application to locatind sites that persists                     Effect t3f tc4-3kW                    tizatt oft oral lichen plaatta:
                                                                            dos:do-b./OW iscalyals. Sagt 3 Med 19W/3M:290-4,
   and maintains the contact of the drag, suclx a.s a~sed               R. Praama            5t3iSMT. S, Etenee         Szpitglaa         Effect of the
   hare, may he of advantage,. Cyclosporine is an.                          lasaa &pp~ii .13f eyeiosporine A on ettrooie erosias Lichen
   i...9qtr.s..55i/vO medication, however, use of a low con-                platho of the oral cavity. Darrhataltsffice 19U/177:194-5
                                                                                                                                                      .
   centration product that results in extended contact                      Etato              CN, Vocistkons IT, Topical eyelk/tspohrin for mal
                                                                            lndloos d5sotdera. I Am Aå>4 /hiirtrattol M30,2,3:936-7.
   time with the area of involvement may provide tiler-               10. Brown MD, Pills ON, VO:'33t1~ 11. C,Klmpotiiiii                        nyiew
   apetitie effects.                                                        rst its tternalololtin apollnatiem Setnits            -malf.)1 19M5;2.9,
                                                                        1. Eiize         MU&         Topical eas.lospotittn fot oral                 d'a^
        This open clinical trial is limited by its tisSesament              Orders: 3 Ara anvnt Dotmatoi 199Ct',2::.k:1259, 64,
   of few cases and the lack of double-blind design.                  12. HO VC,                       Effect of topical nyn.loaporine rinse no
  Clinically and histologically oral GVHD and                          . oral               pianos Iletter], 5rigl 2Mad 1991;3M:4135.
                                                                      13., Warn ABE, Selialaari                   Limpradijk ItNI, Mettosr C,
  pianos appear similar, however, it is possible that                       val.) der Witol t. t' ol.r.oporsin A in an atIlarsiVe bUn for toot-
  there are differences in the underlying causin of these                   meat of recalcitrant atal lintoen pianos, Orel SI3N Oral Med
  conditions, The preliminary results of this open label                   Oral Path& 1994,2E1:437•41.
                                                                           11expedaul-A, Ph:in:tee 3M, Rena I'D. Effeeth<oneas tet .s./
  clinical trial suggest that further study is 1lppmpriale.                 lose saf eyelmpotion la the marteoiont                 Nonanta          oral
  In syniptomatic cases of lichenoid reacdons, symp- •                - • stoalve halm 'pianos. Oral Strm Otal Med Oral Pattio/ Ond
  toms were reduced in 55% of the patients, witha -tnettn                             Esodtall99;8/.7.1i16 t
                                                                           Baisto N, Ila Rosa 5, Ilordoase t, Aya3ii F. Dextoritological -
  decrease of 5110 an a 'visual analogue scale. However,                   iippheatitat oft-yam:am-Me. AMIDCMdit>1 19K125; 100, I ,
  when only the patients with lichen planus were con-                16. .E4Vci:n ID, Recce D. topical nytilosporSo A for hot/hot-at
  sidered< the reduction in symptoms -was - 20%. Li-                     . arcri‘iersA•srkie grait.YOM.183~ 4:1~ 5one Matrow "ham-
                                                                           piant I V9,1;134-4.                •             • •
  chenoid striations were.,. .ininitnally affected in all pa-        17. kin P. Striae: C, Butimet S.: tack .of.effiikil fitter local ktrat-




                                                                                                                            PTO-000597
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 51 of 181 PageID #:
   538 EpateM deed Tniek.nee       70879
                                                                                       ORAL SURGERY ORAL                        mEr
        mua             anw eyeleawrin ftirmagefien rece
        sriee       lie:ben p1entia, Dei-men:147%y e992085- lcitmt cre-                  centre itc1 etuay with beozydainine
                                                                                                                               liyazr)nbtaine einse, Un I
   18, Level1N, Meer eeld RI, Marks                           .262,1                    Redira Oiii•Joi Biol Plye 19î19: 16:.157
                                             SM. Liack e «fret cynto-              2.1. Schubert MM,                              1-5,
        ealia aimIllwaeh ia erra lichen planai. Laen                                                               KM. Renegnitioei, in4A,.'°,44:t
                                                          et 199 !',122'.47-            mar,:ignibent ore greveretle.hos:                             end
        56.                                                                                                                        dieense. NC1 Mnrasgr
   19. Roda 8, Russell CM, Dueenariaa                                                   1990; 9:115-43.
                                                            add eernicti           24. Schubert MM, Williams 88, 1..1oid
        po...vernies «ai-love raticosal bioedhesie.                                                                                 ME, Dorieldsoe e:),
                                                      egdai, J Oenl Neva                         MK.
        19811:V/:564.7.                                                                                         aaeattsieee anale frir ihe ratiez or oral
  20. Bode D, Ruese1104. Perla =eue of a                                                enuareal changes; amerband WU.e: boet
                                                    hydfoxyprnpyi celle-                                                            isubanw reatiaplanta-
       'me film In1xn.er norinai and akerated                                                develnpfrieni of na oral rancosibe
                                                       uni}           Oral                                                          iddex. Cericee 1992:
       Sun Oral Med Oral Pzabdi 1988;651;                                              69ac169-77,
  21. epaiein 18, Peamil1NN, Tiudieve              99-703.
                                                    Oral eandidiesia: ef-
       fets of aniiinalgei esierepy opon ellaieet eigna
                                                         und ayeapionie,         Reptint metteur:
       se1i*stey untibody end maeoea1 &ale-a:nue of
                                                           Candida               De. Joal ë3, Epsinia
       came. Dre1 Sors Deal 1s4eii          Parbol 1981;51:324
  22. Epstein 1B, Sievenbain-Mfxsin P, /aim                                      Bride CeRanbia Cam= Agency
                                                    a S, Mobeened 1H,            ee0 Wee 'Rkla Menue
      Spieeilf .11PenYcrition of trrtsl aniewilie in
                                                      radiation 0ilarepy:        Veraintiver, eiCs, VSZ4e6 Canada




                                                                                  e«...M.••••••••••
                                                                                                      •••••••••"*......e.wees


                    1.-XXRKTION
                       arrinla "Oral aient as marnera edjarx
                   ruary }996                                % fer eril atilirencedie       which appuie id the Feb-
                                    ((Mil Stare Oral Merl Oral Pitita
                                                                      q Oral Rediu1Eradod 1996:U:
                   by Ph= kiat Le. D.DS.,144eneyri                                                       wee written
                                                    Gereitaley, Ben, DDS, FDCD(C,1,
                                                                                       and Geeedi Deanerewski, Ø.




                                                               1.8a.)-.53-MOSBY
                .rhie aura       arIce you to   fall tau e getelte eitiblinbed in
                jourenle. UOSU Dreuesese E,O.kief34                                 nit.t. 25,000 jr..Yamkle,
                                                           ,. a rapid reepatien inforreimica                             Moeby
                eietearennel, 2.44aoer Mizkiizbility,                                          reir.invel         providee quick
                                                      end epeedy delivery manade. For
                     zair toll-free, 24-hour rader line                                      inquirice and terieing infenuedon,
                                                         1-e00, 5.5-.M0$13Y; outsiele the.
                415-U9,5019; fi-daail: inosbyana                                             1.1eited States: 415-259-5046: fax:
                                                      recleaaKeg.
               moeu re.aceseeni bene. ia isiePed irr ereopeeetsks,
                                                                      DyeamS: iesfeseles C«,p.




          ..sosloasis„,

                                                                                                                                      PTO-000598
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 52 of 181 PageID #:
                                   70880                           XP009063042
                                                                                                        Tagungsberichte
   E.-I. Gruf3e.ndort-Conen

    achener rermatologenabend am
   19. 3m 1997
   Meeting at the Department of Dermatology; RWTH Aachen, March 19th, 1997




   Unlversitats-Hautklinik der Rheinisch-Westffilischen Technischen Hochschule Aachen
   (Direktor: Univ. Prof. Dr. med. W.F. Merk}

   Vortrag: Was gibt es Neues zur Biologie des Melanoms; Prof.Dterned. Eva Brucker, Wurzberg


   S. Erdmann, W. Angersteln+, M. Het                              •                             Anamnese
   Pemphigus vuLgaris der Mund- und
                                                                                                 1E11 januar 1996 stelite sich In unse-
   Kehlkopfschleimhaut                                                                           rer Poliktinik eine 42jahrige Patientin
   Pemphigus vulgaris of the oral mucosa and the larynx                                          ver, die Ober Schluckheschwerden
                                                                                                 und Schmerzen bei der Nahrungs-
                                                                                                 aufnahine kiagte. Punt Monate
              Phoniatrie und Paciaucilologie des Universitaskiinikums Aachen.                    zuvor waren erstrnalig schmerz-
   Direktor: Univ. Prof. Dr. med S. klajman)                                                     hafte Erosionen irri Bereich der
                                                                                                 Mundschlefmnaut aulgetreten und
   Zusammenfassung: Bei einer                            Summary: We report the case of a        bislang symptomaUsch mit ver-
   42jahrigen Patientin mit                              42-year-old woman who developed         schiedenen antiphlogIstischen, anti-
   schmerzhaften Erosionen an der                        painful erosions of the oral mucosa     septischen und analgesierenden
   Mundsc.hielmhaut wurde aufgrunci                      and the larynx. The diagnosis of        Mundsp011osunoen behandelt wor-
   des histologischen und                                pemphigus vuigaris could be             den, ohne daB es zu einer Abheilung
   Immunhistologischen Befundes die                    - confirmed by histological               kart
   Diagnose eines Pemphigus vu!garis                     examination. We started an
   gestellt. Zusatzlich war die                          Immunsuppressive therapy w th           Hautbefund
   Larynxschieimhaut befallen. Es                        150 Frigid prednIsc.)lone and
   wurde eine systemische, •                             100 ragid azathioprin leading only      An den Schleimhauten balder Wan-
   immunsuppression mit 150 mgid                         to a partial remission of the oral      gen,. am •Gaumen und am Gaumen-
   Prednisolon Lind 100 mg/d                             lesions. Cyciosporine A was applied     bogen zeigten sich multiple, scharf
   Azathioprin eingeleltet, die jedoch                   topically and additionally an           begrenzte, bizarr konfigurierte Ero-
   nur zr., einer Tellremission fuhrte.                  extracorporeal photopheresis was        sionen mit gelblich-weiBen, nicht
   Linter adjuvanter Lokaitherepie mit                   conducted four times. Finally the       abstreifbaren Bergen. Ferner fan-
   Cyclosporin A und Insgeearnt vier                     oral lesions resolved and there         den sich am linken seltilchen Zun-
   Behandlungszyklen rnit                                were fewer erosions of the larynx.      genrand eine schmerzhafte linsen-
   extracorporaler Photopherese kam                      Presently the patient is treated with   groBe. Erosion und sublingual
   es zu einer vollstandicien Abhellung                  10 rng!d prednisoione and               diskrete Vesikei. Dle Zunge war
   der Mundschleimhauterosionen und                      100 algid azathioprin and has           grau-weiBlich belegt. Die Haut und
   einer deutlichen Ruckbildung der                      shown no symptoms for a period          die ilbrigen efnsehbaren Schieim-
   SchleimhautverAnderungen am                          of four months.                          haute waren unauffallig.
   Larynx. Mittierweile 1st die Patientin
   unter der Erhaltungstherapie mit                                                              Behind der Lupenlaryngoskople
   taglich 10 mg Prednisolon und
   100 mg Azathloprin set 4 Monaten                                                              Bei der Erstuntersuchung fanden
   beschwerdefrei.                                                                               sich flachenhafte, scharf begrenzte
                                                                                                 Erosionen, zum Teii mit schmierigen
                                                                                                 Belagen en der linker. aryeptglottl-
                                                                                                 schen Faite and an der larynoeaten
                                                                                                 Epiglottis links. Bei der letzten Kon-

     Zeittichrift riir Hautlirankhelten,    4 (72) 283-29611957)                                              PTO-000599            283
       .                       ..
                         • -      Hag GmbH-
      wICP          9003C42.4 1>
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 53 of 181 PageID #:
                                   70881                           XP009063042
   E.-I. GruBendorf-Gonen: Aachener Dermatotegenehencl am 18. 3.1997



   trolluntersuchung nach acht Mona-             der systemischen immunsuppressi-          allergische Kontaktdermatitis oder
   ten ließen sich nur noch umschrie-            ven Medikation. Im Verlauf von vier       mechanische Traumata. Die Diag-
   bene, fibrinbeiegte Erytheme an der           Photopheresezykien, die in der            nosesicherung erfolgt gewöhnlich
   linken aryepiglottischen Falte nach-          Klinik für innere Medizin IV (Direktor:   durch den histologischen Nachwale
   weisen,     •                                 Univ. Prof. Dr. med. R. Osieka)           einer intraepidermalen akantholyti-
                                                 durchgeführt und in dreiwöchigen          schen Spaltbildung sowie immuno-
                                                 Abständen vviederholt wurden, heil-       logisch durch den Nachweis gewe-
   immuneerotegiselle                            ten die Schleirnhauterosionen voll-       begebundener bzw. zirkulierender
   Laboruntersuchungen                           ständig ab. Nach Reduktion der UI-        Autoantikörper (10,11). Auch in un-
                                                 gesclosiS von Prednisoion auf 30 mg       serem Fall erfolgte die Diagnosesi-
   Routinelaborparameter unauffällig,            und 100 mg Azathioprin konnte die         cherung durch die histologische Un-
   BSG 30/62 mm n.W., antinukieäre               Patientin nach viermonatigem sta-         tersuchung      und      durch den
   Antikörper negativ. HLA- Typisie-             tionären Aufenthalt in die ambulante      Nachweis von Autoantikörpern ge-
   rung (serologisch): HLA DR 4,13;              Weiterbehandlung entlassen wer-           igen Desmoglein 3 im Western Rot.
   DQ 2,7; DRw 52. Western Blot mit              den. in den folgenden 4 Monaten           Bemerkenswert Ist ferner, daß die
   PVhis (rekornbinantes Desmoglein              trat kein Rezidiv des Pemphigus           Patientin das HLA-Antigen DR4 auf-
   3-Protein): Nachweis Desmoglein 3-            vuigaris auf, die Patientin ist unter     wies, das sich überzufällig häufig
   spezifischer Autoantikörper im Se-            10 mg Prednisolon und 100 mg              bei Patienten mit Pemphigus vuiga-
   rum der Patientin.                            Azathioprin pro Tag beschwerdefrel.       ris findet (1).
                                                                                              Da der Pemphigus vulgaris im ail-
                                                 Kommentar                                 gemeinen unbehandelt zum Tode
   Histologie und direkte                                                                  führen kann, ist die systemische
   immunfluoreszenzuntersuchung                  Der Pemphigus vuigaris ist eine           lrnniunsuppression die 'Therapie der
   (Biopsie vorn Zungengrund)                    durch intraegidermale Blasenbil-          Wahl. Meist werden Kombina-
                                                 dung gekennzeichnete Autoimmun-           tionstherapien eingesetzt, bei denen
   Ausgeprägte chronisch-aktive, mit             erknankung von Haut und Schleim-          Glucocorticosteroide zusammen mit
   Erosionen und Ulzerationen einher-            häuten, bei der Antikörper gegen          immunsuppressiva wie Azathioprin,
   gehende Entzündung. Eine Blä-                 epidermale Zelioberflächenantidene        Cyclophosphamid,          MetheIrexat
   schenbildung ist in dem vorliegen-            die Adhäsion zwischen epidermalen         oder Cyclosporin A gegeben wer-
   den Material nicht mehr zu                    Keratinozyten hemmen. Als Autoen-         den. Selbst unter dieser kombinier-
   erkennen. Die direkte immunfiuo-              tigen des Pemphigus vuigaris wurde        ten immunsuppressiven Therapie
   reszenzuntersuchung zeigt lgG-                Desmoglein 3 identifiziert, ein in        gelingt es nicht immer, schwere
   und C3-Ablagerungen in den                    Desmosomen lokalisiertes Adhäsi-          Verlaufsformen des Pemphigus
   epithelialen    Zeltzwischenräumen.           onsrnoleküi der Cadherinfarnilie,         vuigaris erfolgreich zu behandeln.
   Ferner finden sich -fokal ausgepräg-          das eine wesentliche Rolle bei der        Ferner ist die hochdosierte immun-
   te interzeliuläre Ablagerungen von            Adhärenz eplderrnaler Zeilen unter-       suppressive Therapie häufig mit
   IgM und Fibrinogen.                           einander spielt (1,2,13). Neben den       schweren unerwünschten Wirkun-
                                                 typischen schlaffen Blasen, die In        gen assoziiert, wie z. B. dem Auf-
                                                 großflächige Erosionen übergehen          treten rnultipler Abszesse in dem
   Therapie und Verlauf                          können, weisen über 50% der klini-        hier vorgestellten Fall.
                                                 schen Erstmanifestationen des                Dem Einsatz adiuvanter, neben-
   Aufgrund        der    ausgeprägten           Perriphigie vulgaris eine Beteiligung     wirkungsarmer Therapien bei refrak-
   Schmerzhaftigkeit der Mund- und               der Mundschleimhaut auf (8). Ty-          täten Verlaufsformen des Pemphi-
   Rachenschleimhauterosionen und                pisch sind schmerzhafte Erosionen         gus vulgaris kommt daher eine
   des deutlich reduzierten Allgemein-           der Mundschleimhaut, intakte Bla-         besondere Bedeutung zu (3,4). Zum
  zustandes der Patientin behandel-              sen finden sich nur selten. Diese         einen führten wir eine Lokaltherapie
  ten wir Initial systemisch mit 150 mg         Schleimhautveränderungen können            der Mundschleimhaut mit Cyclos-
  Prednisolon und 100 mg Aza-                   einzige Manifestation der Pemphi-          eorin A durch, die zu keiner nen-
  thioprin täglich und lokal mit anti-           gus vulgaris-Erkrankung bleiben;          nenswerten systemischen Resorpti-
  septischen und anaigesierenden                meist gehen sie jedoch den Haut-           on von Cyciosporin A führte. Die
  Mundspülungen. Unter dieser im-               veränderungen lediglich um Monate          Serumspiegel von Cyciosporin A
  munsuppressiven Therapie ent-                 oder auch Jahre voraus (5,9,11). Der       lagen bei 20 KAI (therapeutischer
  wickelte die Patientin rechts axillär         isolierte     Mundschleirnhautbefall       Spiegel: 100-300 pg/l). Ferner •
  mehrere Abszesse, die chirurgisch             beim Pemphigus vulgaris bereitet           ermöglichte die extracorporale Pho-
  saniert und antibiotisch behandelt            häufig       differentialdiagnostische     topherese eine systemische immun-
  werden mußten. Wegen fehlen-                  Schwierigkeiten: abzugrenzen sind          suppression ohne die entsprechen-
  dem Ansprechen auf diese immun-               andere erosIve Erkrankungen der            den Nebenwirkungen einer hocn-
  suppressive       Behandlung      ent-        Schieimhaut wie habituelle Aohtho-         dosierten Glucocortocoidtherapie
  schlossen wir uns zu einer adjuvere           se, vernarbendes Schleimhautpem-           (6,12). Der Wirkungsmechanismus
  ten Lokaltherapie mit Cyciosporin A           phigoid bzw. bullöses Pemphigoid           der Photopherese ist unbekannt;
  (als Mundspülfösung dreimal täg-              (7), Lichen ruber erosivus, systerni-      man vermutet, daß durch die Ultra-
  lich) und zu einer extracorporalen            scher     Lupus        erythematodes,      violettbestrahlung peripherer Lym-
  Photopherese unter Beibehaltung               Erytherna .exsudativum rnultiforrne,       phozyten eine Apoptose autoante

                                                                                                      PTO-000600
  284                                                                                             H + G -Band 72, Heft 4, 1997
  XXID: <XP
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 54 of 181 PageID #:
                                   70882                          XP009063042
                                                                                       E.-1.GruBendorf-Conen: Acchener Derrnatologansband arn 'R.?. 3.1997



   genspezifischer T-Lyrnphozyten in-                     9, Merrer M,             R, Rogers R S.Jordon R E      Anamnese
                                                             (1977): Oral parriphigus vulgarls. Arch Dermol
   duziert wird (12).                                         113:1.520-1524.
                                                          19. Meurer M.Bieber T(1957): Immunhistolegisc..tie     im August 1995 berserkte der 54
                                                              undaerologische Ciagnostift yen Autoinirnuner-
                                                              krankungen, Heuterzt 38:59-68.
                                                                                                                 Jahre alte Patient des Auftreten von
                                                          11. %and S, Sherrie Y, Kaufman E, Posner L             libtungen und leichten Schuppun-
   Literatur                                                 (1974): Pemphrgus vuigare;incidence in jaws of      gen am rechten Oberarrn. im Laufe
   1. Ahmed A R,Wagner R,Khatrl K.Nolan! G,Aw-                different ethnic groups according lo age.sex
      dehG,Alper C A,Vunis EJ 1991): Major histo-             and initial lesions.Oral Stag 38:382-387.          der nachsten Monate entwickelten
      compatibility rx3mpiex haplotypas and class Il      12. Rock A H,Jegasothy B V, Heald P, Nahass G          sich am Stamm zusåtzlich stark
      genes in non-Jewish patients with pemphlgus             T.nitre C,Witmer W K,Lazarus G 5,Edelson R         juckende erosive Hautverånderun-
      vulgarls. Pros. Nati Aced Sd 68:505S-5051.              L (1990): Extracorporeal photochemciherap.y
      Amagal M 8, Klaus-Koviurn V. Stanley J R                for drug-resialant perriphigus vuigans. Ann int    aen und an beiden Unterarrnen pral..
      (1931): Autoentibodies against a novei                  Mad 112:303-305.                                   le Blason.
         eadharin In pemphigus vuigaris, a disease of     13. Stanley J R(1989): Pamphigue and pemphigoid
      cell adhesion,Cell 97:669-.974.                         as paradigms of organ speolfk: autoentibody-
      Azane J M,de MI« R F, BoIxoda P, Ledo A                 mediated disc.st?s.J Ctn Invest 83:1443-1448.      Hautbefunci
      (1993): Topical cyclosperine for electrical pem-    14. Tutraneill å L (1975): Cutaneous irrirnnepat1te-
      aWgoid.J Am Acad Dermatel 28:1a4-135.                   10:3y: recent observations. J Invest Dermatol
   4. Bystryn J -C, Steinman[ N M (1996): The adju-           65:143-153.
                                                                                                                 Disseminiert am gesamten Integu-
      vant therapy of pomphigue. An update. Arch                                                                 ment zeigten sich Erythema pruri-
       Dermetol 122:203-212.                                                                                     ginbse, zurn Tell exkoriierte Papeln
   5. Eversole I. R, Kenney 2 El, Sabes W R (1972):
      Oral lesions as the Initial signs in pernphlgus
                                                                                                                 und entzeindete, krustig beiegte
      vulgarls.Orel Snug 33:354-261.                                                                             Erosionen (Abb.1), An beiden Linter-
   8. Gollnick H,Ownianowsld M,Teirbe K, Orfanos          Schilisselwarter: Pemphigus vul-                       armen waren ca. 0,5-1 cm gror3e
      C (1993): Unresponsive severe generalized           garis tvlundsch.leimhaut Larynx -                      pralle Blesen cut gerdteter Haut
       pernphigua vulgaris successfully controlled by
      axtracciporael photooheresLs. J Am Aced Der-
                                                          Immunsuppressive Cyclosporin A                         sichtbar. Femner fanden sich im Giu-
       maid 28:122-124.                                    extracorporaie Photopherese                           teal-und Perianalbereich sowie am
   7. HomrnerIcti C, Angaratein W, Haerisch
                Seltene Manifestation elnos bulifisen                                                            rechten Schulterbiatt flåchenhafte
       Pernpittgolds Lever im Larynx. Leryngol Minot      Key words: Pemphigus vulgaris -                        randbetonte erylheinatbse, Horde
       Okol 64:455-45E3.                                  oral mucosa - larynx - immunosup-
   B. Kawana 5, Jenson M, Jordon R E Genwle-              pressive therapy -cyclosporine A -
       mant fixation by parephigus antibody. L 17 vitro
       fixation to organ and tissue culture akin. J In-   extracorporeal photopheresis
       vest Den/late'76:506-510.




   G.Bertram, M.Herti
   Lineare                          bullbse Dermatose
   Linear leAllgG bullous dennatosis

                                                                                                                 Abb. 1: Prttrigirt8se P?peln am Starnm bel
   Zusammenfassung: Bei elnern 54                         heiften die Hauteffloraszenzen fast                    bulibsem Peruphigcid
   Jahre alten Mann entwicketten sich                     volistandig ab.
   seit einem Jahr Erythema
   pruriginbse Pape.in, multiple
   Erosionen und pralle Blasen am                         Summary:A 54-year-old man
   gesamten Integument mit Betonung                       developed erythema,pruriglnous
   der Extremitåten. Die histologische                    papules, multiple erosions and
   Lind die immunfluoreszenz-                             blisters on the entire integument;
   Untersuchuno zeigten eine                              since one year. Histologic and
   subepidermale Blasenbilduna mit                        immunologic examinations
   bandliirrnigen IgG-,IgA- und C3-                       demonstrated subepidermal
   Ablagerungen an der Basalrnernbran                     blistering with linear IgG-,IgA- and
   paralåslonal und am Blasengrund,                       03 deposits at the paralesional -
   Aufgrund N,veitergenender immun-                       basal membrane and at the ground
   serologischer Untersuchungen                           of blister, The diagnosis of bullous
   wurde die Diagnose eines bullOsen                      pemphigoid could be confirmed by
   f'emphigoids gesteilt. Der Nach-                       additional imMunoserological
   weis bandfdrmiger lgA-Abia.gerun-                      examinations.The proof of linear
   gen ist wegweisend feir eine                           igA deposits indicates a subgroup
   besondere Entitåt des builb'sen                        of bullous pemphiooid,the so-
   Pemphigoids,die sogenannte •                           called „linear lgA'lgG bullous
   „lineare IgAfigG bullOse Dermatose„.                   dermatosis„.The therapy with
   linter immunsuppressiver Therapie                      glucocorticoids and
    mit Glukokortikoiden und                              diaminodiphenylsulfon(DADPS) led                       Abb. 2: Biaseriwirtel &Nat subepirierrnalurt
                                                                                                                 Blase bel bulidsere Pemphigeld (PAS x 4C.1)
   Diaminodiphenyisulfon (DADPS)                          to a remission of the skin ksions.

                                                                                                                                PTO-000601              285
    H +-G Band 72, Heft 4, 1997
  DOM: ,.)SP       9D6.3042A   I
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 55 of 181 PageID #:
                                   70883

                                                                                   4




                                                                    PTO-000602
FDA Concludes Restasis                                                                d                    J of
       Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 56 of 181 PageID #:
                                          70884

                            FDA Concludes Restasis (Cyciosporine) Not Effective for Dry Eye (6, 8/1999)



         Horne         The FDA Ophthalmic Drugs Subcommittee advisory panel unanimously recommended
    Dry Eye in Depth   not to approve Altergan's Restasis for dry eye after concluding that clinical trials
                       involving, almost 900 patients, did not show efficacy.
      Dry Eye FAQ

     Dry Eye News      Atlergan supplied phase 2 and phase 3 study data rn its PMA application.. Wiley k
       Subscribe       Chambers, MD, Deputy Director of Anti-inflammatory, Analgesic and Ophthalmic Drug
                       Products of the FDA chaired the meeting, and by the end of the day the panel had
         Links
                       decided that the trials, involving 877 dry eye patients, showed no significant
                       difference between cyclosporine treatment and placebo. The studies looked at both
                       dry eye symptoms and signs, including corneal staining, and Schirmer testing,

                       This disappointing treatment study involved more dry eye patients than any study
                       preceding it, yet even with all these patients no therapeutic effect for cyctosporine
                       was observed. The company plans on studying more patients to see if a subtle
                       treatment effect was missed.

                          Home          zn •Depth    Eye FAQ        Ne    Sdxerbe     nks

This dte was last updated 12/04108




                                                                                            PTO-000603

httpllw wo‹, drycy      orgIRestasi „,05, osp(xi e                                                       811 4/09
              Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 57 of 181 PageID #:
                      IN
                                                 70885
                          TERNATIONAL JOI;RNAL OF
                                                     IMNWNOPATIIOLOGY AND
                                                                          PHARMACOLOGY,
                                                                                                           Vol,7,no. 125-132,(19941

                               CYCLOSPORIN BI
                                              OADHESIVE GEL IN T
                                TREATMENT OF ER                  HE TOPICAL
                                                OSIVE ORAL LICHEN
                                                                    PLANUS
                           G.M.GAETA,R.SERP
                                                          ICO, F. FEMIANO, M.
                                                    B. CAPPELLO'and F.        I. LA ROTOND4V,
       .ion
                                                                       GOMBOS
       irns                Istituto di Clinica Od
                                                  ontoiatrica e Stomatol
                                                                          ogia, Facolte) di Medici
                                            Chirurgia, 11 Universi                                 na e
                               Dipartimento di Chim                ta di Napoli, Italy,
        In                                             ica Farmaceutica e To
                                2Dipartimento Farmac                           s,sicologia, Napoli,
                                                       o Chimico Tossicolog
                                                                              ico, CaRliari,
   lion                                  Received January 17,19
                                                                       94. Accepted March 25,19
   ter-                                                                                         94
                                  This study examined
   •ane                      A (CsA) in the treatm the effectiveness of topically applied cyclospo
                                                       ent of erosive oral li                                rin
                             investigation included                                 ch
   vie                                                20 patients ranging in en palnus (0.L.P.). The
                            The patients were divi                                   Ag
  (ion
                            treated with topical      ded in two groups: one e from 31 to 73 years.
                                                 cy                                 gr oup of 10 patients were
 inns                       with only hioadhesiv closporin in hioadhesive gel for 10 weeks,the ot
                                                   e ge                                                     her
 109•                       study shows remarkab l without cyclosporin for the same period. Th
                                                    le clinical results of
   in                       resistant to ttraditianal                            efficacy for types of O.L. e
                                                        therapy. The blood                                    P.
                           very low while, the
   of                                           saliva levels collected in levels of cyclosporin were
                                 The relative reductio                           the mouth, were very
                                                         n of re la ps es , an d th
                                                                                                         high.
                           proves that cyclospori
 tger                                               n applied as a topical e absence of side effects,
                           interesting therapeutic                                 ge
                                                   agent in the treatment of l might become a very
                                                                                   erosive oral lichen pian
e of                                                                                                        os,

 and                      Oral lichen planus (0.L.P
                                                            .)
                                                      is a chronic disease char
                  by a local lymphocytic
                                          infiltrate in the chorio              acterized histologically
n of              of morphological change                          n. The lesions may assu
                                           s,and it is possible to                          me a variety
                 reticular, with plaque                            recognize 6 types of
cold                                     lesions (quiescent lesi                                 papular,
                 (evolutive lesions). Th                           ons), atrophic, bullous,
                                         e real damage in 0.                                an d  erosive
                 and to the adhesive mo                          L.P. is due to lymphocy
                                        lecules like 1CAM-1                               ti c inf iltrate
                 of cytokines such as 1L                         expressed on the tissue
                                          -4 and IFN-•y (I).                              by  th e action
                       The tissue lymphocyte
                                               s presumably appear
                                                                       in response to and reac
                                                                                                 t to an

                 Keywords; Oral Lichen
                                                 planus, Cyclosporin, Bi
                                                                          oadhesive Gel.


                Moiling cadres.: a M.Ga
                Via Rabat-1;1a 10.No     ol
                                     la Interim (Slimes).Italy             Copyright by Biomed l 03944320(1994)
                                                                           Ali nghts of /eproductica  Research Press,s.a.s,
                                                                                                  ion in any form ttseiv ed.
                                                                 125
                                                                                                                 PTO-000604
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 58 of 181 PageID #:
   童26
                                   70886
                                         (、M. GAETA 班T 人 L


     antigm in the e户helium. The
                                       antigen expression is probab!y・




                                                                                                            入 戮 ，舰
     between en.dogen0u琴and exog                                           due to the .interactkn.
                                        enous agent以viruses .drugs.
    that may t* responsible is unko                             ...        etc.), The ant撑e。（苏）
                                         nwn but preliminary studies ha
    planus specific epide.nnai an吨                                          ve revealed a lichen
                                      en (LPSA)i级the granular an
    cells from cutaneous lichen                                        d  de ep prickle epitheial
                                      pianos (2). ClassIIantigen
    keratinocytes in lichen pIanos                                      s  als o mayappear on
                                        (3), The therapy of OLP can
    t0the severity of the diseas                                            var y and is re]ated
                                    e (4.匀‘
           Normal麦yin quiescent types we
                                                can onlyuse topica玩teroids
    thcrapv 必etamathasone, flu                                                    as first choice
                                   ocinonide or dohetasol) or sys
    of steroids in Icwdoses (5                                            temic adminsrraton
                                  必-25/3Q mg/die) for deflaz
   the evolutive types it is necess                                 acort0rprednisolone. 夏级
                                       ary to ・use systemic steroIds in
   75冷0 mg/die). Somethnes in                                               high doses (50/60
                                     the evolurive lichen pianos wh
   immimosopressive therapy,                                               en we can not start
                                   we can, use topical or $:ystefli
   Isotretin械ne or acitretin幼.                                          cretinoid (tretinoine,         dOs
          书e well known and :significa                                                                '0'U
                                           nt capacity of oral mucous me                               :c5/
  induced us 扔study cyclospor                                                m幼ane absorption
                                     in applied topically andt    。  ev                                for
  the treatment。fserious form                                           au  ate its dficacy m
                                     s0foral lichen pianos.Tw。
  characterize an O.L.熟format                                           ma  jor features muSt
                                    ion one is. the 纯ng term con
  the other istheease of its us                                       tact with oral mucosa,
                                   e onpa滋nts.Moreover, an
  delivery .sytem should easily                                       记cal b沁adhesive drug
                                       stick tothemuC0usmembr                                         E.ve
  salivat沁n, t0众gue moveme                                                ane and withstand
                                  ntand swallowin琴for a                                               witt
  characteristics aren。teasy to                                     per沁dofhours'S 妹ch
                                  accomplish, that is why in the                                      inur
  has received considerable att                                      last decade bioadhesion
                                 ention 介0mresearchers workin
 field who are aware of itS                                          g in the phamaceutical
                                potentialimportartce in drug
         In other stud添 cyclosporin                                 delivery (6氏9）、
                                          was used for systemic administr
 (6mgitg) and after S weeks of                                                 ation in0杰、.P.
                                  therapy the resuft were satisfttc
 Eisene盆al.in6patients (1                                              tary（至0）、Succesivety
                               500mg/day swish), Frances                                              t了纷会：
 rub) and in 7 patients Bal                                       eta1、（里00mg/day finger
                                ato eta上(10仑mg7dayin                                                 s加
 cyclosporin 认 O,L.P. The pat                                        labrafil) used topica.l
                                    ients were treated with 沁cal                                     n0 举
 weeks and then compared wit                                             applications for 10
                                  h another group of I0patient                                       (thi
                                                                     s treated with placebor
                                                                                                     for
                                                                                                     appi
                            MATERIALSAND METH01                                                      Ieve
                                              )5
                                                                                                     夏50夏
        The bioadhesive p !y锁er systen                                                               执ter
                                        is used in this study were pre
 glyeoi to which sodiu扔carboxyme                                       pared from propylene
                                    thylcellulose (SCMC) 5% by                                       and
 typical preparation,忿00m名of cyc                                     weight was addcd、 In a
                                    losporin in an oil sohion 侈an
aM 5g of SCMC (ChimIsan. Ro                                         dirmon-Sandoz. Basel.)
                                 me.), which were previously gro
 mixed with 25 ml。fpropylene                                     und. and then mechanica'粉
                                  glycol (Carlo Erba,M 兹翻）in a
C To this mi tore 70 ml0fdi                                        mixer at 300 rpm 兹t 之0。
                                sniled water containing met                                          0f 矫
Napis) 0.15% by wei沙r，挂苏                                       hyThydroxybenzoatc (Faden1
                              a preservative agent was added.
Naples), as flavouring was fin                                   Peppermint water (FadeoL            vo沁
                               ally added. Upon complete .m
at room. temperawre a 城s                                       ixng for 5m 执；狱300rpm                 kera
                          co幼s 容el was obtained.
                                                                                                     FedU
                                                                                        PTO-000605
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 59 of 181 PageID #:
                                   70887
                                                     m   opatmt,. }"iarolzteel.
                                                                                                           127
        AU c ernicals used were
                                    from commercial so
        The criteria for choosing                           urces., UST, XXII
                                     the patients were
        -presence of histologic                           as follows-.
                                 ally confirmed oral li
       -iesions in                                         chen panos
                            more than 50% of
       -absence of concomit                       th e oral cavity
                               ant therapy to exer
       -normal liver function                        t additive,nephrotoxl
                                 and normal creatine                             e effeeis
       „resistance to lacally                            mia
                               applied treatments
             The age of orients                      (steroids or trefirlo
                                    ranged from 31 to 73                       int)
      30 patetinets were trea
                               ted with oral cyclospo
                                                              ye ar s. Af te r  providing,informed
      with only, the bloadh                             rine for 10 weeks an                        consent
                             esive gel without cy                                 d 10 patients were tr
                                                     closporin for the sa                                ea;ed
                                                                                me period of 10 week
             „e meta protoc                                                                             s.
                                  a
             The cyclosporin In bi
                                     oadheslve gel was
     dose, that is 4S mg                                   applied three times
                             a day). One a week                                     a day (16 mg for each
     count and differential                           we controlled bloo
                            s, trarisaminases, bili                            d pressure, complete
     CsA blood and sali                             rubin and alkaline ph                              cells
                          va levels(TOX Abbo                                 osphates, blood elec
     for the control grotil                      tt  ), proteinuria. The sa                       tr ol ytes,
                            .                                                    me protocol was adop
                                                                                                         ted
                          mi ira
                              ttah ctocher .Ca
           Punch biopsy,spec                   l and irnmuneu
                              imens were obtain                .erescence cororO
    Every specimen was                             ed from.lesions befo             s
                         divided in three part                            re and after treatmem.
    with. monoclonal an                        s, One for histologic
                        tibodies anti FILA                           al staining, one was
    iminanofloorescenc                      -DR (.2;10) (Dako,                            treated
                       e, The same tN.atm                        Co penaghert) and the
                                           ent MO. used for                              la st for
                                                               the placebo group.

                                               RESULTS
           After 10 weeks of th
                                   erapy the lesions he
   treated with local Cs                                  aled Completely in
                          A.,In three patien                                    five patients
   showed a reduction of                     ts th e lesions improved gr
                            about 50% of the mu                          ea tl y. One patient
   no improvement sinc                            cosa involved, Only
                            e the treatment wa                          on e patient showed
  (this was the oldest                          s discontinued due
                         patients, 73 years ol                        to lo ca l intolerance
  .f€r. a transient burn                        d), No adverse affect
                         ing sensation duri                            s were seen except
  application. The bloo                        ng the .first two or
                           d levels of CsA we                        three days of local
  levels, after three .h                        re less than 50 rig/
                         ours from the oral                           MI, while the saliva
 1500 ngind. Biopsy                            topical application,
                         spec/nuns after ther                        ranged from 700 to
 interface lymphocyti                            apy showed a mark
                        c infiltrate compar                           ed decrease in the
 and reduction of acan                      ed with the pre-ther
                          thosis and hyperker                      apy biopsy specimen
                                                atosis (fig. 2);                          s
       Immunohy lche
                     mical and; .otrnu
       Before CsA treatment                     oreseence results
                               DR 11 antigen was
of :keratinticytes, this                          present in all patients
                         expression was not                                on the surface
volunteers at the en                         found in the control
                       d of the therapy (.                           mucosa in normal
keratinocres was re                        10 .weeks), The ex
                       duced moderately                        pr es si on of DR 11 on
reduction of fluoresc                    (fig. 3-4). lmmunofI
                       ent bodies and the                       uo re se enee sowed a
                                           absence of fibrin depo
                                                                    sits (fig, 5-8),
                                                                                                 PTO-000606
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 60 of 181 PageID #:
                                    70888
  128                        G.M. GAETA ET AL.




                                          Fig.J. Histologic aspectsoforalmicas*„
                                          thickening of epithelium and lymphocytic
                                          infiltrate before treatment withcyclosporin<




                                                                                            Fi;
                                                                                           flu
                                                                                           cyz



  Fig..2.Histologic aspectsof
  oral inucosa and reduction
  of band-like lymphocytic
  infiltrate after treatment with
  cyclosporin.




                                         Fig.3,imunahistochemistry: expression
                                         of DR antigen in the basal layers before
                                                                                          al'
                                         treatment with cyclosporin.

                                                                             PTO-000607
        Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 61 of 181 PageID #:
                                            70889
                                        J. inuntinopothol, Piskereeret,
                                                                                   129




                                                          Fig. 4. Irnmunohistochemistry:
                                                          reduction of DR antieen after treament
                                                          with cyclosporiit




              Fig. 5. Immunofluorescence: presence of
             fluorescent bodies before treatment with
             cyclosporin.




                                                    Fig. 6. Inennuofluorescence: remorkable
                                                    reduction of fluorescent bodies ofter CM
                                                    treatment.




:sion
lote       Fig 7.Presence ofa deposat offibrin
           or thederrno-epidermaljunction before
           CM trealment.


                                                                                    PTO-000608
7   Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 62 of 181 PageID #:
                                       70890

    130                               G.M. GAETA ET AL




                                                           Reductionofthe deposit offibrin
                                                     at the derma- epidermic junction
                                                     ofterCsA treatment,




           The control group
           Two patients asserted that local burning sensation were reduced but no clinical
     remission was observed, The remaining showed no subjective improvement with
     the bioadhesive gel without CsA. No hystological, immunohistochernical and
     irnmunofluorescence changes were observed before and after treatment.

                                        DISCUSSION

            Cyclosporin is a potent immunosuppressant widely used in organ
     transplantation and various autoirnmune disease. The drug has a narrow therapeutic
     range with various, mostly concentration-dependent side effects, including
     nephrotoxicity, The immunosuppressive activity of cyclosporin is primarily due
     to its effect on I cells and B cells. Different sub-populations of 1 -cells and B
     cells exhibit different susceptibilities to the drug (15). Cyclosporin blocks the
     activation of lymphocytes at an early stage, inhibiting lymphokine production
     by stimulated lymphocytes (16).Therefore it prevents delivery of these essential
     factors necessary for the proliferation, differentiation and maturation of helper T
     lymphocytes and other immunocytes (17-18).More specifically, it has been shown
     to inhibit the transcription of m-RNA for interleukin-2 (11..-2) and interferoni
     (IFN--y) in vitro (19). The inhibition of IFN---y which induces 1-ILA-DR expression
     on keratinocytes, and the production of the intracellular adhesion molecule(ICAM-
     I) may play a key role in the therapeutic effects of the drug in O.L.P. In this
      way CsA may exert local immunomodulation in the oral cavity as shown by the
     reduction of keratinocyte surface molecules in all treated patients.
            The blood levels of cyclosporin were very low (0-50ng) if compared to
     therapeutic' blood dosage of cyclosporine in other immunological diseases. The
     saliva levels detected after citric acid stimulation (0,5 ml), during the dosage
     interval, were very high (about 30 times than of blood levels), and reduced 9
     hours after drug intake.
                                                                                   PTO-000609
         Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 63 of 181 PageID #:
                                            70891
                                                  tnt. .1, InutionopsthoL, Pharrnwi.
                                                                                                              131

                      This data is in accordance with recent studies (Moaer 1992)(20
                                                                                          ) in which
                was demonstrated that when the CsA is administered in a mixtu
                                                                                    re (oil solution)
               the levels in whole saliva where 130 times higher than the drug
                                                                                    administered in
               capsule form, during the dosage interval.
                      This observation indicated that CsA administered in bioadhesive
                                                                                        gel probably
                may adhere to the oral mucosa or to the dental plaque for
                                                                             a long time (9 hours).
                      Thus the vehicle in which the drug is administered should
                                                                                      be considered
               for the local .therapeutic effects. This is very interesting
                                                                             for O.L.P. which is a
brin           disease that targets exclusively the oral cavity without syste
tion                                                                            mic involvement of
               the patient's immunity.
                      infact, the perpheral blood of patients with          are not different from
               those of healthy controls, differently from the peripheral
                                                                            blood of patients with
               cutaneous involvement, which are predominantly T helper-i
                                                                               nducer (CD4+CD8-)
               cells.
                      During the studies we did not observe the side effect of gingival
                                                                                         overgrowth
with           due to the drug. The gel has been shown to adhere very well
                                                                                to the mucosa with
 and           a resulting prolonged time of contact of the drug and high
                                                                                   level of patient
               acceptability and compliance.
                      The low cyclosporin dosage utilized (48 mg/day), and the
                                                                                         good local
               absorption without side effects, proves that this bioadhesiv
                                                                              e gel might become
               very interesting as a topical agent and as an alternative
                                                                              in the treatment of
rgan           recalcitrant Q.L.P.
eutic
ding
 due                                                  REFERENCES
rid Et
s the
                1, Gombos F., R.Serpico, P.Piccirillo and G.M.Gaeta
ction                                                                      . 1991. Pathogenesis of lichen planus.
                   MM.Slam. 40:3.
,ntial          2. Walsh L.J., N.W.Savage and I.T.Isut. 1990.
                                                                  Immunopathogenesis of oral lichen planus. J.
per T              Oral Pathol. 19:389,
hown            3.Combos F.,R.Serpito,G.M.Gaeta,F.Budetta and
                                                                          P.De Luca.1992.Importance of direct
r011.1             immunofluorescence in the diagnosis of oral lichen pianos
                                                                              . MM.Siam.41:363.
ssion          4.Combos F., R. Cappello, G.M. Gaeta, M.I. La
                                                                    Rotondo, R. Serpico and A. Mire. 1992,
                   Ciclosporin under bioadhesive formula in oral erosiv
:AM -                                                                   e lichen planes. MM.Stow. 41:38.5.
               5.Gombos F.,Serpico and G.M.Gaeta. 1992. /1 tratta
  this             Federazione Medico. 7:401.
                                                                        mento terapeutico del lichen pianos orale.
)y the         6.Hunt G.,P.Kerney and LW.Ketlaway. 1987.Mitcoa
                                                                      dhesive polymers in drug delivery systems.
                  Janson P.and Lloyd-Jones J.G.Ed.Ellis Horwood Ltd.
                                                                         Chichester and VHC Verlagsgesellschaft
vd to              mbH, Weinhlim. p. 180.
;. The         7.Leung S.H.S. andf            Robinson. 1990. Polymer structure features contr
                  mucoadhesiveness II. S.Cantrolled Release. 12;187.                                  ibuting to
.usage
               8. Nagay      1985. Adhesive topical drug delivery system,J. Controlled
 ced 9                                                                                    Release. 2:121.
               9.Park K.and J.R.Robinson.1984. Bioadhesives ad
                                                                     platforms for oral controlled drug delivery.
                  Int. .1. Am.Acad. Dermatol, 22;64,


                                                                                                   PTO-000610
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 64 of 181 PageID #:
                                   70892
  132                                       G.M. GAETA ET AL.


    0. HO V.C„ K.A, Guffi», C.N. Filis,                NickolefT and S.J. Voorheea 1990., Treatment of
        severe lichen planras with eyc1osporin. J. Afrn. Acod Dermatol, 22:64.
   11. Bala«) N. S. De Rosa, F. Bordone and F. Ajnia. 1989. Dennatologica.1 applic,ation of cyclosporin.
        Aech. Derrnatol. 125:1430.
   12, Bakt° N, S. De Rosa, F.. cordone, F. Ajala and P. Snntoianni. 1990. Lichen erosivo: trana.mento
        con cielosporina per oso topico, Mn. It. Dem, Clin. Sper. 43:141.
  13. Fisen D. and C.N, ML. 1990 Topical cyclosporine for the oral mucosal disorders.                   Am.
        Acad, Dermstot. 23:1259.
  14, Franees C.,                   S. Etienne and S2.11. Szpirglas. 1988, Effect of the iocal application
        of cyclosporin A on ehronic erosive lichen plartus of the oral cavìty. Dermatologia. 177:194.
  15. fim A.D.,             Tutschkn. 1980. Effect of cyclosporin-A on human lymphocyte responses sn
        vitro CsA allows the expression of alloantigen-activated SVppreswf cells while preferentially
        inhibiting the induotion of cytolytic effector lymphocytes ìn ML.R. J. .1mmitol. 124:2601.
  16. Bord J.F., C. Festrer,             Gobler,      Stahelirs. 1976. Bioioginal effects of eyclosporin-A:
       a new asitilymphocytic agent. Agents and Acrnms 6:468.
  17, Granelli-Piperno A., L. Arldrus, R.M. Steirinnan. 1986. Lymphokyne and nonlymphokyne
       rtiRNA leves iØ stimulated human T cella: kineties, mitogert requirements and effects of
       cycIosporin A. i. Exp. Med. 163:922.
  18. Krionke M.,            Leonard, J.M. Depper, S.K. Arya, F. Wang-Stal, et al. 1984. Cyclosporin
       A inhibits T.ce11 growth fa.ctor gene expre.ssion at level of miRN'A rranscr1pfion. ?ros., Mill.
       Ak-.•ad, fisi. 81:5.214.
  19, Elflot J.F., Y.             Mizel,      Bleackley B.G. Harnlak, at al. 1984„ Inductiotrof
       2 messenger RNA inhibited by eyelosporin A. Seiene . 226:1439.
  20. Modeer T., R. Woodinte, E. Larsson, B. JOI1Z011. 1992„ Levels of cyelosporin A (CsA) in
       saliva       children after oral administration of the drog in mixtum or in capsule form. Scand.
      1::,urnal Dent. Res„100:366.



                                                                                                              2
                                                                                                              s1
                                                                                                              a,


                                                                                                              Åt

                                                                                                              ii



                                                                                                              s'
                                                                                                              e

                                                                                                              e
                                                                                                              e



                                                                                                              T




                                                                                                 PTO-000611
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 65 of 181 PageID #:
                                   70893


     This Pao is Inserted by IFW indexing and Sea ning
      Operations and is not part of the Official Record

                     BEST AVAILABLE IMAGES

Defective images within this doetunent are accurate representations of the original
documents submitted by the applicant,

Defects     tile hm ges thelude but are not limited to the items rheeked:

   Li BL.Acx noRDERs
   Ll IMAGE CUT OFF AT TO P, RQTTOM OR: SIDES:
   rrni FAD:ED TRXT OR D RAWING
   L3 )1QURRI4.J.) ('.)R ILLEG,‘BLE TEXT OR :ORAWING
   U:SKEWRWSLA.NTV,D IMAGES
      coLOR OR BLACK AND WHITE PneVrOGRA:nIS


      LrNES OR MARKS ON OR R.A.NAIL .DOCUMNT
      REFERRNeFxs).OR EXIHRIT(S).SUBMITTED RE. POOR
   U :0111ER::

I NI A(ÆSAR E. BES' F 1VA I .‹A L E CO PI'.
As rescanning these documents will not eorreet the image
problems chee.ked, please do not report these problems to
tbc IFW Image Problem iNlailbox.




                                                                          PTO-000612
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 66 of 181 PageID #:
                                   70894                          X P001208-377




                               Character of Ocular Surface Mucins and.
                                Their Alteration in Dry Eye Disease
                                   ILENE K        GIPSON, PEED,                    HORI, MD, AND PABLO ARGCESO, PHI)



           ABSTRACT At the ocular surface, three types of mucins are                       gefarnate, 1S-(S)-HETE, and corticosterords, may be efficacious
           present, The large gel-forming much) MUCSAC is expressed by                     due to their effect on mucin gene expression and secretion.
           eon/un itive! goblet cells. Some cells of the lacrimal gland acirti
                                                                                           KEYWORDS: dry eye, epithelia, epithelial mucins, mucins.
           express the small soluble mucin IVIUCT, The corneal and con-
                                                                                           IVIUC1.,             IVIUCSAC, ocular surface
           junctival epithelia express the membrane-associated mucins
           rultiCs 1, 4, and 1E.
              With the characterization of the mucin gene repertoire of                                         I. INTRODUCTION
          the ocular surface epithelia, studies of the function of specific                  13'-'n he surface of the eye is covered by a tear film that
          mucins, their gene regulation, and their alteration in ocular                           fat
                                                                                                  ic,4.a. serves to protect and lubricate the ocular surface,
          surface disease have begun. Current information suggests that                    :_is. as well as to provide the major refractive surface
          all the rnucins are hydrophilic and play a role In maintenance of                 for the visual system. The epithelial surface of the eye anc:
           water on the surface of the eye. The large secreted mucins                       its specialized glandular infoldings produce the components
          represent the "janitorial service' that moves over the surface                   of the tear film that Include water, protective antimicrobials,
          of the eye to wrap up and remove Bettis. The membrane-asso-                      eywkines, lipids, and mucins (Figure IA). En addition, the
          ciated mucins form the glyeocalyx, which provides a cantina-                     apical surface of the oclaia: suraCe epithelia, both corneal
          otm barrier across the surface of the eye that prevents patho-                   and conjunctival, ?midi: a specialized interface between the
          gen penetrance and has signaling capabilities that influence                     tear fluid and the epithelium that stabilizes the fluid layer.
          epithelial activi-ty. Factors regulating mucin gene expression                   That interface includes the undulating membrane ridges oft
          Include retinoic acid, serum, and dexamethasone.                                 the apical cells apical membrane, termed microplicac (Fig-
             Alteration in both secreted and membrane-rassoclated mu-                      ure .IB), and emanating from their apices, a layer termed the
          cins occur in drying ocular surface diseases. In Siegler; syn-                   giycocalyx (Figure IC). Ivlucms are present in the glyco-
          drome, MUCSAC expression is reduced, and in non-Siogren dry                      caiyx layer, as well as in solution within the tear fluid.
          eye, glycoevletion of MEJC1.6 appears to be altered. The pat-                          Mucins are defined as glycopra:eins that are heavily
          tern of expression of enzymes that glycesylatc arnminis is al-                   glycosylated, with 50--80% of their mass comprised of car-
          tered in ocular cicatricial pemphigold. Therapies being evalu.                   bohydrate. A second characteristic of mucins is the pres-
          ated for dry eye, including cyclosporine A. R.2Y2 agonists,                      ence in their protein backbones of tandem repeats of amino
                                                                                          acids that are rich. in serine and threonine, which provide
          Actepted fur pultliaii.on February 2004.                                         the sites for 0 -type glycosykatIon.',2
          hum the Se:tepees Eye Research /aureole and Depa unent. of ophatoknio.                 The heavy glycosylation of mucins iS believed to im-
          ogy, Harvard Medical School, Dolton, blassachustres.                            part a highly negative charge and a hydrophilicity that
          Supported by. INfEi-liNF:1 Grams Nos. ROi Vi0330e, (1KG) and R0                 provides a barrier to pathogen adherence and perietrance
          EY014Si7 (RA).                                                                  into the epithelium.3 It also provides a lubricating surface
          The authors have no proprietary in:crest In any product or concept dis-         that prevents epithelial-epithelial adherence during the
          cussed in tins article
                                                                                          blink. Before molecular techniques were applied to the
          Single copy reprint requests to time K. Gipson, PhD (address below),
                                                                                          study of mucins, little was known of their biochemical
          Co:responding author: Ilene K. Gipson, PhD. Schepens Eye Research mai-          character and their cellular sites of synthesis. These tech-
          ruts. 20 Staniforci Street, Boston, MA 02114; el: 6 I 7-912- 210: Pas. 617-
          9i2.0126; Email. GipsonOvoion.ertriarcard tdu.                                  niques applied to the study of mucins ir. the last decade
          Abbreviations arc printed in boldface wha:e :hey firs; appear wish their        have released a flood of new information that has helped
          definitiotta.                                                                   greatly in our understanding of the ocular surface.
                                                                                                This review will first stnrunarize the current understand-
              02004 amts CorrimurIcriOr.S. too.                                           ing of mucin protein structure. types, and. function. It will
              AH elpi3 rtsenped.                                                          then describe the dIstr:bution and pattern of expression or
                                                                                    lit
                                                                                          mucin gents by the ocular surface epitheria, and, lastly, dis-

                                      THE OCULAR SURFACE / APRIL 2004, VOL.                 2, No. 2 I   www.theoeularsurface,com                      131




                                               Supplied by The British Library - "The world's knowledge"
                                                                                                                                        PTO-000613
  7000: .XP        1308377A_L>
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 67 of 181 PageID #:
                                   70895                              001208377
                                                       ML7GINS AND THEIR ALTERATION IN DRY EYE /Gipson, et al


                 OUTLINE
                                                                                        glands. Based on recent sequence data, however, it is now
                                                                                        known that, in addition to secreted mucins, membrane-
                      i. Introductior                                                   associated mucins are present at the apical surfaces of epi-
                     II. I1ucin protein stroc.ti.ire                                    thelia.:.2 Table ] summarizes the ;auxins iclentlfied to date,
                         A. Secreted mucins                                             along with several of their characteristics. Figure 2 dem-
                             i. G.A;-forriing mucins                                    onstrates the major strucrural features of the secreted end
                             2. Smell soluble mucins                                    membrane-associated mucins. To date, seven mucins are
                         B. Membrane-associated rnucins                                 considered as secreted mucins, ten are membrane-associ-
                         patterns of expression of mucins in ocular surface             ated, and several mucins remain uncharacterized. Human
                         epithelia                                                      mucins are designated by "MIX" followed by a number
                         A. A major mucfr of the conjunctival goblet cells: the         that indicates the chronological order of their discovery.
                            gel•form:ng mucin WiliCSAC
                     .. .8...Membrane:associated muciris of the stretlfied.
                            cells of corneal and.conjunctivel epitrie118                                           Aeon very 136:fermi ;:nrx:4
                                                                                                               •
                        C. Lacrimal glands and accessory lacrimal glands as
                            sources of =Gin
                         a Relationship of ocular surface epithelial mucins                                                     Upon' avela
                            to the tear film
                    IV Methods of assay of muoins in normal subjects and                                                              M*. onion send
                        dry eye patients           •
                            gi p
                               ariyess: ioi1
                                           . cytology
                                              ..      for mucin rriRNIA arid protein

                       -B. Tear col          ioF-tf..i§A and .iiirii,,
                                                                  ,;;irneblet- •
                           of mucins       •
                                                                                                                                          Team:m
                        C; Biopsy of conjunctiva for immunolocalization and
                           in situ hybridization                                                                                     COMMA: trolEnelPAYS
                    V. Alteration of mucins in dry eye
                       A. Cecreased levels of gobleteell-associated mricin                                                                                       al
                          i'vltICSAC in dry eye
                       B. Alterations of membrane-associated mucins in
                          dry eye
                                                                                                       onb..                     Conjunctival epithelium

                                                   Alteratibns-In-dry-eye
                       Dry eye therapeutics and their effect on mucln
                                                                                                A
                       production/distribution
                       A. CyclospOrine A
                       B. 1-'2'ir"2 agonise
                       C. 15{131-FIETE.
                       a Getarnate
                       E. Corticosteroid
                  ..,....X..Autelogous.sertitrl.. • • ••
                        G. Vitamin A'           .      '
                  VII. Sunnily: HypothesiS regarding muoir: alterations         in
                       dry eye                  .


              cuss one relationship of the mucins to the tear film. These
              summaries will introduce the reader to the work that has
              been done to characterize alterations of 'auxins in dry eye
              and also will allow development of new hypotheses for the
              role of mucins in health arid drying ocular surface diseases. A          Figure 1. A. Diagram of the ocular surface and ad:wade, showing
                                                                                       (in various colors) epithelial slice of mucin expression and the tear
              comprehensive review on the topic of rotteins of the ocular              film. B and C. Scanning electron micrograph B and transmission
              surface epithelia has recently been 1:sublished.4                        electron micrograph C of surface ridges or rnicroplicae on the cor-
                                                                                       neaE      and conjunctival surface (C). Note electron-dense glyco-
                                                                                       calyx (arrow) at tips of microplicas Er: C, as weii i s actin filaments
                          U. MUCIN PROTEIN STRUCTURE                                   inserting into the same tips tram the ay-toplasmic face. Bar In B
                  Before the molecular characterization of muciria, all                 t0 ;Am: bar in C = 0.1am. (A is reprinted from Gipson and Argi)aso4
              mucins were considered to be secreted from specialized                   with permission of hit Rev Cytol. Cis reprinted from Nichols et el"
                                                                                       with permission of the authors sad Invest Ophthatmei Via Sol.)
              cells—usually goblet cells or mucus-secreting cells of

              132                         THE OCULAR SURFACE / APRIL 20,14, VOL 2,, NO. 2 / www.theocularsuriacc,com



                                              Supplied by The British Library - "The world's knowledge"

                                                                                                                                     PTO-000614
  XXID: eXP    120&379A_21...,
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 68 of 181 PageID #:
                                   70896                            P00120837-7
                                               'OUI:1MS AND THEIR ALTERATION IN DRY EYE / Gipson, et al


              For exatnple.,          was the first of the human mucin                  A. Seereted Mutins
              genes ro be cloned and characterized. Mouse homologues
              ta hurnan rhucin genes arc dcsignated by "Mue" and rat                      MLit.:5AC
              genes by "rMac,' while the nascent unglycosyiated mucin
              prote-in is terraed "apomuc-.n."
                                                                                         ste                                                  crins

              A. Secreted Mucins                                                               iti     DA   MI               ndu
                   Iafo zypes 0: secrated mucins have beenidernified (Fig-
              urit 2A)—the large gei-forraing mucins and the snlaller
              soluble mucins. (For review, sec Gendler and Spicer, 1995,1
              end Moniaux et al, 2001.2)                                                             'A*


              1. Gel-forming Mutins
                   Five iarge                r--ucins have 13. n described, four
                                                                                      B. Membrane Associated Mucias
              are encoded on chromosome 1 lp15.5, and a recentiv dis-
              covered one is present on chromosome 120,12. The gel-form-                       LVIZJCI                U:Ë4               MUC1.6
              ing mucins encoded on chromosome 111)15.5 inc.ncle MUCs
              2, SAC. 53 and 6, and the one on chromosome 12u12 is
              MUC19. Thee mucins are caliez] gel-forming because they
              are respon.sCole for the rheologic.-al propenies af mucus.5 They
              shunt cornillon structural n-lotifs and are vekeved to bave
              evolved from a commen ancestral gene, sirklar to the hu-
              man von V,Iillebrand factor acre—a composent blood that
              faciiitates clottineT These gel-forrning mucins are en)ressed
              by          tells of the respiraio7y, gastrointestinal, endocervi-
              cal, and octuor surface eoithelia, tevell as by the mucin cens
              of the suhrnucosal glands' associated with Criese enithe ha. The
              goblet tells or rraueus-producing cells of each d these organ
              systems have a tissue- and self-speeisis patter of expression
              of the gel-forming mucins (For review, sec Gipson and
                                                                                                ceee,a
              A.reeso, 2004.''') At the ocular surface, die major mucin of
                                                                                   Figure 2. Diagrorns dernonstrating structurel lectures nt the mu-
              tiis dass expre.ssed by the gobiez cens of the conjunctiva is        cine expressed gry eseular coriace apithelie. Ail retiens hava 13ridern
              MUC5AC (set: belew).8                                                repente iTRI at anion acide in their protein eaeRtione that ors r(ch
                  The gel--fonning mucins are probably the largest gly-            is serine and threenine, whtch are 0-glycosylotect I I . Repente of
                                                                                   TRa varer tri individuels ami viltdeis, A: Of the set:rend-type ants)es,
              coproteins knovn.m. This is borne ont hy the site of tier'           ratieBAC, expresse hy gable catis, is s large gat-fereng oursin,
              cDNAs, which range from 15.7 to 17 kb, makirtg the mo-               with t3 eismairis that are rich eysteinos one trot peuvien eleuilide
              lecelar weights of these huge apornucios approxirnetely              cross-Uni-Ling sites     for
                                                                                                             polytherizetien af thsss mucine to tram the
                                                                                   rriseaus netwerk that gtvss mucus its raectogic nroportiss. The
              600 kDa.2 The gel formers spare soveral structural motifs            sale sietuitie menin MUC7, expresse] by sciser cens of the lace -
              (as an example, sec diagram cf MUC5AC, Figure 2). Each               mot gland, tins a histertiptike damais (tien) in the arsine terminai
              bas o large, central, tandem repent demain flankeel by eys-          raglan and claies not fixai disait:ide linkagss, U. The three men-
                                                                                   trarie-asseniated macho, MUCa 1.4 and              eru expressed by cor-
              teine-rich. domains tiar have. ho rnology to the so-cailed D         nent and conjunativai epftheiSio.            sytopicernie tell bas seven
              domains of von Willebrand factor. Three cysteine-rich                tyrosine aseide.eres that em he phesphorylated (P) and participste in
              domains are toresent on the amino terminal side of the               elgnat transduction, ed. watt as sites al asseciatie with ft sont y
                                                                                   esteren, whtth Itok to the eyteskeloten. i47EJC4 has EGF-like do-
              central tandem repent, and one on the carbox,.., terminai            maine extraselluitnly, AIE membrane-sisionsisted mucine have cletw-
              side (except for M1305, which ]asks the C-terminal D do-             age citas fl associated with shedding tif the eçtnilemain front the
              main). These domains allow raultirnerization of individual           surface et the sali..
              mucin molecule,s through chsulfide bond formation, which
              begins in the endoplasmic reuiculum, with fur:her
              multime.rization in the Golgi apparatus..9.10 Multimeriza-           strated tissue expression is fallopian tube).11 These mu-
              tion and subsequent glycosylation produces huge rnacro-              cins lask cysteine-rich D domains and are prenant pre-
              moleculer structures with an estirnaLecl rnolecular weight           clorainandy as monomeric species. 1 1207 was arlginally
                 up to       MDa.10                                                cloned from saliver>, gland and is one or the srnallest mu-
                                                                                   cirs           comprised p rima nly of lardera repeats of arrir o
              2. Sinan Soluble Mucius                                              acide. 7t has a histatin-like dornain on the N-terminal side of
                  Mucius in the second category of secreed mucins are              the tandem repent and laske ci=sterne-riel domains, The
              the srnall soluble mutins that include Mi.7C7 (Figure 2A)            MUC7 apomucin is 39 [(Da, 2 which iv secreted by semis
              and MU C9 (also known as oviductin, Whose on ly- demon-              cens ratherli-tan mucus tells of bath the sllivary glands13

                                       THE OCULAR SURFACE.         APRIL 2004, VOL. 2, NO. 2   ./ www,theoeularsutiaee.cas                            133




                                             Supplied by The British Library - "The ),vorld's knowl e".lge"
                                                                                                                                   PTO-000615
     e.>:1>         12C'e377A
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 69 of 181 PageID #:
                                   70897                          %P001208377                                                                                           --1
                                                                                                                                                                          I
                                                          IvILICINS AND THEM ALTERATION IN DRY EYE /Gipson, e: al

          and :he submucosal glands. of the bronchial airways," as                                    500 run from the cell surface. i6 ivilICS I, 3A. 33, 4, 12, 13,
          well as by acinar cells of the lacrimal g:and. :5                                           15 15, .7. and 20 have seen desig-ated as membrane-asso-
                                                                                                      ciated (Table I). Genes of four o!' this group (tviliCs 3A, 35,
          B. Mernhrene.assoolated Muck's                                                              12. and 17) are clustered on chromosome 7q22 (Table 1).17'
              As stated above, until molecular techniques were apodecl                                19 Of the membrarte.-associated mucins,ls,i1JCs 1 and 4 have
          totj-:e characterization at mucins, a tt mucins were assumed                                been he most extensively studied          reviews, see Gendier,
          to be of the secreted type: however. increasing numbers of                                  2001,211 and Carraway et al, 2000 1). The major asst of the
          mucins are being characterized as having hydrophobic mew.-                                  extraceljular portion cline molecule is occupied by the heavily
          brane.-srxmning domains near their carboxy terminus (Fig-                                   glycosylatzd tandem repeat domain, that in some instances
          ure 23). These mucins appear to he major constituents of the                                extends nearly to die amino terminus ;Figure 25). These ex-
          glycocalyx of ceLs of all wet-surfacto epiitiel:a—induCkg                                   tnicelhalar domains, also atlied eat:don/alas, are envisioned
          boil) simple and st rat iried—and are estanated to extend 20C—                              as extending iron- the cell surface to form the glycocalyx.
                        .    •    .•   -.1.--..•           .   •   •         •   •




            Table 1.        Human Epithelial Mucin Genes
            (Those whose expression in ocular surface epithelia hes been verified by born nOva and protein essays. and whose ceiluter Won is
            known are. shown in boldface.)

                                                                                                                                      Amino Acids
                                            Type ft                                     c0NA Clone                   Chromosomal       In Tandem
            Designation                Sequence Verified                                  Source                       Mapping           Repeat   References

            MLIC1*               Membrane-associated                       Mammary/pancreatic tumor                    1421-423             20       112.113

             MUC2                Gel-forming/secretoiy                                   Intestine                       11u15              23          114

            MUC3A*A              Membrane-associated                                     Intestine                        7q22 •            17          115

            MUC.313*4            Membrane-associated                                     Intestine                        7q22              17           18

            MUC41                Membrane-associated                                      Trachea                         3q29              18          118

            MUCSAC               00-fonving/secretary                                     Trachea                        1.1015             8        117.11.8

          --MUC56                Gel-formlrignetrtdry—                                   -"Wattled'

            MLIC6                Gel-forrningtsecretory                                  Stomach                         11p15             169          120

            MUC7        Soluble monomer/secretory                                     Salivary gland                   4q13-q21.            23           12

            MUC8                                                                          Trachea                       12Q24.3            13/41        121

            MUC9                  Secreted, 120 We                                    Fallopian tube                      10.3              15          122

                                                                                         intestine                        7822              28           17
            MUC12*:-             Membrane-associated                                     intestine                        7q22              28           17
            MUC13*•6             Membrane-associated                                 Intestine. trachea                  3g13.3             15           28

            MUC15                Membrane associated •                               Mammary gland                      11p14.3            None         123

            MUC16*               Membrane-associated                                  OVCAR-3 cells                     19p3.3.2           156.          39

            MUCI7*•'•            Membrane-associated                                     intestine                        7(#22        •    89           19

           " tvlUCi'9                              Secreted •          "     -Genomic databases " •                      12q12                     —7-124

            MUC2O                Membrane-associated                                      Kidney                          309               19           30

            Chatecierisiies ofMacills:
                Have SEA Domains is iLiC:115 has sr,:k Domains—five or Oval in the ondem repint. region.)
              a Have EGF-Lke DomoinstMUCi 3A, 38. & 4 have twn EGF-like domains.)
            Note: MIICs and 18 do rot appear in, Jr HUGO z.N:nr Reim:m:141mm utebite: wWw.gintd.u.ancatitinuntenclatiitY, then Quick acne
            Seeirk NMC.


         134                                       THE OCLLAR SURFACE / APRIL 2001, VOL 2, NO. 2 / wwwtheocutarsurfacc.com




                                                     Supplied by The British Library "The world's knowledge"
                                                                                                                                            PTO-000616
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 70 of 181 PageID #:
                                   70898                          XPOO 1'208377                                                                          .'
                                               MUCINS AND THEIR ALTERATION IN DRY EYE / Gipson, et at

                Experimental studies Inch-
               :ate that the extracelolar,
                        glycosylated tandem
                repeat domain functions es
                 "disadhesive," preventing
               cell-cell and cell-matrix t n-
               *.eractions.22
                    The membrane-associ-
               ated mucins do riui have          Figure 3. in situ hybridization demonstrating message for MUCSAC In human conjunctiva; goblet cells
               eysteinemich domains and          (A) and immunohistochemicet localization of IVILICSAG protein to human conjunctival goblet cells (a).
                                                 lase in a shows staining of individual mein packets- Bars n SO pre. (Reprinted from Gipson and
               do not form muitirners.           Argileso» with permission of Int Rev Cytat.)
               They have short cytopies-
               rale domains (Figure 2B).
               which in MUC1 is conserved between mammalian spe-                      anti agriti (SEA) module at a region that has the sequence
               cies and is reported to be associated with the actin cyto-             Ca'SVW for MIK! 35.38 and rMuc3.3r Several of the other
              skele ton.15•24 There is also growing evidence that the cyto-           membrane-associated mucins that have Sa.'A domains in-
               plasm:it domains interact with cytoplasmic proteins to fa-             clude alitiCs 3A, 3B, 22, 13, 17,16'1818-38 and 16,39 which
               cilitate signal transduction. Tyrosine residues in the cyto-           has six SEA domains. After reassociation of the a and 0
               plasmic domains of MLCI can be phosphorylated, and,                   subunits, the heterodimer moves through the Golgi for
               thus, through interaction with proteins having 5112 do-               glycosylation and then to the apical membrane of epithe-
               maMs, are believed to participate in signal transduction               lial cells. It is not clear whether the shedding of the
               that mediates cell cycle and apoptotic acliviLy.25•26 Puta-           ectodomain of the membrane-associated mucins occurs
               tive tyrosine phosphorylatiot sites are also present in MUCs          at the association site of the a and 13 subunits or whether
               12 and 16.17.27                                                       shedding involves a different proteoiytic event The
                    in addition to their function as "disadhesives" and sig-         ectodomain of MUCs 1, 4, and 16 have been detected in
               nal transducers, the membrane-associated rnucins may                   tear fluid (Spurr-lvlichaud et al and Hop et al, submitted
               have other cytokine-like !unctions. MLICs 3A, 3B, 4, 12,               to ARVO, 2004)..
               13, and 17 hare two or more epidermal growth factor
              (EGF)-like domains between the tandem repeat legion and                      10. PATTERNS OF EXPRESSION OF MUC1NS IN
              the membrane-associated domain .17-19.21 •Is Studies of                               OCULAR SURFACE EPITHELIA
               rMuc4 have provided evidence that the EGF-like domains                     The epithelium that covers the entire ocular surface
               play a role in the regulation of epithelial growth (for re-           expresses mucins that contribute to maintenance of the
               view, see Carraway et al, 200229). The EGF domain of                  tear film. Not only do the goblet cells of the conjunctiva
               rMuc4 interacts with ErbB2 growth factor, inducing ErbB2               produce mucins, the stratified epithelia of both cornea and
              phosphorylation and potentiating neuroregutin-activation               conjunct iva, us well lacrimal gland acinar and ductal cells,
              of ErbB3 receptor. These receptor interactions suggest that            produce mucins. The pattern of expression and type of
               rNluc4r has the potential to be havolved in regulation of             mucin produced in the various regions of the ocular sm.--
              epithelial cell growth.                                                lace do. however, vary and may reflect the functions of
                   Several of the membrane-associated mucins, MUCs 1,                each epithelial zone.
               4. 16, and 20, are present in both a membrane-associated
              and a soluble form.29-31 The soluble form may be the re-               A. A Major Mucin of the Conjunctival Goblet Cells Is
              suit of splice variants in which the membrane-associated                    the Gel-forming Mucin MUCSAC
              domain is post-transcriptionally removed2,2°.3° or the                      Since goblet cells of the conjunctival epithelium have
              ectodomain or a domain of the mucins is shed from the                  long been considered the major source of the mucus on
              surface of cells32 MUC1, MUC4 and K41106 all appear                    the ocular surface, it is not surprising that they appear to
              to be shed from the epithelial surface.31.13.34                        be the major source of the gel-forming mucins of the tear
                   The mechanism by which the membrane-associated                    film. As described above, the gel-forming mucins are the
              mucins are shed from the apical surface of cells '.s tine:ear,         largest of the mucins and give mucus its rheological prop-
              Apormacins of MIJC1, rNitics 3 and 4 are proteolytically               erties. It seems reasonable that the large gel-formers for
              cleaved in the endoplasmic reticulum where they reasso-                the tear film be made in and secreted from the conjuncti-
              dal e to form noncovalently hound heterodirners composed               val goblet cells, since they can secrete directly onto the
              of an a (extracelealar tandem repeat domain) and a (in-                ocular surface without having to send their large secreted
              cludes EGF like domains, trarismembrane domain, and                    product through a duct system, As demonstrated by in
              cytoplasmic tail) subunit. The proreotytic cleavage site that         situ hybridization (ISH) and immunduorescence micrce-
              produces the subunits is hypothesized to be at a GDPH                 copy, the goblet cells of the human conjunctival epithe-
              sequence for rMuc4 (for review, see Carraway et air 200021),           lium express the gel-forming raucin MUC5AC (Figure
              or the so-called sea urchin sperm protein, enterokinase                3).8-c,) Fluorescence. in situ hybndizatior: shows that the

                                       THE OCULAR SURFACE / APRIL L704.1701.. 2. NO. 2 / www.theoeularsurface.com                               135




                                             Supplied by The British Library - "The world's knowledge"
                                                                                                                                 PTO-000617
 00610: <XP         ,1208377A—E.,
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 71 of 181 PageID #:
                                   70899                         A 01 0 377-
                                          MUCINS AND THEIR ALTERATION IN DRY EYE i Gipson, et al

           message for the mucin is located near the goblet cell             pears to be present or. apical as well as subapical cells, in
           nucleus, corresponding to :he position of the major accu.         both epithelia, detection of the mucin with monoclonal
            radiation of the endoplasmic reticulum Dr the cell, All the      anti bodies specific to MUD is enhanced by pretreatment
           goblet cells in sections of human bulbar conjunctiva ap-          of tissue sections with neuraminidase to remove terminal
            pear to bind probes to the MUC5AC gene (Figure 3A),             sugars on the mucine45
           but there has not been a systematic s:udy of all zones of              Unlike MUCI, there is regional variation of expres-
           the human conjunctiva, nor have there been studies of the        sion of mRNA for MUC4 across the ocular surface epithe-
           goblet cell crypts located in the forniceal region of the         lia, In sections in which conjunctiva, limbus, and periph-
           human co:Ir.:naives:1'1 Antibodies specific to the D domain      eral cornea are all present (Figure 4), message levels ap-
           of MUC5AC have been developed and their specificity               pear the greatest in the conjunctival and limbal epithelia,
           demonstrated-42 These antibodies localize to the secretory       with a noted decrease in peripheral cornea and a greater
           mucin packets z,f the conjunctival. goblet cells (Figure 33),     di minution toward central cornea. Assay of levels ormuC4
           and they have peen used in an .LISA to detect and mea-           message in central corneal eptheltuni by Northern blot
           sure levels of MUC5AC in tears. Pretreatmen: of te_ar pro-       also demonstrates lower message levels of MUC4 in cen-
           teins with neuraminidase to remove terminal sugars en-           tral compared to peripheral corneal epithelium.47
           hances the binding of the antibody. Although there is eon-             Like the message distribution for MUC1,MUC4 mRNA
           siderab.le variation from one individual to another in           appears in all cell layers in conjunctival and peripheral
           amount of IvIUC5AC in tears, the levels of the mucin are         cornea, but there appears to be a greater intensity of S"
           consistent within an individual over several samplings 42        labeled NIUC.4 probe in apical calls.18 Immunolocaliaation
               Screening for the expression of three other                  of -Iva; C.4,- in the conjunctival and cornea', epithelia does
               much's, MUG 2, 5E, and 6, in conjunctival epithe-            nut show the discrete membrane pattern of localization
           lium has been done by Northern blot and polymerase chain         that other membrane associated mucins do. Antibody to
           reaction (PCR), but to date there have been no assays for        ASGP1 (HA.-1), which recognizes the carbox terminal
           MUC20. Low levels of frfUC2 message have been detected           region of the ct subunit of t1.41ac4, binds to the cytoplasm
           by PCR (sante 5,600-fold lower than SAC) in conjuncti-           of the entire stratified epithelium (see Figure 8 in
           val epithelial RNA of some inclividuals.43.`'3 hut, despite      ?nu Oehler et al, 20004?).
           attempts to demonstrate the localization of the NiLlC2                 Recent data indicate that the stratified cells of the cor-
           message by in site; hybridiza:ion in both human and rat          neal arid conjunctival epithelia express the recently cloned,
           conjunctiva, no message has been detected. Thus, it is not       membrane-associated mucin MUC15.4f, This mucin was
           known if the MUC2 message is transiated.8 PCR has also          cloned and sequenced as the result of a long, 20-year ef-
           detected IvIUC5 a message in the conjunctiva, but neither        fort to characterize the ovarian tumor marker CA 125.27.39
           the message nor protein has been demonstrated in the             in situ hybridization studies demonstrate MUC16 mes-
           goblet. cells.'                                                 sage is in apical cells, as well as some sirprabasal cells in
                                                                           cornea and conjunctival epithelium (Figure 4). immuno-
                iVternbrariaaassociated Muoins of the Stratified            localization studies using antibodies specific to the niacin
               Cells of Corneal and Conjunctival epithelia                 demonstrate that the ,glycoprotein is localized along the
               The human ocular surface epithelia express at least         apical surface of both cornea and conjunctbra, in the posi-
           three membrane-associated mucins—MUCs 1, 4 and 16                tion of the glycocalyx (Figure 4). MIX:16 carries a carbo-
           (Figure 4)."-45 Presence of these three mucins has been         hydrate epaope recognized by a monoclonal antibody
           verified at both the niRNA and protein levels, using North-     designated Hlb5 (see Argcieso et. al, 20034'5), and by
           ern blot analysis or PCR, in situ hybridization, hurnuno-       immunoelect:on microscopy H185 localizes to the tips of
           histocherni.stry, and immunoblot analysis. Multiple meth-       the microplicae, it- the position of the glycocalyie (Figure
           ods are necessary for venfication of expression of mucins,      5). The distribution of this antibody is altered on the ocu-
           first, because low levels of mucin mRNA may not be trans-       lar surface of patients with non-Sjognin dry eye (see be-
           lated, and because nonspecific binding of proteins (e.g.,       low and Danjo et al, 199849).
           antibodies) to rnucins is well known. The measure of rela-            Assay for other membrane-associated mucins by PCR
           tive RNA levels of the three membrane-associated mucins         methods has demonstrated low levels of MUCH mRNA
           in conjunctival samples by real-time PCR suggest that           (Gipson and Argues°, unpublished data), but neither
           MUG I and MUCI.6 transcripts are the lowest in number,          immunolocalization nor in situ hybridization studies have
           as compared to MUC4 mRNA levels:4 Difficulty in obtain-         verified the presence of the mucin to date, PCP. assays for
           ing human conical epithelial samples has prevented simi-        MLICs 3, 12, 13 and 17 in corneal and conjunctival epithelia
           lar comparisons for corneal epithelium.                         to date have been negative (Gipson et al, unpublished data).
               In situ hybridization has demonstrated that message               Evidence exists that the.extracellular domains of each
           for MUCI is dispersed throughout the corneal and con-           of the membrane-associated mucins ML/Cs 1, and 16
           junctival epithelia, out immunolocalization. studies dem-       are shed into the tear film. Piltagfelder et al report defec-
           onstrate that the protein is present only in the apical cell                                                     (1
                                                                           tion of both ASGPl( subunit) and ASGP2 subunit) in
           membranesao In conjunctival epithelium, the mucin ap-           iears.47 in several preliminary studies, til l three of the

           136                   THE OCULAR SURFACE / APRIL 2004, VOL. 2,        O. 2 f virww,theecularsurface.com




                                      Supplied by The British Libra        "The world's knowleci6e"
                                                                                                                     PTO-000618
  =CI tx         20E377A_Ls•
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 72 of 181 PageID #:
                                   70900                         XP001-208377-
                                          MUCINS AND THEIR ALTERATION IN DRY EYE t Gt•psbo, et al

         moons have been detected to tears
          Spurr-hitchaud et at and liori et al,
         submitted to ARVO, 200-4)

         C. Lacrimal Glands and
               Accessory Lacrimal Glands as
              Sources of Mucin
               Recent. studies by JumbIan et al i 5
          have demonstrated MUC7 rrtRNA and
         pro:ein in four al six, specimens of nu-
          man lacrimal tissue RNA. Their in situ
                                                                                                                           / )4
          hybridization studies have demon-
         strated presence of message in some
         of the acinar cells of the gland. Pro-                                                                                            •••••••••••••••

          tein for the small soluble mucin has
         also been detected in cellular extrac:s
         of the tissue by immunobloc, but cu-
         nousty, the mucin has not been de-
         tected in tear samples assayed by
         immunoblot.15 PCR analysis per-
         formed in the same study has identi-
          fied message for MIX'S I and 4, arid
         also identified message for MUM in
         one sample, but in situ hybridization
         studies localizing the message of these
         mucins have not been done. rMuc4 has
         also been reported to be produced by
         rat lacrimal gland in both membrane
         and soluble forms.%) To elate, the mu-
                                                       Figure 4. A and B demonstrate message and protein Fonaltzation, respectively, of IA tral in
         cins of the lacrimal gland appear to be       human carneai epithelium. C shows that mRNA letanzation et MU0o dimintr,hos from con-
         either the small soluble mucins or            junctiva on the left, across the timbus tiongto arrow) toward the cornea or, the right (two
         membrane-associated mucins.                   arrows). 0 and E show fl uorescence in situ hybridisation of mtICis inRNA in, Cornea and
                                                       conjunctiva, respectively, and F end 0 show immunnhistochemicai tozatization of MLI01.6
              Accessory lacrimal glands, the           protein in human cornea and conjunotiva, respectively. Bars in A,C = 100 um: Bare in 13,0-
         glands of Klaus and Wolfring, have              .10 pin. (Reprinted from Gipson and Argtieso4 with permission of int Rev Cytoi.)
         cellular characteristics consistent with
         mucin secretion. Histologically, they
         appear to be a mixed population of cells, with both serous             mucins expressed by the apical cells. Upon high magi&
         and mucus types of secretory vesicles—an appearance                    cation. striations within the glycocalyx can be seen (Fig-
         much like that ofother submucosal glancls.51 These glands              ure IC), and each probably represents individual, highly
         are, in all probability, producing mucins but, to date, they           giycosylated, membrane-associated mucins, which are es-
         have riot been examined for mucin production.                          timated to extend 200-500 nm from the cell menabrarte.16
                                                                                Nichols' high resolution electron microscopy also shows
         D. Relationship of Ocular Surface Epithelial Maxim                     that actin cytoskeletal filaments insert into the tips of the
              to the Tear Film                                                  microplicae and extend into the cytoplasm (Figure 1C).52
              Of all the wet-surfaced epithelia of :he body, the ocu-           Perhaps these actin filaments are the site of interaction
         lar surface is the most accessible, and, :has, this fluid-             with the cytoplasmic domain of the membrane-associated
         epithelial interface cart be readily observed and studied.             mucins.” Localization of the monoclonal antibody H185,
         In spite of accessibility, the character, thickness, and dis-          which recognizes a carbohydrate epitope carried by the
         tribution of mucins iii the fluid are debated. The tear lluid-         membrane-associated mucin IvICC16, by immunoelectron
         celi              interface over the apical cells of the guinea        microscopy.46 shows labeling on the microplicae of hu-
         pig conjunctiva, as captured by rapid freeze and electron              man corneal and conjunctival epithelia, both m vivo and
         microscopy, is demonstrated in Figure i C. The apical                  in vitro (Figure 5A and S).33 These data verify the pres-
         membrane folds or the ancroplicae of the apical cells of               ence of the membrane-associated mucin in the glycocalyx.
         both cornea and conjunctiva have at their tips an elec-                    The granular material above the glycocalyx in Figure
         nun-dense zone that interfaces with the. rear film compo-              1C is assumed to be the gel-forming mucin secreted by
         nents.52 This electron-dense zone, or glycocalyx, has in a             the conjunctival goblet cells, which, in its hydrophilic ex-
         the extracellular domains of the membram-associated                    tent-11:c network, houses other bactericidal proteins and

                                  THE OCUAR SURFACE / APRIL 2004, VOL. 2, No.2               www.theocularsurface.conn                          137




                                         Supplied by The British Library - "The world's knowledge"
                                                                                                                             PTO-000619
  >OM: <XP       1204377k..1_,
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 73 of 181 PageID #:
                                   70901

                                                          MUCINS AND THEIR ALTERATION iN DRY EYE i Gipson, et a:

                  f.u:ds secreted by the lacrimal and accessory lac-
                  rimal g:ands. A diagram depicting this arrange-
                  meet is shown in Pigare 5C. Early diagrams de-
                  pict a three-layered tear film with a sharp mu-
                  cus-aqueous layer interface, but, since mucins
                 am highly hydrophilic. and some are small and
                 soluble, it is more likely that mucins mix
                  throughout the aqueous phase of the :ear film              1.rp111
                 (Figure 5Q. Studies using inteeferometry, as welt
                                                                                                                          3
                 as confocal microscopy, have suggested that the
                  meats component is       thicker than once envi-
                 sioned, with measurements ranging from 3-30                                                                              1 ,lfii,
                  itnefie 5s perhaps these methods include the                                                                           .! il               a          \
                                                                                        e.'          •••\„A`•   • ' ' aree'''et          f . .y i                      oie,.
                  microplicae with     their associated glycocalyx                                                       .il e. ,,c-i.0               l; t,,,,. —'•-"z41              ,
                  layer composed of membrane-associated mucins            MUCOUS! .A.N.3 [ • fa 3 i , ,i....
                  that may extend I-3 en' into the tear film. Also,
                 since the mucus secreted from the goblet cell
                                                                           Ast11471illi   ''. j x:1. ) 1::,,„,..t
                                                                                               4 1 1 /E.
                                                                                                                    1 \:::
                                                                                                                        , ...1,,, i
                                                                                                                    - •44' -_, ''''. _ t
                                                                                                                                                     2 e,4'•\4_1,4,. -1"
                                                                                                                                                                      . I:4 .
                                                                                                                                                     a_ '",
                                                                                                                                                         .,.
                                                                                                                                            , ..,„,,,,•,.,,,           „ 4, _ .
                                                                                                                                                                       h '4 ."
                  moves around over the surface 01 the eye and is                        at .4 4\es: rp.erf .
                 cleared by blinking, that component of the tear                          t  .  if  ..,,....
                                                                                                     ."'   tir     Sct,      t 4     \    -;;7   ...4"
                                                                                                                                                     ,:r4.".: -    .  crs,„.
                                                                                                                                                                      .e-
                                                                                                                                                                        .         L
                                                                                                                                  t3
                 film may vary, depending on the area of the
                 palpebral fissure.
                      Secreted  mucus    may  be envisioned  as the
                                                                         Glycoaatya 0).                           j)rkro )./• 1 Ai                    I - ,.. , . ., ..
                                                                                                              )' ''6" -‘..* yr/ TX 1riii 1 k /3 V krklif 'O.,


                 cleanup or 'janitorial service' of the ocular                                                                         Mi r::...
                 surface; the fully hydrated mucin multimers             Epithelium
                                                                                                                                                                     . -.)-;`T`,. ... ..
                 move over the glycocalyx, wrapping up dirt,                                                                                                    ..\;.-'...;•:'. :. :....!

                 debris, and unwanted pathogens, then moves
                 them off the eye through the naso:acrirnal
                                                                                                   Nienirsne‘murmine merle                       imnumastrehuilu.%
                 duct. En order to function as the cleanup, par-                               J r CFCa1td nremioase.aminuer mud* Cr Inners-min
                 ticle-moving blanket that mucus layers of all                                                                               •    Dermot%
                 wet-surfaced epithelia provide, the layer must                                    1.yournie                                Fd Trefoli fluor
                 move freely over the surface. The eyelids,
                 during the blink, facilitate this process, mov-        Figure 5. immunoelectron microscopic localization of MtiCIG on microphone of
                                                                        cultured human corneal epithelial cells IA) and native corneal epithelial cells                                     •
                 ing the mucus layer and tear film toward the           i9). Data shown in A and 0 support the diagram (C) or tear fluid composition
                 exiting nasolacrimal duct. The movement of             and its association with membrane-associated mucins at the tips at the
                                                                        microplicae. The diagram shows DAUC5AC muttimers in solution in the tear
                 the mucus layer over the glycocalyx :mplies            fluid, along with other protective molecules secreted by the lacrimal gland.
                 that the mucins of the membrane-associated             Negative charges on the mucins prevent their direct association and allow
                 type are disadhesive, preventing strong inter-         movement of goblet-coll, derivect MUC5AC over the surface of the eye far its
                 actions with the secreted mucins. Indeed, as          Janitorial duties of collecting and removing debris and harmful pathogens. (Re-
                                                                        printed from Gipson and Argileso• with permission of left Rev Cytol.)
                 stated earlier, experimental data indicate that
                 the glycosyiated tandem repeats of the mern•
                 brarie-associated mucins have disadhesive properties.22                brane-associated mucin-actin cytoskeleton association.
                      Cells that first appear at the surface of the stratified
                 corneal epithelium during normal cell differentiation and                            IV. METHODS OF ASSAY OF MUMS IN
                 turnover have numerous microplicae and, over time, as                           NORMAL SUBJECTS AND DRY EYE PATIENTS
                 the cell ages, these membrane projections disappear.5ii                        in the past, the major limitations to the assay of hu-
                 Antibodies to carbohydrate epitopes on membrane-asso-                  man ocular mucins from :cars or tissues have been the
                 ciaied mucins bind avidly to the newly emerged cells and               small amount retrievable from the ocular surface and the
                 their microplicae, and as the number of microplicae de-                lack of appropriate biochemical tools to specifically iden-
                 creases on cells, so does the amount of antibody bind-                 tify individual mucins. Several analytical techniques (i.e..
                 ing.57 These data suggest that shedding of mucins occurs               real time PCR, immunoassay) with high sensitivity and
                 over time from the cell surface, leaving the oldest cells              with a high specificity are now available for mucin analy-
                 without both microplicae and membrane-associated mu-                   sis. These techniques have been successfully used to iden-
                 cins. The oldest cells may lose their disadhesive character            tify, localize, and quantify individual mucin mRNAs and
                 and, thus, adhere to the mucus of the tear film to he re-              proteins in samples collected from normal subjects and
                 moved and disposed of by mucus entrapment and removal                  from patients with dry eye. This section summarizes
                 through the nasolactimal duct. These data also suggest that            cent research m the analysis of mucins collected by differ-
                 ihe microplicae sirue; ure is held in place by the mern-               em methods front the ocular surface.

                 138                           THE OCULAR SURFACE / APRIL 20t'4. VOL 2, NO. 2 /                         www.theocularsurfact.com




                                                     Supplied by The British Library - "The world's knowledge"
                                                                                                                                                           PTO-000620
  i0Ocirt 4.xP
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 74 of 181 PageID #:
                                   70902                      ---XP001-208377—
                                           MUCINS AND THEIR ALTERATION IN DRY EYE f Gipson, et al

             a. impression Cytology for Mucin Alma and Protein               pretreated with glycosidases, the amount of MUC5AC was
                 Analysis                                                    highly variable between individuals. Interestingly, despite
                 Impression cytology- is a simple, inexpensive, and          the fact that the MUC5AC antibodies were against
            noninvasive technique to collect epithelial cells from the       nanglycosylated regions, treatment with neuraminidase---
            ocular surface.58 After instillation of a topical anesthetic    a glycosidase that removes terminal sialic acid on glyco-
            into the surface of the eye, a sterile impression disc (e.g.,    proteins—increased the binding of the antibody to the
            nitrocellulose, polyethersulfone) is applied on the bulbar       mucin, decreasing the variability, between individuals-`2
            conjunctiva for a short period of time and then cLeeftilly       This result s,,Iggests that differential niacin glycosylation
            removed.5c.60 This procedure allows the collection api-          in some individuals masks recognition of the protein
            cal and subapical cells of die conjunctival epithelum, as       epitcpe reccgaized by the IvIUC5AC antibody. in semi-
            well as goblet cells. The method is particularly useful for     quantitative studies, it is then useful to partially deglyco-
            the analysis of mucins, as membrane-associated and gel-         sylate the sample to facilitate access of the antibody to the
            forming mucins are present in the superabasal cells of the      mucin aparctein,
           conjunctival epithelium and in the goblet cells, respec-             The amount of membrane-associated mucin shed into
            tively. Conjunctival epithelial cells collected from a single   the tear fitn; by the ocular surface epithelia can be assessed
           individual can then be used to analyze raucin niRNA ex-          by immunoblot. Mint-elder et al have detected the two
            pression and mucin protein,                                     IviliC4 subunits (MEP lint subunit arid ASGP2/13 subunit)
                Recent progress in cloning and charactenzation of           in tears collected with porous polyester rods from normal
           mucin genes has facilitated the use of PCR to determine          volunteers, using immunoprecipitation techniques fol-
           the rnucin rriRNA repertoire in cells collected by impres-       lowed by SOS-PAGE and hnmunoblot analysis: 47 In addi-
           sion cytology. Because of the small amount of starting           tion to MUC4, the presence of MUC1 in tears has also
           material, it is necessary to pool the nitrocellulose discs       been detected by irnmunoblot analysis of Schirmer strips
           collected from both eyes of the subject. RNA isolation from      of human tear fluid,54 Surprisingly despite the fact that
           the discs, reverse-trancription into eDNA, and real time-        both RNA and protein corresponding to the secreted MUC7
           PCR analysis of the mucin mRNA content can be deter-             mucin are present in the normal human lacrimal gland
           mined as described previousiy.42 Using this method, the          and conjunctival tissue. IMUC7 protein has not been de-
            membrane-associated mucins ME:Cs 1, 4, and 16, as well          tected in tears by immunoblot-15 Perhaps the concentra-
           as the gel-forming mime l MUC5AC, were found in a popu-          tion of IvIUC7 in lacrimal tears is too low to be detected
           lation of LE normal individuals:42 The relative levels crf       with the colorimetric immunoblot technique
           IvILIC1 and ivlijC16 transcripts were the lowest in num-
           ber, as compared to Nit.5C4 niRNA levels.4 In addition,           C. Biopsy of Conjunctiva for immunolocalization and
                     mRNA and low levels of M lug mRNA have also                in Situ Hybridization
           been found using conventional PCR in conjunctival cells              C.ollection or conjunctival biopsies from living donors
           collected by impression cytologyol; however, it is not           for mucin analysis is a much more invasive method than
           known whether these transcripts are translated.                   impression cytology; however, it allows localization of the
                Samples collected by impression cytology are also suit-     specific sites of mucin mRNA synthesis and protein ex-
           able for mucin protein analysis by immunofluores-                 pression through all the cell layers of the epithelium. Bi-
           CenCeil`5 -62 .and flow cytometrybo irnmunofluore.scerice        opsies are obtained from the bulbar conjunctiva of patients
           microscopy has been used to detect MUC4 in impression            who are undergoing cataract surgery. Distribution of mu-
           cytology cliscs collected from human,cornes,,and conjunc-        cm niRNA and protein is then analyzed by 151-1 and im-
           tival epithelia,17 as well as the HIS carbohydrate epj tope      munological techniques, respectively. it is always advis-
               MUCI 5 from conjunctival epithellum.49 M.I.7C5AChas          able to use a combination tai ISH and immunohistochem-
           been detected by flow cytomeity in goblet cells from             istry to demonstrate mucin distribution, since detection
           samples of conjunctival epithelium collected by impres-          of mucins exclusively by iminunolnstoeneraistry may be
           sion cytology.o                                                  subject to error due to poor characterization of the mucin
                                                                            antibodies and to the -stick-y" nature of muchis, which
           B. Tear Collection for Elisa and immonottiot Analysis            induces nonspecific binding.65
               of Mucins                                                        For ISH, the biopsy is normally fixed in 4% paraform-
               TEcr, gel-forming rtucin MUC5AC has been detected            aldehyde and embedded in paraffin.48 The presence of
           in rears from normal individuals, collected by micropi-          tandemly repeated seque.nces in the nucleotide sequence
           pew: or after extraction from Schirmer strips:42.63 in these     of mucins has facilitated their analysis by 1511, since probes
           studies, the relative amount of tvii.3C5A C. rnucin was evalu-   to the tandem repeat bind at multiple sites along the mu-
           ated by ELISA or by direct immunoassay on the Schirmer           cin mRNA, enhancing the signal and Tacilitating rnucin
           strip, using polyclonal antibodies raised against synthetic      mRNA detecdon.18 The method is not quantitative, since
           peptides corresponding to nonglycosylated domains flank-         m                     polymorphisrns in the tandem repeat
           ing the central tandem repeats in the lvaJC5AC molecule.         sequence .44 The presence arid distribution of MIJC1 and
           The results showed that, when the tear samples were not          16 transcripts have been demonstrated by ISH in corneal

                                    THE OCULAR SUREACE / APRIL 2004, VOL. 2, NO. 2      www.theocularsurface.com                     13




                                          Supplied by The British Library - "The world's knowledge"
                                                                                                                       PTO-000621
  DOCID; .zxP      1206377A___,L,
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 75 of 181 PageID #:
                                   70903                          XP001208377—
                                                 kILICINS AND THEIR .ALTIMATION IN DRY EYE / Gipson, et al

                 and cor.junntival epithelia.45.46 ML:C4 ntRNA                                              A.     M12C5AC mRNA               MUCSAC Protein
                 has been demonstrated in the stratified coniunc-                                           2.2
                 tivai and lirrinal epithelial cells but not central                                                                                1:23 Normal
                                                                                                              2
                 cornea. whereas MUC5AC tranenpts are present                                                                          1.84     l        sower,
                 in conjunctival goblet cells.8 MUC7 mRNA has




                                                                            WY: ntRIV.relative expression
                                                                                                            3-8
                 been detected by          exclusively in the lacri-                                                                   Ld 1
                 mal gland.15 For imrnonohistrichemistry, the hi-                                           1.6
                                                                                                                                       1.4
                 ...Ipsy can be frozen or embedded in paraffin, de-                                         '1.4
                 pending on the antibody. Antigen retrieval tech-                                                                      12
                 niques. such as microwave. proteoly:ic diges-                                              1.2
                 tion, or deglycosylation may be required to un-                                                                                          4ra
                                                                                                                                                                  a
                                                                                                                                  Vt
                 mask the epitope recognized by the antibody' 6

                     V. ALTERATION OF MUCINS IN DRY EYE                                                                as
                     Only with the recent development of meth-
                 odologies has it become possible to measure
                 specific mucins in ocular surface epithelia and
                 tears of patients with drying ocular surface dis-                                                     112
                 ease. The few studies that have been done indi-
                 cate alteration in secreted rnucin mRNA and pro-                         N-15          N-11                  N=23        14 11
                 tein, as well as alteration in distribution and/or      Figure 6. Levels of fritiCRAC mRNA (A) and protein (B) were significantly less
                 glycosylation of membrane-associated muczns.            In Sjogren patients (N z 3..1) as compared to normal subjects ez 14.30) (Re-
                     It has long been known that a decrease in            printed from Argues() of olo with permission of invest Ophtheimoi Via Sal.)
                 the density of mucin-producing goblet cells in
                 the conjunctival epithelium is a common charac-
                 teristic in dry eye patients62.67.69 As the disease progresses       rats deprived of vitamin A for 20 weeks decreases, as'did
                 in severity, the number of goblet cells decreases further,           identifiable goblet cells. The possibility that another se-
                 and squamous metaplasia and keratinizat ion of the ocular            creted mucin increases remains a hypothesis to be tested.
                 surface ensues. This led to speculation that mucus defi-                 These studies provide definitive evidence that the lev-
                 ciency could be the direct cause of tear film                        els of mrtNA and protein of the gel-forrring mucin
                 Initial studies measuring hexosamine and 0-linked oh-                MUC5Ae": decreases in dry eye, correlating with a reduc-
                 gosaccharides as indicators of mucin found a correlation             tion in goblet cell density. Measurement of MOCSAC mu-
                 between the content of mucin-like glycaprotein in tears              cM in tears is a valuable noninvasive method to detect dry
                 and goblet cell density in conjunctiva:m.71 Surprisingly,            eye disorders and could potentially be used to evaluate
                 the data also showed a substantial amount of mucin-like              the effect of pharmaceutical products in the treatment of
                 giycoproiein present, even when only few gdalet cells were           dry eye.
                 present.70.71 Perhaps this mucin-like glycoprotein is shed
                 membrane-associated mucin, now measurable in tear fluid.             8. Alterations of Membrane-associated Mucins in
                                                                                          Dry Eye
                 A. Decreased Levels of Goblet-cell-associated Wain                       In addition to the recent studies demonstrating alter-
                     MucSac in Dry Eye                                                ation in the amount of the secreted mucin MUC5AC in
                     Recent data using real-time RT-PCR have shown :hat               *wen dry eye,42 membrane-associated rtWeirIS are al-
                 the number of RNA transcripts for MUC5AC in the con-                 tered in non-Sjogren dry eye* Danjo et al demonstrated
                 junctival epithelium of patients with Sjogren syndrome               a significant difference in the binding pattern of an anti-
                 was significantly lower than in normal individuals.'2 As             body against a carbonate epitope antibody (.1185) carried
                 measured by ELISA, the protein levels of MUC5AC were                 by MUClti to conjunctival epithelium obtained by im-
                 also significantly reduced in the tear fluid of the same pa-         pression cytology in normal eyes compared with those of
                 tients, corroborating mRNA data obtained using real-time             patients with non-Sjogren dry eyeno in normal eyes, the
                 RI-PCR (Figure 6). Additional evidence correlating a re-             antibody bound to apical cells in a mosaic pattern that
                 duction in IviliC5AC mucin with dry eye is the reduction             shows various degrees of 1-1185 binding to cells, as deter-
                 in the percentage of MUC5AC-positive conjunctival cells              mined by immunefluorescence microscopy on impression
                 in dry eye patients, as determined by flow cytornetry."              cytology samples (Figure 7). The mosaic pattern was ab-
                     let et al have co:-related a reduction in MUC5AC mu-             sent in patients with non-Sjogren dry eye. These data were
                 cin gene expression with the goblet ce.i density, using an           corroborated by imenunoelectron microscopy (Figure 73
                 animal model of ccular surface keratinization, using vita-           and D). The question arises—is the alteration in distribu-
                 min A-deficient rats.le In this study, the number of                 tion of11185 antibody binding a result of lack of expres-
                 rMuc5AC transcripts in the ocular surface epithelium of              sion of the membrane-associated mucins or in their glyco-

                 140                     THE OCULAR SURFACE        / APRIL 2004. VOL. 2, NO. 2 / wwwtheoculeasurface.com




                                           Supplied by The British Library - "The world's knowledbe"
                                                                                                                                              PTO-000622
  DOCt0:.<XP_____,12011377A.J.".
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 76 of 181 PageID #:
                                   70904                          X POO 12088-
                                           lvti:CINS AND THS'IR ALTERATION IN DRY EYE / Gipson, et al

            sylation? We previously reported that the levels
                        mRNA from conninctival impression
            cytoicv showed a trend toward decreasing
            amounts in patients with Sjogren syndrome
            conepared with norma. subjects. but there was
            no statistically Sigairant dill:Jen:x.42 Addition-
            ally, there was no difference in levels of MUC41
            InRNA. A thorough study of the level of all the
            membrane-associated mucin protein m tears;as
            nnt been done. Pflugfelder e. al, using an anti-
            body recognizing an epithelial membrane-asso-
            ciated mucin, expressed in human conjunctiva
            (AMEM2), found less binding, to the conjunc-
            tiva in patients with Sjogren syndrome than in
            normal subjects, as determined by immonohis-
            tochemistry analysisE2
                Two pieces of data suggest that the alteration
            in H183 mucin distribution in dry eye is related
            to glycosylation in the membrane-associated
            mucirs. Firstly, there is a loss of binding of the
            H185 antibody to apical cells of conjunctival          Figure 7. Distribution of the H185 carbohydrate epitope carried by MUC1.6 is
            epithelium in non-Sjogren dry eye. Secondly, in        altered in non-Sjogren dry eye. The pattern of distribution in normal subjects is
                                                                   shown by immunonoorescance microscopy (A) and immunooioctron microscopy
            more advanced severe dry eye, such as in ocu-          (B) of samples taken by impression cytology. Note cobblestone pattern of tilts•
            lar cicatricial pemphigoid (OCP), there is alter-      tribution of apical cells in A and apical and cytoplasmic immurioaata particles
            ation in distribution of glycosyl transferases that    In B. Altered distribution of binding of NUS antibody in nort-siogrita dry eye
                                                                   samples Is demonstrated by immunoduarescance microscopy (C) and
            glycosylate mucins in the conjunctival epithe-         irnmenoelectron microscopy (D). Note less of binding to apical cells hi C, but
            lium, with complete loss of their expression in        enhanced bright spots of binding to goblet cella. immuneeltection microscopy
                                                                   corroborates loss of binding to apical coils (0), but dense immunegold labeling
            keratinized regions. Further investigation is          to muck' packets (inset). Bars In A,C a 10 um; Bars in 0,0 a 0.$ um. (Re-
            needed to determine the level of membrane-as-          printed from Gipson and Argiesod with permission of int Rev Cytol.)
            sociateC mucins in tears of dry eye patients and
            factors affecting their expression.
                                                                               face dryness, such as occurs in OCP There is increased
            C. Glyeosylation of Mucins: Alterations in Dry Eye                GalNAc-transferase expression in the nortkeratintzed con-
                The importance of studying mucin glycosylation arises         junctival epithelium of OCP patients, suggesting that there
            from the high numbers of clustered 0-glycans on mucirs,           is an initial attempt by the epithelium to maintain a wet-
            alterations of' which may affect the physiology of mucins         surfaced phenotype by upregulating or modifying rracin.
            or mucous epithelia. Glycosyltransferases are the enzymes         type 0-glycosylation. A marked reduction in GaINAc-
            that transfer monosaccharide residues from their activated        transferase. antibody binding was observed in the late-stage,
            forms, the sugar nucleotides, to growing oligosaccharide          keratinized conjunctival epithelia of OCP patients, which
            chains onmucins. Glycosyltransfeease efficiency is dictated       may result in the aberrant synthesis of mucin 0-glycans
            by availability of donor sugars, which, in turn, is a func-       and, thus, in an alteration of the physicochemical proper-
            tion of tissue metabolic status and, therefore, removed from      ties of mucins.
            direct mucin genetic control.                                          The biosynthesis of 0-glycan structures following poly-
                Mucin. 0-glycosylation is initiated post-t ranslationally     peptide GaINAc-transferase action is controlled by the rep-
            by the enzymatic addition of N-acetylgaiactosamine                ertoire of glycosyltransferases expressed by the cell, their
            (GalNAc) to serine and threonine residues (Figure 8A).            level of activity, and their spatial organization over the Golgi
            The family of enzymes that catalyze this initial step, L,DP-      apparatus.73 Elongation of the Tn antigen, as the mucin
            GalNActpolypeptide N-acetylgalactosaminyl trarsferases            passes through the Golgi, generates up to eight different
            (GaiNAc-Ts), regulates the density and tne position of C-         glycan core struci tires, the most iasmnion being core 1. and
            linked sugar chains in the protein backhonr.73 In the strati-     core 2 (Figure 8A).76 These core structures can then be
            fied epithelium of the normal human ocular surface, the dis-      extended by addition of polylactosamine and/or terminated
            tribution of members of the GaINAe-transferase family is cell-    by addition of one of a large repertoire of terminal carbo-
            layer and cell-type specific (Figure 813).74                      hydrates (see example in Figure SA). These extensions and
                The highly ordered distribunon of GalNAc-transferases         terminations occur in a tissue- and cell-type-specific man-
            observed in the conjunctiva of normal individuals is al-          ner. Although there are no structural stadies demonstrat-
            tered dnring the keradnization process, which may lead            ing the carbohydrate cenfigurat ion of specific ocular mu-
            to altered glycosylation of mucins and severe ocular sur-         cins, it has been proposed that they contain mainly short

                                   THE OCULAR SURFACE / APRIL 2004, VOL 2, NO. 2 I           www.theueularsurface.com                         141




                                         Supplied by The British Libraiy - "The world's knowledge"
                                                                                                                              PTO-000623
  MCP: 47         1208377A...1.)
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 77 of 181 PageID #:
                                   70905                       - XPOG1-208377--• - • -S.
                                             MOONS AND THEIR ALTERATION IN DRY EYE Gipson, et al

              oligosaccharide chains, such as Tn (GaINAcalSer/Tnr) or            A.
              sialy I Tri antigens (Ne uAca2-6GaINAea1Ser/Thr) attached               14.4**104:444014.04,164..)                                                                       IWO,
              to the protein backhone.77 Other terminal carbohydrate-            0    Su*
                                                                                                                                                                                       1.04,11I

               related epaopes, such as the blood group ABC and Lewis            ys   alrafili;ic.,

              antigens (Figure 8A). have also been found unt Inn the gob-             mempipmatalroegikmkg
                                                                                                                                                                                 Ite        Mc'
                                                                                 'I? foes, irve)
              let cell mucin packees and epithelial cells, Met:eating that            klown10,1430
                                                                                                                                                   P141444100111111t4
                                                                                                                                                      11.1110010
                                                                                                                                                                             t         eth:.,;;-,
                                                                                                                                                                                         VW.
              much: carbohydrate architecture may be more complex.                                                                                                                 an.,
                                                                                                                                                                                     P. Vf":„•,
                                                                                                                                                                                                         Itkoneopy:
                                                                                                                                                                                                             NOM
                :tile is known regarding terminal sugar.: on ocular sur-                            Ole*                       l'Amfgwe                   .                        froa
                                                                                                                                                                                         71
                                                                                                                                                                                                         v....     ow.
                                                                                                  Tai Mayen                                                       n               ('...n, -
              face mucins. nor is it known whether each muffin type has                                                 •e•14,,
                                                                                                                                 owl        aver i
                                                                                                                                            * •-
                                                                                                                                                        PAQ
                                                                                                                                                                        ..
                                                                                                                                                                                              it
                                                                                                                                                                                                            • N.

              unique carbohydrate characteristics.
                                                                                meson if,;,;,,
                                                                                                  'WC                  ' ‘,Ri''' •           'QM ' " oks• •             ;T4'bett‘t   a:-ir.A#         *mu
                                                                                                                                                                                                              b4

                                                                                  Ow. <             01.141.            :     MK.:               9.»u                                                44.4V4
                   Several studies have demonstrated an altered expres-                                    o                                """                                   0                  N
              sion of carbohydrates in dry eye syndrome.:19.76 Versura
                                                                               414110060 . 40                                                414000064100.14                                                ,0
              et al. using a twin-colloidal gold teelanklue to combina-
              tion with transmission electron microscopy, found alter-                    Swamp      tog       sr   Y44...m4           pm          Anne IAV                  • OWvisa lea
              ations in the carbohydrate convent of glycoconiugates of
              coniunctival goblet cells in dry eye patients as compared         B.         CORNEAL EPITHELIUM
              to normal subjects.78 In tears, Garcher et al have shown
              that a sialylatecl Lewis A carbohydrate epitope on glyco-
              conjugatesimucins was significantly decreased in patients
              with dry eye syndrome.79 As stated above, immunohis-                                                                 .               - ,                           • - .!?••••-•
              tochemical studies have also reported an alteration in the
              distribution of H185 inucin carbohydrate epitope carried
              on Ivil:C16 in dry eye syndrome patients as compared to
              normal individuals (see below and Banjo et al, 1998").                                                •••••••••


              Although these data provide evidence of changes in mu-
              cin 0-glycosylation in dry eye, the 0-glycan composition
                                                                                            CONJUNCTIVAL EPITHELIUM
              of each mucin in the ocular surface is not known, nor is it
              known how the glyeosylation of each individual .mucin
              gene product is affected in dry eye.                                                                                                                                       SVA, •



                      Vi. DRY EYE THERAPEUTICS AND THEIR
                          EFFECT ON MUCIN PRODUCTION/
                                    DISTRIBUTION
                  The main therapy for dry eye is application of artificial
              tears. Recently, however, several drugs/agents have been                            GaINAc.T2                                 GaiNAc-14                             GalNAc-TO
               reported w induce snuck; expression or secretion by the        Figure S. A. Glycans commonly found attached to mucins. The bio-
                                                                              synthesis of 0-linked otlgosaccbarides or O.gtycans is initiated by
              human ocular surface epithelia. These may be good can-          the enzymatic addition otNacetylgaiactesamine to serine or three-
              didates as alternatives to artificial tears for treatment of    nine residues to form the Tn antigen. Subsequent modification et
              dry eye, especially for the mucin-deficient type of dry eye.    the Tn antigen by addition of carbohydrate generates a variety of
              Recent data indicate that some of these drugshigents regu-      different configurations, such as sialyl-in antigen and the T antigen
                                                                              (Core 1). N-Aeetylgluccmarnine can be linked to the T antigen to
              late secreted mucins, while others regulate membrane-as-        form the Core 2 structure, which can be further elongated by the
              sociatect mucins. Since mucins are differentially regulated,    sequential addition of lactosamlne residues. A targe number of ter-
              perhaps application of leagems that affect both inucin types    minal structures, such as the blood group *BR and Lewis antigens
                                                                              (e.g., elalyi-Lewis Xj, nave been found on mucin oligosaceharide
              will be additive in their efficacy.                             chains. Minor amounts of N-atacans containing the Trimannosyt core
                                                                              are also present on mush*: B. Diagram summarizing cell layer and
              A. Cyclosporine A                                               goblet-cell-specific distribution of GalNAc transferases In human
                                                                              corneal and conjunctival epithelia, (Reprinted from Gipson and
                  Recent studies suggest that dry eye syndrome is a dis-      Argues& with permission of int Rev Cytol.)
              ease associated with inflammation.W.80-83 For example, a
              significant increase in expression of the inflammatory
              markers, human lymphocyte antigen-DR (111A-DR) and              eye losporine A emulsion (RESTASIS'rst Allergan Inc.;
              intercellular adhesion molecule-I (ICAM-1) by conitinC-         Irvine, CA) received approval from the FDA for patients
              tival epithelial ce:is, was found in patients with dry eye      with dry eye. Topical cyclosporine A treatment of dry eye
              syndrome.60m Cyclosporine A is an heimunosuppressive            patients has been reported to be clinically effectives7.88 by
              agent commonly used systemically to treat inflammatory          reducing the presence of inflammatory markers in eon-
              diseases, such as psoriasis or rheumatoid arthrit's.s4 Topi-    janetiva (HLA-DR and CD40).82. Kunert et al demonstrated
              cal cyclosporitie A has been used to treat corneal trans-       that ti-enonsh treatment with topical cyclosporine A
              plant rejection65 and Mooren's utcer.86 Recently, topical       (0.C:3%) not only retltaa.d the number oF cells expressing

              142                    THE OCUIAR SURFACE / APRIL 2004, VOL 2. NO. 2 / wwsetheocularsurface.cnrn




                                        Supplied by The British Library - "The world's knowledge"
                                                                                                                                                                             PTO-000624
 DOCID: cXP         1208377A...1j.
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 78 of 181 PageID #:
                                   70906                          XP001208377—
                                             MUCINS AND THEIR ALTERATION IN DRY EYE / Gipson, et al

           t:-re lymphocyte activation markers                Lipid
           CD1 la and HIA-DR,89 but also in-                             HEALTHY                     09      1. 14. ss,,
           creased the number of goblet cells in                                                                        \
                 conjonetival biopsy of patients                                                                                 Dry Spots
           wren (ley eye syndrome.69 Reducing
           inflammation of the ocular surface
           may lead to reconstitution of heal.hy
           conjunctival epienelial taills, resulting        Mucous/
           in an increase in the number of con-             Aqueous
           junctival goblet cells and a concomi-
           tant increase in secreted mucin
           MLC5AC in tears.

                P2Y2 Agornst
                The P2Y2 receptor is a nucleotide
           receptor that is localized on diverse cell
           types. includir.g epithelial, neuronal,
           glial, bone, and endothelial cells.i'a At
           the ocular surface, the P2Y2 receptor
           gene is expressed by corneal and con-
           junctival epithelium of both rabbit and
           monkey. as determined by in sins by-
           bridization.9- Jumblati et al demon-                              ,4400r Gel-forming rairein                       Immunogiobutin A
           strated that the exogenous P2Y2 nucle-                                   merabraat-spanning meta                   Trangerrin
           otide receptor agonists, adenosine 5.-                                   Cleaved nierribranwspanniug mucin 0 Defensin
           triphosphate (ATP) and u riclirte 5                                      LyscrA•vate                                Trefoil factor
           triphosphate (UTP) stimulated mucin



                                                                                                                                                           1
           secretion in human and rabbit conpanc-          Figure S. Diagram depicting an hypothesis that loss of hydrophilic secreted and membrane-
           tiva, as measured by leci in bincling.92        associated mucins leads to loss of hydration and, in turn, to the formation of dry spots on
                                                           apical cells of the ocular surface. Loss of the hydrophilic molecules leads to less retention
           The mechanism of this regatta:ion is not        of fluid, which, even with functional Santanal glands, could lead to lower Schirmer values.
           completely understood; however, the             (Reprinted from Arghaso and Oipson44 with permission of Exp Eye Res.)
           ATP- or UTP-associated induction of
           mmein-like secretions in the rat tracheal goblet cell line SPOC I          (5)-HETE may upregulate the expression of some of the mem-
           is reported to be regulated by Ca2++ and protein kinase C-                  brane-associated mucins, but not the. secreted mucins, The
           dependent pathways.93 Recently, a more stable P2Y2 recep-                  expression levels have not been measured; thus, it is not
           tor agonise, iN5365 (Inspire Pnamaceuticals, Inc.; Durham,                  known if the reagent induces an incased release of MUCI
           NC), was reported to stimulate tear secretion in a rat dry eye             from cells or whether there is an increase in production or
           model°'e This drug has been favorably evaluated it clinical                shedding of the mucin. It has been hypothesized that the
           trials (source: Inspire Pharmaceuticals, Inc) ands being de-               change in MUC1 levels may be associated with the protein
           veloped for distribution hyAllergan, lt£c. It is not clear whether         kinase C signal transduction pathway95
           the drug transiently affects goblet cell MUC5AC expression.,
           or whether it affects shedding of the membrane-associated                  D. Gefarnate
           fIltICillS from the ocular surface.                                             Gefarnate(3.7-earnethyl-2,6-octadienyl-5,9,13-tritnethyl-
                                                                                      4,8,12-letradecatrienoate) is widely used for patients with




                                                                                                                                                           1
           C. 15-(S)-HETE                                                             gastric ulcer and gastritis. The mechanism of action of
                The eicosanoicl. 15-(5)-hycl:oxy-5,8,11,13-eacosatetrae-              gefamate in the stomach is to normalize mucous secre-
           note acid (Hal a,),(95 is a metabolite of arachidonic acid by              tion, which restores the defensive mucous harrier (as re-
           the lipoxygerase pathway. Previously, I5-(.5)-METE was                     viewed in Nakamura et ai99). They reported that 1%
           known to stimulate secretion of mucus by airway epithe-                    gefamate eye drops increased presence of mucin-like gly-
           Iturn.96.97 Jackson et a/ reported that topical application of             coproteins in media of cultured rat cornea, and, in an in
           15-(S)-HETE to the rabbit ocular surface increased the thick-              viva study, the drug reduced dessication in rabbit comea too
           ness of the mucin layer on the surface of the corneal epithe-              allowed to dry by preventing eyelid closing with a specu-
           lium within 5 minutes, as measured by image analysis of elec-              lum. Ft rthermore, treatment with the drug for 7 days in-
           tron micrographs.93 Furthermore,Jurr,blatt et at deraonsuated              creased PAS-positive ee:1 (goblet cell) density in rabbit
           that 15-(5)-HETE increased the amount of 1•111C1 protein,                  conjunctiva 9e Toshida et al demonstrated that treating a
           but not MI:Cs 2, 4, 5AC, or 7 in horror: conjunctiva, as de-               mild alkali injury to con;unctiva in a monkey model with
           termined by dot-blot assayt4 These data suggest that 15-                   gelarnate for 4 weeks increased the number of goblet cells

                                    THE Oa:1AR SURFACE / APRIL 2004, VOL. 2, NO. 2 / www.thcocularsurfacc.com                                     143

  a.


                                            Supplied by The British Library "The world's knowled4e"
                                                                                                                                   PTO-000625
  30CD: ,eXP       1208377A_1_,,
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 79 of 181 PageID #:
                                   70907                          X PO01208377-
                                                 isAtiCENS AND THEIR ALI t•WillON IN DRY EYE- / -Gipson, et al

                in the conjunctiva, as well as the amount of Muc5AC in              i n ocular surface epithelia, whereas alvlatal levels were
                tears.101 The rat corneal culture data suggest that gramme          unaffected.72 Topical vitamin A has been reported to be
                may induce shedding or expression of membrane-associ-               effective as a treatment for severe squarnous metapia-
                ated mucms, and the in vivo data suaaesi that goblet cell           sia,104- 11° but not for keratoconjunctivitia snub.     We
                secretion and differentiation an also induced.                      reported that. treatment with 100 riM retinoic acid, the
                                                                                    biologicall active form of vitamin A, in the absence of
                E.   Cortinosteroins                                                serum upregulated the expression of both TifitiC4 and
                      Art    Ila rurnatory therapy using topical conkosteroids      MUC16 teRNA and [3rutein in liCf cells, Whereas MUCI
                has recently been reported to be an efficacious therapy for         was unaffected. -1T These data may explain the efficacy of
                patients with dry eye synclrome.°1.1n3 Marsh cz al reported         retinoic acid (vitamin A) for severe niacin-deficient aqua-
                 the efficacy of :opicai administration of 19f nonpreserved         moos meta
                med-itywednisolone for patients with severe conjunctivitis
                rem, demonstrating relief from intation, a decren.se in fluo-              VIII SUMMARY: HYPOTHESIS REGARDING
                rescein staining, anti resolution of filamentari keratiris,a°2.10               MtiCliN ALTERATIONS IN DRY EYE
                Avunduk et ai compared treatment KCS patients with the                   With the characterization of exnressIon ofrnLeins by
                corticosterold fluoromethalone (FML) to treatment with the           the ocular surface epithelia, studies of their alteration in
                nonsteroidal anzi-inilarramtory flatribiprofitalm They found        ocular disease have begun. Mesa studies have required
                the corticosteroid a, be more efficacious, producing the great-     development of new techniques to assay changes in ex-
                est decrease in symptom severit fluorescein and rose Bengal          pression level of mucin genes, content of mucins in tears,
                staining, increase in goblet cell numbers, and decrease in HLA-     and measurements of their post-translational modification.
                DR-positive cells. In terms of the effect of corteostemicis on      To date, decreases in levels of MUC5AC infalaiA and tear
                mucin expression, membrane-associated mum a MUC]                    .protein have been demonstrated in patients with Siogren
                tnRNA is dramatically up-regulated by a 24-hour incubation          syndrome. Glycosylation also seems to be altered on mem-
                of immortalized human conjunctival epithelial (HCjEl. cells         brane-associated mucins; distribution of the HISS carbo-
                with denratiahaaone i t aalvi), as determined by quantitative       hydrate epitope on MUCI6 is altered in non-Sjogren dry
                real-time PCR..10-3 Other inuein genes (4, 5AC, 16) were un-        eye. Eased on these early findings, as well as on new infor-
                affected by dexamethasone. Perhaps upregulation of mem-             mation. that goblet cell much moves over an epithelial
                brane-associated macins lubricates the eye and leads to in-         surface glyca)calyx that is composed of membrane-associ-
                creased differentiation of goblet cells.                            ated matins, which are especially prevalent in microplicae,
                                                                                    we have developed anl-typothesis regarding drying at the
                     Autoiogous Serum                                               ocular surface, Decreased production of MajC5AC, as well
                     Two clinical reports describe the efficacy of applying         as changes in membrane-associated mucins (either
                autologous serum for the treatment of dry eye due to                ciownre,gulation, altered glycosylation, or increased shed-
                Slogren syndrome.1053°6 Serum contains a number of                  ding) leads to loss of micropheae and less tear adherence
                grosvai factors, Vitamin A, and anti-infiammatory factors           to epithelial cells on localized regions of the ocular sur-
                that are needed foa maintenance of a healthy ocular sur-            face (Figure g). These. 'dry spots" stain with rose bengal
                face. We demonstrated that the expression of membrane-              and lead to shorter tear breakup times. The loss of the
                associated naueins MUGS            and :it; were upregutated        highly hydrophilic 'mein pooulation implies that, even is
                by serum in HU,: cells, both at the inIZNA and protein              lacrimal fluid is available, it will not be retained at the
                level, as determined by quantitative real-time PCR and              ocular surface.
                Western blot analysis, -respectively 07 We also found that
                the pattern of regulation of each membrane-associated                                         REFERENC
                                                                                      1. Gendler SISpiccrAP Epithelial mur. n genes. Ann:, Rev Physioi
                mucin was different from the others, suggesting that the
                                                                                         1995;57:607-34
                three mucins are independently regulated. These data sug-
                                                                                         Moniaux N, Escande E Porehei N. et al. Structural organize-
                gest that the efficacy of autofogous serum application for
                                                                                         'don and classification of the human niacin genes. FrOM
                dry eye may be related to the upregulation of expression
                                                                                         201:6:D1192-20B
                of these three membrane-associated mucins hurtan ocu-
                                                                                      3. Fleiszig SM, 2aidi TS, Ramphal it, Pier GB. Modulation o
                lar surface e-pithelia. Study of the alteration of the expres-
                son of secreted mucin has not been performed.                            pseudornona5ricruginosa adherence to the corneal surface by
                                                                                         mucus. Infect Immun 1994:611799-1804
                                                                                      4. Gipson 1K, Argattio P. The tole of initcins in ale function of
                G., Vitamin A
                                                                                         the corneal and conjunctival epithelia. Int Rev Cy rul 231:11-49
                    It is well known that the ocular surface has an abso-
                lute requirement for vitamin A. Lack of sufficient vitamin            5, Sellers Let, Allen ii, Morris ER, *Ross-Murphy SB. The rhcol-
                                                                                         ogy of pig small intestinal and colonic mucus.. weakening of
                A causes abnormal differentiation of the ocular surface,
                                                                                         gel smtcrure by non-mucin componcnts. Bloc himBiophys Acts
                resulting in keratinization of both conjunctival and co--
                                                                                         1991;1115:174.179
                nail epithelial cells.10 ' Depletion of vitamin A in the diet
                                                                                      6. Desdieyn)L, Buisine MP, Porches N, et 31. Evolutionary htatoiy
                of rats caused loss of expression of rMuc5AC and rMuc4

                144                     THE OCULAR SURFACE / APRIL 2304. VOL. 2, NO. 2 / mvw.theocularsurface.coni




                                           Supplied by The British Library - "The world's knowled
                                                                                                                             PTO-000626
  3,S1131.04,        /2CM177,A_L?
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 80 of 181 PageID #:
                                   70908                          XPOO     8'3
                                                 MUCINS AND THEIR ALTERATION N DRY EYE / Gipson, et t't


                    of he 11p15 human mticin gene family. 3 Mol Evni                      25. Zrthan-Licht S, Baruch A, Elroy-S-tein 0, et al. 'Tyrosine pboa-
                    1998;46:102.6                                                              phorylaiinn of the MUC1 breast cancer membrane proteins.
                7. Desszynji.., Aiken JP, Porchet N. Ulna A. Evoludon of :he large             Cytokine receptor-like molecules. FEBS Lett 1994;356:130-6
                   seemed gel fomling inncIns. Mol Biol Eval 2000:17':1175-Baa            26. LI Y. Liu D. Chen D. et al. Human DF3/MUC1 -carcinoma-
                8. Inatomi T. Spurr-Michaud S. Tisdale AS, et el. Expression of                associated protein, functions as an oneogene. Oncogene
                   secretory mucin genes by human conjunctival epithelia. In-                  2003;22:6107-10
                   vest Ophihalmol Vis Sd 1996:37:1694-92                                 27. Lloyd KO, Yin BW. Synthesia and secretion of the ovarian can-
                9. Godl K, jekramson ME, tidal! ME, d al. The N terminus of the                ear ani igen CA 125 by the human cancer cell lint INIILOVCAR-
                    MUCI.mucin forms trimersthatare held cogerherwithinaTrypsin-              3, Tumour Biol 2001;22:77-82
                    resistant awe fragment. j Biol Chem 2002.277:a-7248-N6                28. Williams SJ, Wreschner DH, Trait M. et al. Muc13, a ttravit
               10. PerezAllarj, Hill RL, The structure and assembly of secreted                human cell surface niacin expressed by epithelia i and bentopol-
                   lancins..) Biol Chem 3999;274:31751-4                                      etic cells.] Elial Chem 2001,276:18327-36
               11. Lapensee L. Paquette. Y. Bleau G. Allelic polymorphism and            29. Carraway K1., Ramsauer         Haq B, ei el. Cell signaling through
                   chromosomal localization of the human oviductin gene                       membrane macros. Bioessays 2003;25:66-71
                    aviLIC9.). Peril! steril 1997;68:702-8                               30. 1-1;gucht T, Orita f, Naltian1shi S, et at Molecular cloning. ge-
               12. Bobelt: LA, Tsai H, Biesbroek All, Levine Ml. Molecular don.               nomic structure and expreasion analysis of MIJC20, a novel
                   ing, sequence, and specificity of expression of ilia' gene encod-          main protein. up-regulated in injured                  Biol Chem
                   ing the low molecu lar weight b Liman salivary much] flailiC7).             2004;279:1968-79
                   J Biol Chem 1993..2f:8: 20513-9                                       31. Ligienberg MJ, Kruijsmiar L. Buijs F, et at Cell-associated
               13. Nielsen PA, &mania; Wanda111111, et al. Identification of a ma-            episialin is a complex containing two proteins derived from a
                    jor human high molecular weigh: salivary mucin (MG1) as tra-              common precursor...) Biol Chem 1992;267:6171.7
                    chea-bronchial         MUCSB. Glyeeibiology 1997;7:413-9             32. Rossi EA, litIcNeer RR, Price-Schiavi SA, ea ai. Sialornuct n cat ra-
               14. Sharma R ettidas L., Nåelseri PA, et at. M UC513 and MUC7 are              plex. a heterociirrierie giveoprotein eamplex. Expression as a
                    differentially expressed in mucous a nd SCT01.1% cells of subinu-         soluble, seen-ad-1ln form in lactating mammary gland and co-
                    co.sal glands in heimlua hmnehial airways. Am J (tespir Cell              lon.] Biol Charts 1996:271:33476-85
                    Mol Fint 1998;19:30-7                                                33. Shang Z. Hull SR, Carraway XL. Biosynthesis of the cell sur-
               15. Jumblatt MM. IvicKenzie           Smelt! PS, et el. MUC7 expres-           face sialorerucia complex of ascites 13762 sat marionary ad-
                    sion In the Monan lacrimal gland and conjunctiva. Cornea                  enocareitioma cells from a high molecular weight precursor.]
                    2003;22:41-5                                                              Biol Chem 1990;265:8505-10
               16. Bramwell ME, Wiseman G. Shottort OM. Electron-microscopic             34. Attertiperg 5, Pan). Grove BD, et el. Eacadherin induces mea.
                    studies of the. CA antigen. cpilectim. J Cell Sci 1986:S6:249-61          enchyrnal-to-epithelial transition in human nazi-lam surface
               17. Williams SJ,MeGuekin MA, Got ley DC, et al, Two novel mu-                                 Prov Ned Acad Sel U 5 A, 199996:6249-51
                    cin genes down-regulated in colorectal cancer identified by          35. Wreschner D1-1, IvleGuekin MA. Williams 9, ei ni, Generation
                    dilleiential display. Cancer Res 1999:59:4083-9                           of ligaled-receptor alliances by "SEA" module-mediated cleav-
               18. Pratt WS, Crawley S: Hicks j, et al. Multiple transcripts of               age cf membrane-associated niacin proteins. Protein Sei
                    M1JC.3: evidence for two ge.nes,IvILIC3A and arialC313.Bioeham            200231:698-706
                    Biophys. Res Common 2000;275:91n-23                                  36. Party 5, Silverman HS, McDermott X, et til. Identification of
               19, GuiniR Jr, Crawley Si;:. HicksJW, et al. ;s1UC17, a novel mem-             MUCI. proteolytic cleavage:MR.5in vivo. Biochera Biophys Res
                    brane-tethered mucin. Bitichem Biophys Res Common                         Common 2001-291715-20
                    2002;291:4ff-75                                                      37. Khatri IA, Wang R. Forsiner 57 SEA (sea-urchin sprerrn pro-
               20. Gcndier 5l. MUC1, the renaissance molecule. J Mammary                      tein, enterokinase and =grin} module cleavage, association of
                    Gland Biol Neoplasia 2003;6330-53                                         fragments arid membrane targeting or rat intestinal trAtein
               2.1. Carraway XL, Price.Schiavi SA, Komatsu M, ritt al, Multiple               Muc3. MOZilgrn I 2003:373(Pt.3):893-900
                    facets of sialomuein complex/MUC4. a membrane rourin and                  Vikeschner OH. blarttuveni M, Taarfaty 1. et al, Human epithelial
                    crhD2 ligand, in tamstues and tissues (Y2K update). Prom Bia:mi           turnour.anngem cDNAsequenes,Difiemmialspiteingritaygener-
                    20N;5:D95-D107                                                            ate multiple protein forms. Ear] Elocherst. 1990389:453-73
               22. Knataua M, Carraway CA, Fregien NL, Caraway XL. Revers-               39. Yin Bak Lloyd KO. Midecular cloning of the CA125 ovarian
                    ible disruption of cell-matrix and cell-cell interactions by              cancer antigen: Identification asa new macro, MUC16. J Biul
                    overexpression of sialoraucin complex. J Biol Chem                        Clem 2001:276:27371-5
                    1997;27233245-54                                                     40. McKenzie RW, .fumblata JE, Jumbled MM. Quantification of
               23. Parry G, Beek jC, Moral., et zd. Determination of apical mem-            • MUC2 and N.ILIC5AC transcripts in human conjunctiva. In-
                    brane polarity in mammary epithelial cell cultures: the role of           vest Øhthalmol Vis Sal 2M:1;41:703-S
                               call-substramin, and tnembrane-cytoskeleton inter-        41. Ke.ssing       Mucous gland system of the coriieinetiva. A quan-
                    actions. Exp Cell Res 1990;18E1:302-11                                    titative normal anatomical study, Acta Ophiltaimal (Copen'n)
               24. Yamamoto M, Bharti A, Li Y, Kafe D. Interaction of the Dr3/                196.57,5appl 95:1-133
                    MUC1 breast caminorna-associated antigen and beta-catenin            42. Argueso A Balanint hef, Spurr-Milcbaud 5, et al. Deems& leteis of
                    in cell adhesion. J Biol Chem 1997-272:12492-4                            the goblet cell mucin MUC5AC in tears of patients with Sjogren

                                        THE OCILLA R1.4..1P,EACE         PRiL 200‘t, VOL. 2, NO. 2 1 i‘Avuttheoeularsurface.com                             145




                                           Supplied by The British Library - "The world's knowledge
                                                                                                                                     PTO-000627
  DOCID:.:XP    12(1-TP7A~I >
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 81 of 181 PageID #:
                                   70909                    ------XP001208377-
                                                    MONS AND THEIR ALTERATION IN DRY EYE / Gipson, et a

                     syndrome. Invest Ophrhalmol Vis Sri 2002;43:1004.-11                         sis of conjunctival epithelium in ocular manes and kerato-
                 43. lriannni T, Tisdale AS, Zhan Q. mai. Cloning of nal NI ue5AC                 conjunct ivitis        Oph iha I mology 2000:107:1841-9
                      mucin gene: comparison of i.s structure and ;issue distriou-           61. Corrales R, Calonge M, Hen-rms.!. et al. Levels of mucin gene
                      too to Ezrat of human and mouse homologues. Biochein                        expressior. m normal Altman conjunctival gild telium in vivo.
                      B:ophys Res Common 1997;2M:789-97                                           Cur Eye Res I:03;27;323-B
                44. Argues* 1, Gipson 1K. Epithelial mucins of the ocular or_                62. Pfaigfelder SC, Tseng SC, Yashino K, ci al. Correlation of gob-
                      fare7 structure, biosynthesis and ...unction. Exp Eye Res                   let cell density and mucosal epithelial membrane mucin ex-
                      2003:71281-9                                                                pression with rose bengal staining in patients with ocular irri-
                 45. Inatorni T. Spurr-Michaud S. Tisdale AS, Gipson 1K. Human                    tation. Ophthalmology 1997;104:223-35
                      corriml and conjunctival epithelia express N11.10 rriticin. la-        03. Zliau H.jumblatt JE. Wood TO,Jurnhlatt MM. Quantificsdon
                     ves:. Oplithe!mot Vis Sci 1995;36:18.18-27                                   of IvIUC5AC protein in hurrian tears. Cornea 2001;20;873-7
                46. Argues° R Spurr-Michaud S, Russo CL, et al. ML:C16 mucin                 64. jurnbiatelE, Cunningham LT, Li Y, Jumblat; MM. Character-
                     Is expressed by the human ocular surface epimeiia and car-                   ization of human ocular niacin accretion mediated by 35(5)-
                     ries the Hi 85 carbohydrate epitope. Invest Ophthalmol Vls                  11k:11. Cornea 2002;21:818-24
                     Sci 2003;44:2487-95                                                    65. Real FX, ele Bolos C, Oosterwijk E. Polyclonal and moriocional
                47. PfhigfelderSC, Liu Z, Manny D, et al. Detection of slalom:Win                 techniques. Methods Mal Bird 2000;125:353-68
                     compieN (ZvfLIC-1:. in human ocular surface epithelium and             60. Walsh MD, Jass JR. Histologically based methods fur detec-
                     tear fluid. ineust Cah; halm! Vis Sd 2000;41;131h-26                         tion of mutin. Methods Nits2101200012.5;29-14
                48. Gipson 1K. In situ hybridization techniques for localizing              67. Ralph RA. Conjunctival goblet cell density in 1101TE121subjects
                     rnucin mRNA. N,lethocts Mot Biol. 2000;125:323-36                           and in dry eye syndromes. Invest 0phthalmol                    Sci
                49. Danjo Y, W1ttanabe H, Tisdale AS, et al. Alteration of mucin                  1975;14:299..302
                     in human conjunctival epitheha 'In dry eye. Invest Ophthalmol          68. Nelson JD, Havener VR, Cameron JD. Cellulose acetate hri-
                     Vis Sci 1998;39:2602-9                                                       pressinns of the ocular surface, Dry eye states. Arch Ophthalmol
                50. Juane() ME, Li P, Komatsu M. et al. Production and localiza-                  1983;101:1869-72
                     tion of Ivloc4isialonnicin complex and its receptor tyrosine           69. Kunert KS, Tisdale AS. Glphoti 1K, Goblet cell numbers and
                     kinase Erh82 in the rat lacrimal gland. invest Optithalmel                  epithelial proliferation in the -conjunctiva of patients with dry
                     Vis Sci 2001;42:2749-56                                                     eye syndrome treated with cycloSporine. Ateh Oplitheimol
                51. Seifert P. Spitznas M, Koch F, Cusamano A. Light and elec-                   2002;120:330-i
                     tron mieruscopic morphology of accessory latTimal glands.              70. Dohiman C11, Friend), Kaievar V, et al. 'flie glycoprozein (mu-
                     in Sullivan DA, (ed) Lacrimal gland, tear film, and dry eye                 cus) content of tears from normals and dry eye patients. Exp
                    syndromes: Basic science and clinical relevance. New York,                   Eye Res 1976;22:359-65
                     Plenum Press. 1994, pp 19-23                                           7/. Kinoshita S, Kimpes TC. FrIendJ, Thoft RA. Ciotti et cell den-
                52. Nichols BA, Chlappino ML. Dawson CR, Demonstration of                        sity in ocular surface disease. A better Mclicator theta rear mu-
                     the mucous layer of the tear film by electron microscopi,,i In-             ck.). Arch Ophthalmol 1983;1.01:1284-7
                     vest Oplethalme0 Via St-11985;26...t64-73                              72. Tei M, Spurr-Michaud Tisdale, AS, Gipson 1K. Vitamin A defi-
                53. Watanabe H. Fabricant IVI,Tistlaie A5, et al. Human corneal anti             Cie/ley alters the expression of mucin genes by the rat ocular sur-

                    conjunctival epithelia produce a rrutan-likc glycoptotein for the            face epithelium, Invest Ophtlialmol Vis Set 200041:g2-8
                    apicai surface. inv t Opinhalmol VisSc1 1995;36:33144                   73. Wandall Ha, ling..-ten H. Miigorodsluiya 8., to al. Substrate speci-
                34. Prydal.ji, Campbell RV. Study of precommi tear film thick-                   ficities of three members of the human UDP-N-acetyl-rz-D-
                    ness and structure. by interferoinetry and coolocoi micros-                  plat tasarnta:Polypepride N-acciylgalactusaminyliransierastfam-
                    copy. Invest Opathalmul 'As Sri 1992;3.3:1996-2005                           ily, GeNAc-TI, -T2. and -T3. j Biol Chem 1997;272;23503-14
                55. Prydal,11, Anal P, Worm H, Campbell FW. Study of human                  74. Argueso R Tisdale A, /viandel 1.3, et al. The cell-layer- and cell-
                    precorneal tear nu thlekriess and structure using laser inter-               type-specific distribution of GaINAc-transferases in the ocu-
                     frovroe try. Invest Opinhalmol Vie Sci 190233,2006-12                       lar surface Opir heliF, is altered during keratmization, Invest
                56. Pfister RR, Burstein            The normal and abnormal human               Oplithalmol         Sci 2003;44:86-92
                    corneal epithelial surface: a scanning electron microscope              75, Paulson C. Colley KJ. -Glye.osyltransfertises. Structure, litea.-
                    study invest Ophihalmoi Vis Sci 197T,16:614-22                              izaiion, and control of cell type-specific glycosylation..J Bio7t
                57. Gipson 1K, Vankauckas M. Spurr-Michaud 5J, et al. C.harac-                  Chem 1989;264:17615-8
                    ten:stirs of a glycoprotein in the ocular surface glycocalyx.           76. Hounseil alvits,v1J, Renouf gt/ 0-linked protein glycosylation
                    I nvest 0 ph ti ral trout Vis Sci 1992433:218-27                            structote and function. Glycoconj j 1996;13;19-26
                5g. Thatcher 11W, Daraugar 5, Jones BR. Conjunctival impres-                77. Berry M, Bingham RB. Corficiti AP Polyclispersity of normal
                    sion cytology. Arch Ophthairunl 1977;95:678-81                              human conjunctival mucins. Invest Ophthalmol Via Sci
                59, Danjo Y, Gipson 110. Actin "purse string" filaments arc an-                 1996:37:2559-71
                    chored by E-cadherin-mediated adhcrens junctions at the                 78. Versura P. Maiutrello MC, Celli Ili M. et al. Detection of mucus
                    leading edge of the epitheRtil wound, providing coordinated                 glyeoconjugates in human conjunctiva by using the lectin-col-
                    cell movement. J Cell 50 1998;111:3323-32                                   loidal gold technique in T1DI. it. A quantitative study In dry-
                60. Pistil a Pj. Britt-nal c EDebbaseli C, et al F.ow cyturnetric analy-        eye patients. Acta Ophthalmol (Copenh) 1986;64:451-5


               146                        THE OCULAR SURFACE              APRIL 2004, VOL. 2., NO. 2 1 ww,,v.theoeularsurface.curn




                                           Supplied by The British LibraFy .- "The world's -knowledge"
                                                                                                                                     PTO-000628
  KX7.1D:‹XP    tag377A_A).
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 82 of 181 PageID #:
                                   70910
                                                MUCINS AND THEIR ALTERATION IN DRY EYE / Gipson, et al

            79. Gareher C. Bran A, Baudouin C, et al. CA 19-9 EL1SA test: a                     on the release of mucous -glycoproterns from human airways
                 new method fur studying mucus changes in tears. Br                            in vitro. j Chn 'Invest 1981;67:1695-1702
                 Ophthalmol 199102:88-90                                                   97. Marom Z, Shelhanter J11. Sun F, Kaliner M. Human airway
            89. Jones LYE, Morro;             Z. et al. Sjogen's syndrome: erokine              monohydroxyciecsatetraenole add generation and mucus re-
                and Epstein-Barr v:ral gcr.e expression within the conjuncti-                   Vise. J CAM invest 1983:72:122-7
                 val epithelium. invest Opluhalmd, Vic Sci 1994=31:3493-504                98. pnt- al JE„ Ounitngliain Jimihiatt MM. Effects of I 5(s)-
            61. Brignole F, Piseila PJ, Goldschild M. ct al. Flow cyournetric                   hETE on human conjunctiva; mucin secretion. Adv Exp Med
                analysis of inflammatory markers in conjunc Mal epithelial cells               111012002506:323-7
                of patients with dry eyes. Invest C)plithaltimi Vis Sci                    99. Nakamura Ai, Endo 1C, Nakaia K, Ha mane T. Gefarranc stimu-
                2000;41:1356-63                                                                 lates secretion of mucin-like glycoproteins by corneal epithe-
            82. Brignole F, Pisella P3, 13r Saint Jean M, et al. Flow eytotnenic analy-         lium in vitro and protects corneal epithelium from desiccation
                sis of i union titan r„. markets113KCS: 6-month treatment with topical          In vivo. Exp Eye Res 1997;65:569.74
                 cyclosporin A. Invest Ophthalmol Vis Set 200 l;42:90-5                   100. Nakamura M. Endo K. Naltata K, liamano T Gefamare in-
            83. Stern ME. Geo). Serawalb TA, et al. Conjuncth^,it T-cell sub-                  creases PAS positive cell density in rabbit conjunctiva. Br J
                 populatior6 in Sjogn:n's and inan-Sjogren's paticnLs with dry                 Ophthainual 1998:82:1320-3
                eye. Invm.Oplithaltnol. Via SC: 2002;431609-14                                 Toshida H. Nakata K, Hamano 1, et al. Effect of gefarnate
            84. Kno J. Lee J. Cyciosporine: what clinicians need to know.                      on the ocular surface in squirrel monkeys. Cornea
                 Dermatol Chn 1995:13:897-907                                                  20112;21:292-9
            85. Zhao JC, jln Xi oval thempy cf conical aliograft rejection                102. Marsh P., Pflugfelder SC. Topical nonpreserved methylpred-
                with cyclosporine, Arn j Ophthalmol 1995:119:189-94                            nisolcine therapy for keratoconjunctivids sicen in Sjogren syn-
            85. Zhao .)C, Jin Xi. Immunological analysis and treatment of                      drome. Ophihalmology 1999;106.811-6
                 Mooren's ulcer with cyclosporiu A applied topically. Cornea              103. Aviinduk AM, Aviinclek MC, irarlicli ED, Kanfimin HE. The
                1993:12:481-8                                                                  comparison of efficacies of topical corticusicroitis and rionste-
            87. Stevenson D, Tauber J, Reis                  Efficacy and safety of            widal anti-inflammatory drops on dry eye patients: a clinical
                cyclosporin A ophthalmic emulsion in the treatment of mod-                     and immunocytochemical study. Am J 01)1401:limo]
                erate-to-severe dry eye disease: a dose-ranging, randomized                    2003;136:593-602
                 trial. The Cy:Inspirit' .4 Phase 2 Study Group. Ophihaimni-              104, Gipson 1K, Spurr-tvlichand S, .4         P, el al. Mucin gene es:-
                ugy 2000;107:967-74                                                            ptession iii ilnatloaalized hitnu corneal-liitildi and conjunc-
            88. Sall K. Stevenson OD, Mundorf TK. Reis BL. Two multicenter,                    tival epithelial cell lines. Invest °or:ambito! Vis Sci
                 randomized studies of the efficacy and safety of cyclosporinc                 2003;11:2496-506
                ophthalmic eraidsinn in arinderate to severe dry eye disease.             105. fox Ri, Clam P. ivlichelson JB, et al. Beneficial effect of crtili-
                Cs,? Phase 3 Study Group. Ophthalmology. 2000;107:631-9.                       dal tears trade with autologous serum in -patients with kem-
                Erratum in Ophthalmology 2000;107:1220                                         toconjunetivitis sieca. Arthritis Rheum 1984:27:459-61
            89. Konen KS, Tisdale AS, Stern ME, et al. Analysis of topical                106. Tsuhote K, Grim E, Fujin: li, et al. "freatment of dry eye by
                cyclosporine treatment of patients with dry eye syndrome.                      autologous serum application in *glen's syndrome. Br ,j
                Effect on conjunctival lymphocytes. Arch Ophthalmol                            Ophthalmol 11995:63:390-5
                 2000;118:1489-96                                                         107. Hod Y, Spurr-Michaud 5, Russo C, ea al. Differential regula-
            90. Burustock G, Williams M. P2 purinergic receptors: modula-                      tion of membrane-associated tralCirla in the human ocular sir-
                 tion of cell function and therapeutic potential. J Pharroacol                 face epithelium. Invest Opbtlialmol Vis Sri 2DM:45:114.22
                Exp Thee 2000;2115:862-9                                                  108. Sommer A. Vitamin A deficiency and xeropfnlialraia. Arch
            91. Cowlen MS, Zhang VZ, Warnock L, et al, Localization of Oa-                     Ophrhnlmnl 1990;308:343-4
                hu P2`12 receptor gene expression by in situ hybridization.               109. licrlann. CP, Zogra Fos 1_, Zwingli     Schneneich M. Topical
                Exp Eye Res 2003;77:77-84                                                      retinoic acid In dysplastic and rnetaplastic keratinization of
            92. Jumbiatt JE, junablatt tail. Regulation of ocular rrincin secre-               corneoconjunctival epithelium. Graefcs Arch Clin Exp
                tion by Pl.Y2 nucleotide receptors in rabbit and human con-                    Ophthalmol 198,4;226:22-6
                junctiva. Exp Eye Res 1998;67:341-6                                       110. Soong 1-11K, Martin N17, Wagoner MD, et al. Topical retinoid
            93. Abdullah L11, ConwayJD, Cohn JA, Davis CW Protein kinase                       therapy for squamous metapiasia of various oeitlarsurfl-ice dis-
                C and C.a2+ activation of mucin secretion in airway goblet                     orders. A multicenter, placebo-controlled dutible-masked study
                        And Physic:4 1997;2711.201-10                                          Ophthalmology 19813;95:1442-6
                 Fujihara T, Mural:mai TT, Fujita H, et al. Improvement of cor-           111. Gilbard JP, Huang AJ, Belldeg-run R, et al. Open-label cross-
                neal harrier function by the P2Y(2) agonise 1N5365 in a rat                    over study of vitamin A ointment as a treatment for kerain-
                dry eye model. Invest Ophrhaintol Vis Sri L101;42:96-100                       conjunctivitis sicca. Ophthalmology .1989:90:244-6
            95. Jackson RS 2nd. Van Dylan S), McCartney MD, Ubd.S 31.. The                112. Gandier5;,€otrhel€J114,fuhigT,etal. float rig o partial enN A
                eicosanold,15-CS)-}METE, stimulaafs se.ocrion of mucin-like gLy-               encoding ti iarientiotient and tamor-associated mucin glyco-
                coprinein    by the corneal epithelium. Cornea 2001:20:516-21                  proteins expressed by human MB ninutry epithelium. Pox Nad
            96. Moroni Z, Shelhamer JH, Kellner M. Zffeets of arachidonic                      Aced Sei U S A 1937;84:6060-4
                acid, monohydroxyeicosaietraenoic acid and prostaglandins                 113. Lan MS, Batra SK, Q1WN. et al. Cloning, and sequencing of a

                                      THE OCULAR SURFACE: / APRIL 2004. VOL. 2. NO. 2 I www.Mencularsurface.cuto                                            147




                                               Supplied by The British Library - "The world's knowledge"
                                                                                                                                           PTO-000629
      4XP          1208.377A_I2p
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 83 of 181 PageID #:
                                   70911
                                               MUCINS AND THF.IR ALTERATION 1N DRY ,EYE / Gipson, et al


                     human panereatie mcnor mucin eDNA. J Biol Chem                      J 19g 5:305:211-9
                    1990;265:15294-9                                                s19. Dulbsse J, Porchet N. Audie JP, et al. Degenerate137-Oase-paL-
               114. Guru JR, ByrdiC,1-fickajW, et al. Molecular eloning of hu-            tandem repeam creme hydropinlic/hydrophkIhie al lemming tio-
                     sn sn isa:,:5€insal mnein eDNAs, Sequenee ana1ysis and evi-          mains in humant:itu:in peptides mapped to ..1p15, Biochemj
                    dem:e for gtne'‚.1e. poiymorphisrn. I Bsul Chem                      1.9.93;293:329-37
                    1989;264:6480-7                                                120. Toribara NW, Robnan AM, Ho 53, et al. Human vigilie. mu-
               115. Gun; JR, Hieks          Sweflow DM, et al. Malecular cloning         cin; idernifialion °fa uriiquespoces by expression cloning. J
                    al cDNAs deriyed from a nove1 human imestinsi modn                   Blol Chem 1993;26B:5879-B5
                    gene. Biochern B1ophys Res Commun 1990;171:407-15              121. Shankar Gilmote M5, Elkins RC, Sachdev C.P. A navnj hn-
               116. Porchet N, Nguyen Ve, Duffusse j, e:. al. Molecular cloning          man airway mucin eDNA eneodes a protein with unione [an-
                    and e'nroraos,mtal localization of a novel human tracheo-            dem-m.1)ex organizanmi, Btoenem J J 994.:300:295-B
                    bronchim mucin cDNA contairting tandemly repeate£1 se-         122. Arias EB, Verlise HG, jaffe RC. Camplememary deoxyribo-
                    quenees of 46' base pairs. Bloehem Biophys Res Commun                nueleic acid cioning and molecular eharnererizadan af an es-
                    1991;175:414-22                                                      Iragen-deper,clent hill11411<oviductalglycupmteln,       Reprfici
               117. Meerzaman D. Charles i Daskal E, et al. eloning and analy-           1994;51:685-94
                    sis of eDNA encoding             airway glycoprotein, human    12.3. ?ulle.eu LT, Berglund L, Rasmussen IK, et al. Isolation ur.c1
                    traeheobronchial -111.tei n (1v1Ue5). J Biol. Chem                   ellaracterzatten r,f MUC15,a navn! cell rnmbrane-assoclatecl
                    199+:269:12931-9                                                     maela. Eur J Biochm. 2002;2692755-63
               118. Guyonnel Duperat Audle,. DebaIlleul V, et al. Charne-          124. Chen Y, 7.11,,..a Y1-1, Kalaslavadi TB, et Genome-wide seachanc,
                    te.rization of the human mucia gene M-1.1C5AC: a coasen-             id,endeadon          novel                 MUCITMucl9 ulan-
                    sus eysteine-rich domain for 11p15 -modn genes? BSochem              dukr tissues.Am,iResuU- Cell 4io1 fficA 2004;30:155-65




               148                      THE OCULAR SURFACE f APRIL. 20(:) , VOL. 2, NO. 2       wvvw.cheaeularsurfac      om




                                            Suppljed by The Briti        Library -"The woricfs knowedge"
                                                                                                                               PTO-000630
  00C102 ‹XP         1,2C1.3.177"„le.
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 84 of 181 PageID #:
                                   70912                           XP009063025




        THERAPY IN PRACTICE                                                                                                            PlAd(111,.4,1$71.4Q: (1?); R15
                                                                                                                                        )17.14:87WAY:124=425,0,1,43
                                                                                                     Hrs....94,44K

                                                                                                                               CAdt




        Ulcerative Colitis in Children
        Medical Management
       David A. Gremse and Karen D. Cnssinger
        Division of Pediatric Castoenterology and Nutrition, University of South Alabama College of Medicine, Mobile, Alabama, USA


        Contents
             Abstract                                                                                                                                     807
             I. ClInIeca Presentatten                                                                                                                     808
             2. Diagnostic Evaluation                                                                                                                     808
             3. Etiology.                                                                                                                                 809
             4. Medico! Management                                                                                                                        809
                4.1 8-Aroloosollcylotes
                     4.1,1 Suitosctor2in.e                                                                                                                809
                     4.1.2 Memo-nine                                                                                                                      810
                     4.13 Cl5olwine                                                                                                                       BID .
                     4.1.4 BalsalcMcie                                                                                                                    810
                4.2 Corticosternids                                                                                                                       810
                4.3 AzathloprIne and Mercaptoputine                                                                                                       811
                4.4 Metholregate                                                                                                                          811
                4.5 Cyclosporine                                                                                                                          811
                4.6 Tcscrolirnus                                                                                                                          812
                4.7 trigixlmob                                                                                                                            812
             5, Nutritional Therapy                                                                                                                       812
             6. Fulrrinont Colitis                                                                                                                        812
             7. Cancer In Ulitierative Cats                                                                                                               813
             8. Surgical Management                                                                                                                       813
             9. Conclusions                                                                                                                               813



       Abstract                                Ulcerative colitis is a chronic relapsing inflammatory disorder of the colonic: mucosa of unknown etiology.
                                           The inflammatory process involves the. mucosa anti submucosa in a continuous segment. of bowel with rectal
                                           involvement in Rimost all cases. Since its etiology is unknown, therapy is directed at modulating the inflamma-
                                           tory response in order to control symptoms and to prevent relapses.
                                               5-sminosalicyliats and corticosteroids have been the most widely used therapeutic agents for treatment of
                                           ulcerative colitis. Recently, experience has been gained with the use of other itrimunomodulators, such as
                                           mercaptoporine, azathiopriut Inethotrexate, cycinsporine, and tacrolimus, in pediatric patients. Colectomy is
                                           indicated in patients with severe colitis who do not respond to intensive medical therapy.
                                              The care of children with ulcerative colitis not only involves control of symptoms from gastrointestinal and
                                           extraintestMal manifestations, but also optimizing growth and tievciopment The complications Of otiminic
                                           inflammation and long-term medical therapy must be weighed against the risks and benefits of surgery for
                                           children and adolescents with this condition.


           Ulcerative colitis was first described as an entity distinct                331cnrativecolitis and Crohn's disease, up to 12% of cases of
       from infectious colitis in 1.875. Crohn et al.111 described a tram-             inflammatory bowel disease ,(IBD) remain i rideterminate.(31
       mural inflammatory disease of the small intestine distinct from                      Ulcerative colitis occurs worldwide in patients of all ethnic
       ulcerative colitis in 1932. Diagnostic criteria distinguishing ul-              backgrounds. Reported prevalence rates for ulcerative colitis
       cerative colitis from Crohn's disease were established in 1.960,[2]             range from 3.4/100 000 in Walest41 to 7.51100 000 in Sweden.(51
       Due to similar clinical, endoscopic, and histologic features of                 The incidence of ulcerative colitis increased in Wales from
                                                                                                                                   PTO-000631
  1f)f.`..C1E1: <XP   13,:k:3025,4   1_,
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 85 of 181 PageID #:
                                   70913                           XP009063025




          Bob                                                                                                                           Gnrnese & Crissingfr
                                                                                                                                             Age




          0.71/100 000 in 1983 to 1993,[4] to 1.7/100 000 in 1998 to 1999.13]     as tut those with ulcerative colitis.M Arthritis occurs in 2 to 15%
          In Sweden, the incident rate increased from 1.4/100 000 in 1984         of patients with ulcerative colitis.19] A migrating polyarthritis or
          to 19136,. to 3.2/100 000 in 1993 to 1995,161 Data from the British     nondestrective arthritis of peripheral large joints may also pre-
          Paediatric Surveillance Unit indicate that children with 113D           cede the onset of gastrointestinal symptoms. Skin lesions associ-
          who have an Asian background are more likely to have ulcerative         ated with ulcerative colitis include erythema nodosum and pyo-
          colitis (42%) than those of Caucasian or AtEro-C:aribbean back-         derma gangrenostun, The skin lesion of erythema nodosum
          gounds (28%).                                                           typically erupts on the exterisor surfaces of the arms and legs.
                                                                                  Pyoderma gangrenosum is a progressive deep ulceration of the
                                                                                  skin that often occurs in association with exacerbation of the
                1, Clinical Pteatentalion                                         gastrointestinal symptoms of ulcerative colitis,

               The age of onset of ulcerative colitis has a bimodal distribu-
          tion, with peaks occurring during the second and third decades               2. Diagnostic Evaluation
         of life, and the fifth and sixth decades of life, The peak onset in
                                                                                       Many other pediatric gastrointestinal disorders may mimic
          pediatric patients occurs during adolescence:17] Most cases of ul-
                                                                                  ulcerative colitis. The suggested diagnostic tests in table I car;
          cerative colitis begin with diarrhea that is associated with rectal
                                                                                  provide evidence, to confirm the diagnosis of ulcerative colitis,
          bleeding as the disease progresses. Fever, weight loss, abdominal
                                                                                  and to screen for other conditions that ran mimic ulcerative colitis.
         pain, and tenesrnus are usually absent in patients with mild colitis.
                                                                                  The symptoms of bacterial or parasitic gastroenteritis with patho-
         Laboratory evaluation is often normal in patients with mild coli-
                                                                                  gens such as Salmenella, Shigella, Campylobacter, Ain-on:or:as,
          tis, without anemia or bypotilbunainemia.
                                                                                  Plesiomortas, Yersirlia, Escherichia coli 0157:H7, Clostridium
               Determination of disease severity is used in guiding appro-        difficile, or Entemoebahistolytica may be indistinguishable from
          priate pbarmacologic therapy. Patients with mild disease typi-          those of ulcerative colitis. The colonosteepic appearance of infec-
          cally have less than four bowel movements daily, with passage
                                                                                  tious and ulcerative colitis cal be sisailar.flal Since the results of
         of bloodless than daily and no systemic symptoms. Patiems with           stool cultures are negative in up to 50% of patients with presumed
         moderate colitis exhibit bloody diarrhea with five, or more bowel        infectious self-limited 'colitis, attempts have been made to iden-
         movements daily, and fecal urgency, colicky pain, malaise; and           tify unique histologic findings that distinguish infectious colitis
         low grade or intermittent fever. Abdominal tenderness, particu-          from1BD. However, the histologic features are often similarefill
         larly in the left lower quadrant, is often present on physical ex-       Acute inflammatory changes with -crypdtis and crypt abscesses
         amilation. Laboratory evaluation usually reveals anemia, hypo-           may be seen in infectious or ulcerative colitis. Chronic inflam-
         albuminemia, guaiac positive stool, and fecal leucocytca. Severe
                                                                                  matory infiltrates with lymphocytes and architectural distortion
          colitis is characterized by passage of more than six bloody stools
         per day, with abdominal tenderness, tachycardia, fever (temper-
                                                                                  Table I. Diagnostic testing tor ulcerative colitis
          ature >38°C), weight loss, hernatocrit <30%, and serum albumin
         <3 gidl.                                                                 Laboratory tests
               Laboratory findings in ulcerative colitis include fecal erythro-   Stool culttee for bacterial pathogens
         cytes tied leecoeytes, anemia, and hypordbuminemia. Nonspecific          Stooi ova and parasite examination
                                                                                  Stool for Ctostddlum diddle toxin
         markets of infleretueioa including leucocytosis, thrombocytosis,
                                                                                  Stool for occult blood and teucoeytes
         elevated erythrocyte sedimentation rate, and elevated C-reactive
                                                                                  Complete blood count
         protein concentnition are frequently present. Electrolyte distur-
                                                                                  Serum chemistry profile inducting electrolytes, blood urea nitrogen.
         bances that may occur from dehydration due to the diarrhea asso-         creel-in-ins, total protein, albumin, and iiver associated enzymes
         ciated with severe colitis may include hypokalemia, hypocalce-           Acute phase reactants: erythrocyte sedimentation rate, C-reactive protein
         mia, and hypomagnesemia. These electrolyte disturbances may              antra-Saccharomytxts cerevislae tgC and tgA antibodies
         contribute to colonic dysfunction, further complicating the, chin-       Perinuclear antinetutrephli cytoplasmic antibodies
         cal course.                                                              Radiographic tests
               Ulcerative colitis may present with extraintestinal manifes-       tipper geramintestinal settee with small bowel follow through
         tations that can precede symptoms of overt colitis, It can cause         Endoscopir; teats
         decreased linear growth velocity in children and adolescents sec-        Esophagogastroducdenoscopy
         ondary to the inflammatory process, although patients with               Celc.Inoscapy
         Crohn's disease are twice as likely to have growth abnotnialities        tg e immuncolobulin.
                                                                                                                              PTO-000632
 ADOC4D: cYP       W63.325.4_1_, 4t aCh4 revaNad.                                                                                      PedWr Dn43 W.Q.; 4 (12)
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 86 of 181 PageID #:
                                   70914                           XP009063025




      Management at Ulcerative Colitis                                                                                                             809
      •aminew419,




     of the colonic mucosa with branched crypts or decreased goblet          Genitive colitis, but the etiology remains unknown. The lesions
     cells indicate ulcerative rather than infectious colitian I) Another    of infectious colitis are similar to those of ulcerative colitis, al-
     association that makes distinguishing infectious from ulcerative        though no infectious agent has been found as a cause.(143 Increased
     colitis more difficult is that relapsing symptoms of ulcerative         mucosa' cytoh.s' ies thatindicate autoimmune processes contribute
     colitis may occur after successful eradication of organisms, caus-      to the pathogenesis of IBD. Children with ulcerative colitis have
     ing acute bacterial gastroenteritis such as Salmonella iyphi,rie)       higher levels of mRNA transcripts for inteeleakin (11.,)-5 than
          Other causes of rectal bleeding in pediatric patients include      children with Crohn's disease,[141 and the severity of ulcerative
     Meckel's diverticultnn, hemolytic-nremic syndrome, polyposis,           colitis is associated with a lower mucosal ratio of IL-Irani,
     fienoch-Schienleinpurptera, and anal or rectal fissures, The rectal     oats]
     bleeding associated with Meckel's divertioulum or polyposis is
     usually painless and is not accompanied by fecal leucocytes.                4. Meelleeol tvitenagemetit
     Hemolytic-urereic syndrome can be diagnosed by the combina-
     tion of hemolytic anemia and elevated Mood urea nitrogen. Rec-               The goals of medical management of ulcerative colitis are to
     tal bleeding in Henoch-Selionlein purpura occurs in the context         control symptoms and prevent relapses. The pharmacologic ther-
     of the typical purpuric rash, arthritis, and renal findings. Fissures   apy for ulcerative colitis involves the suppression of the inflam-
     may be associated with constipation, or may be due to perianal          matory processes associated with this condition. The pbarroaeo-
     complications of Crohn's disease, particularly if there is sur-         logic agent or combination of agents used is determined by the
     rounding inflammation.                                                  severity of the disease and the response to treatment. In addition
          One goal in the diagnostic evaluation of children with IBD         to phatmacologi.c therapy, the consequences of ulcerative colitis
     is to distinguish ulcerative colitis from Crohn's disease. Inflam-      on peer and family relationships, school attendance, and emotional
     matory changes in the colnnic mucosa share similar features in          well being should be included as part of the comprehensive man-
     these two diseases. Biopsy findings of transmural or granuloma-         agement of this disorder. The medications that can be used be the
     tons inflammation are pathoguomonic of C201111'S disease, such          treatment of ulcerative colitis, are listed in table II. The role of
     that acquisition of multiple colonic biopsy specimens is impor-         specific medication in the management of ulcerative colitis is
     tant in the diagnostic evaluation. Since lower gastointestinal tract    detailed in section 4.1 to section 4.7.
     findings may be in distinguishable in ulcerative colitis and Crolen's
     disease, diagnostic testing of pediatric IBD includes evaluation            4.1 5-Arninosalloyiates
     of the upper gastrointestinal tract with upper gastointes tinal con-
     test radiographs, and small bowel follow through and esophago-               4.1.1 Sulasolazinas
                                                                                  Sulfasalazine has long been recogniepd as effective treatment
     gastroduodenoscopy. Upper gastrointestinal inflammation in
                                                                             for mild to moderate ulcerative colitis. Sulfasalazine combines 5-
     IBD usually indicates Crohn's disease, but gastrodnodeaal in-
                                                                             aminoselicylate (5-ASA) and sulfapyridine, connected by an azo
     ilamnaation has also been observed in children with ulcerative
                                                                             bond. The azo bond is cleaved by colonic flora. Sulfapyridine is
     colitis.(12] Extensive small bowel inflammatory changes on con-
                                                                             absorbed and secreted in the urine, while 5-ASA is poorly ab-
     trast radiographs are associated with Crohn's disease.
                                                                             sorbed and exerts an anti-inflammatory effect on the colonic mu-
          Serologic markers may be helpful hi distinguishing ulcera-
                                                                             cosa. The mechanism of action is unknown, but it is speculated
     tive colitis from Croha's disease. Perinuclear e,ntineutrophil
                                                                             that 5-ASA inhibits production of arachidonic acid metabolites
     cytoplasmic antibodies are detected in up to 83% o f children with
                                                                             though both the cyclo-oxygenase and hpoxygenase pathways.
     ulcerative colitis, but only 14 to 19% of children with Crolin's dis-
                                                                                  One study of ulcerative colitis reported remission of symp-
     ease,J131 in contrast, anti-Saccharuuxyces cerevielae IgG and IgA
                                                                             toms within 6 months of starting medical therapy in 90% of chil-
     antibodies are snore common in patients with Croluf s disease and
                                                                             dren with mild disease, and 81% of patients with moderate or
     are infrequent in ulcerative colitis. Thus, a combination of labor-
                                                                             severe disease.116) After initial resolution of symptoins, 58% of
     atory, radiographic and endoseopie tests is employed to differenti-
                                                                             patients with. mild disease at presentation were asymptomatic at
     ate between ulcerative colitis and Crohn's disease in pediatric IBD.
                                                                             1 year after diagnosis, while 40% experienced intermittent symp-
                                                                             toms,1161 Patients with moderate to severe disease at the time of
                                                                             diagnosis had similar 1-year follow-up, wilt 45% in remission
              3. Etiology
                                                                             and 44% with intermittent symptoms 1161 Most patients (90%)
          Current theories speculate that infectious, environmental,         with mild disease in this study responded solely to oral sulfasala-
      and genetic factors may ell contribute to the pathogenesis of ul-      eine or rectal or oral 5-ASA, although 27% required-corticoster-

                                                                                                                       PTO-000633
                               ht gosariod.                                                                                   Nwila IT Drugs 201214 (12)
  Deco: <>(P
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 87 of 181 PageID #:
                                   70915                           XP009063025




   .0                                                                                                                          Grenrse &Crissinger
                                                                                                                                            10111,1%abIll




   able If. Drugs used In the treatment of ulcerative (Wale                  Eudragit S coated delayed-release form of mesalamine has been
   iedicatton      Dosage                                    References      evaluated for maintenance of remission in pediatric D3D.071 In
  ;ulfwalazIne     60-610 mg/kg/day (max. 4g dally;          16              children previously treated with sulfasalazine, mesalamine was
   tesalarnine     30-80 mg/kg/day                           17              well tolerated and was as efficacious as sulfasalazine in mainten-
   )Isatazine      30 mg/kg/day                              18              ance of remission.1171 In adults, the combination of oral Asitcol
  taisalszlde      Adult dose: 6,75g daily                   19
                                                                             and rectal mesalanaine suppositories was superior to Asac0.1a
  srecinlsone                mglkg/day once or t•-vloe daily 20
                                                                             alone in patients with mild to moderate distal ulcerative coli-
  ,zathloprIne     1.6-2.0 mg/kgiday                         21
  lortaptoplitina  1.0-1.5 mg/14day                          21
                                                                             ds.(351 Mes Amine suppositories alone were effective as mainten-
  flottiotrexote   InItlal dose 5 mg/wk, Increase every      22-24           ance therapy in adults with ulcerative proctitis.E363 In a placebo-
                   2-4 wks up to 20 raglwk                                   controlled trial, the mean time to relapse of rectal bleeding or
   yolosporine     4 mykgiday PO divided ti12h               25,26           diarrhea plus endoscopic inflammation was 453 days with daily
  "acrollmus       0.1 mg,Pkg/dose ql2h                      27              mesalarnine suppositories, and 158 days in the placebo group.t36]
  Ilixfrnab        5 mg./kg/dose W over 2h                   2630            Mesalamine is generally well tolerated, but occasional adverse
  t tram W =Intravenously; max . maximum; PO = orally; ql2fti-_-.6very 12    effects with a paradoxical worsening of symptoms can occur.118:1
  lours; wk= week.

                                                                                  4.1.3 Olaalcalree
  ids within 12 months after diagnosis.[I61 In contrast, 76% of pa-               Olsalazine. (Dipentum4') is the sodium salt of a salicylate,
   ints with moderate to severe disease at presentation received             disodium3,3-azobis (6-hydroxyberizoate), which is bioconverted
  orticosterolds during the first year of treatment[36) Since sulfa-         to 5-ASA in vivo. Olsalazine 3g daily was as effective as mesala-
  alazine caempetitively inhibits klate absorption, folio acid sup-          mine 3g daily for achieving endoscopic remission in adults with
  lementation is prescribed to prevent folio acid deficiency.                mild to moderate active ulcerative colitis.rni A randomized con-
      Although hypersensitivity reactions to sulfasalazine are usu-          trolled trial. of pediatric patients with mild to moderate active
  liy due to the sulfa moiety, allergic reactions to 5-ASA can also          ulcerative colitis revealed that olsaiazine was well tolerated, but.
  cenr.Pi Hypersensitivity reactions reported in association with            less effective than sulfasalazine for the treatment of acute coil-
  olfasalazine include skin eruptions, hemolytic anemia, tieutro-            00151 Oaly 39% of pediatric patients treated with olsalazine 30
         thromboeytopenia, hepatotoxicity, pancreatitis, pericar-            mg/kg/day were in remission after 3 months of treatment, compared
  ill effusion; and interstitial riepleritisP1-331                           with 79% of patients treated with sulfasalazine 60 mg/kg/day.(19)

                                                                                  4.1.4 Balsa:area
        4.1.2 Masotornino
                                                                                 Balsalazide (Colazall') is a .prodrug that contains 5-ASA and
      Hypersensitivity to sulfa medications is a contraindication to
                                                                             4-amittobenzoy1-13-alexiine which arejoined by an azo bond. Free.
  ulfasalazine use. Mesalamina, olsalazine, and balsalezide are
                                                                             5-ASA is released after metabolism by colonic bacterial azore-
  ulfa-free preparations of 5-ASA that can be prescribed for pa-
                                                                             ductases. Balsalazide 6.75 g/day produced resolution of sytnp-
  tents with sulfa drug allergy, Mesalaraine is the 5-amino deriva-
                                                                             toms after 12 weeks of therapy in 88% of adults, compared with
  ive of salicylic acid. Although metabolism of mesalamine to sali-
                                                                             57% with mesalamine 2.4g daily.1241 Balsalazide has not been
  ylie acid can occur, the formation of this metabolite is limited
                                                                             extensively evaluated in pediatric patients.
  old is not required for the therapeutic efficacy of this drug.
  viesalamine is available in a suppository, in solution for achnin-
 stratiorl as a rectal retention enema, and in oral preparations, Oral           4.2 Corticeesterolds
  ngestion of uncoated mesalamine capsules or tablets results in
                                                                                  In published studies, the ma ority of patients with moderate
 :xtensive absorption in the proximal gastrointestinal tract. There-
  ore, raesalarniee is manufactured in delayed or extended release           colitis have required more than just 5-ASA therapy in order to
 'reparations to deliver 5-ASA to the mucosa of the distal gastro-           achieve clinical remission. Corticosteroid therapy is usually pre-
                                                                             scribed in conjunction with 5-ASA compounds in patients with
 ntestin al tract. Commercially available mesa'amine products in-
 lude arm ethylcellulosenemated preparation (Pentasal4 released in           moderate to severe colitis.[36) in one study, 20 children with an
 he small bowel and colon)134] and rnesalamine coated with Eu-               average disease activity of moderate colitis were treated with
                                                                             corticosteroids and mesalamine 20 to 40 mg/kg/day.1391 The pa-
 irag,it S, an acrylic based resin (A saeol°., released in colon). The
                                                                             tients with pancolitis (two-thirds of the patients enrolled) also
 . 'The use of tradenarnes is for product identification purposes only and   received prednisolone 1 to 2 mg/kg/clay up to 40mg daily, and
 toes not imply endorsement,                                                 those with distal 'colitis were given soluble prednisolone lOtng
                                                                                                                           PTO-000634
 LIOCID: xP
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 88 of 181 PageID #:
                                   70916                           XP009063025



     Management of Ulcerative Colitis                                                                                                                         811
                                                                                           able:                            oluulaIreaueilifIeeepg••••m•Pre




     daily as a retention enema, Although 17 of 20 patients were in                 Careful monitoring of patients treated with azathioprine is
     clinical remission after 8 weeks of therapy, only eight patients           recommended in order to detect adverse effects associated with
     achieved complete endoscopic rcmission.1391 Thus, clinical re-            this medication. The major adverse effects of azathioprine in-
     mission may not. always correlate With endoscopic resolution of           elude bone marrow suppression, leucopenia, increased infection
     disease activity and prolonged therapy may be required before             risk, hepatotoxicity, and pancreatitis.1431 Commercial assays exist
     complete remission is aehleved.(39] Typically, corticosteroid             to monitor two major metabolites of azathioprine (6-thioguenine
     therapy is given for 4 to 8 weeks, then the prednisolone dose is          and 6-methylmereaptoptuine). 6-Thioguanine. levels (230 to 450
     reduced by 5 mg/day each week until corticosteroid therapy is             pmoll8 x 1014 erythrocytes) correlate with clinical response, while
     discontinued. Others recommend gradually tapering the corgico-            6-methylinercaptopurine levels ('>5700 pnro1/8 x 103 erythro-
     steroid dose to an alternate day regimen '1% Corticosteroids are          cytes) are associated with hepatotoxicity.1221 Measurement of
     effective in the treatment of active ulcerative colitis, hut they do      azathioprine metabolite concentrations in serum of children with
     not decrease the frequency of recurrence of symptoms in patients          MD reveals that many children have 6-thioguanine levels below
     with, quiescent disease.1211                                              the recommended concentration, and demonstrates that monitor-
          Complications such as growth suppressiou, hypertension,              Mg can assist in the proper administration of this paedieation.(22]
     myopathy, decreased bone mineral density, cataracts, glaucoma,            The determination of thiopurina methyltransferase (TEMT; con-
     and hyperglycemia have been reported with long-term cortico-              verts azathioprine to 6-thioguanine and 6-mtethylmercaptopurine)
     steroid therapy.1211 Due to the concerns about adverse effects of         genotype forindividual patients may also aid the clinician in iden-
     prolonged corticosteroid therapy on impaired linear growth, and           tifying individuals at increased risk of drug-induced toxicity
     delayed puberty in children and adolescents, corticosteroid-
     sparing immunomodulators (see section 4.3) have been safely                   4,4 Methottexate
     and effectively used in the long-term management of pediatric
     ulcerative colitis.t411 However, the risks and benefits of this im-            Methottexate, a folic acid analog irromunosuppressive anti-
     munomoclulatory therapy must be weighed against those of sur-             metabolite, has been reported to reduce disease activity and con- tico-
     gical therapy for ulcerative colitis.                                     steroidrequirements in adults with ulcerative colitis,123) However,
                                                                               a randomized controlled trial of adults revealed that methainexate
                                                                               was no snore effective than placebo in the treatment of acuteuleera-
                                                                               tive colitis, or in the maintenance of renal scion 1241 Methotrexate
            4.3 Azathloptino end Mercoptoptidoe                                is effective adjunctive maintenance therapy in oligoarticular ju-
                                                                               venile rheumatoid arthritis ;251 It is possible that: methotrexate
            In pediatric patients with corticosteroid-refractory or cortico-   may benefit subgroups of patients with extraintesting tornplica-
     steroid-dependent ulcerative colitis, or who have significant cor-        dons such as arthritis. More studies of methotrexate are needed
     ticosteroid adverse effects, immurnimodulator therapy is often            to determine its optimum use in pediatric ulcerative colitis.
     prescribed. Azathioprine or roercaptopurine are the most fre-
     quently prescribed iramunomodulators used as corticosteroid-
                                                                                   45 Cyclosporinia
     sparing adjunctive therapy,t41) although there are no controlled
     data in children. Azathioprine is a patine analog imunenosupprees-              Cyclosporine (a metabolite from the fillips Bernsveria nivea)
     sive antimetabolite that is cleaved in vivo to mercaptopurine ire         is an immu nosuppressant cyclic polypeptidecontaidag 1 amino
     the liver, Its mechanism of aetion is unknown, Up to 3 to 6 months.       acids. Cyolosporine was initially used in pediatric ulcerative co-
     of therapy is required before full clinical response is achieved,(211     litis for fultninant disease where the need for surgery was imini-
     Azathioprine therapy for 3 months at a dosage of 2 132g/1g/day            n.ent.1263 Pediatric patients who passed >5 bloody stools daily after
     resulted in complete response La two-thirds of children. with ol-         treatment with intravenous niethylprednisolone (1 to 2 mg/kg/day),
     cerative colids,[421 Patients received concomitant corticosteroid         and at least 10 days of bowel rest with pareeteral nutrition, were
     therapy, and the dose of corticosteroids was reduced in all chil-         treated with cyclosporine 4.9 to 9,6 mg/kg/day to achieve serum
     dren treated with azathioprine.r44 A retrospective study of aza-          cyclosporixte concentrations of 150 to 300ig.1.129 Eighty percent
     thioptitre or niercaptopurine use, in pediatric ulcerative colitis        of patients responded within 2 to 9 days with resolution of rectal
     also noted that corticosteroids could be discontinued in 75% of           bleeding and decreased stool frequency to e:3 bowel movements
     patients Who were previously corticosteroid-deperident.f431 The           daily. Nonetheless, within 1 year, 72% of patients treated with
     mean time until discontinuation of carticosterolds was 11.2               cyclosporine underwent coleetomy due to recurrence of active
     months, with a range of 2 to 39 months.1431                               colitis.126] Due to the high rate of relapse of symptoms associated

       ,41.1 .2 trzenoitrand United M   ronniad                                                                            PTO-000635
                                                                                                                               Pactv.17 E113037-C2: 4 (1?)
 XXX.W.): <XP             .110673DIA
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 89 of 181 PageID #:
                                   70917                           XP009063025




    S12                                                                                                                         .Gremse &Crizinger




    with weaning of eyelosporine therapy and the delayed onset of            mine the tolerability and efficacy of irifliximab therapy in the
    action of azathioprine, the combination of cyclosporine and aza-         treatment of pediatric ulcerative colitis; therefore, it is currently
    thioprine therapy was used for the treatment of corticosteroid-          recommended that infliximab only be used in the context of a
    resistant patients with fultninant eolitis.[27} Cyclosporine was ini-    clinical trial.
    tially given intravenously at a dosage of I00 to 200 fag/kg/day,
    and then 4 to 10 mg/kg/day orally to achieve levels of 100 to 200
                                                                                  5. Nutritional Therapy
           Azatbinprine or mercaptopurine were given. concomitantly
    in addition to coxticosteroids and 5-ASA. Cyclosporine- therapy               Maximizing nutritional status is extremely important in chil-
    was continued for 3 to 10 months. There was a rapid clinical             dren with IBD, especially in preventing growth failure and en-
    response in seven. of eight patients., four of whom were main-           suring that children achieve their genetic height potential. In chil-
    tained in remission with azathioprine for 2 to 5 years, and then         dren with ulcerative colitis, nutritional therapy plays an important
    were able to discontinue pre.dnisone and cyclosporine.(23)               adjunctive role in the treatment of patients who are malnourished,
                                                                             and in pro- and post-operative management. However, the benefit
                                                                             of nutrition as primary therapy for the treatment of ulcerative
          4,6 Ictorolirous
                                                                             colitis has not been proven,[45J Enteral or .paxenteral nutritional
         Taorolimus is an immunosappressant :amoral& that is pro-            supplementation, in addition to corticosternid therapy, does not
    duced by &repo myces aukubatrais-In one trial, taCKOliliala was          also appear to increase the remission rate or reduce the. need for
    given at a dosage of 0,1 mg/kg/dose twice day and adjusted to            colectotny in ulcerative coUds.1463 Patients with severe colitis
    achieve serum concentrations of 10 to 15 itgiL in children with          may benefit from a low fiber diet until the inflammation is con-
    corticosteroid-refractory ulcerative coiltis.r2/i Azathioprine or        trolled, while a high fiber diet is beneficial in patients with distal
    mercaptopurine was added 4 to 6 weeks after the initiation of            proctitis and constipation.
    tacrolimus therapy. An initial response occurred in 70% of pa-
    tients, but only 38% were in remission after 1 year, while the
                                                                                  6, Fulminont Colitis
    remainder of the patients required etaleetorny.1128) Thus, as with
    cyclosporine therapy, tacronimus is most effective in rapidly im-              Fulminant colitis is caused by a transmural extension of in-
    proving symptoms, which then allows reduction corticosteroid              flammation to the across_ Presenting symptoms include abdom-
    therapy, improved nutrition, and psychological adaptation in             inal distention and tenderness, high fever, and hemorrhage re-
    -preparation for colectomy that is necessary in a high percentage         quiring transfusions, Patients with toxic rnegacoion exhibit the
    of these patients,                                                        above findings in addition to significant colonic dilatation. These
                                                                              conditions usually occur with extensive colitis, but may also occur
                                                                              with left-sided colitis, Predisposing factors for toxic megacolon
          4,7 lnfilxlmab
                                                                             include infections colitis with cytomegalovirus or Clostridium
          Infaximab is a chimeric         monoclonal antibody to tumor       difficite, electrolyte abnormalities such as hypokalernia, medica-
    necrosis factor CENF)-on TNT' was noted to be a cofactor in the          tions such as anticholinergics or opiates, or invasive diagnostic
    production of inflammatory cytokines, oninterferon and EL-2.[291         procedures such as colonoscopy or barium enema.
    Infliximab has primarily been studied in the treatment of Crohn's             When the diagnosis of toxic megacolon is made, surgical
    disease but, recently, interest has developed in studying its po-        consultation should be obtained. Medical therapy includes the
     tential role in. the treatment of ulcerative colitis. Iefliximah pro-   administration of intravenous crystalloid and colloid for support
    duced clinical, endoscopic, and histologic improvement in one            of fluid and electrolytes, blood transfusions, fresh frozen plasma
    preliminary study of eight adults with refractory ulcerative colitis     if clotting abnormalities are. present, intravenous teorticosteroids
    for whom colcctomy was indieated.rml Patients also received cor-         such as presinisclone, methylprednisolone, or hydrocortisone, and
    ticostexoids, 5-ASA and mercaptopurine. All eight patients were          intravenous antiblotics.t471 Continuous intravenous cyclosporine
    able to taper their prednisone dose without relapse of symptoms.         (2 to 4 mg/kg/day) has been. used in adults as an alternative option
    A preliminary study of inflivimnb in. pediatric ulcerative colitis       to emergent colectomy,[48) but no data are available in children.
    revealed clinical improvement within 2 days to 2 weeks after             Enteral intake should be discontinued and nasogastric suction
    administration of infliximab 5 mgricg by intravenous infusion.041        should be utilized to reduce distention. Additional methods that
    Corticosteroids were discontinued in 7 of 10 children after re-          can be used to reduce distention include insertion of a rectal tube,

    sponse to infliximab therapy, hut one patient required colectomy         rolling the patient from side to side, or using prone knee to chest
    due to fulminant colitis-04J Further studies are indicated to deter-     positioning,[491 Abdominal radiographs should be obtained at
                                                                                                                        PTO-000636
  xcio:.xa        Sc)5.30 ,4   a
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 90 of 181 PageID #:
                                   70918                           X PO09063025




           Nianrageintrit of LTIcera dye Colitis                                                                                                                                      813
           60•••••0110411.0                                                          abw.leenernyasens......nopolerapassantsgearae.amenst*   *IC   111MV141,••••••   •••••••••••evammenwinnen




           least daily to assess for signs of perforationewhich is an imme-               6%, uncontrolled hemorrhage in 4%, perforation in 3%, and can-
           diate indication of colentorny. Colectomy should also be consid-                cer prophylaxis in 2%.[561
           ered if there is no improvement within 72 hours.                                     The primary benefit of colectomy for ulcerative colitis is the
                                                                                          control of symptoms without the need for maintenance ruedica-
                                                                                          dons. Another benefit of surgery for ulcerative colitis is improved
                    7. Cancer in Ulcerative Colitis                                       growth postoperatively in prepubertal patients,i571 In one study,
                In longitudinal studies of patients with ulcerative colitis, the          the linear growth velocity increased from 3.8 to 7.3 emiyear in
           earliest cases of colon cancer occurred at least 10 years after the            11 of 18 children after colectotay.n
           time of diagnosis.M Therefore, it is recommended that colon-                        Major complications after surgery for pediatric ulcerative
           oscopy for colon cancer screening begin 8 years after diagnosis,               colitis (wound infection, bowel obstruction, prolonged fever,
           then every 1 to 2 years thereafter t311 Onset of ulcerative colitis            pouchitis, pouch fistula) are common (53%),E581 bur. r; ccur p rimer_
           before the, age of 15 years was associated with a higher incidence             fly in patients with immitnos oppression, Symptoms reported after
           of colon cancer (40%) than in those whose onset of symptoms                    coleetorey include increased stool frequency, fecal incontinence
           occurred after 15 years of age.1521                                            with inability to distinguish flatus from stool, pouchitis, and steie
                 One potential extraintestinal manifestation of ulcerative co-            tura or fistula formation at the ileo-axtal ailaS(UMOS13 site in pa-
           litis is sclerosing choking'ds. The estimated frequency of primary             tients subsequently diagnosed with Cretin's diseas.e.M Consid-
           sclerosing cholangitis in patients with ulcerative colitis is 2 to             eration of these potential postoperative symptoms versus the
           5%, while the estimated frequency of ulcerative colitis in patients            symptoms of active colitis influences the decision about whether
           with primary sclerosing cholangitis is 67%P3I Patients with both               to defer or recommend colectomy for pediatric patients with ul-
           ulcerative colitis and primary sclerosing cholangitis are at higher            cerative colitis. Nonetheless, with a mean follow-up of 5.8 ± 3.3
           risk of colonic dysplasia and cancer, which approaches 50% after               years, 90% of patients report satisfaction with the functional out-
           25 years of disease. However, the severity of ulcerative colitis does          come of ileoanal anastotoosis surgery after colectomy for ulcer-
           not correlate with the severity of primary sclerosing cholangitis,             ative colitis.[59] Despite the potential benefits of surgery, the re-
           and vice versa.D3Wrsodeoxycholic acid is prescribed to patients                ported frequency of colectomy in children has decreased,
           with primary sclerosing cholangitis. It was observed in a cross-               probably owing to improved medical therapy for ulcerativecoli-
           sectional study, that patients with ulcerative colitis who received            t€s.
           ursodeoxycholic acid had a lower incidence of colonic dysplasia
           than patients who did not receive this medication, suggesting that
           ursodeoxycholic acid racy have a chemoprotective effect against                       9, Cortclusions
           the development of colon cancer in ulcerative colitisPl
                 The extent and duration of disease influence the risk of de-                  Diagnosis of ulcerative colitis in children and adolescents
           veloping colon cancer in patients with ulcerative colitis. For pa-             requires a high index of suspicion and performance of sufficient
           tients with pancolitis, the risk of colon cancer was observed to be            diagnostic testing in patients with suggestive signs and symp-
           30% after 35 years of the disease.i5s3 This increased risk of colon            toms.
           cancer is one factor to be considered when contemplating colec-                     The treatment of pediatric ulcerative colitis differs from that
           torny for these patients.                                                      in adults in that maintenance of growth and pubertal development
                                                                                          is an important goal in disease management in. children. Ulcera-
                                                                                          tive colitis can be managed with 5-ASA. in many patients, but cor-
                   8. Surgical Management
                                                                                          ticosteroids are often required for the treatment of moderate to
                Although colectomy is curative for ulcerative colitis, the ma-            severe amite colitis, Immunomodulater therapy with itaithioprtie
           jority of pediatric patients can be adequately managed with med-               or mercaptopinine is increasingly used for long-tetra corti costeroid-
           ical therapy and do not require surgery during childhood or ado-               sparing maintenance therapy in pediatric ulcerative colitis for
           lescence, Ln a study of 171 pediatric patients with ulcerative colitis,        patients with frequent relapsing symptoms. These dings are not
           the need for colcctomy at 1 year following diagnosis was 1%                    effective in acute colitis, However, other inmmornoduletora,
           among those with mild disease versus 8% with moderatelsevere                   such as cyciosporine or tecrolimus, axe effective in acute colitis,
           disease; at 5 years, the risk was 9% versus 26% for the two                    but are associated with a high rate of disease relapse upon with-
           grou psysi The indications for ,cotectotny are intractable disease             drawal of these medications. Monoclonal antibody therapy with
           in 64% of patients, growth failure in 14%, toxic megacolon in                  infliximab may also be beneficial in the management of uleeta-
                                                                                                                                             PTO-000637
           '     - • •        "   " • "   Oath ost.N.,,,,44.                                                                                           P.3410171•Pugt aill2; 4 (12)
  DOCID:
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 91 of 181 PageID #:
                                   70919                            XP009063025




       814                                                                                                                                                               Creme        Crissinger
                                                                                                                                                                                          1•19.1•••••




                       further studies are needed to determine its toler-
       tine colitis, but                                                                                         ogy Collaborative Research Group clinical trial. J Fediat Gasumenterol Nutr
                                                                                                                  3993; 17: 32-3
      ability and efficacy in children.
                                                                                                    20.      Green JR, Lobo Ai, Bel &worth CD, et al, Balsa's:1de is more effective arid better
           The necci. for, or timing of, colectomy in children is deter-                                         tolerated than mesalordine in the ornament of acute ulcerative colitis. The Aba-
      mined by weighing the. response to medical therapy, risks of                                               cus Investigator Group. Gastroenterology 1998; 114: 15-22
      gtowth impairment, and ultimate cancer risk against the pros-                                 21.      Wyllie R, Sarigol S. The riot=Mt of Inflammatory bowel disease in ehildren.CJin
                                                                                                                 Pedlar 1998; 37; 421-6
      pects of surgical cure, along with potential adverse effects after
                                                                                                    22.      Dubbisky MC, Drumlin S, Yacg HY, at al. Plearmarogenornirs and metabolite
      surgery.                                                                                                   measurement for kinereaptopurine therapy in inflammatory bowel distaste,
                                                                                                                 Gormentrxelogy 2000; 116: 705-13
                                                                                                    23.      Kezar& RA, Pautcrson DI, Gotland MD, et al. Methotrexate induces clinical and
              Acknowledgments                                                                                    histologic remission in patients with refractory Inflammatory bowel disease.
                                                                                                                 Arm Intern Med 3969; 110: 353-6
            No sources of funding were used to assist in the preparation of this                    2/4.    Oren R, Artier IS, Odes S, et at Methotrenatt in ch.rortie active ulcerative Mitts
      manostaipt. The author has no, conflicts of inteqest that are directly relevant                            a double-blind, randomised, Israeli multicenter trial Oesnventerology 1996;
      to the (Ant:tent of this manusept.                                                                         110; 1416-21
                                                                                                   25,      Ravelli A, Viola 5, MIglialacca 13, et td. The ex ternied cligoartioular subtype is
              References                                                                                         the beat predictor of mellintexate efficacy in juvenile idiopathic arthritis. I
      1,     Crohn BB, Ginsburg L, Oppenheimer OD. Landmark article. Oct IS, 1932. Re-                           Perliatr 19179;135: 316-20
                 gional ileitis: a pathological and clinical entity. By Barra B, Crohn BB, Ginz-   26.      TDeern WEI. Cohen I, Davis PM, et at Cyclouporine for the irtaUlsellt
                 burg L and 0pr:en:heir= GD, ]AMA 1984; 251(1): 73-9                                            ulcerative nolltLs in childrr.n: immediate response, long-term Jeanie:, and impact
             Lockher-hlummtry Mon= B. Crohn's disease (regional enteritis) oldie lenge                          on surgery, Dis Colon &cum 1995; 38: 474-9
                 intestine and its rkstinedon from, ulcerative colitis, Gut 1960; 1: 87-105        27.      Ratualcrishna 3, Langhans N, Calenda K. et al,Combined use of cyclospodne and
      3.     Savecrer.ko A, Sandia BK, Logan RFA, et al. Prospective survey of childhood                        szatidaprinc or 6-memaptopurine in pediatric inflammatory bowel disease. 3
                inflammatory towel disuse in the British Isles. Lancet 2001; 357; 10934                         Perla erasonentesol Nutr 1995; 22: 296.302
      4,     Cosgrove M, Al-Atia IIJF, Jenkins BR, Th e epidemiology of paediatric                 28.      Bousvarns A, Kinclaner BS, Weriin SL, et al. Oral busolimus treatment of sevcne
                 tory bowel disease. Arch Dia Child 1996; 74: 4604                                              colitis in ebildrtm. I Petliam 2000;137: 794-79
      5.     Hildebrand 11. Ftedrilaon 13, Ilolrequist L, et al. atonic inflarnmatery bowel        29.      Mossconn TR, Coffrorm P.I. Thl and 1132 cells: differant patterns of lympholdne
                disease in ch.Hdran and adolescents in Sweden, 7 Pcdiatr Crastrotriterol Nat                    secretion lead to difitrect functional properties. Ann Rev !minimal 1989; 7:
                1519E;13; 293-7                                                                                 145.73
      6.     Lindberg E, Lindquist 13. Holrogsdst L, et et Inflammatory bowel disease is chil-     30.      Cloy WY, Hussein A, Ryan C, et al. Infliximab for refractory ulcerative colitis.
                dren and alcylelcalus in Sweden 1984-1995.1 Peril an Gasmen tend Nutt 7.00();                   Am 7 Gastroenterol 2001; 96: 2373-81
                30; 259-64                                                                         31.      Grams DA, Bancroft J, Mors MS. SulfasaLaxine by rsensitivity with hepato-
      7.     menrteice Al The ephieruielogy of inflammatory bowel disease, Olin Gunn-
                                                                                                                toxi6t7, thrombocytopenia, and erythroid hypoplata. I Perliair Ga.strocatrzol
                antero11980; 9: 259-70
                                                                                                               Num 1989; 9; 261-3
      8.     Motil Kr, Grand RI, Davis-graft E, et al. Growth failure in children with Wiens-
                                                                                                   32,      Parnegeard A, Krasiluikoff PA, Pencrca 663 in uchild after rectal administration
                m etory bowel :llama: aprospectivestudy, Gastroenterology 1993;105:681-91
                                                                                                               of 5-areinosalloylie acid. Intim= Bowel Dis 1997; 3; 20-1
      9.     Moll YR Inflammatory bowel disease. Clin Rheum Dix 1985; 31: 87-111
                                                                                                   33.      Kaiser GC, Mint DE, Erhart NA, et al Massive pericardial effusion in a child
      10.    Lindeman RI, Weinstein L, Levitan It, or al. Ulcerative colitis and ioteattnal
                                                                                                               following the administration of maratarnire. I Perliets Gastreen Leto! liar 1997;
                salannnellosis. Am J Med Sci 1967; 154: 655-61
                                                                                                               25: 435-6
      11,   Suraralcz CM, }leggin RC,iinsserasur M, et al. Mucosal biopsy diagnosis of colitis;
                                                                                                   34.     Slim US, Inc Pentase4 (tnesalandne) conmilled-release capsules. In: Physicians'
                acute selfarailed colitis and idiopathic inEszunatory bowel disease. Grotto-
                                                                                                               desk eference, Montvale (NJ): Medical Economics Co., Inc., 2001: 3042-3
                enterolagy 1994; 107: 755-63
                                                                                                   35.     Safdi Ar., Dalicso M, Sninsky C, et al A double-blind comparison of nod senses
      12.   Kaufman SS, Vandethoof TA, Young It, et at. Gastroenterie inflammation in chil-
                                                                                                               rectal mesalamiat versus combination therapy in the treatment of distal ulcera-
                dren with ulcerative solids. Am I Gastroentemi 3917; 92: 1209-12
             Oliver I-P, Breton A. Hugo: I-P, at rd. Antineutrophil cytopiammic antibodies in                  tive colitis. Aso .1 Gastraertteml /997; 92: 1867-71
      13.
                anther; with inflammatory bowel disease: prevalence and diagnactic value.]         36.     Hanattcr S, Good LI, Goodman MW, et Lang- term use of Mead amine(Rowan)
                Feast Gastmentecol Natr 1997; 25: 142.8                                                       suppositories in remission maintenance of ulcerative proctills. Am J GLUM-
     14.    Braun-Elwert L, Mullin GE, James SP, Lymph:ski/re raRNA expression in the                          nraruf 2000; 35: 1749-54
                human intestinal mucosa and PBL determined by quantitative RTIPCR. Adv             37.     Krdis W, Bracelet 3W, Schreiber S, et al. Malinke versus nurralarnine in the
                Rap Mad Biel 1995; 371A: 27-30                                                                 treatment of mild to ruod..raete ulcerative colitis. Aliment Phannacul Ther 1998;
     15.    Hyannis IS, Fitzgerald JE, Wyzga N, e4 at. Relationship of intericuicia-1 receptor                 12: 707-15
               antagonist to mucosa] inflammation in inflammatory bowel disease, l Pedink          38.     Kirschner' 135. 131coratIve colitis in children. Pedlar Clin North Am 1995; 43:
               Gastrom.terni Nutr 1995; 21; 419-25                                                             235-54
     16.    Bynms IS, Davis P, Grancher IC, et al, Clinical outcome of ulcerative colitis I/       39.     licatiteR.M, Nicholls SW, Domizio P, et 111.131moscopic assessment of the colonic
               children. 7 Pcdiehr 1990 129; 81-8                                                             response to corticostercids in children with ulcerative eoliths. J Pediatr resorts
     17.    Bardeal, Lipson A, Pert F, ei a1. Mt-CAI:int in childhood infiammratory bowel                     enteral Nuts 1996; 22: 373-9
               disease, Aliment Pharmacol Thar 1989; 3: 597-603                                    40.     Sadeighi-Najed A, Senior B. The treatment of ulcerative colitis in children with
     18.    Austin cA. Cann PA, jones TH, et al Exacestrati on of diarrhea and pain in patients               altemate-day.eorricosterolds, Pediatrics 1968; 43; 840-5
               treated with 5-aminusalicylie acid for ulcerative callus. Lan et 1984;1; 917-8      41      Marko-rad tz Crrar.cher K, Mandel?, et al Immunosuppressive therapy in pediatric
     19.    Ferry OD, Kirschner BS, Grand RI, ef al. 01011.1..ne versus salfasaltraire its cod                inflammatory bowel disease: results of a survey of the North American Society
               to moderate childhood ulcerative colitis; results of the Pediatric Grumventerol-               for Pediatric rrestmenterclogy and Nutrition. Subcenunitice en hratinc3up-
                                                                                                                                                             PTO-000638
 00010: <XP
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 92 of 181 PageID #:
                                   70920                           XP009063025




         Management of Ulcerative Colitis                                                                                                                                                515
                                                                                                                                                                        Aeywywred*es.*




                  passive use of the PaliatriC IRD C011ebOratiVeReacarch Forum. Anal Bestre-         52. likhoro A, Helmick CG, Zack M, et al. Survival and causes of thigh in patients
                  w:taro! 1993; 88: 44-11                                                                   with inflarametory bowel disease:. a populutioa bated study..tlanrcernerology
         42.   Vcshave M, Winter liS, Dread 127. Aanthioprint in Ma treatment o;children with               1992: 103; 954-60
                  inflarnme tory bowel &seas& I Perham 1990; 117: 8179-14                            53. Fauna 0, Sehnsrnpf B, Elgin K. Relationship of inflernmesory be         disease and
         43,   KederliA,MascrucnhaslvER,Piceoli DA, dal. Experiences with 6-mecaptor:mint                   pri mary sclerosing cholangitis. Sernin Liver Dia 1991.;11: 31.9

                  and srathloprine therapy in pediatric patients with severe ulcerative colitis. 7   54. Tang BY, Emend Mi, Raggitt RC, et al. Ureediol use is associated with hewer
                                                                                                            prevalence of colonic neoplasia in patients with ulcerative colitis end primary
                  Pediatr Gastrnentcrol Nub. 1999; 28: 54-S
                                                                                                            sclerosing cholangilis. Ann intern Med 2001; 134: 89-95
         44.   Mamula P. Markowitz lA, Hurd Ltd, et al.latliximab, novel therapy for pediatric
                                                                                                     55. Michenes WM, Fanner RG, Mortimer BA. Long-term prognosis of ulcerative
                 ulcerative colitis leissirscii. 9 Pedlar: Csastmentenal Nutr 2001; 33; A370                colitis with onset in childhood or adolescence. S Chn Otutimatetel 1979; 1:
         45.   Kelly DG.Nutrliaon in kilo:rine tory bowel disease. Call Gear:enteral Rep 1999;              301-5
                 1: 324-30                                                                           56. Wander RL, Spellers M, Perrault 3, et al. Long-team follow-up of the atonal
         46.   Gonzalez-Hulk P. Pemandom.-13anares F, Esteve-Comes IV, et al. Enteral versus                anastomosis in children and young adults. Surgery 1990; 108: 717-23
                  pa:enteral nutrition es edit:n:4 therapy in Italte ulccrldtre wilds. Am S Garro-   57, Nicholls S, Vinira MC, Mejrowsla WIL et al. linear growth after colnetnity far
                  te:coal 1993; 88; V.7-32                                                                  ulcerative colitis in c.hilrlocci, .1 Podium Gattroentcrol Nutr 1995121: 82.6
         47.   neelove SC, Willoughby CP, Lee Be, et al. Further experience in the treatment         58. Rirnala 112, Lindahi HG. Proctuersletterey and 3-pouch lien-anal &MISmukuis fn
                  of severe attacks of ulcerative colitis, Lancet 1978:11: 1686-8                           children..T.Pedistr Sorg 2002; 37: 66-70
         48.   Kombluth A. Itumunomudulators is ulcerative colitis, In: Bayless TM, Hanauer          59, Omen C. SherrnimP,Horris K, et el, Outcome after ilecanal allaSiCC.Obi in ge.dia-
                                                                                                            trio patients with ulcerative colitis.1 Poatetrtiaeronotetol Nut 1996; 27:501-7
                 St, editors. Advanced therapy of inflammatory bowel disease.11unilton CON):
                                                                                                     60. Kirsehner       'The medical management of Inflarornatory bowel disease in chil-
                  8C Dec`or, lac., 2001: 141-
                                                                                                            dren-7ra Kitsner 3B, editor. Inflammatory bowel disease, 5th ed. Philadelphia
         49.   Marion IF, Present Da The modern medical management of Bente, severe trims.-                 (PA): WtSmanders, 2000: 578-97
                  Live weenie. Ear 7 atistroentcrol Heinle! 1997; 9; 831-5
         50.   Leonard-Jones 7E, Melville D1:4, Merlon BC at al. Preens= tad cancer in ex-
                                                                                                     11.11161111111.111111.111/

                  renaiva ulcerative colitis: findings am.ong 401 patients over 22 years. Oot1990;   Correspondence and offprints: Dr David A. Gram; Div lion of Pediatric
                  31: 800-6                                                                          Cl/Nutiticat, University of South. Alabama, 6321, 1504 SpringhillAvenue,
         51,   Griffiths AM, Shemin PM, Colonnscople surveillance fur cancer in ulcerative           Mobile, AL 36604, USA.
                  colitis: a critical review. 3 Peslistr Gestroenterol Nuts 1597; 2A: 202-10         E-mail: dgreruselkisouthaLedu




                                                                                                                                                     PTO-000639
                                    AB rijhh moved.                                                                                                                PodictrDroco21.102; 4 (113
 3D0010:cxa
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 93 of 181 PageID #:
                                   70921




                                                                    PTO-000640
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 94 of 181 PageID #:
                                   70922                        XP009063039
 ACTA OPHTHALMOLOGICA                                                                                         72 (1994) 438-442




                              Topical cyclosporin treatment of
                 keratoconjunctivitis sicca in secondary Sjogren's syndrome

                                          Kaan Gandilz and Ozden Ozdemir

                     Department of Ophthalmology, Faculty of Medicine, University of Ankara, Ankara, Turkey



 Abstract Topical cyclosporin. 2% in olive oil was investi-      present) and secondary Sjogren's syndrome (xeros-
 gated for its possible immunoregulatory role on the dry         tomia and/or connective tissue disorder present).
 eye state in patients with secondary Sjogren's syndrome.        Idiopathic KCS without any associated abnor-
 The study was a randomized, double-masked, placebo-             mality is probably the most common of these three
 controlled trial, Thirty eyes of 15 patients were ran-          conditions (Holly 1986).
 domized to undergo treatment with topical cyclosporin
                                                                    The most commonly used treatment for dry eye
 in olive oil and 30 eyes of the other 15 patients received a
 placebo, which was the sterile olive oil used as a vehicle      is still the frequent instillation of an artificial tear
 for the cyclosporin. The effect of the 2-month long treat-      substitute or replacement. Most commercially
 ment with either medicsdon on the status of the dry eye         available artificial tear preparations have short
 state was measured by Schirmer-1 test, tear film break-up       retention times and therefore require frequent in-
 time and rose bengal staining. There was a significant in-      sail IA don. Furthermore, some of the preservatives
 crease in the break-up time and a significant decrease in       such as benzalkonium chloride can be counterpro-
 rose bengal staining score between the cyclosporin and          ductive and decrease the stability of the tear film,
 control groups at the end of the 2-month study period
                                                                 causing a superimposed keratitis medicamentosa.
 (p <0.01). Schirmer-I test remained unaffected (p> 0.05).
                                                                 In severely affected cases punctal occlusion, slow-
 These results probably indicate that topical cydosporin
 modulates the goblet cell function in secondary Sjogren's       release devices and intracanalicular collagen in-
 associated keratoconjunctivitis sicca and through this          serts can be valuable, though these treatment mo-
 mucus enhancing action or some other mechanism not              dalities are not without problems (Letup 1973,
 yet known, helps to maintain the structural integrity of        1987; Snibson et al. 1992).
 the epithelium.                                                    Pathogenesis of KCS emcompasses alterations in
                                                                 both the humoral and cellular aspects of the im-
 Key words: cyclosporin A - controlled clinical trial - kera-    mune system (Farris et al. 1991; Forstot et a1.1981).
 tocoujunctivitis sicca - Sjogren's syndrome.                    In this context:, topical cyclosporin was investi-
                                                                 gated for its probable iromunomodula.tory role in
 Keratoconjunctivitis sicca (KCS) is a symptom                   dry eye cases with secondary Sjogren's syndrome.
 :omplex of all the conditions which cause abnor-
 malities of tear film flow and/or stability. The in-
 atability of the tear film results from the deficiency
 ›f any of the tear components (mucin, aqueous and
                                                                                 Materials and Methods
 ipid) (Bron 1985; Manthorpe et a1.1986; Prause et               The project was designed as a randomized,
 al. 1986; Whitcher 1987).                                       double-masked, placebo controlled study to inves-
    Within a population of patients with dry eyes,               tigate the effect of topical cydosporin 2% in olive
 hree subgroups exist: idiopathic KCS (no xerosto-               oil an keratoconjunctivitis sicca in secondary
 zila), primary Sjogren's syndrome (xerostosnia                  Sjogren's syndrome. After obtaining permission.
 138
                                                                                                         PTO-000641
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 95 of 181 PageID #:
                                   70923                           XP009063039
       from the responsible committee on human ex-             blink and the first appearance of a dry spot on the
       perimentation, the nature of the drug to be used        precorneal tear film was recorded. This measure-
       was fully explained to the patients involved in the     ment was repeated 3 times and the results were
       study and a written permission was requested from       averaged. A break-up time of 10 sec or less is gener-
       each. Topical cyclosporin was prepared under            ally considered to be abnormal though in some
       sterile conditions using commercially available cy-     normal subjects dry spots may appear in less than
       closporin 100 mgtm.l solution diluted in olive oil.     10 sec (Holly 1957; Norn 1969; Vanley et al. 1977).
          The patient population consisted of 30 patients         Staining with rose bengal was performed on
       with secondary SjOgren's syndrome. The patients         non-anesthetized eyes. After instillation of 1% rose
       were randomized to treatment with study medica-         bengal into lower fornix and waiting for 5 to 10
       tion of either cyclosporin 2% olive oil solution or     min, the staining score was recorded. The lateral
       placebo (olive oil vehicle without medication).         and medial exposed areas of conjunctiva and the
       Thirty eyes of 15 randomly selected patients were       cornea were examined separately under red-free
       prescribed topical cyclosporin 2% in olive oil 4        light. The number of stained spots in each of the 3
       times daily. The placebo group consisted of 30 eyes     areas was determined and scored from 0 to 3, re-
       of the other 15 patients started on olive oil used as   sulting in a total score from 0 to 9 in each eye. A
       the carrier vehicle or cyclosporin.                     score above 3 or 3.5 in an eye indicates a. pathologi-
          Carboxypolymethylene gel tear was also admin-        cal condition (Woldoff & Haddad 19'73; Nor
       istered 4 times daily to overcome the initial dis-      1970).
       comfort experienced with cyclosporin or olive oil          All the patients were monitored to detect any
       solution and prevent the discontinuance of the          systemic side effects of cyclosporin therapy. Blood
       drug. The patients had in fact been using gel tears     urea nitrogen, creatinine levels, liver function
       as part of the treatment for KCS and this tnedica-      tests, erythrocyte sedimentation rate, uric acid le-
       don was not stopped when they enrolled in this          vels and complete blood count were periodically
      study protocol. The use of other concomitant oral        checked. Whole blood levels of cyclosporin were
       or topical medications that could affect tear pro-      measured using the high-performance liquid chro-
       duction or interfere with the metabolism of cyclos-     matography (HPLC) method on a biweekly basis.
       poxin was prohibited throughout the trial.
          The effect of topical cyclosporin in olive oil and
       olive oil vehicle per se on the status of the dry eye
                                                                                     Results
       state was measured by Schirmer-I test, tear film
       break-up time and rose bengal staining. The tests       The patient population consisted of 27 women and
       were done at the beginning and at the end of the        3 men. The mean age was 52.1 ± 1.1 years. Of the 30
       2-month study period. The results of the tests for      patients, 22 had rheumatoid arthritis, 2 had sys-
       the 2 eyes of 1 patient were averaged to give a         temic lupus erytheraatosus, 2 had scleroderma, 2
      single value. The mean values for each group was         had Crest syndrome and 2 had polymyositis.
       thus calculated by averaging 15 measurements.              The mean values of Schirmer-I test, tear film
          In Schirmer-1 test, a standardized test strip was    break-up time and rose bengal staining scores for
       placed at the outer one-third of the lower lid. No      the cyclosporin and control groups at the begin-
       topical anesthesia was used. The patients were in-      ning of the study are shown in Table 1. The pa-
      formed that they could close but not squeeze their       tients were effectively randomized into the cydos-
      eyes. After the test, the length of the wetted strip     porin and control groups and there is no meaning-
       was measured using a gauge. Wetting less than           ful difference in the initial test results between the
      5 mm indicates impaired secretion and values less        two groups. The mean values of Schirmer-1 test,
       than 10 mm are suspicious (Clinch et al. 1983; Thy-     tear film break-up time and rose bengal staining at
      'or & Louis 1980; van Bijsterveid 1969).                 the end of the study period of 2 months are given
          Tear film break-up time test was done by apply-      in Table 2. There was a statistically significant in-
      ing one drop of 1% fluorescein solution to the           crease in the break-up time and a significant de-
      lower fornix. The patient was told to blink once to      crease in rose bengal staining score in the cyclos-
      enable'the even spread of fluorescein over the ocu-      porin group as compared to the placebo (olive oil)
      lar surface. The time interval between the last          group (Student's t-test, p < 0.01). Schirmer-1 test
                                                                                                                 439
                                                                                            PTO-000642
 0OCID: <XP   9063039A_Ls•
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 96 of 181 PageID #:
                                   70924                          XP009063039
                                                        Table 1.
                       Comparison of mean values of Schirmer-I test, break-up time and rose
                       hengul scores of the cyclosporin and control groups at the initiate exam-
                       ination using the Student's t-test.

                        Test                     Cyclosporin       Olive oil     Significance

                         Schirmer-I (mm)          5.65 ± 0.82     5.42 ± 0.62      p> 0.05
                         Break-up dine (sec)      6.15 ± 0.88     5.80 ± 0.72      p> 0.05
                         Rose bengal score        5.1010.53       5.35 ± 0.65      p> 0.05


                                                       Tablet.
                       Comparison of mean values ofSchirmer-1 test, break-up time and rose
                       bengal scores of the cyclosporin and control groups at the end of the
                       study period of 2 months using the Student's t-test.

                        Test                     Cyclo.sporin      Olive oil     Significance

                        Schirmer-I (mm)           5.85 10.92     5.50 ± 0.72       p> 0.05
                        Break-up time (sec)       8.52 ± 1.01    5.70 10.80        p <0.01
                        Rose bengal score         3.38 ± 0.39    520:1.0.62        p<0.01




  results did not show any meaningful difference be-         cells and several cytokines are inhibited by cyclos-
  tween the two groups (p > 0.05).                           porin (Holland et a1.1995).
     Mild discomfort was observed in three of the               The mechanism of action of topical cyclosporin
  eyes undergoing cyclosporin treatment and in two           has not been fully understood. Cyclosporin is a hy-
  of the eyes receiving olive oil solution. This effect      drophobic peptide and it easily penetrates the in-
  xas transient and none of the patients disconti-           tact hydrophobic corneal epithelium to accumu-
  sued the treatment because of it. No other ocular          late on the Aroma (Diaz-Llopis & Menezo 1989).
  side effects related to the use of topical cyclosporin     Topical cyclosporin has been used in the manage-
  >r olive oil was noted. Blood cyclosporin levels           ment of a variety of anterior segment inflammatory
  vere below 50 ug/ml in all the patients with the           disorders that have titled conventional manage-
   MX method. Complete blood count, sedimenta-               ment. High-risk keratoplasty (Belin et al. 1989;
  ion rate, blood pressure, blood urea nitrogen, cre-        Giinchlz & ozdentir 1993; Holland et al. 1993), lig-
  .tirtine levels, liver function tests and uric acid le-    neous conjunctivitis (Holland et al. 1989, 1993)
   els were within normal limits.                           atopic and vernal conjunctivitis (Ben Ezra et al.
                                                             1986, 1993), ulcerative kern titis (Holland et al. 1993)
                                                            and Mooren's ulcer (Holland et al. 1993; Zhaoj &fin
                      Discussion                             X 1993) have been managed successfully with par-
                                                             tial or total control of inflammation using topical
  bplcal cyclosporin                                        cyclosporin. Ben Ezra et al. (1993) reported that the
  :yclosporin. A, a cyclic peptide produced by the          only indication for topical cydosporin was vernal
  angi Tolypocladium Inflatum Crams, is a powerful          conjunctivitis and that the therapeutic response
  nmunomodulator. The most important cellular               was difficult to predict in the other indications.
  Erect of cyclosporin is by forming a pentameric              Several preparations or topical cyclosporin solu-
  amplex with cyclophilin, calcineutins and cahno-          tion have been made. The standard 100 mg/ml oral
  ulin which inhibits intracellular protein synthesis       solution can be diluted to a 2% topical solution
  ad consequently the interleukin 2 gene activation         using sterile olive or corn oil (Ban et al. 1989; Hol-
  t T-cells (Wiskott 1993). The result is the inhibi-       land et al. 1993). Alternatively, the 50 mg/ml in-
  on of proliferation, function and interaction of          travenous solution of cyclosporin can be diluted to
  to various immunocompetent cells. B-cells, mast           a 1% solution using artificical tears (Holland et al.
  to
                                                                                                   PTO-000643
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 97 of 181 PageID #:
                                   70925                           XP009063039
     1993) or diluted to a 0.5% solution using 0.9% so-        junctivitis sicca. Epithelium and substantia pro-.
     dium chloride solution (Zhao j & Jin X 1993). Cy-          prig in the Sjogren patients before treatment
     closporin 1% ophthalmic corn oil ointment has              showed significantly More helper/inducer T
     also been used (Laibovitz et al. 1993) for topical         (CD4-1-) cells than age and sex-matched controls.
     trea tment.                                                Following treatment with topical cyclosporin,
        The only drawback to the use of topical cyclos-         there was a significant reduction in the number of
     porin is local irritation. The concomitant use of ar-      helper/inducer T (CD4A-) cells in. both the con-
     tificial tears help alleviate the irritative symptoms.    junctival epithelium and substantia propria. This
     Transient epitheliopathy has been reported to de-          effect of topical cyclosporin is probably because of
     velop after topical cyclosporin usage (Belie et al.        its local immunosuppressive action and not be-
     1989). Scanning electron microscopic study of rab-         cause of systemic absorption, since topical applica-
     bit corneas treated with topical cyclosporin re-           tion of cyclosporin drops does not produce detect-
     vealed focal areas of epithelial cell loss (Versura et    able levels in the plasma. Laibovitz et al. found that
     al. 1989). These changes were present: in both the        rose bengal results and subjective discomfort para-
     cyclosporin treated rabbits and in those receiving        meters favored cyclosporin over olive oil in a com-
     olive oil only, suggesting that oil as a vehicle might     parative trial conducted with keratoconjunctivitis
     be responsible for the epithelial damage. However,        sicca patients.
     corneal healing was found to be unaffected with               Break-up time and rose bengal staining scores
     topical cyclosporin in the animal model (Kossend-         differed significantly between the cyclosporin and
     nip et al. 1986). In another study, irritative reac-      control groups at the end of the 2-month study
     tions were found to decrease when corn oil was            period in our trial. There was, on the other hand,
     substituted for olive oil (Kaswan et al. 1989).           no statistically significant difference in the results
                                                               of the Schirmer-1 test. Significant improvement in
     Treatment of KCS in secondary Sjogren's syndrome          break-up time and no change in Schirmer-I test
     using topical cyclosporin                                 show that topical cyclosporin modulates goblet
     Keratoconjunctivitis sicca is generally believed to       cell function more than the lacrimal gland func-
     result from lymphocytic infiltration of the lacrimal       tion. This means topical cyclosporin is effective on
     gland :with destruction of the itchier and ductal         the ocular surface where goblet cells are abundant,
     structures, resulting in a deficiency of the aqueous      but its effect on the lacrimal secretory/drainage
     layer of the precorneal tear film. The principal cell     system is rather remote. Rose bengal stains epithe-
     of this inflammatory infiltrate is the T-heiper/          lial cells with damaged cell membranes, reflecting
     inducer cell. I(CS patients also have fewer goblet        directly the degree of mucosal surface destruction.
     cells in their conjunctiva than normal which re-          Therefore topical cyclosporin also contributes to
     suits in the formation of an abnormal mucus layer         the structural integrity of the conjunctival and cor-
     (Greaves et al. 1991; Tseng et at. 1984). Hyperactiv-     neal epithelium, either by way of its mucus stabiliz-
     ity of both the humoral and cellular aspects of the       ing properties or through some other immuno-
     lymphoid system is seen in KCS and patients with          modulating mechanism not yet elucidated. A
     KCS frequently have circulating antibodies, im-           larger study might better define the role of topical
     mune complex disease and lympliocydc prolifera-           cyclosporin in dry eye states.
     tion (Farris et al. 1991; Forstot et a).. 1981).
        Since the principal inflammatory cell in KCS is
     the T-helperiinducer lymphocyte and cyclosporin.                               References
     has an inhibitory effect on these cells, topical cy-
     closporin has been tried in the treatment of pa-          Beth) M W Bouchard C S, Frantz S & Chtnielinska J
     tients with secondary Sj6gren's syndrome. There             (1989): Topical cyclosporine in high-risk corneal trans-
                                                                 plants. Ophthalmology 96;1144.1150.
     have been few reports to date on the use of topical
                                                               Ben Ezra 1), l'e'erJ, Brodsky M & Cohen E (1986): Cyclos-
     cyclosporin in this indication (laswan et al. 1989;         porine eye drops for the treatment of severe vernal
     Power et al. 1993; Laibovitz et al. 1998). Power et al.     conjunctivitis, Ain J Ophthalmol 101: 278-282.
     demonstrated that topical cyclosporin may have a          Ben Ezra D (1998): The role of cyclosporin eye drops in
     local immunosuppressive effect on the conjunctiva           ocular inflammatory disease. Ocular Inflammation
     in patients with Sjogren's associated keratocon-            and Immunology 1: 159-162.

                                                                                              PTO-000644
                                                                                                                    441
     e.XP    9083004A   La
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 98 of 181 PageID #:
                                   70926                          XP009063039
  van Bijsterveld (1969): Diagnostic tests in the sicca syn-      Man thorpe R., Oxholin F, Prause J U & Schiodt M (1986):
      drome. Arch Ophthalmol 82: 10-14.                             The Copenhagen criteria for Sjogren's syndrome.
  Bron A J (1985): Prospects of the dry eye. Trans Ophthal-         Scand J Rheutuatol 61: 19-21..
      mol Soc UK 104: 801-826.                                    Nom M 5 (1969): Desiccation of the precorneal tear film.
  Clinch T E., Benedetto D, Fe'berg N I & Laibson P R.              I-Cornell wetting time. Acta Ophthaintol (Copenh) 47:
      (1983): Schirmer's test: a closer look. Arch Ophthalinol      865-880.
      101: 1883-1386.                                             Norn M S (1970): Rose bengal vital staining of the cornea
  Diaz-Llopislvl & Menezo J L (1989): Penetration of 2% cy-         and conjunctiva by 10 per cent rose bengal, compared
      closporin eyedrops into human aqueous humor. Br J             with 1 per cent. Acta Ophthalmol (Copenh) 48:
      Ophthalmol 73: 600-603.                                       546-559.
  Canis R. L, Stuchell R N & Nisengard R (1991): Sjogren's        Power W J, Mullaney P, Farrell M & Contain L M (1993):
      syndrome and keratoconjunctivitis sicca. Cornea 10:           Effect of topical cyclosporin A on conjunctival T cells
      207-209.                                                      in patients with secondary Sjogren's syndrome. Cornea
  Forstot S L, Forstot J 4 Pebbles C L& Tan E M (1981):             12: 507-511.
      Serologic studies in patient with keratoconjunctiviiis      Mime j U, IvIanthorpe R, Oxhohn & Schiodt M (1986):
      sicca. Annj Ophthalmol 99: 888-890.                           Definition and criteria for Sjogren's syndrome used by
  Greaves J L, Wilson C G, Galloway N R, Birmingham A T             the contributors to the first international seminar on
      & Olejnik 0 (1991): A comparison of the precorneal            Sjogren's syndrome. Scand,j Rheurnatol 61: 17-18.
      residence of an artificial tear preperation in patients    Secchi A 0, Tognon MS Be Leonard! A (1990): Topical use
     with keratoconjundivitis sicca and normal volunteer            of cyclosporin in the treatment of vernal conjuncti-
      subjects using gamma scintigraphy. Acta Oplithalmol           vitis. ArnJ Ophthalmol 110: 641-645.
      (Copenh) 69: 432-436.                                      Snibson G R, Greaves J 1.., Soper N D W, liffanyi M,
  Gtindaz K Be Ozdemir 0 (1993): Therapeutic use of topi-                C G & Bran A 3 (1992): Ocular surface residence
      cal cyclosporin. Arm Ophthalmol 25: 182-186.                  times of artificial tear solutions. Cornea 11: 288-293.
  Holland E J, Chan C C, Kuwabara. T, Palestine A C, Row-        Taylor H R Be Louis W (1980): Significance of tear func-
      sey J J & Nussenblatt R 13 (1989): lerununohistologic         tion test abnormalities. Ann Ophthalmol 12: 531-551.
      findings and results of treatment with cyclosporin in      T.sengS C, Hirst L \ M.aumenee A E, Kenyon K R, Sun T
      ligneous conjunctivitis. Arn J Ophthaltnol 107:              T & Green R. (1984): Possible mechanisms for the loss
      160-166.                                                      of goblet cells in mucin-deficient disorders. Ophthal-
  Holland EJ, Olsen T W, Ketcham.J M, Florine C, Krac.h-            mology 91: 545-552.
      mer J H, Purcell j J, Lam 5, Tessler H H & Sugar J         Vanley G T, Leopold I R. Be Gregg T 1-1 (1977): Interpreta-
      (1993): Topical cyclosporin in the treatment of anterior      tion of tear film breakup. Arch Ophthalmol 95: 445-
     segment inflammatory disease. Cornea 12: 415-419.              448.
  Holly F J (1986): Dry eye and the Sjogren's syndrome.          Versura P,          M, Zucchini P G, Caramazza R & Laschi
     Scand J Rh.eumatol 61: 201-205.                               R (1989): Ultrastructural and immunohistochemical
  Holly F. J (1987): Tear film physiology. Int Oplithalmol         study on the effect of topical cyclosporin A in the rab-
     Clin      2-6.                                                bit eye. Cornea 8: 81-89.
  Enswan R L, Salisbury M A Ile Ward D A (1989): Sponta-         loVhitcherj P (1987): Clinical diagnosis of the dry eye. Irat
     neous canine keratoconjunctivitis sicca. A useful             Ophthalmot Clin 27: 7-25.
     model for human keratoconjunctivids sicca: treatment        Wiskott E (1993): Cyclosporine: past experience and pres-
     with cyclosporin eye drops. Arch Ophthalmol 107:              ent uses. Ocular Inflammation and Immunology 1:
     1210-1216.                                                    187-193.
  Kossendrup D, Wiederholt M & Hoffman F (1986): In-             Woldoff H S & Haddad H M (1973): Rose bengal in kera-
     fluence of cyclosporin A, dexarnethasone and henzol-          toconjunctivitis sicca. Ann Ophthalmol 5: 859-861.
     konium chloride an corneal epithelial wound healing         Zhao J & jin X (1993): Immunological analysis and treat-
     in the rabbit and guinea pig eye. Cornea 4: 177-181.          ment of Mooren's ulcer with cyclosporin A applied
  laibovitz R A, Stitch 5, Andriano K, O'Connell M & Sil-          topically. Cornea 12: 481-488.
     verman M H (1993): Pilot trial of cyclosporin 1% oph-
     thalmic ointment in the treatment of keratocorijuncti-      Received on February 7th, 1994.
     vitis sicca. Cornea 12: 315-323.
          M A (1973): Artificial tear solution. Int Ophtbal-     Corresponding author:
     mol airs 13: 221-229.                                       Kean Gfindilz, MD
  ..emp M A. (1987): General measures in the management          G. M. K. Bulvan 116/3
    of the dry eye. Int Oplithaltnol Clin 27: 36-43,             Maltepe, Ankara, Turkey.




  142                                                                                                 PTO-000645
  30CID: 4XF,   SOM3*A.J...7.
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 99 of 181 PageID #:
                                   70927




                                                                    PTO-000646
POLYETHYLENE GLYCOL. ESTER                                              Page 1 of 6
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 100 of 181 PageID #:
                                    70928




      P es: k,?nth:                   Ve`n   n' <tar
               s•-•      ks,    ks:               \s,




 GENERAL. PROPERTY

                                                                                          Specific
                                                                             Cloud Point
 Composition    fwearance       Acid Value Saponification                                  Gravity
                                                                                % aq;
                                  'max        Value
                                                                              son,) (E)  (a) at 25i
                                                                                         (b) at 60iE
  PEG 200
                      Lqi.fld                     132-142        ‹ 5             15           0.9833(a)
 Monolaurate
  PEG <..('
                                       10         176-186                                     0.9520(a)      5,9
  Dilaurate
  PEG 300
 Monolaurate
                      LiqL0                       104-114        <8              46           1.0100(a)
  PEG 300                                                        < 13
                      Liquid                      148-158                                     0.9703(a)      7,9
  Dilaurate
  PEG 400
                      Liquid                       86-$6                         JAS          1.0242(a)
 Monolaurate
  PEG 400
                      Liquid           10         127-137        18              2            0.9884(a)      9.7
   Dliaurate
  PEG 800
                                       5           84-74         23     II       6$       II ..0505(a) II   14.6
 Mcknolaurate
  PEG 600
                 Soft solid            10         102-112                                     0.9820(b)
   Dliaurate
  PEG 1000
 Monolaurate
                 Soft solid            5          41-51          40              $8           1.035(p)    L16.6
  PEG 1000
                 Soft solid                       68-78      1   38     1        60       1   1.015(b)      14.2
   Dliaurate
  PEG 1540
 Monolaurate
                      Wax              5           2s-36         46                  OD       1.060(b)      17.5

  PEG 1540                                                       42.                          1 .040(b)
                      Wax                         48-56                          73                         15.8
  Dilaurate
  PEG 4000
                      Wax              5           9-18          55              100          1.075(b)      19.0
 Monolaurate
  PEG 4000
                      Wax                          20-30         52              83           1.065(b)      18.1
  Dilaurate
  PEG 6000
                      Wax                          7-13                          100                        19.3
 Monolaurate
  PEG 6000
  Dilaurate
                      Wax              ty
                                                   12-'20        57              86           1.077(b)      18.7
 PEG 200              So id                       .120-129
Monostearate                                                     31                            09360         8.1

  PEG 200
  Distearate          Sold                        153-i 62       34                            0.9060        4.8

  PEG 300                                    11
                                                                                                     PTO-000647

http;//www.surfaetant.coldsurfactantsipegester.html                                                         7/5/2008
POLYETHYLENE GLYCOL ESTER                                                                                    Pagel of 6
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 101 of 181 PageID #:
                                    70929

  onostearatel     Solid   11    5           II   97-- 105   1     28      I    <5           0.9060     11     10,3
   PEG 300                                                         32
                   Solid         10               130-139                       <                               6.9
  Dtstearate
  PEG +U.
                   Sod           5                 83-92           32           <5           11).9780             .7
 Monostearate
   PEG 400
                   Sod           10               115-124    It    36     II    <5           0.9390
  Dtstearate
  PEG 600                                          61 -70
                   Sod           5                                 37     1     55           1.0000
 Monostearate
   PEG 600                                                                          5
                   Sod           10               93-102           39                   ,    0.9670            10,7
  Oistearate                                                                    <
  PEG 1000                                                                j
                   Wax           5                 40-48           41           91           1.030             15.7
 Monostearate
  PEG 1000
                   Wax           10                                40                        1.005             13.3
  Oistearate
  PEG 1540
                   Wax           5                                 47                        1.050             16.9
 Monostearate
  PEG 1540                       10                                                          .1.015            14.6
                   Wax                                             45
  Oistearate
  PEG 4000                        c
                   Wax            ...,             10-.18          56          › 100         1.075             18.7
 Monostearate
  PEG 4000                        c
                   Wax            ...,             19-27           5            91           1.060             .17.6
  Disteafate
  PEG 6000
                   Wax      1    ..,c        I     7-13            61          › 100                           .19.1
 Monostearate
  PEGeafate
      6000                                                                                                     18.4
                   Wax                             14-20           55           i43          1 .075
  D
  PEG 200
  Monooleate
  PEG 200
                  Liquid

                  Liquid
                                 5

                                 10
                                         i
                                             L 115..124
                                                  148-.158
                                                                  < -15

                                                                  < -15
                                                                                <5

                                                                                <5
                                                                                             0.9742

                                                                                             0.9405
                                                                                                                6.2

                                                                                                                5.0
   Dloleate
  PEG 300                                                                                                      102
                  Liquid          5               94-102          < -5          <5           0.998
  Monooieate
  PEG 300
                  liquid         10               128-.137        < -5          <5           0.9609             6.9
   Dioleate
  PEG 400                                                                                                      1.1.6
                  Liquid         .s                80-89          < 10          65           1.0135
  NtIonooleate
   PEG 400
                  Liquid         10               113-122         <7            <5           0.977              8.3
    Dioleate
  PEG 600                        c
                  Liquid         .s                60-69           23           80           1.0381            .13.6
  NtIonooleate
  PEG 600                                                          19
                 liquid          10               92-102                        10           1.0038            .10.6
   Dioleate
  PEG 1000
  NtIonooleate
                Soft solid 1     c
                                 ..,               40-49           39     1     98      j    .1.035
                                                                                                        11     .1 5.9
  PE
   DG ioleate
         1000 1 Soft solid
                                 10                64-.74          37           47           1.005
                                                                                                        11     13.2
  PEG 1540
                   Wax     1      5                28-.37
  htlonooieate
  PEG 1540                 IF                11              IF           1             II              II              1

                                                                                                      PTO-000648

http://www.surfaetant.co.kr/surfactantsipegester.html                                                          7/5/2008
POLYETHYLENE GLYCOL ESTER                                                                            Page 3 of 6
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 102 of 181 PageID #:
                                    70930

   Dioloate       Wax     11       10        11   45-55           44                 11   1,095         14,9
  PEG 4000
                  Wax              5              10-18           55                      1.075         18.7
  Monooieate
  PEG 4000
                  Wax              5              19'27           4-9                     1,060         17,7
   Dioloate
  PEG 8000                                                                                1.085
                  Wax              5                                           100
  Monooieate
  PEG 8000
                  Wax              9              13-21           56           37         1.070         18A
   °ideate




  SOL UB11.1TY

                                   Propylene          isopropyl         isopopyl
                                                       Aicohoi          Mynstate      55 V            330 Vis
    PEG 200
  htlonoia wale       D                  I
   PEG 200
                      D
   Diiaurate
   PEG 300
                      D                  I
  Monolaurate
   PEG 300
                      D                  I
   Dilaufate                I
   PEG 400
                      S                  I
  Mod      ate
   PEG 400                  1
                            I
                      D                  I
   Dilaufate




  PEG 1000                              PS
                      S
   Dilaurate
  PEG 1540
                      S                 SH
  Monolaurate

                      S        U        SF1
  PEG 4.000
                      S                 SH
  Monolaurate

                      S        U        SF1
  PEG 6000
                      S                 SH
  Monolaurate
   PEG 6000           S
                                        SH                SH
    Dilaurate




                                                                                                  PTO-000649

http://www.surfaetant.coldsurfactantsipegester.html                                                    7/5/2008
POLYETHYLENE GLYCOL. ESTER                                              Page 4 of 6
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 103 of 181 PageID #:
                                    70931

  Monostearate
   PEG 200
                      D
   Otstearate
   PEG 300            0 --i           .•                C.;
  Monostearate 1
   PEG 300                                              C.;
   Distearat;                 L                               L
   PEG 400                            1
  Monostearate
   PEG 400
    Distearate
   PEG 600
                      DH              1                                             S
                                                                                                            J
                                     PC:                                   PS
  Monostearate
   PEG 600                            1
                      DH
    Distearate
   PEG 1000
                       S              S
  Monostearate
   PEG 1000
    Distearate
   PEG 1540
                       s
                       S
                                      8                                                              I
                                     8                  S
  Monostearate
   PEG 1540                                                                PS                         1
   Dieestearate        S              8
   PEG
        4000
  Monostearate         s             8
   PEG 4000            S
    Distearate
   PEG 6000            -
  Monostearate
   PEG 6000
                      -,5
    D istoa r at
   PEG 200             D                                S                               ",..•cs.      1
  Monwleate
   PEG 200
    Dioleatra
                       D
                                             .=
                                                        s                  ti       S                8
   PEG 300             D                                S                  PS                         1
  Monooleate                  1                               ••••••••••


   PEG 300                                              S                           S
    Dioleate
    PEG 400                                             S                                             1
   Monooleate
                                                        S                           S
                                                              1
    PEG 600
                                                                                                      1
   Monooleate                                                 1
    PEG 600
     Dioleate
   PEG 1000
                                             1          s     1
                                                                           S                          1

                                     SH                                                               1
   Monooleate                                 1         s
   PEG 1000                                  11               11                I                           1
                                                                                               PTO-000650

http;iiwww.surfactatit.co.krisurfactantsipegester.hta                                               7/5/2008
POLYETHY UNE GLYCOL ESTER                                               Pages of 6
 Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 104 of 181 PageID #:
                                     70932



     PEG 1540                              S
     I\Aonooissto
     PEG 1540           S                  S
       Dioleate
     PEG 4000
     Menooleate
     PEG 4000
       Dioleate


      PEG 6000
       Dioleate

       S : Soluble, :Insoluble,       Dispersible, PS Partial soluble, DH : Dispersiblo(hot), SH Soluble(not)


     APPLICATION

      Makeup                  Pigment wetting end dispersing
                              PEG 200 Monooleate,PEG 200 ()ideate and PEG 400 Monooleate,PEG 400
                              Dioleate

      Bath oils. Bath lotions and Emulsifiers and lubricants
      Ater BaM product
                                  PEG 400 Monooleate,PEG 400 ()ideate and PEG 600 Monooleate,PEG £00
                                  Dioleate

      Ointments                   Viscosity builders
                                  PEG 1540 MOnostearate and PEG 4000 Monostoarate

:;    Lotions,Shampoos and Cream rinses
                             Viscosity builders
                             PEG 1540 Distearate and PEG 6000 Distearate

      Creams and Lotions          Primary and auxiliary emulsifiers
                                  PEG 200 and PEG 1540 esters


                                  Emollients
                                  PEG 200 - 600 tvionolaurate, Di aerate,IVIonooleate, Dioleate

ci Hair Care Products             Cpacifiers
                                  PEG 200 Monostearate, PEG 200 Distearate, PEG 400 Monostearate and
                                  PEG 400 Distearato

                                  Conditioners
                                  PEG Stoarates


                                                                                                  PTO-000651

hito://www.surfactantooldsurfactants/pegestedltail                                                     7/5/2008
POLY-ETHY LEN E GLYCOL ESTER                                                                                              Page 6 of 6
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 105 of 181 PageID #:
                                    70933


      Clear Bath Oils                Spreading agents
                                     PEG 200 Diiaurate and PEG 400 Diiaurate


       uppositories                  Melting point control
                                     PEG 400 Dilaurate and PEG 600 Dilaurate




                                                                     Hornle 1   Our Company I Piot-Jut/gains    Safactants Contact
Us I Site fnes)
                          Cis HLB 1 POE alkyl{and alkyl ai-A)ether    SOINieft fatty acid       POE SOINieft fatty acid       PEG
Surlace tension etc.
                                                                                              Inicipas and                  are
welcome
                                    Copyright 2000(c) CELL CHEMICAL CO.A„ Rights Reamed.




                                                                                                                   PTO-000652

htt               stufa:WatooIris-urfactan tslpege,str,latml                                                                7/5/2008
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 106 of 181 PageID #:
                                    70934
C /in. exp. Imnuno! (198 且）45,173~～夏77。



        Cyclosporin A applied topically to the reci痴enteye inhibits
                         corneat graftrejection

   pA 'HUNTER       ,K .R .w1LHELMUS      ,N .S。C.RICE &B ,R 'J0NESPocklington Eye
 Transplantation Research Unit, Department叼厂Clinical Ophthalmology. Instit封te ofOphthalmology
                              and Moorfield' Eye Hosptial, London

                              (A cceptedfor publication 2$ Janua胜夕了981夕




                                            S15 M 入度ARY

     Cornea里graft survival in rabbits was significantly （尹＜0 (X)I)prolonged by topical
     treatment to the recipienteyewith cyclosporin 人1%inarachis oil applicdfive times daily
     for 4 weeks. No graft was rejected whilst treatment was maintained but all grafts
     subsequently underwent rejection by the 64th postoperative day. All animals in a
     幼multaneouscontrolgroupin this fully masked studVdeveloped 挂套扔granreactionsbVthe
     23rd day. No local or systemicside~effects attnibutab泌t0cyclosporinAwere observed.It
     is believed that this is the firstreport ofinhibition ofan atlograft reaction by cyclosporin A
     appliedtopical怪y。



                                          INTR0DUCTI0N

Cyclosporin 八（Cy人）has been shown to act as a potent immunosuppressive agent in inhibiting
allogra几reactions 主a man and a variety0fexperimentalanimals,but 宜ts useinmanhasbeen
ass0c主ated with the development。flymphomas and nephrotoxicity (Editorial, Lwwet,夏979;Caine
et a/, 夏978). Serious side~effects of this nature discourage its systemic useinman for non~essentIaI
organ transpiantssuchascorneal grafting.especially in persons having another sightedeye.
C0mneal aliograft reactionsia rabbits have been shown to be either delayed0r prevent0dbythe
systemic administration0fCyA,butthese expenimentsrelied on skin transplantation from the same
donor to provide aSec0nd stimulus to systemic sensitization, therebyensuringprompt rejection of
the graft (coster et a!., 卫979),Topical administration。fCyA to the recipient eye using that rabbi之
model, inwhich sens泣tizationiSsubstantially the result afthe second・5etski儿transplant,d 玉dnot
influence the onset of rejection (Shepherd et al., 1980).
    Nevertheless. periphera夏 jinniunological functionsinthe ocular tissues (Fig. I)makeitp0ssible
tha度topical administration ofCyAto theeyereceivinga cornealtransp执nt might 打lterfere withthe
early process ofsensitization sufficiently to inhibitsubsequent corneal graft rejection. if this proved
to he the case,topical administration of CyA would require only small quantities ofthe compound
t
。bcadministeredt    。one。ye. thereby greatly reducing the nik。fadversesideeffects,andmight
wel至confinethis riskt  。theocular tissues, which are accessible for serial microscopic inspection in
V2扩口，

   In0fder to investigate these possibilitieswehavedevc1。peda new rabbitm。del in which
sens奴主ration and prompt rejection 。fthc corneal a里lograft results purely from the cornea夏
transplantation. We reportherethe resul之s。ftopicaladministration。fCy八inthis 室了1
                                                                              。de生，

   Correspondence: P.A ,Hunter,Departmeni of Clinical Ophthalmology,MoorfieldsEyeHospitaL ('fly
Road,L0nd0nEC 卫V2PD.
                0099~9 泪04/81/0700'0I73寡02'00   01981Blackwell Scientilic P吐h1ications

                                                 夏73
                                                                                     PTO-000653
        PTO-000654
                                             芍。『』劫么。之〕璐抽艺分叻。八纳鬓祠幼粼『』州弓器之幼树：。套恶牛
心
￡                               州 呱粼州芝。份。招 协众浮。』物 』，￡ 。 彗 吧。窟之吧 公耘劫珍 仍忆￡力璐』 公霉卜
 倒 健 招 唱补州洲二￡』劫氛 ：招耘钧铂。 补众热妇 ·任 。
                                        叻』闷翔叻山名
        护的『叻热｝喊：招渊‘泛如。一”抽州邓招讨锐心暇里必助树‘场的协尝公邓三的浦：『大，，。的热笼暇璐公。。右。洛付君仍倒书的如耘劫￡卜
                                                                                    毋洒洲弓『次。佃
耸截。树的热必』。一‘琴｝蝙。仍召韵『功油在冰：嗯。『：『笔吧。三获韶义。翟璐补【』璐『昆岔 唱 。 ￡ 切 不 酥 器 誓 月 招 三 『 篇 州 。 莽
                                          ‘公经。。的芍。的。留灿点「叻招‘多口。『和公公常』仍必盘层，
劝热招邓切凶遗”。浮爵『〕‘。。。』。沙”尝州小g 分书抽幼弘。劫￡树』。‘。『必，｝·众。。·￡侧拐摆公淤『场公切。嚼砂的盆』援。召君〕｝彝卜洲叫蒸嘟
的公兹『〕公淤谓留补钾『切。』。彝叭众。』七勃禹吮。补助州g 。｝么『。好｝『劫￡州3 黑优娜澎七劲洲价璐三补＝之时暇。心牡器叻初属窿健．欢￡肉
｝弓或禹扮璐』招肠。瑞。协州粼雄』昭欢祠扩｝吸·叼。：众众付热＝招。』众。祠』公洲自媲公勺公夕侧公幼公轴霎踢必笼获．‘泛。戮＝。』诚。寡                        3
                                                                                       弓己付知翻
。滋三唱劫』招。众么招。。『砂。公曹认。尽砚｝戈。『；『〔。侧协·洲嵘公篇〕一『｝留留层分书』劫众。。￡蝙。公祠招嚼。毛会。盘心。的汽州｝公￡。『禹污
。三“例劫二衬霎。的招。窝盼招公招『七补召留。心功招琴粉粼阳『初〔璐之之妻摆招知脚。￡汽暇。『蕊崖餐黑只公一．悉『城三。拐『￡知滋，如争。兹鱿
翼。。会℃摆叱嚼公：『粼叨招琴一川慈『口阅。￡石鬓确瑞。龚忧。鑫多冲洲。招翰妙获』。。；。·‘。｝撰牡切分众飞。『众从认C诫 之 。 另 。 分
蕊幸￡蕊“蒸笼妥耘瞬摆。。箱多仍「协。沈切璐『”忽；伙粼招』场物璐滋鼠｝的，。『汗劫氛。￡公『。摄抬攀崖、｝。‘羲。愁公。〔付洲招。摘锐
｝吞￡。。认三慈慈岛。不淤”心。石召『蒸心名掀『。。哦的付的戈冬协钻叻昭。』。凳芯召粼『篇。『层季韶璐舞。恋众。仍。粼『一产叫．『芯Q 霄
书『｝。任。书公。’川。｝炙；幼买祠『众幻』。。。偿戈易鼠众时公￡材补柔 七。的。层城戈芍确司琳切众，。扬镌翱勇飞。￡树 摆 『 ‘ 。 『 惫 了
：招耘的｝招。艺霉』。州公扔粼。鬓｝成三璐『袂树长鬓｝爹『的”补招唱￡。‘·，。‘『豁招袱公幻沁。季叼：肉摆。『祠璐杨。众。爹「琴。｝【改
从 ‘ 七 寸 ： ￡ 热｝『弋七。。粼。〕粼妙兹祠招『。。『〕。『沟『祠层招哪摆璐的粼。』心。「花仁凰登 瑞。『众。祠七幻夕『。。忿蕊喊兹『舜喊｝｝哎
                                                              J一男；『侣付‘兹州阴。￡。崔『
芍男滚攀息协仍留活学仍『心一毋。摆知。。鬓：材召祠红熬只。』。欲；喊任一璐邸『衬留劫七『“崖霭经在』。红劫抽公沐仍粼勺抽灿。号哎
考已协妙君〕尝『嚼。””芯崖鱿”彝渭。篇璐知妙么。』。韶招热；红舒。认众心牡弋￡纷仍流愧镊｝魂‘￡』。。幼周州渭。『渭琴‘『的口。「飞』。众。
书 摄 滋 钱 三 。 。 ： ” ￡ 蛋 三 游 兹 『 g 招讯｝召。宁：。『〕招烈勇弓的川奋』在续落任『锐笼‘。『祠『，唱韶留州的摆『勺『奋。耘众补必公耘。召
‘。『笛』公盘￡。。三『〕。崛易德决势『嚼倒鑫教。承的摄。『价舫￡侧川确三访热傀七寸一』乏．。件｝众州．『洲｝彭一的付李渭公『黑沐幻涵＝忿摇
协‘。。层〕：。。层￡含艺劫三崖聪。层。兹。、。｝招粼祠『孚心鱿＝。公的舫抽。琴幼盔璐』帕公洲扮粼戈撬．￡』。‘。『蕊N 『耘悉澎拢爹
撼”获『次撼三公板获＝。。：公”』。摆『雌劫：』。。。崔偏。。城哪公·荟兹。七兹兹叫l （岔鬓众℃。认仍〕『蛋「参补：付。「招严』劫公。封
勺勒招。『〕『确。红功霭彝粼招』如补井网‘甲协娜『澄扁斑』。祠三莽心暇招〔昭。叹琴。之哪欢典渭名，。众。。乞劣勺幼润君侧刃。兴。。耘纂七彭兹戈『吧
:：招灯抽 嚼 的粼招』晌『璐。兹。。’的。『祠招仁”热兹｝璐。『么。〕 七：招小罗＼招『：州问 。。吮凶承男『栩州众．霉 的，。招公扮付毖层 军之。。乞
毛爱璐卜”珍”￡e 戮。书公盘『戈。。￡舫茨璐渭〕『琴』。截绿三胜只差认爱只倡·盘功琴＝鬓黔芭『崔『彝急闪『彩份确劫招凳
身 之 ”毖黎碧付班『暇必 ：  撼 ：。『树乏”么。 。艺反』纵奋必粼时』翰。纂招 』次 补『姗沈『仍 从。 兹招知袖。洲昭 书。州润』。。 会知滋沁舫么
。〕的耘『付众；『心公的”盼从公污姗属嶙‘闪！一姗粼『层瞬芍彝的〕『必澎昭』妙材『韶舞写二州〔嗯妙闪彝。么嚼盘娜霉幼树，。蝙。仍洲娜『娜招的哪公．书祠璐。
                            仍八同。：卜因》式 自 z 试 叻、·网哎闷名叫｝哎》君
                                                  声幼为七花”补闰动今嘴岌招妙鑫。。余比功汤漪兹喇〔穴吮月补『砂。‘只禅归。。
 (｝》〕蕊『柔｝馨℃侧。；舜鑫洒’回’（黔李｝户叻公爱八〕』口》坎侧粼戈州盘沪层付·二｝招公：知八〕。。祠协：。『树只吩教鬓，三痊州｝从脚．左』。必公侧：。』卫姜『奶必。么‘    『
                                                                                            汰
                            声
                            了J潇宕乏
                                    “飞祠劫从锄、义帅坛次‘曳丹气                                        吟卜目
                                         70935
     Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 107 of 181 PageID #:
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 108 of 181 PageID #:
                                    70936
                        CyA inhibits corneal graft rejection                      '75
 Group I autografts (seven.rabbits)
 All the animals on which autografts were performed maintained clear grafts for periods of at least 3
 months and showed none of the clinical features of rejection found in the other three-groups(Fig.2),
 During the first 14 days new blood vessels proliferated around and into the graft but these regressed
 following removal of sutures, remaining visible only as 'ghost' vessels after the 3rd or 4th week.

Group II allografts (l2.rabbits)
All animals in this group showed clinical signs of graft rejection which was subsequently confirmed
by.histological examination of the cornea. The first day on which any of the animals showed any
signs of rejection was day 14 postoperatively and by day 34 l00'/ of the grafts had developed signs
of an allograft reaction (Fig. 2). The mean survival time for allografts in this group was 21-7 + 5-6
days.

Group H1—allogr ts treated with topical arachis oil (10 rabbits)
The results were essentially similar to those in group H.The development of the allograft reaction
occurred between days 8 and 23 With a mean survival time of 19-2 ± 4-2 days (Fig. 2). When
compared to group II this- difference is not significant (P-0-267).
   A number of animals in this .group, as in group IV,developed a variable amount of hair loss
around the treated eye. This appeared to be related to incidental application of drops to the
surrounding skin and subsequent scratching by the rabbit.

Group IV allografts treated with topical cyclosporin A in arachis oil (10 rabbits)
The corneal allografts in those animals which received CyA 1% in arachis oil applied topically to the
recipient eye showed prolonged survival (Fig.2).The clinical picture in the early stages was similar
to that of the autografted group,with vascularization of the graft occurring during the first 14 days
and subsequent regression of active vessels during the ensuing period while treatment with CyA was
maintained. Thereafter, following 1-2 days of vessel reactivation, all grafts eventually developed
characteristic epithelial or endothelial rejection lines between days 31 and 64 with a mean survival
time of 44.5 -1-. 10-1 days. When compared with groups H and III these results gave a P value of
 < 0•001 in each case.
    A s in group HI some animals developed fur loss in the region of the operated eye but the
incidence of this finding was similar in the two groups and in all cases when the treatment was
stopped the hair started to regrow promptly.No local or systemic side-effects that could be directly
attributable to CyA were noted.

Histopathology
Histological examination by light microscopy of the grafted eyes in groups II, III and I- showed

                          0o
                                                                        (r;=7)




                          50



                                                          12)                    (.e7;-2 tO)
                                ill (n=10)


                            0       10       20  • 30     40     50      GO          75        W 100
                                                    J
                        Treatment with arachis oil or CyA                     Days

Fig.2.Survival of rabbit corneal antografts(I)and allografts treated with topical mydriatics and .antibiotics(II),
with arachis oil (III) and with cyclosporin A (IV).


                                                                                                       PTO-000655
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 109 of 181 PageID #:
                                    70937
176                           P. A. Hunter et al.
changes consistent with an allograft reaction similar to those previously described e e here
(Silverstein & Khoudadoust, 1963).


                                             DISCUSSION

These results demonstrate that CyA can inhibit conical transplant rejection when applied topically
to grafted eyes of rabbits in which it is the transplanted corneal antigens alone that have initiated
sensitization.They also confirm previous reports(Borel et al., 1977; White et al., 1979; Markwick et
al., 1979)that CyA acts at an early stage in the allograft rejection process.In a different experiment,
where the animals were sensitized by corneal transfer and also by a second-set skin transfer,topical
application of CyA to the grafted cornea failed to> prevent subsequent rejection (Shepherd et al.,
1980).If the drug were acting on the efferent limb of the rejection process,it would be expected to
prolong allograft survival in both models.
     A number of local and systemic mechanisms through which corneal allografts in man aaad
experimental animals may be mediated have been proposed (Jones, 1973), and their relative
importance may differ according to the clinical circumstances and experimental model. Systemic
sensitization can occur in man following previous corneal grafting or other allogeneic transfers
(Stark et al., 1978) and in'experimental xenografts in animals (Polack & Gonzales, 1968)„ but it is
also possible that local factors are equally or more important in first-time corneal allografts(Polack
1966).In our model the clinical and histological features show that the bulk of the reaction occurs in
the superficial layers of the cornea and surri-mndirig lii ibtaswhere it would be expected that a
topically applied chug would have most access.
     With the regimen of topical administration used,we did not demonstrate a prolonged effect in a
proportion of animals such as has been observed with other modes of dosage in other grafting
models (Coster et al., 1979 Caine et at,1978; Green & Allison, 1978). Further experiments are in
progress to establish whether this difference is related to the degree of immunological challenge
presented in this model, to the distribution of the drug when given by various schedules or to
differing sites of action when given by various routes of administration.
     Corneal graft rejection still remains the main limitation to the application of corneal grafting,
and is a leading cause of failure of corneal grafts (Jones, 1973), A safe method of ocular
irnmunosuppression that is inore effective than the current very prolonged topical administration of
corticosteroids could thus provide a major advance in the treatment of blindness from corneal
disease. This is especially the case in those parts of the world where lack of skilled postoperative
supervision makes such operations of little use because of the problems of monitoring and treating
patients for subsequent rejection. The ability of topically applied CyA to inhibit corneal graft
rejection in a rabbit model, which is a much closer analogue of the clinical situation in man than,
previous models, means that there may be an important role for topically administered CyA.
 Furthermore, these observations indicate that at least a substantial proportion of the events in
serisitiation induced by corneal transplantation that can be,inhibited by CyA occur locally in the
ocular tissue. This strengthens the concept of the eye as an immunologically competent organ
(Jones, 1973).

We wish to thank Dr J. F. Bore!. of Sandoz Ltd for supplying the cyclosporin A and his invaluable advice,
Professor A, Garner for examining and interpreting the histological material, Dr W. Ne. for his technical
assistance and the Governors of Tvloorfields Eye Hospital and the Trustees of the Pocklington Eye
Transplantation Research Unit for their generous financial support.


                                             REFERENCES

BOREL,J.F., FEL;RER,C., MAGNEE,C.St STAHELIN,               pig orthotopic heart grafts treated with    ycicn
 (1977) Effects of the new aradymphocytic peptide           spot-in A. Lancet,re., 1183.
  Cyclosporin A in animals.immunotogy,32 1017.           (:,ALNE, R.Y.„          D.J.G.,TH1RU,S.,EvANs,
CALNE,R.Y., With,, D.3.0.,Rot..1.13s, K Srvirill, D.P.      MACMASTER, P., DUNN, 13.C., CRADDOCK, G.N.,
  & HERBERTSON, B.M.(1978) Prolonged survival of            PF.NTIA)vv, B.D.& ROLLES,K.(1978)Cyclosporin A


                                                                                        PTO-000656
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 110 of 181 PageID #:
                                     70938
                       CyA inhibits corneal graft refection                     1 77
  in patients receiving renal allografts from cadaver         (ICS 146), pp.885-890. Excerpta .Medica, Amster-
  donors, LanCE -'1,  1323.                                   darn .
          DJ., SHEPHERD, W.F.1.,              F(X3K, T.,    POLACK-,F.M.& GONZALES,C.E,(1968)The response
   RteE, N.S.C. & Jomas, B.R. (1979) Prolonged                 of lymphoid tissue to corneal heterografts. Arch,
  survival of corneal allografts in rabbits treated with       OphthalinoL, SO,321.
   Cyclosporin A. Lancet, ån, 688.                          SHEPHERD, W.1"           COSTER, DJ,,          FOOK, T.,
EDITORIAL (1979) Cyclosporin A. Lancet,ii, 779,                RICE, N.S.C. ,&. JONES, B.R. (1980) Effects of
GREEN, D.J. & ALLISON, A.C..(1978) Extensive pro-             .Cyclosporin A on the survival of corneal grafts in
  longation of rabbit kidney allograft survival after          rabbits. Br. .1. Oph-thcamol. 64,.148.
  short term Cyclosporin A treatment. Lancer,               SILVERSTEIN, A.M. & ICHOUDADOUST, A.A. (1963)
   1182..                                                      Transplantation immunobiology of the cornea.
JoNrEs, B.R. (1973) Corneal Graft Failure (CIBA                Corneal Graft Failure (CIBA Foundation Sym-
   Foundation Symposium) pp. 350-353. Associated               posium), pp. 105-119. Associaied Scientific Pub-
  Scientific Publishers, Amsterdam.                           lishers, Amsterdam,
1'vlARtcwicK„1..R., Homts, J.R., CAMBERS. J.D. &            STARK, W.J., TAYLOR,H.R., BIAS, W. & N1AUMENISE,
   PEGRum, G.D. (1979) Timing. of Cyclosporin A                Ø.k;. (1978) Histocompatibillty MLA) .antigens
  therapy for abrogation of HV‹.      -.i and CIVI-11 re-      and keratoplasty.              Ophthalmol.86„ 595.
  SpOnses in rats. Lancet,    1037.                         WHITE,D.J.G„ PLUMB,A.M.,PA.WELEC,               & Baoms,
POLACK,         (1966) The pathological anatomy Of            G. (1979).Cyclosporin A: an immunosuppressive
   corneal graft rejection. In Proceedings of the XX          agent preferentially active against proliferating
   International Congress of Ophthalmology4. Manieh           T-cel1s. 'frari.,,-planuirion, 27,55.




                                                                                               PTO-000657
  Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 111 of 181 PageID #:
                                      70939
                                                                                                                                           PlIARMACEPTRA
                                                                                                                                           ACD 1111VETIAE
ELSEV1ER                                         Phannaccutim Ataa fietveriac 73(.1999) 293- 3til




        Physicoehemical properties and hemolytie effect of different lipid
             emulsion formulations using a mixture of emulsifi.ers
                            Muhannad kanna a,Peter Kieinebudde                                        Bernd.W.Miiller
                biypurnmeilfor Pii:ttmkteeszaii,3 AadDk.7.4;52rmwimxi(fs                                        Out<2.d.wsgszr. 76 24118    6ermany
                                                      :145.vii44.utihyr,Z7ini,erxky. iii.d1«,14>kkw;trers, Ge'rrikmy

                             R.e‹xived 26 Oewbek.! V.Y.* NVZiK.1        fevis"t ff.arn 23 thxx-mher 1
                                                                                                    - 99;sweept‘at        hantaky 1999




Altimtraet

    The pnrpose of this ,study waa elneldato the influenee temary mixtures of «temt eratthtifien on the phyaleoehemitml propettiozt,
of lipid etrutisions hy the aid of simplex lattiee tinsign with constraints. The physieoehemietti properties and the atability doring the
antociaving process,as a consequent resuit› «re investigated by examining the ehanges in partiele                 'titta pol-endel, and eknd point.
                 ehoaen wete lex:1111in, Syttpemnie F(it,t and Tween iSii. In addition, EiåeEr powilial for ltemolysta wat.: evaititted as it tnay
serve as an in vitre toxicity scmaning metiaxil. The fonntilations with onty Tweert          aa    cantisifier showed a notteeahle change in the
/milde        doring autoel'aving a4 svell as a if intalcable crythrocyte I:ambrane &mage..In COfittast, phosphoflpid$              Synperonie P68
fornintations clisplayed good stahility cha-ing antoeitiving and attomul altnogt nC1 hentotytie activity. Kontover, M king Tween 80 with
either kabin x SytaNmnie 1.'68 improved the staktity of these knnntlations during the autoelavingp~s.Sintidtan~sly,this Itttl to a
tentaritnhie deerease in the hemolytie effeet. Tids Ol3aervatiort eouid         pattially eotrelated with the okad point. Mildt inereased by
adding leeithin and waa less idiot:lx-ed by adding Synperonie          This ift tara resulttxt in an bien:ase in the ~Nec charge< when -keithifi
wa.s added.This tesubs in a higher zesiatance of the ~slike eomplex            dehykkation prot:Inetng a mote stable entulaifier         aroand the
    droplets. 'nese factors inhibited the florettlation of the enntlaifiers and coold hinder the mdeseenee of the oil &Digel-a during the
autociaving proeess.;'P)199')Ise..vier Seienee 13.V.        bghts reserved.

.Keyworfk: Liknid entulsion: Ettuilsifiet mixtum: l'hr4eoeheinteat ptot)etties; Hentelytte etted:             poittr, Strapies, tanke destp


1,intirodoetion                                                                          Reeently, tt mixture of phospholipids with non-ionic
                                                                                      surfitetant (Syrq)clonic F68) was suggested for use in
   'Ute emulsifying properties of stuface-ttetive agents are                          parentemi application Elleniat tit al,„ 1986), as it showed
of great importance in the fOrmulation of emulsjons for                               improved stabifity ttt comparison to emidsions stithilized
pharnweutical, nutritional and cosmetic aprdications.                                 only with phospholipids 0...evy and Benka,1989; Magdassi
   PhosphoIipids obtained fffirn egg yoIk or soybeans are                             and Siman-Tov, 1990), Although this combination led to
generaliy used in the kalnulation of emulsims for intra-                              an illiprOVCIXICIIt in the etaaaitait3ax stahility, illere have been
venous administration,including,those for tase in patente-ml                          only kw quantitative studies                        with this :ffile.-
nutrition (Hailer and Wolfram, 1986; Sayeed al, 1987)                                 110/11CMOD <Wf.,singarten et al, 1991),
and as- dreg (klivery systems (llashida et tal:, 1977;                                   The nonsionic -surfactant,pdlyoxyethyleue-(.20)-sotbiuta
(ollins-Cold et al., 1990),                                                           inonooleate (Twetn 8()i, is used as an -emulsifier in phar-
                                                                                      maceutical .preparations and it was taiggested for use izi
                                                                                      paremetal applications (Kaner et al.> 1951): It is well
   etarcspaatli% meiter, Tvi..; +49-431-88Q.i333; fax; + 49-431-8a:0-                 known,hOwever,that emulsions stabiflax;with only Tweetn
/352:       tavsnktelicreP rkt<lanazie.ant-kiel.(k                                    80 displayed a great charige in the particle size duriag

                    ;m- from m:g.ter kt5,1999 Eksevsk..< Scifomf
fiV31-#34:65/9,.)/5 ..                                                              reselytxt.
     SOD31 -6;465E99)00003- 5



                                                                                                                                           PTO-000658
  Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 112 of 181 PageID #:
2941                     Amiza a%.ll'harukicanim
                                            70940Ana fieltwitze 73(1999)293 -301

autoclaVing, and limit its application in these systems                     2.Materhds and methods
(Yamaguchi et al., 1995; 11111103 and Miler, 1.998a), It is
well established that the particle sic -distribution of par-                         Maierieds
enteral hit emulsions is a critical factor for patient safety
because larger particles may cause embolism (ls:ppsson                         Lipoid S75 ($75) and lysophAsphatidylcholine Were
at, 1970. Furthermore, the physical stability of these                      Obtained from Lipoid (Ludwigshafen, Germany), Lipoid
et/m.1*ms to: terminal. autoclaving is a piers quisite for the              $75 was isolated front soybean and attuained,according to
development of stable, sterile -formulations (Chaturvedi et                 the manufactumr,a minimum of 70% phosphatidylcholitie,
'A, 1992).                                                                  10% phosphatidylethanolamine and .1.7% Iysophophatidyi-
   Moreover,`Nem 80 has a typical emulsifier structure,                     Cholitie, Purified castor oil. was purchased from Henry
whereas Synperonic 68 is a block copolymer with a special                   Lamotte (Bremen, Germany). .Medium-chain trigiycerides
structure(Bahadur and Riess, 1991),and this may lead to a                   owl)were obtained from Hills(Witten/Ruhr,Germany).
different type of interaction with phi spholipids (Weingar-                 Polyoxyethylene-(20)-sorbitan monooleate(Tween 80)and
ten et at,1991;lama and Miller, 1998b).                                     polyoxyethylene-polyoxypropylene copolymer surfactant
   Thelefore, the aim of this study was to investigate the                  (Syttperonic F68) were supplied by        (Atlas (.'henfie,
interaction (in a ternary mixture) between Synperonic F68                   Gemany).Sorbind was purchased from Merck (Darmstadt
and Tween 80, as non-ionic emulsifiem, with phospho-                        Germany). Diethylenglycoknonobutylethu (butyl digly-
lipids and subsequently to determine their influence on the                 col) was obtained from Aldrich (Steinheitn, Germany).
physicochemical properties and the hemolytic behaviour of                   Double distilled water was used and all other chemicals
the lipid emulsions (LE). A limber aim was IQ find a                        weie of reagent grade,
suitable forMUlatiOn for parentend application with im-
proved stability by making use of the sterile stability of the              2.2. Privararion qf LE
non-ionic surfactants and simultaneously to obtain a negli-
gible hemolytic activity. This would result in a minimiza-                     The emulsions containing 20% oil phase were prepated
tion of the side eft'ects of these systems, which may be of                 as follows: Sytmemnic P68 and Tween $(I were placed in
clinical relevance.                                                         watia, while 875 St;a: dissolved in the oil. phase. The oil




                                                                   1VVEEN 80




                                                      10.34,11671 (1117,0•,1LO:67i




                                                                                               )4,6A.5)



                                                                          0                              lk
                                       (040.33)                    (0.33,0,33,0.33)                (0,0 670,33)

                                                                                                            •
                                                                                                                •
                                                                                                                    •
                                                •                                             .. •   .
                                             004 0,0.17)                                  10.17,047,017)
                                                                                                                        •
                                                                                                                            •
                                                                                                                             •



                                                                                         •                                         mix}
                     S76 (1‘0.01                      (0.67,. .33,0) (0:3,0.6,0)      10.33,047A                                 F88
                     .Mg. 1.Coniour On:cif te- Ctsmpositim of:dm coniiifier tnixttnetn             o




                                                                                                                                       PTO-000659
  Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 113 of 181 PageID #:
                                               70941
                         Amaa etal.ll'harukicetuiat Arta Hetwit* 73(1999)293-301  295


miXture and the. 5% *tqueous solution of sorhitol (14                                               2.3. itleasltreiaenis
adjustMent to isotonicity) were heated separately to about
50-55r.The oil phase was added to the water phase and                                               2.3.1. Particle size analysis
this mixture was ptv-einulsilied using an lihm,Turrax '1'25                                            The.mean diameter [mean ipitrikie size fin:N.4.A of the
(,labike and Kunkel, Staufen, Germany) miming at 8000                                               hulk population was determined by photon correlation
rpm forl min.                                                                                       spectroseopy (PCS) covering the -size range of 5 inn to
   Final emulsification was carried otaby passing 40 ml of                                          approximately :3 nt (Malvern spectrometer RR 102,
the coarse emulsion through a high pressure homogenizer                                             Malvern, UK; with Helium-.Neon laser A 632.8 am,
(Aileron Lab 40, APV EYaaial.ila, Lilbeek, Germany) eight                                           Siemens, Germany/ For size analysis approximately 1 ul
times at a pivssure of 20 MI)a. The homogenization was                                              fat emulsion was added to 1. mi.distilled water in order to
performed at a temperature of 40'i.,                                                                obtain the optimum scattering intensity.
   he pH was adjusted before autoclaving to about 8                                                    Larger particles were detected by laser diffraction anal-
using 0.1 N sodium hydroxide, solution, The batches of                                              yser IDA (ilelos, Sympatec, Clausthril-Zellerfeld, (ier-
emulsions were filled in 15 ml vials, soled and sterilized                                          many) at a focal length of 20 mm,corresponding to a
using a steam autoclave (KIST, Keller, Weinheim, Ger-                                               measurement range of 0.18-35 um.The emulsions were.
many)at 121"C for 15 min,                                                                           characterized by Dniax and the 1)50 and IM quartiles of




    f.b5C beim autoclaving iurril. Cubic model,P,                                    0,7 V55                  DSO isfter ;3sstoctavirg(pm). Cubic: mcsdel,          ;4,0.7556
                         'roman $0                                                                                                     wee!) at)
                                 u.44                                                                                                         Ni

                                    /1?                                             aei
                                                                                     ,02
                                                                                    0.53
                                                    .•

                                                                                    O.0.b
                                          Iht!is\
                                                                  •                 0,s9
                     r$1                                           •
                    itt.#                                         IS.SX
                                               .                       ••
                                        • • •            •
                                        s'0.62

          I \        •
           s'       4**
                                    ,.,        .:                           ,„.......
                                             ..
                     '       •             • •                                               .fir
                            tall          014            e.S6
                                                          ♦                            Fie                          ik.**         482      044         AM                      F66




   PCS belum autoMavIng 1614 Cubit,model,P.''5.775                                                             PCS after autoclaving(ort).Cubic model, P.1 .0.175
                      Twina 50                                                                                                          Tamen 60
                                          A 121                                                                                            * 124
                                       ,                                    't.zo                                                        lr   ••                        125
                                 /      •
                                ii       \                                  •iso
                                           \                                                                                                                            133
                              i/            \                               13;
                                                                            1.0                                                                    •
                                                                                                                                                                        14:1
                             / ...•9"",.... \                               145
                            ,
                                                                            1.10
                         pr           •
                                   1 13s                                     eN4                                                 ,t37     433
                     i             1                                        154
                    /                                     • 'S;
                                   \:

                di                                                                                                          02
                                                                                                                                                              \

                                         *•,
           4    1                       iv ..,-N...                                                                                       134                     1:\
                                                                                                                            .....•••
                                                                                                                            •                           • •
                                                             133                                                                                        s- 132          •;\
      As,                                                                                                                                                                 \
                                                    4                                4 8124                                       4        Ny,
   $75                   13.a           125         134                                                       575                 138     134          ST                     Flift"
                                                          I: s.2.Coatimr plot or1)50 and PCS Values beam.mid attar aulbelaying..




                                                                                                                                                            PTO-000660
 Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 114 of 181 PageID #:
                                                     70942
                       M. ~ØL ./ tf titi. /Phanikie<quim Art4 ildwiaf> 73 (.1999) 293-,,W1

the volunittrie distribution (that means 50%,„ 99% or            erythroeytes sveie tvinoved by (»teiing:Mon (750 g lir 3
the partieles .(D99) were bel« die given size.). Addition        min) raid 100 »1 of the stipernatartt was.dissolved in 2. ml.
ally, the speelfie surface area (S, m2,/tul) was ealculated      of an ethatiol/flef, mixtum [39 Nils of 99% ethanol
front the volum data.                                            rs,lv) and .1 part of 37% hydroehforie aeid (w/v)1.
                                                                 nrixtnre • dissOlved fil.l. components aud ~Wca preeipita-
23.2. Zeta (‘) poteniial                                         don of hemoglobin. The absorption was detennitied at 398
   The surfnee charge ( t potentat') was measmed (Ising a        tun by photometrie nnutitoring against a blank sample.
ZetaSizer 3 (Malvern Instruments, Mafverir, UK). The             øne hundred pereent herno(ysis was obtaitted abc mnd
ek.)etrolyto solution used for dilution eonsisted Of double      hemolysis in donble-distilled water.
distilled water with a eturduetivity of 50 »S,/em adjusted
by %Cl (0.5 mmoll1). 500 »I of &mett ettunsion formula-          2.3.5. F:"sperimental. design
timt was diluted with 20 ml eleetrolyte solution.                   The ilkihk!IleC of the C.1111.115ifi« mix1.11reS 011 the mal--
                                                                 skai pmperties was studied using a simplex .laitiee design
2.3.3. Determinalion cbnid point                                 with constraina..;. The ratio of water (78%), surfaetant (2%)
   Phospholipids are not %duble in water. bi order to            and oil phase (2(3%) in the formulation was kepi C.00.1471111
determine the eload polar, however, the emulsifiers need         The. composition of the emulsifie'r tuba-yres was vatied
to be dissolved in water. For this reason, lytt‘phosphatidyl-    aeetnding Fig. 1. Dich of the 16 formulations of a trial
ehOlitte was used as a substitute for phospholipids, whieh       was produeed three times in order to estimate the precision
to some exteni has the same properties as phospholipids.         of the pmduetion =timd. The m.p.s. from PCS, Dmax
The elond point and the phase. inversion of the mieelliw         and the 50% and 99% quantiles of the pardele size
emulsifier solutions        wfw) went determined hy heat-        bution (IDA vaktes) were used as response values. 'nese
ing the solutions at a rate of IT. per manne and noting the      Wesre determined heitne and after max:laving.. At the same
onser of turbidity. Ibis was earried out in water solutions.     time., hetnolysis and the eim! point (in water and in 20%
in 20% satine solutions (w/w Nitel solutions) or in 25%          saline soltition or in 25% butyl diglyeol solution) wen:.
butyl diglyeol solutions to mluee the dømt point bdow            studie& Mktitionally, the ?•- potential of the emulsjons was
100c'e. The.- same behaviour was ohserved in saline and          determined 11d.~ and after auktelaving.
butyl iftglyed solutions and., therefore„ only die mrailts. of
saline solutioas are showa The temperattne at s..vhich the              Statistiefd ?.. 4tuation
solution started tea become hazy was reeorded. After heat-          'tbc results were evaluatedusing the prog3ram Statistiett
ing to an additional 3T, the solution was gradually cooled       (Version 5, StatSoft, Tokn USA), 'The re'sults were arta-
off and the ten peratute at which the solution beeame ekar       lyzed acootxling to temary mixture nxxiels of incnmsillg.
was noted. 'rhe. avetnge. tampe:na= of tlx:se.: two vatnes
was the eloud point of the miedlar solution. ille final
nestihs were neeorded as the M.Cart of filme detormiaations,                 SV {m2icm3). (1,twdrzffic                                R'

2.3.4. Hemolysix sadies
   The method for deteeting hertxdysis has been dewritxxl                                                                                               11,3
previonsly (Boek and ~er, 1994). Erythroeytes WCre                                                                                                      12.1
isolmed from heparinized human blond by eentrifurtation                                                                                                 ;2,4
                                                                                                                                                        12.7
(1000 g for 5 min). The supernalant was discanled and
the erythroeytes wetu resuspended in i'xtorile phosphate                                                        •                 k
                                                                                               p.7/          12,4            ‘                          13,fi
buffer, pil 7.4 (PBS) to remove debris and serum protein.
After eentrifirgation and disearding of tbc supernatant„ the
washing steps were repeated daue times. An er),701n)eyte
stock dispersion with a lind coneentration of hemoglobin
was pmpared with buffer (3 parts centrifuged -erythweytes                                                     13.2
plus 1 i paris PBS), whieh yielded an absorption of approx.                               !4% ..
2% after total henadysis in the assay (eonnol. .zz, 1(l0%                i,J      ,.,N ,..          ......
                                                                       ,1' •.. ' • • 13;4,..
luanolysis). The hemoglobin Lsmieeraration in the taciek
                                                                                               ,      • -,,
dispersjon was- ukrut 4 ritM. . A 1(X) Ar.l aliquot of the         *-'44›4›. '                   4—         ,,,),,,
orythroeyte stoek dispersion was added          milliliter of     575                         12.3           14.2
samplo, After inenbation whik shaking, debris and imaet                                   Contmr pid.            .y.ps:4.-.ifix: fZUrfaci•:! ;3s:t•!a




                                                                                                                                        PTO-000661
 Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 115 of 181 PageID #:
                        AM'asa /Pharukie<quim Art4 ildwiaf> 73 (1999) 293 -301
                                          70943                                  297


complexity.: linear; quadratic, spedai cable and cubic tnedel                            utps (from WS), The addition of the non-ionic surfac-
(Cornell, I990). All four models were fined stepwise to                                  tants led to a &maw in the 1)50. and PCS values- espe-
the 48 results for each response value. The -simplest «Al                                cially in the. case: of formulations consisting of phospho-
describing the results adequately was chosen for graphical                               lipids and non-ionic surfactants in a ratio l:l. This was
mplesentation. Mixtel selection was based Upon the signifi-                              additionally reflected by the specific area ($,..) obtained.
cant C.Orl~tiol?c Of the coefficient for the different Imd-                              front UM, which incn...asx.,d with the addition of the
eN.                                                                                      non-ionic surfactants, due to the decrease in particle size
                                                                                         (Fig. 3). This could be explained on the basis of the
                                                                                         formatiOn of a clOsely-packed mixed film by intercalation
  R.,.sults and diseasNion                                                               of the non-ionic surfactant molecules between the phos-
                                                                                         phOlipid monOlayers (Weingarten wt al„ 1991; karma and
    Physkochemkai pr,ve~                                                                 NM«, 19)8b). Moreover, them was no Significant change
                                                                                         in the mean values (m.p.s and D5(J for all the formula-
   The effects of the ternary mixture on the particle size                               tions) before and after autoclaving (Fig.
and their sabseqtant influence on the panicle size during                                   The values of the large particles Wig, 4) show the same
the autoclaving process were investigated.                                               patent that the 'addition of the non-ionie surfactants leads
   Fig. 2 shows the surface plot of the D50 (the mean                                    to a decrease iaa the particle size, with the exception of the
value obtained front laser diffraction analyzer) and the                                 formulations containim more than (57% 'fween SO which

         tad    autbcmtkig (urn}. Cubic mbdel, R>. zz 0.823                                          D28 after nutbciavits,u (011. C'.0Wc mod(8, R' = 0.831
                                                                                                                           Twbizm 80
                              rwQ4u                                                                                             * 734
                                 11 1.3,3
                                                                                                                                                               1j;

                                                                                                                                                               1,6




                                                                                                                                                        — 22
                                                                                                                                                          2.3
                                                                                                                                                        —      2.4




                                                                                                                                147




                                                                  I.43
                       1.44     14.5        1              F88                                     $76                          1.46      t                          882


 Drbex intore autoclaving tbm). Qbedretiz                    £.127                               Dmax aftar a(31oelavii: (pm). CAMie: inetirg           £.8378
                           Tweet3                                                                                       Twun
                                                                                                                            *
                                                                                                                                 \
                                                          1.8
                                                          124
                                                          :,443
                                       •

                                                            ss                                                                                          3.2
                                                                                                                                          ,,, Sy        3,4
                                                                                                                                                        :1;2

                                                                                                                                 .....
                                                                                                                                               ..•• •




               1.*                                                                                            14

                                ,,,,
                                                            )1 la
   575               13$       s.å          1.4            F58                                                     /a      1.8           14
                                            N. 4. Cksai.ouf Sot      t>>9 .ard   Dm.3X   :t4,3     44d Aes‘




                                                                                                                                              PTO-000662
  Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 116 of 181 PageID #:
293                                                70944
                        M. Amer et al. /Pitornairettliat Ann 7.3(1999) 293 -301

               2P bnforn                    (mii). bn model, t                    ()lose                            ZP after ituloelaying land. Cubic model, R t:0.9844
                                            Twann Sts                                                                                     Tamen Oa
                                                                                                                                              P, 4-7
                                               „„                                                                                                                              \


                                            A •                                                                                                                     •1 • \ • \ \
                                            , • \ .                                                                                                                                     •
                                                                                         .55                                                                                                                ..... -66
                                                                                                                                                                                                                   50
                                                                                     46                                                                                            ••• -\\--                      .45
                                                                                                                                                            \                           ..\\\                     46
                                                                                     43                                                                                                 \ •
                                 s6.,   •     ..4      • •   4tss.                   -30                                                                               -42 •                • •                  40
                                                                                                                                                          •s                        •         ‘   • \            45
                                                                                                                                                                                                                 -20
                                                                                     -30
                                                       •                                                                             ,51
                                                              , •        • •.%
                                                                                                                             /
                                                                                                                           10
                                                                     . ..s•s • \•••;:k



                           -64
                                                                                    • ,• ,                                                   •

                                                                                   ,      • •
       vi.••••66                                                                       ••••••••••-*                 ........................
                                 46                                                            F66
                                                    rig. 5. Cann 04 Of ma                             (1..P.) yak:es-before *:td after autochivtiv.



again .)towed larger paticles, However, the mean diameter                                                         (.1ard poira ant/pit:4,re imer sion. temperature
of these fonmulations was decreased as reflected in Pig. 2
and the S, values. Therefore, the frwmation of these, lair                                                     It has previously I)ttit established that emulsion forum-
particles could be attributed to the homogenization condi-                                                 lations, containing an emulsifier with a high cloud point,
0011S. A pbessure higher gran optimum leads to a decrease                                                  were more resistant to coalescence during the autochtving
in the m.p.s, and simultam.ously to an increase in the                                                     process Omuta and Millet, 19984 .Therethit, the. cloud
particle size distribution (Tamakura et al., 1983; :11101031                                               points of the. ternary emulsifier mixtures were measured
and Miller, 1998c). Moreover, not all formulations showed                                                  both in aqueous solution and in 20% (w,10 Non solution,
good stability dating autoclaving. Fig. 4 shows a remark-                                                  with the aim of &creasing the cloud points (the cloud
able change in the 1.)99 and Dmax of some fonitulations                                                    point of the phospholipid foundation in 20% saline solu-
after autoclaving. These eltanges Were observed only in                                                    tion was still above I00"C). The results are shown in Table
formulations with a large amount of Tween 80 (up to 50%                                                    I and Pig. 6, mspi.xlively. It could he deduced from these
in the case of Twee» 80-F68 and up to 67% in the ease of
Tweet) 80-S75).                                                                                                  Cloud point 'T f20% NaCi). Cubic model. lr 't)..0648
                                                                                                                                     Titreen 30
                                                                                                                                                                                        e
       ‘' Potential                                                                                                                                                           1f


   As :Mown in Hg.. 5, the addition of the non-ionie                                                                                                                                                               35
                                                                                                                                                                A         •
surfactant led to a small decrease in die surface charge of                                                                                               /

                                                                                                                                                                                                                   05
the droplets. Moreowr, no significant change in the
                                                                                                                                                                                                                   85
potential before and after autoclaving was observed.                                                                                                 fs
                                                                                                                                                                                                                   105

Table 1
    door poiet of Me tertiary inixtum. of dm entoktifim (in waterr
                                                                                                                             K ,
Twee* 40               F64                   S75             amid point 1:40                                               tout ie i
                                             0                                                                                       $           :                                                                  \
                       0                                                                                                                                .
                                                                                                                                         115*           f
                                                                                                                    / .•         I                     $
0.67                   n                                                                                                                 !            i
                                                                                                                eiv- 4-143-/                                                                        •                    iv 45
                                                                                                               675                                   ie                   es                      - se \                 FOS
aA.1.1 other pcenti: in tfit: ternary      have a cloud point. 5.i her
100T in water: therefore, they are. not /istect here.                                                         Ng. 6. eel:tour rtioi of cloud point CO in 20% Nael tolution 4:•••/•4




                                                                                                                                                                                                           PTO-000663
    Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 117 of 181 PageID #:
                          ioit.i3d33k:Yt et            70945
                                            / Pharukicetuim Arta lieltwitze 73 (/999) 293..301 299

Table 2
The effect of.NaCt (A.1an4 butyl di&yeol 113) on the eloutl polat 3f Fisi8 anti ;heir olio:Alt/ern es:nee? On the partiele          Wou.., (a i :tad aller (1,,) autMaeing
.k: Ttw. dft:::    NaC1
NaCt amouto                                             polUt         ri5o(p..mi                       099 (i..on,                           Dm»; (i.Ls)0
                                                                      :a                               a                                     3

                                                  up 160              0.67                             1.49               1.50                                1,8
0.5                                               op 100              0.0                                                 1.5                  .11
                                                  up 100              OA%             ;VA              .150               1.52               I..8
                                                  100                                 0.13             1A9                1.60               1.5
                                                                      0.66                             1.50                 Ti
               rs# three ntraWitstrtattg


11: The effect (' 13131:y1
Butyl dielycol. amcosso. (gq-.)                   Cloud point.        1.)50 (km/                       1)99 t p.m)                           Dtrar:: 1:111)
                                                                      a                                3                  it
0                                                 up 100              0.66            0,67             1.46              1.49                1.5              1.8
                                                  up 100              0.66            0.67             1.48              1,49
                                                    106               0.65            011              ?47               1.59                1.8
0                                                                     0.65            039              .147              1. 77               1,8              3.6
                                                  9.1                 0.0.)           138                .47             181                                  4.2




msuits that Tween 80 had the lowest cloud point. More-                                   TO support. this explanation, the formulation with P68
over, the addition of S75 or P6:.g led to an increase in this                         (2 of F68 only) which showed a satisfactory stability
value and the effect of the phospholipids was more signifi-                           during autoclaving, was ;tit Vested for further investiga-
cant than F68.                                                                        tion. 1768 non-ionic surfactant was chosen to avoid charge.
   When comparing the cloud point results with the 1)99                               hue:mellow with the added substance (Nael. and butyl
and Dntax results, befom and after autoclaving, (lig. 4.)., it                        diglycot). Phospholipids often show such interactions, re-
might he concluded that the fomudations with a Omni                                   sulting in a reduction of the ?". potential or in a disturbance
point higher than 1.(0C exhibit negligible changes in their                           in the hunellar structure of phospholipids (11.ydhag, 1979;
ilbysicoctionical properties, whereas formulations with                               Washingtm, 19.X0. The investigation was carried.. oat us-
lower cloud points undergo nolictlibie changes.                                       ing different concentratknis of sodium chloride (as ionic


                                             25


                                             20
                             Hemolysis (%)




                                             15


                                             10



                                                                                                  CO



                                                                                       .25       30        35          .46         45            50
                                                                   Incubation time (mm.)
    N. 7. The effect e1the lueuhatiog time Oil tEv ht3.1.101 Sie 3t3Mly Of the torn-Motions c.*Ataiolog         t..4"1175 (      Ffi8 (4 /       '1\veen   (411i)[‘ellvl.




                                                                                                                                                  PTO-000664
  Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 118 of 181 PageID #:
                         Amoo t E at, /Pharmucaulat
                                               70946Aeza fieloedde 7.3 (1999) 293-301

              Hemolysis CA). Cubic model                            tz0.96411   activity after 50 min, whetvas the Tween 80 formulation
                            ?wean SO                                            4tows hennilytic activity 'beginning after 20 min and bl-
                                                                                i rming. with time, 'However, no significant change. be-
                                1   !     I       \                             tween 40 and 50 mitt was Observed. Hence. an incubation
                               e ..) V
                                                                                tune of 45 min was Chosen -for the. investigation of the
                                              /
                                                      `X‘
                                                                                ternary enmisifier mixture.
                                                                          11
                                                                                   As Shown in Fig. 8, the addition of S75 or F68 led to a
                                     "44 / 4.                                   remarkable decrease in the hemolytic. activity induced by
                                                                                Tweet 80 with 'F61.4 having a stronger effect than S75. .For
                                                                                example., the formulation containing F68 and Tweet) 80,
                                                                                00/50) led to negligible hernolysis, whereas the same
                                                                                formulation with S75 instead of F68 exhibited about 7%
                                                                                hemoiysis. This could be related to the ability of F6S to
                                                                                form an additional layer around the emulsifier mixed-film.
                   0.1                                              0.1         reducing the direct contact of Tween SO with the
                                                                                membrane, leading to a reduction in toxicity (Forster et al.,
        .3e               4                                 •••••   aka
  S78                    0.1             st.r               9.95P68             1988; Weingarten et at., 1991).
Fig, S. Contour plot t(f the hemolytic actiyity ttf the different formula•
tkau,
                                                                                4. Conclusion

substanc) or butyl di, yeal (as a non-ionic substance),                            It has been demonstrated that. the addition of an emulsi-
Which have been do itted suitable fir such investigations                       fier with a high cloud point (phospholipids or F68) results
(Igniter, 1.978). The results, are listed in Table 2. It could                  in an tad ase in the cloud point of the emulsifier mixture.
clearly be derhiced that a reduction of the cloud point of                      This leads to higher resistance of the emulsifier film
10 below ilITC results in a great change in the. particle                       against breakdown during the tanockiving process and
size after autoclaving (especially Dmax). This suggests                         stabilizes the emnisions.
that formulations with a high cloud point are more resis-                          It could also he deduced that: the addition of the non-
tant to dehydration at high tempenntuts °Mining in the                          kink surfactants leads to a decrease ill the particle size and
autmlaving pules:s. This szults in a more stable. ernalsi-                      at the same time the stoic stability of these emuisiliem
fia film, which can prevent the cmlescence of oil dtopleis                      could be used. However, Tween 80 showed no extra
during autoclaving (Clint, l)881 lhetefore, no changes of                       advantages in comparison to F68,. on the contrary, Tweet).
particle size are observed. In contrast to this, fonnulations                   80 showed a lower cloud ivint and :remarkable hemolytic
with emulsifiers and/or with emulsifier mixtures, which                         activity..
have a low cloud point, ptecipitWe at the sterilization
temperatone kading to a hmakdown of the film around the
oil droplets and resulting in the coaleseence of the droplets.                  References

3.4. Hemolytic activity                                                         Bahadur, PS., Riest, G., 1991. Mock copolymers           tipecial dim a
                                                                                   milkman. Tenside Surf. 23. 173-179'.
   The hemolytic activity has been suggested as a toxicity                      &elm S., Fried:mut, t).. 'Weinstock, M., 1986. Pharmattologiml evatiise
semen in vitro, serving as a. simple and reliable measure                          don of an it.ijectable imilonged release emulsion of phrodigmine
                                                                                                       PhatiTLIC6i. MI, 053-65S.
for estimating the membrane damage caused by fornmla-
                                                                                Bock. f., Mailer, 13.W.. 1994. A novel assay to determine the hemolytic.
lions to vivo.                                                                     activity of drugs: inewporated in colloidal cacriem sydamt. Pharm.
   It is well established that erythrocytes are affected by                        Rm. Si19..591.
the incubation time al-Hadri et ttl., 1.992). Therefore,. the                   Chnturvedi, R.P., Patel, N.M.. Lodhi, S.A., 19s2. Effebt of nitmittal heat
erythrocyte tuembrane damage induced by the formula-                               sitiOldmion on the stability of phospholipidmattaized Nithatieriitn.
dons containing 575,18 and Tww" $t), ropectively, was                              ntoulaions. Ada. Mann. Nool. 4. ?A -5.5.
                                                                                CUM.:LH., OS& :hart n:tam Aggretatdon, filnekte, New York. pp. 147-
studied after different incubation times. The results are                          131.
shown in Fig. 7. From these results it eau be sten that the                                                                        1990. Nrellittia Cliftfi•
S75 and F68 formulations do not show any hemolytic                                 sloes for.dros delletyy. AdvMek'd flru Ikliwry Review 5. 1.59- 21.19:




                                                                                                                                  PTO-000665
  Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 119 of 181 PageID #:
                                                70947
                        M. innam et a /Pharukicemica Ann Helt.rtitze, 73 f/999) 293-M 301

                 1990.1::,xperitit141$ With Mixtums. WWIntex ienee, 'Msw                 induced in rabbits -by mikaits.Of filtrom-tinily injtxted mtface-atticta
    'Vials., pp. n...98.                                                                 agertK.            Med, 93, 373-381.
F.1-11arid. LM, Mariol:,                  (i.P.. 1992. The mitigating tflk:cts Jf    1..eyy, :KY., Banita, S., 1989. Desiga tual- eltatacterization of 3 ::£111/13i^
    PhoNt)ttatidylcholines im Me salt-and lystmllosphatidyieholf»e                        C'EQ3iZeti te/w emulsion dcli:iceman lix parania-mi. use. Int. J. Pharm.
    induced tronikom slainagc.. J. Mam                          6.51-6.54.                ".S4, 103-112.
FX3WK, D. Wallington, C„                   C.C„ i98$. Toxiviky 9f SoltilAiliecd      Magdami, S.. Sinian"Tov, A.. 1990. Tkam:nits!) and Vii3bituetion of pettick•
    itad eoiksisiaż amplustelicin ti fOrmulinions to human erydirrtcres. J.               orocarbon                 int..j. %min. 59. 69-72.
    Pikam. PhArrimacis#, 40,                                                                     11-.W., 1915. 1:)in charikkierisierking onoiontr
Hailer. S., Wolfram. (i., 19t16. Influence of artificial fat emulsions on the            muoetie Apotheker Maik* 11, 404-409.
    composition of serum                     in human. A-m. .1. Clio, Nutr. 43.      Rytthag. L., PE9. Thit imporance of the plum behaviour of phospho-
                                                                                         lipids for C:41:11.41Nknf stability. Fette. &£1e??. Austriklunittel. 81,
liachida, M., Takahashi: Y.. Murarthhi, i.. Snub, H., 1977. An spvtlica,
     tion of wilefgAR-eił lutil gelatin mirnx,pliere-lis-oll eintihatins to spe-     Sayetui,        'Tripp,         Silkumarait:           MAM, SA., Stelmach.
    cific delivery of antitiancer agents ono stomach 1),miphatic. J. litwina-            fl.A., iCaihix JA„ 1987, Stability of total ntitt at .admixtumt. osina
             Riopharm. g, 241--25:5..-                                                   various inkravet10.35 fat emulsions. Ain. J. Ucap. Ilkatm. 44. 2271
Jamison, R.I., Clioves. Mi., Yalabilk,                  1976. 'ffin particle size        22RO.
    distribution of anstsisions containiag ciii:wpm for innavenmis asa. I.           Yamartchi, 'T., Nishiaaki, K., bai,        Hartdd,11., Ohni:hima„         1995.
                             i 23-127.                                                   Physickniternical clurssctsgiv.atinqi of pakentnrai.      eirka.kioni
J*3013:3, M.. MMII,                1998a. The stsjoiliratioa of pireatecal fat           ewe of ccconfackams- oa floccuiatice) and coalescence. Marni. Res:
    emulsion using, wwionie ABA eripoiymer surfactant. lm. J. Mans.                      12, 1273-1278.
     P4. 29-.37.                                                                     Tainalkura, A., Ishii.. F., som. S., Koishi, M.., 1983.1iffeta of horror-
Juittaa, M., Malim, 13.W.. 19981). Influenms of roft.i011iĘ nicfactam                    nitatitm conditions on the physicochemical prcwstics oi emolsitin
    firk-12-.1tyrboxy t:teacake on dł<.              PlOpiak,i      phospholipicl        1-katkos.      Pharin. .Blill. 31, 275.?6....2792.
    nxistolayers and &tir afoot on Ilpit# emuision stability.             t'olyai.   Wallington. -C, .1990. The stability of intravenous fa iniattisionn in total
     Sci„ izt pftn!:.                                                                    paseateral nutrition mixturtR. Int. J, flkaoss. 66.. 1••21.
lit002, M., Migm 11.W., 199i1c. The affeet of oil ixisiaprinent$i and                'Weingarten, C.. Slagalhaes, N.S.S., Raszki% A., .Benita, S„ Sadler. M.„
    harnogenitation conditions on the physicochemical I.:milt:a-ties and                 1991. Interaction of non-ionic ASA eopolymer surfactant with pluis-
     stability of rkiret.Ittai fat erattisiowi. Im: J. Mann. 1.6.1.                      pftkliipid monolayerst pi.cksit4r telmanco to emulsion Stabiliretion.
Kellner. A., Cotrell, 1,W,, Ladd,                 195L fitiMained hypetlir.mina          J. PWm. 715., 171-.1751.




                                                                                                                                         PTO-000666
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 120 of 181 PageID #:
                                    70948




            The Effect on the Cornea of Alpha Cycloclextrin Vehicle for
            Cyclosporin Eye Drops
            A. Kenai, R.M. Alba, T. Takano, C. Kobayashi, A. Nakaiirna, K. Kurihara, T. Yokoyama, and M. Fukami



                                                                                    With the transmission electron microscope, the findings were
            C    YCLOSPORIN (CYA), a cyclic undecapeptide of fun-
                  gal origin, has been shown to be a useful immunostip-
            pressive compound and is used widely in organ transplanta-
                                                                                    unremarkable except for a diminution in number of micro,
                                                                                    villi on the epithelial surface associated with 0.075% CYA.
            tion, Its application in corneal transplantation has been               Most of microvilli were normal in 0.025% or lower concen-
            rather limited because of its insolubility in water. In a               trations of CYA (Fig 3. A and B).
            previous study,' we tested several solvents as possible vehicles           Concentrations of CYA in corneal tissue after topical
            for CYA, including peanut oil, palm oil, polyoxyethylene                administration of four different concentrations of CYA eye
            castor oil, medium-chain triglyceride emulsion (MCI),                   drops are shown in Fig 4. We measured the concentration of
            alpha cyclode...xtrin (o-CD), and glyceryl dicaprylate (GDC),           CYA in the cornea without epithelium using RIA methods.
            in rats and rabbits. CYA and a -CD had the greatest                     The median levels with standard errors of the median are
            penetrating ability in the cornea.                                      4886 a 706 ng/g in 0.075% CYA, 4133 t 467 ng/g in
               We then investigated the effect on the cornea of different           0.025% CYA, 1580 a 621 ng/g in 0.009% CYA. and 1280 a
            concentrations of a -CD and CYA.                                        296 ng/gin 0,003% CYA.

                                                                                    DISCUSSION
            MATERIALS AND METHODS
                                                                                    CYA was introduced as a powerful immunoauppressive
            We tested four solutions of o-CD that had different concentrations
                                                                                    agent for clinical organ transplantation. In ophthalmological
            with maximum solubility of CYA. 0.075, 0.025, 0.009, and 0,003%
                                                                                    applications, it has been demonstrated that administration of
            CYA combined with 80, 40, 20, and t 0 mg/mL a -CD. The druga
            and normal saline solution were instilled 10 times every 30 minutes     CYA by eye drops,' and subconjunctivar or retrobulbar
            on three maths. Ultrasonic pachymetry and the Draize test were          injection" prolongs corneal allograft survival in rabbits. Hoff-
            performed before and after application of the eye drops. Thirty         mann and associates" reported that topical administration of
            minutes after the lest eye drops. the rabbits were sacrificed with an   2% CYA in castor oil suppressed graft rejection clinically.
            overdose of anesthetics. After harvesting the corneas, one-half was     However, a major obstacle in the application of CYA in
            examined under the light microscope, and the other half with the        ophthalmic preparations is its insolubility in water. In our
            transmission and scanning electron microscope. CYA penetration          previous study,' the results of histological examination after
            into the corneal tissue was investigated using three rabbits. The       topical administration of several lipophilic vehicles on rat
            drugs were instilled our timets.vrery. 2 hours.iThe: corneas were
                                                                                    corneas indicated that significant corneal edema was asso-
            excised from the eyeball, and epithelial calks were scraped off by
                                                                                    ciated with castor oil and palm oil compared with MCI.
            spatula. CYA concentration in the cornea without epithelium was
            measured by means of radioimmuneassay.                                  a-CD, GDC, and peanut oil. In our study,' MCT, a-CD,
                                                                                    GDC, and peanut oil combined with different concentrations
                                                                                    of CYA were instilled on rabbit eyes 10 times every 30
            RESULTS                                                                 minutes. The Draize test demonstrated that all drops were
            Ultrasonic pachyrnetry indicated that the difference in the             minimally irritating. Electron microscopic examination
            central corneal thickness before and after application of the           revealed superficial epithelial toxicity, such as loss of micro-
            drugs was not statistically significant (Table I). The Draize           villi and microerosion in both a -CD (80 mg/m1) and GDC.
            test for cornea, conjunctiva, and iris by the judgment of Kay           CYA level in the cornea without epithelial layer was mea-
            and Calandra revealed that 0.075% CYA (a-CD(80 mg/
            tnLJ) and 0.025% CYA (a-Cf)[40 ng/m1.1) were practi-
            cally nonirritating and that 0.003% CYA (o-CD(10mg/
            mt.)) was completely nonirritating. Thick sections of corneal              From the Department of ophthalmology, Juntendo University
            button stained with toluidine blue appeared normal in four              School of Medicine, Kozo Kurihara Product Development Labora-
                                                                                    tories, Serikyo Co.. and Tomitvisa Yokoyanta. Masahiro Fukami
            different concentrations of CYA (Fig 1). However. using a
                                                                                    Biological Research Laboratories. Sanity* Co„ Tokyo, Japan.
            scanning electron microscope, we found an increased number
                                                                                       Address reprint requests to A. Kenai, Department of Ophthal-
            of craters on the superficial epithiial cells in 0.075% CYA             mology, Juntendo University. 3.1-3 Hango, Bunkyo-ku, Tokyo 113.
            eye drops given ten times every 30 minutes. With 0.025% or              Japan.
            lower concentrations of CYA. the same number of craters as                 R. 1009 by Appleton a Lange, Inc.
            that found in the saline eye drops group. was found (Fig 2).              004i -134585/53.0M.



           3150                                                            rranspianto.rion Proceedaw, Vol 21, No t {February). 1989 pp 3150-3 I 52


                                                                                             THIS MATERIAL MAY BE
                                                                                            PROTECTED BY COPYRIGHT
                                                                                                 LAW (17 USC)

                                                                                                                         PTO-000667
                  Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 121 of 181 PageID #:
                                                      70949




                                k.Pto,.byd.obtermii.vetoct.t:

                                                           "retAt t   Pexttlemeir     NNW: Comex SerxitegrttilAriet  Att•trtinittt44ten Est
                                                                                 Foux Momot OnocantraSloaaa4Cydowrin

                                          Ormeasevitex
                                      0 ,r4             et-O
                                      4•14)          itToVag.)                        Sle-M8(tzr$                                      nisinama (2fftR4         *4W:izmu:*
  Fokami
                                                       004                                   ('.0•1.2              O.O i i
                                                       40:0                            asla x 0.0t4        ,34:4   0,007
                                                       .2.033           3            3033 0.0448         4:)..334 x 0.004
                                                       12,0                          0;:3, 4 0.000       0:342 MON
         or micro.•
  331111XF
                                                                                     0,05e It OW         0.36t 0:,013
            CY&                        Oteigte exix1ii*
     loam. smocen,

1We •after                                    } UA.se-CD.11g4 the kiglictt :€61* OrprOmxistra;i0n,       tro,iiim for   YA. eye dros atd 433              OTtAilets SegrirtW
        CYA eye                 aw:1(?De  the kiwost.                                                                        *mini: ar,>3fi,s::
  Oilmirati0ti Of                 With ihase facts in :Mind., .stre          t1:1 000123163
*NA methods,.                  ettecentrt&oti of s-Cr..) :lat wda potinco thoIcast co'.44.0g1            SUMMY
  tin median MM                tOxi-dity.   tmhiaied root difTepni..aoricantratkals Of                            tOisrAfromit oortibiaafioas i3 d.-;CD sidCYA.:
0 x 467 agig                   ivith maxiwn               o CYA. Typkal isdniins4atiOn: or                    „soki 3fi              0.02,5%CYA and
CYksins4123.0                  0,025% CYA           mg/m1,,) ciitiszd                                                   CYA nod 20 ineml. st-CD, and 0,003%
                               tataxv,ted ui ai Draizo tat, with ii4tIO s 3Ur£ ui. d3rtat0..
                                                                                                        CY A aod     raota (*.CD, loVe foond that O..025% CVA
                                      i.V3ICCIaZrMiCtf$ Lr CVA it$ ti3 C..03'ne•kk             ."5 'W
                                           thao that With tilt nmi. of 0% CCU' A isiniment..„3°
                                titgr.4 higher
anamia,gmmisiv.0                        adrainistriation of f% C_3 A. and with oiir prtr.4-
   thishraiingic.al            4na avatol sthid,n                          TMs          sug-
                               st* tit 0.02a mity tie izr4isiitiertS Yt geeptiq.:1* ettOttex
    ‹s: tots-obiaka
 ii rabbiKs. Hoff-
Odtninisi f :k :1-i*n
     i;as
*I.DA of CYA
E 3S walor. i         it
   s.mirkation after
   siehicias         rM
          Wit.5
       With   MCI,
    MCT,


        drop . .sra

      h    3);`
 ''ti)1). sad ODC,
 '1 ,, tau strAv.




tiftkto Usliversity
ts*amisi
 fitSAWWN Fianmi
.iTtskso Jaotio
                  •        1
Va4oa, l'oi.rof It%
                               Figt     LWA mieretregil ts4 robh3 cornea atter ditterea                 Fig 2. SEM # rebbit xxxxx4 attor oter.m. mooxixt.ta4gg
                               stdminisszanoaa ssr (3A. i. i 0.0'?5,%          ;30                      tit t:',Y4- W 07Wg.,.      0-0t$ StCf mg ,` mLi- M 0.025% CIA
                               tett), M",? COW.. CYA .,*..-Crt 40 m5z.,'fnL).           3.).W%. C.Yet   #.^-CD 40             (c, 03)09t% CVA 1x,, ++      Trig/e74,) grl)
                               b:1,CD 20 allieg.). (0)0.002,% CYA                                       0.002% 'MA ixt-W 10 ota....m1.4,




        3160-2#42.




                                                                                                                                                          PTO-000668
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 122 of 181 PageID #:
                                    70950




                                                                                                               KARM, ALFA, FavttdAW)


                                                                                                           Cornea                                      Done
                                                                                                                                                       High-
                                                                                                                                                       P.. Ruiz,

                                                                                                           - Wata?



                                                                                                                                                       eaSe. D,e
                                                                                                                                                       dare, a
                                                                                                                                                       signiaca
                                                                                                                                                       &snow
                                                                                                                     T: SW:ttal                        lida of
                                                                                                                                                       rnateln
                                                                                                                                      200-.±.140           The
                                                                                                                                                       rtrja.stior
                                                                                                                                                               afi
                                                                                                                                                       class I
                                                                                                                                                       Aralio t
                                                                                   U
                                                                                                                                                       tal anas
                                                                               CYA 0.075               0.025       0.,N0        0403 %
                                                                               s.t-CD 80                40          20           la awali              Althavg
                                                                                                                                                       mera of
                                                                                  ollabbits seetkriced 30 mis: after Iasi eye doutp,                   reks:A.3'43i
                                                                                                                                                       deace at
                                                                                sFf 4. CVO, (cs-CD) comentiatAen isft the toma* meooisos
                                                                              /ream:n43t 3t.                                                           alediatir
                                                                                                                                                          I'Ve s
                                                                                                           .                                           immaah
                                                                                s. Hunter PA, OtimirA,WiDte4rvs R; Rise NSC, Jem )13R: er
                                                                              JPORR/me>           1 112                                                higls,r0
                                                                                        TAG, E.4My           MoCuE411 E.     t i 9001sstimig           grafts g3
                                                                                     i(42                                                              aW gra
     F/g 1. TEM           mtsfoit comes a W tine st•IMMoi4irolitm ki               MeNO:Ms,/, Wini/m. NM:SopMe,$:*iletbe i rrN at 3,1141-,A            aid eat:
     0.07V.4 CYA          ants 0,02E% CY g§), 143 (3p$34.r 1,600:41           moienf      experimenta/ (..omperitat08 OcioilWin A uzd 10,7.*/.
     te.sitco 25,0%),,, ,   Lippw1:tiOM< 10 ?'his 25,000x •                                                                                            rlphoast
                                                                                                                                                       tattirain
                                                                                   Moto PA, Wiaelmes KR, Rice N$C,..3iihns
                                                                              Imreuze( 41?.i;/ IL 1(4/
                                                                                                                                   chi             I   ftsnetiaa
     6.1CD:W ingisat..)) =what intha lean =nal toxiei$y mad                                                                                            ass .0hp
                                            *tore thArt                         7. Kes13 t Hoffmami. F, 11)(sat721 Yi, NO740/  WN4m7014 M
     pexieiram.d. 3 tric orsta 5 14
                                                                              to OpE033m4 22:4A6, 0.g2                                                 Mat r!
     appplahn *Akta wita CYA,                                                      $40.0(..itty JD, Qtia-,(0-i     Aieis Opts :104 .39t VW;
                                                                                                                                                       Fout:00
                                                                               1„ 140.(Allarm          ion Keysedittk 10, Wisialsaft                   foo
     REFERENCES                                                                               al542, # 9U?                                             Comet 1
                Rai,       Kzknz;i A, Tokom 'T, obey 01           kajime A,     1(1. M‹<:lelf,:r MW, Citbirtroi: 1?14,Katlxi/tm AM,Keerom NE.;         pry algt
     KlatOrira K, Fki ssst:i M Folie (.7philIalme€ .1(sA                      Arch 0;'•>hii.usjZZ:IA 10x,1133, (4t.5                                   kwili iv.
       c. S13epfv.,:s.1 W FL. CA.w;:/.   Cfsin Fist* T, Rim NfiC, Jens               fkhre4s-84m-mn W. T-114ktrint S, FR* 111,. stt is                 *ret W.
     Bi J Optsktaialai eat- s Via,. 1580                                      Mitimi P   . regie Amii           Exp           2,t361,                  sitisidsitti(




                                                                                                                                PTO-000669
CLAD J 1994 Apr;20(2):119-
       Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 123 of 181 PageID #:
                                           70951
                                                                  CORNEA/EXTERNAL DISEASE
8003050969



                              Penetration of Cyclosporin A into the
                                Rabbit Cornea and Aqueous Humor
                                 after Topical Drop and Collagen
                                      Shield Administration

                             Ayfer kanpolat„ M El             linen Batioghe MI)          Mea Vi!Inez, MI)          Patina Akbas, MD




                                        We used commercially available 12-hour collagen shields to deliver
                                        cyclosporin A (CsA) to the cornea and aqueous humor in rabbit eyes. Six
                                        New Zealand white rabbits were divided into three groups. The first
                                        group (four eyes) received 6 mg of CsA in castor oil and the second group
                                        (four eyes) received 6 mg of CsA in olive oil applied as topical drops to
                                        rabbit eyes within 12 hours. in the third group (four eyes) 12-hour
                                        collagen shields soaked in 6 mg CsA in olive oil were applied to rabbit
                                        eyes. The amount of CsA In corneal and aqueous samples from eyes
                                        treated with CsA castor oil and CsA olive oil were compared with each
                                        other and with collagen shield treated eyes. CsA concentrations were
                                        measured by radioimmunoassay. After the total dose of 6 mg CsA,
                                        percentage penetration was measured as follows: CsA castor oll-
                                        0.51% in aqueous and 20.75% in cornea; CsA olive oll--0.17% in aqueous
                                        and 11.13% in cornea; and with collagen shields-0.44% in aqueous arid
                                        11.84% In cornea. These results show that the CsA levels of castor oil
                                        drops were higher than those obtained with olive oil drops. In eyes with
                                        collagen shields, CsA levels were higher than olive oil drops but nearly
                                        equal to the castor oil drops. Collagen shields may be useicil as an ocular
                                        delivery system for CsA.



          Introduction                                                                  tobramycin,' dexamethasone amphotericin B,7 heparin,' and
                 The successful treatment of many diseases of the eye                   cyclosporin A9 to the eye are increased.
          depends upon adequate drug delivery. An important develop.                           Cyclosporin A (CsA) is a cyclic polypeptide of fungal
          ment in drug delivery has been the utilization ofcollagen shields.            origin. First reported to have immunosuppressive properties by
          Collagen shields have been used as bandage lenses after radial                Borel in 1976,"' it has dramatically improved the prognosis for
          keratotomy and keratorefractive surgery, to treat corneal abra-               solid organ transplantation because of its low myelotoxicity and
          sions, and as an alternative therapy for dry eyes.'2. The shields are         suppression of specific T lymphocyte function. Systemic CsA
          made of porcine scleral collagen and are available in 12- 24- and             has been used to suppress rejection after kidney transplantation,
          72-hour dissolution rates. Their oxygen permeability is high.                 as well as bone marrow, heart, and liver transplantations.'" It has
           After placement on the eye, they become hydrated with tears,                 also been used to treat various autoimmune diseases such as
          take the shape of the cornea, and arc degraded by proteolytic                 uveitis, psoriasis, rheumatoid arthritis, myasthenia gravis, and
          enzymes in the tear film. In addition to their capabilities of                diabetes mellitus type I Y" It has been used with some success to
          lubricating, protecting, and accelerating reepithelialization, they           treat patients with various ocular manifestations of systemic
          are used as vehicles for enhancing the ocular penetration of                  immune disease, including Grave's ophthahnopathy,'" corneal
          various drugs.' Recent investigations with collagen shields                   peripheralmelting syndrome," Belicet'sdisease,'E', and Sjegren s
          demonstrate that delivery of gentamicin,9 vancomycin,'                        syndrome. Nussenblatt and colleagues"' suggested that topical

                                                            the CLAO journal • April 1994 • Volume 20. Number 2
          Copyright is Contmi Loos Asoocistioh ar 0Ahtrtohialesise.                 119
          Ag rights resenosc.                                                                                             THIS MATERIAL MAY BE
                                                                                                                        PROTECTED BY COPYRIGHT
                                                                                                                              LAW (17 USC)
                                                                                                                                    PTO-000670
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 124 of 181 PageID #:
                                    70952

   therapy was effective only if the serum CsA levels entered the          received CsA olive oil applied to the eyes with a micropipette,
   therapeutic range of 50 to 300 ng/rril...                              one drop every 2 hours for 12 hours (six times). They also
          Delivery of therapeutic concentrations of CsA to the             received a total of 6 mg CsA (every 10 AL drop contained I mg
  cornea and the anterior chamber has been difficult to accomplish        CsA 16 x i mg = 6.0 mg CsA)). In both groups, the total dose of
   because of its poor solubility in water.' Topical ophthalmic uses      CsA (6 mg) was equal to the amount of CsA delivered by a single
   have included treatment of corneal graft rejections.w3 Mooren's        collagen shield.
   ulcer, noninfiltrative marginal keratolysis,'4 and herpetic su-o-              Four eyes of the two rabbits in the third group were treated
  mal keratitis.'' Recently, investigations of CsA levels in the eye      with CsA olive oil soaked collagen shields. Rabbits were
  and various tissues after topical and systemic administrations          anesthetized by intramuscular injection of 0.5 ml. 2% xylazine
  have been made. Mosteller and coworkers' investigated the               hydrochloride (Rompun; Bayer) and 1 mL ketamine hydrochlo-
  systemic and ocular absorption of topically applied 10%                 ride (Ketalar, Parke-Davis). Collagen shields containing CsA
  cyclosporine ointment. Ben Ezra and colleagues" determined              were applied directly to the corneas and rehydrated with sterile
  the tissue levels of CsA after oral, intraperitoneal. and intrave-      saline. The eyes were closed by lid sutures to ensure retention of
  nous administrations. Reidy and associates9 prepared collagen           the shields. The shields remained in the rabbits' eyes for 12
  shields by mixing gelatinous collagen with crystalline CsA and          hours.
  compared them with topical eye drops.                                          Twelve hours after application of either the drops or the
         The aim of this study was to investigate the effectiveness       collagen shields, the rabbits were killed with sodium pentobarbital
  of commercially available collagen shields and CsA prepara-             injections given intravenously. The eight eyes to which the
  tions and was performed to compare the penetration of CsA               topical eye drops had been administered were rinsed with sterile
  olive oil and castor oil forms administered as topical eye drops        saline. Aqueous humor was collected with a sterile 25 gauge
  with each other and with commercially available collagen                needle attached to a 2 ml. syringe. The anterior chamber was
  shields soaked in CsA olive oil.                                        entered 1 mm away from the limbal margin of the cornea, and
                                                                          0.2 to 0.5 mL of aqueous humor was aspirated. The corneas were
  Materials and methods                                                   removed by 8.5 mm trephine. After rinsing them with sterile
         Six New Zealand white rabbits, male and female, 2.038 to         saline, the corneas were minced with a razor blade and trans-
  3.220 g were divided into three groups.                                 ferred to a 1 ml. volume of methanol. They were left at 4°C
         Eve drops: In group 1, the eye drops consisted of a              overnight and centrifuged at 2,000 revolutions per minute
  commercially available intravenous form of CsA (castor oil) in          for 10 minutes.
  a concentration of 50 mg CsA/mL (0.5 mg CsA/tOtaL.,                            When the four eyes to which the collagen shields were
  Sandimmune, Sandoz Pharmaceuticals). In group 2. the eye                applied were opened, no shields were found on the corneas.
  drops consisted of the oral form of CsA (olive oil) in a concen-        Small fragments of collagen, combined with mucus, were
  tration of 100 mg CsA/rnL, (1 mg CsA/10 AL: Sandimmune,                 lodged in the fornices. Eyes were rinsed with sterile saline, and
  Sandoz Pharmaceuticals). Over 12 hours, a total of 6 mg CsA             samples were obtained in the same manner as previously de-
  was administered as topical drops with a micropipette.                  scribed.
         Collagen shields:Four commercially available collage                    CsA concentrations in all samples were evaluated by
  shields were used (12 hours 1Bio-cor; Bausch & Lomb                     monoclonal antibody based radioimmunoassay (RIA). The RIA
  Pharmaceutics, Inc., Clearwater, FL)). For this purpose, 60µL           laboratory used CYCLO Trac SP 125/RIA (INCSTAR Corp..
  (1 rag CsA/10 AL) Sandimmune4 oral solution (olive oil) was             Stillwater. MN) and a gamma scintillation counter.
  dropped over collagen shields. We used CsA olive oil because
  it was absorbed better than CsA castor oil. Within 1.5 to 2 hours,      Results
  the total dose of 6 mg CsA was absorbed by the collagen shields.               In group i, CsA castor oil treated eyes, the CsA concen-
         Experimental design:The six rabbits were divided into            tration in the aqueous humor ranged between 22.8 ng/mL and
  three groups. In group 1, four eyes of two rabbits received CsA         38.2 ng/mL, with an average of 30.6 ng/mL (Table I); the
  castor oil applied with a micropipette (10µL 1Socorex; Switzer-         concentrations in the cornea ranged between 865 ng/rel.. and
  land)) at one drop (10 AL) per hour for 12 doses fora total of 6        1,622 ng/mL, with an average of 1,245 ng/mL (Table II). In
  rng CsA. (Every 10µL drop contained 0.5 mg CsA 112 x 0.5 mg             group 2, the CsA concentrations in aqueous humor of eyes that
  = 6 mg CsA).) In the second group. four eyes of two rabbits             received topical CsA olive oil drops were below levels that
                                                                          could be measured with RIA (< 10 ng/mL: Table I). The values
  TABLE I Cyclosporine concentrations in aqueous humor (ng/mL)            obtained in the cornea ranged between 472 ng/mL and 855 ng/
                            Mean       SD             Range
                                                                          TABLE it Cyclospotine concentrations in cornea (ng/rnL)
  CsA, castor oil           30.625    8.531        +22.8 — +38.2
  CsA, olive oat'           10.00                        0                                          Mean         SD            Range
  Collagen shield           26.475   13.192        +14.7 — +42.8          CsA, castor oil           1245      426.792       +865 — +1622
  •CsA, olive tvl < ging.                                                 CsA, olive oil            667.8     157.559       +472 — +855
  SD = standard deviation                                                 Collagen shield           710.5     129.935       +589 — +857

                                              the CIAO journal • April 1994 • Volume 20, Number 2
                                                                      120


                                                                                                                         PTO-000671
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 125 of 181 PageID #:
                                    70953

           CsA (ng/ml)
      50r
                                                                                     25
                                                                                                        20.75
      401.
                                                                                     20
      30*
                                                                                     15
     20
                                                                                     10
                   10             JO              10             10
      20
                                                                                      5
                                                                                          „ L .. 0.5                        C. t
      o                                                                               0
           0                                      S                 4                        CfA (Castor oil)         CFA t          oil)          C.012041n niald
                                       Eyes
                        Sanest         &erko 2         -4*- Berko 3                                             IM Sort**    I     1111 Seciax k
                CnAtcester *O neA(otive ott) Common Shield                                              Aqueous humor              Corm*
  olive ol'10 no
                                                                                     Figure 3 Aqueous humor and cornea levels.
   Figure 1 Aqueous humor levels.

                                                                                     humor and cornea with topical castor oil, olive oil drops, and
   ml., with an average of 667.7 ng/mL of CsA (Table 11). Thus,                      olive oil soaked collagen shields as a pereemage of the total dose
   after 12 hours, the concentrations in the aqueous humor (Figure                   a 6 mg.
   1) and the cornea (Figure 2) were statistically higher in the group
   that received topically applied castor oil CsA (aqueous humor,                    Discussion
   P < 0.017; cornea, P < 0.035, paired r test).                                            The results of this study indicate that in rabbits topically
          In group 3, CsA applied by collagen shields, aqueous                       applied CsA castor oil drops resulted in higher concentrations of
   humor values ranged between 14.7 ng/m1.. and 42.8 ng/mL, with                     the drug in the aqueous humor and cornea than when CsA olive
   an average of 26.5 ng/mL (Table!), and the values of the cornea                   oil drops were used. An additional finding is that a collagen
   ranged between 589 ng/ml. and 857 ng/mL, with an average of                       shield soaked in CsA olive oil form is an equally effective means
   710.5 ng/mL (Table II). Whereas the mean aqueous humor                            of delivering CsA to the cornea and aqueous humor as topically
   concentrations of CsA in eyes treated with collagen shields were                  applied castor oil drops.
   significantly greater than the mean concentrations of CsA in                             The topical application of CsA to the eye has been studied
   eyes treated with topically applied CsA olive oil drops, no                       in an attempt to reduce the risk of systemic toxicity while
   significant difference in corneal concentrations could be dem-                    maximizing its local therapeutic potential. Because of the hy-
   onstrated between these two groups (P > 0.316).                                   drophobic nature of the corneal epithelium, CsA would be
          When the results obtained by using collagen shields were                   expected to penetrate it easily. Conversely, the stroma should be
   compared with the results of topically applied CsA castor oil                     quite impermeable to the drug because it is hydrophilic. By using
   drops, the concentrations were nearly equal in aqueous humor                      a 2% solution of CsA (castor oil), Wiederholdt and colleagues4
   (Figure 1). According to paired ntest, no significant difference                  evaluated its penetration into the different layers of rabbit eyes.
   could be demonstrated (P> 0.25), but the corneal concentrations                   Following a single dose of 10µL of 2% CsA, a concentration of
   were higher with topically applied CsA castor oil drops (Figure                   900 to 1.400 ng/mL was detected in the cornea at 6 hours, of
   2), and this was significant (P <0.038).                                          which 67% was found in the epithelium, 25% in the stroma, and
          Figure 3 shows the penetration levels of CsA in aqueous                    8% in the endothelium. Concentrations in the remaining tissues
                                                                                     (lens, vitreous, avea, retina) were < 45 ng/mL.' Kaswan'9
                                                                                     measured the absorption of topically administered 1% CsA in
   2000 CM (ng/na I)                                                                 olive oil. After the total dose of 0.84 mg was given, tissue levels
                                              1607            1622                   (cornea, anterior and posterior sclera) greater than 50 ng/rtila
   1300I.                                                                            were achieved within 1 hour, but lower levels were obtained in
                                                                                     the retina, vitreous, ciliary body, iris, and aqueous humor.
    000
                                                                                            In our study, the penetration of topically applied CsA
                                                                                     castor oil and olive oil drops were compared with each other.
    500 i-
                                                                                     After a total dose of 6 mg of topically applied CsA castor oil.
      oi
       o                         2                3             4
                                                                         J 5
                                                                                     0.51% was found in aqueous humor and 20.75% in the cornea,
                                                                                     compared with 0.17% in aqueous and 11.13% in the cornea with
                                       Eye                                           topical CsA olive oil drops. Thus, topical drops prepared using
                     Series 1          Strife 2           Series S
                                                                                     CsA in castor oil are more effective than CsA in olive oil.
               CsA(Csstor        csA(Otive oil) Gasmen Weki                                 Reidy and coworkers' prepared collagen shields by mix-
                                                                                     ing gelatinous collagen with crystalline CsA as a means of
   Figure 2 Cornea levels.                                                           delivering CsA to the cornea and aqueous humor in rabbit eyes.

                                                       the CLAO journal • April 1994 • Volume 20, Number 2
                                                                               121


                                                                                                                                               PTO-000672
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 126 of 181 PageID #:
                                    70954

   They found that both the corneal and aqueous humor concentra-                          7. Schwartz SD. Harrison. SA. Engstrom RE Jr., et at: Collagen shield
   tions of CsA achieved with the shield delivery system were                                 delivery of Amphoteritin B. Am J Ophrheihno/ 1990;109:701.704.
   higher than those obtained with topical CsA olive oil drops. In                        8. Murray TG, Stem WH. Chin DH, et al: Collagen shield heparin delivery
                                                                                              for prevention of postoperative fibnri. Arch Opinhalmol 1990:108:104.-
   our study, 12-hour collagen shields were soaked in CsA olive oil                           106.
   and applied to the eyes. CsA levels in the aqueous humor were                          9. Reidy 1,1, Gebbard; 13M. Kaufman HE: The collagen shield:anew vehicle
   0.44% of the total dose, and 11.84% of the total dose was found                            for delivery of cyclosporin A to the eye. Cornea 1990:9:196.199.
                                                                                         10. Belie MW, Bouchard CS. Phillips TM: Update on topical cyclosporin
   in the cornea.                                                                             A:background, immunology and pharmacology. Cornea 1990;9:184-
          Commercially available collagen shields can be utilized                             194.
   as a means of delivery system for CsA and in addition to                              11. Kruit      Cyclosporine A treatment in four cases with corneal melting
                                                                                              syndrome. Transplant Proc 1988.20(Suppl. 41:170-172.
   commercially available oral and intravenous forms of CsA                              12. Hunter PA. Garner A, Wilhelrnus KR, ct al:Corneal graft rejection:a new
   dispensed as topical drops. Our study is the first to show the                            rabbit model and cyclosporin A. Br J Ophthairnal 1982:66:292-302.
   efficacy of using commercially available collagen shields as a                        13. Facts B. Missoten L. Wanderweren P, et at; Prolonged survival of
                                                                                             allogenic corneal grafts inrabbits tre,ated with topically appliedcyclosporin
   means of delivering CsA.                                                                   A:systemic absorption and local immunosuppressive effect. Br J
          The application of CsA in a collagen shield delivery                               Ophthalmia( 1985:69:600-603.
   system is easy to apply to patients with diseases such as                             14. Nussenblati RB, Palestine AG:Cyclosporine immunology, pharmacol-
                                                                                             ogy and therapeutic uses. Suety Ophthaimol 1986:31:159•-169.
   lvloorene s ulcer, cornea) peripheral keratolysis; herpetic stroma]                   IS. Collins 3, Chaste) C. Bonissent IF: Keratitis herpetiques
   keratitis, and corneal allograft reactions, thus minimizing sys-                          stromalesoraitement par la cyclosportne collyre. Presse Med
   temic toxicity and maximizing local penetration.                                          1986:1511245.
                                                                                         16. Mosteiler MW, Gebbards BM. et al•Penetration of topical cyclosporine
                                                                                             into the rabbit comes, aqueous humor and serum. Arch Ophthalmia(
   Acknowledgment                                                                            1985;103:101.302.
   Ms. Adalet Yitzt.Maili for help in the research laboratory and Ms. F. GUI             17. Ben Ezra D, Maftzir G: Ocular penetration of cyclosporin A in Me rat eye.
   Cakmak for statistical consultation. Collagen shields were supplied by Bausch             Arch Ophrhaimn1 1990;108:584-587.
   and Lomb Pharmaceuticals.                                                             18. Wiederholdt M, Kosseridnip D, Schulz. et al:Pharmacokinetics of topical
                                                                                             cyclosporin A in the rabbit eye. Invest Ophthahnol Viz Sri 1986,27:519-
                                                                                             524.
   References                                                                            19. Kamvan RL:lntraocular penetration of topically applied cyclosporine.
       1. Ros FE, ToIW.Faber AJI Bandage tenses:collagen shields vs hydrogeI                 Transplant Proc 1988:20(Suppl. 4.650-655.
          lens. CLAO J 1991:17:187-190.
       2. Shaker Gl, Ruffini J. Arora 1, et al: Soluble collagen disks for the
          treatment of dry eye syndromes. CIAO J 1989115:298-304.
       3. Ruffini J), Aquavetia IV. et al:Effect of collagen shields on conical
          epithelizattion following penetrating keratoplasty. Ophthalmic Surg
           1989;20:21-2.5.
       4. Phinney RB. Schwartz SD, Lee DA, et al:Collagen•shield drug delivery
          of gentarmc in and vancomycin. Arch Ophthalmol 1988;106:1599.1604.             From the Faculty of Medicine, Department of Ophthalmology, University of
       5. Unterman SR, Rootman DS, Hill JM, et al: Collagen shield drug                  Ankara, Ankara. Turkey.
          delivery:therapeutic concentrations of tobramycin in the rabbit cornea                This work was presented if/ part at the 22nd ECLSO Congress, 1992.
          and aqueous humor. J Cataract Refract Surg 1988:14:500.504.                    Rome, Italy.
       6. Hwang DG, Stem Vv1-1, Hwang PH. et al: Collagen shield enhancement                    Correspondence and reprint requests to: Doc. Dr. Ayfer Karipotat.
          of topical de xamethasone penetration. ArchOphrhalmoi 1989:107:1375-           Bogaz sok. 24/10.06100 GOP. Ankara, 'Turkey.
           1380.                                                                                       Acceptedfar publication November 23, 1993.




   r

          ERRATUM The article "Deposition of Ciprolloxacin, Prednisolone Phosphate, and Prednisolone Acetate in Sea'':Quence Disposable
          Contact Lenses." which appeared in our July 1993 issue (CIAO J 1993;19:166-16
                                                                                             8), failed to indicate a legal name change for One of
          the article's coauthors. The correct spelling of the second author's name is MDCCI
                                                                                             1C. Goyal, MD. The editors apologize for this error.




                                                      the CIAO journal • April 1994 • Volume 20. Number 2
                                                                                   122



                                                                                                                                                PTO-000673
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 127 of 181 PageID #:
                                    70955




                                                                     PTO-000674
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 128 of 181 PageID #:
                                    70956




                  48P


                        SOLID DISPERSIONS OF DRUGS IN POLYOXYETHYLENE 40 STEARATE:
                        DISSOLUTION NArES AND PHYSICO-ChEMICAL INTENACTIONS

                        gamleder *aur and D,J,w $rant, Department et Phnrancy, Velvereity, of Mettinshk&,
                        Nottiegnam, NG7 290, U.K. end
                        T. gaves, Beoehat G.E,        Walton Manor, Milton XyncE, MET 70, 0.6.
                                                                             tutt.urIgila, nuch ne pimly.
                        Selid alspereione of drage in eeter-aclUble mtktrs.x
                                  glycol (PEG), ere peteetially  ueefeldoang eforan   Se.g. ettion and
                        cthylene
                                                                                           (P408), day offer
                        glegelean, 1971). Tne PEG ester, polymayethylene 40 ntuarate
                                       ndvsetegeS ever PEG  ItedIft the hydrenarheu chate, by enheeeing
                        tbc following
                                                                     drug molecules tn aqueoun ainaller
                        dorfnze aottvitt. Mignt ach;1eat Ilpaph111e
                        selutstlization and thereby prongste drug diseelutinn fElsorthy end Lipecoen, 10egk
                         the redueed pelartty mtght luereane the eelohilltV 01 Ita00111d drugs In Iletdd
                         emelpieet and perhuon «lee in the !wild cactpiont nnd therehy improve dreg
                                                                                            eelld dieper-
                         dteperalen. Theee hypothenee are heieg tented by eomparieg
                         e f,,e5 af einokaajde, grlaeotelvin end t•teacmide In P405 with tbose In PEG 2000,
                                                                                                      2600
                         prepared by pnyaten1 mising, fwaion or no-preclattntien front etnandl. PEG
                         and P406 havn epproxItentely the neme maan molerelar veight. Delly intnaes of vp
                         to gh ag of P406 per eg heny wetght ere eceeptable in food (S8E0, 1974).
                         The aolwhility and dlese/ntIon rato of non-disintegrattne diene of each pure urug
                                                                                           lecreaeed tennider-
                         In weter teereaded only allghtly In the presence of PEG, bet
                         ahly witt increatting eennentration of P405 in water, (ming an order of nagenude
                                                                                            dee te afeellar
                         higher In 5E eiv P405 thnn in 5% w/v 9E0. TnIs dtffetenne is
                         enleblIttation of the droge by P405. The triticnt               aeacentrntion of P4OS
                         le 0,014% wiv at 37dC: that of PEG ie       wit!, f€ tt, 010*z:e,

                         ceeplmta eolle-ligele hee diagram» for eneh type of dieperoSOP           't-lach drug in

                         eamh excipient mere notermined.by different/al therma1 annlynta and het stege
                         mieroscepy, 'reces slagman, whInh. zere of -tbc nonotettle type /or             KW and
                         ist„   nr the euteetie type for 1)402, ehnessa greater solebility of eeon drog
                         in Ilquid P405 .than ta PEG: Mierenceplo examinatten af the solid dieperstens
                         reenalcd alcre-nryetala of each drug even «hen preaust at ItRen treen 1% it/e.
                         Sclia diaes, Ig rom in diameter, of certaitt of tbc aelle dinperelens were prepared
                                                                                                  ph t ur
                         by coapreestee ut 75.1 Ma o-2, Upen exponure tn AcieeOuzY baggers at
                                                                                          1960), the ceapactn
                         te a eleple benher-stirrer elese1utton teat 0-evy «no Mayee,
                         disintograted by progreeeive eroeioe roltaaing floeculee Of mierc-crywte/s Of ISe
                                                               drug partielen relenaed from foefel dieper-
                         drug- The sire OletrilsatiOn of the
                         eiona in P405, «ere determieed hy Coulter counter in erwg-setureted eleytrolfSo.
                         The meest pertit'le sine et toltutemide deeressed /roes Isrig vx tci IC or 2 um,
                         wherege that of grinoote1ein 0sterettned> Wen virtusllY uoohnsEod,
                                                                                                   grenter
                         Trio rate ana vaten: ef releane of tbetb tirg from P4LiS dinperaiona ware
                         than frem PEG dispereicnn ef the SOOC conputtitlee hy weight. For ~Plo,
                         co-precioitatem containing 90% w/w of euch dreg disIntnernted cootiltrtelY 0"
                         the coneentratine of dreg diesotved Ineeiled ett after lese thee 30 minuten
                                                                                           coaronpendieg
                         trom P405 dinperniene bet etter sUee thea 120 mimete* trom tbc
                         PEG compacte.
                                                                                                      the
                          Althengt ne e0EIS anIwtienn ot thn drugs in the exciptente were detected,
                          resulta !support the original typethesin in *31 ether reepeeLS, P405 Ia eoPosi"
                          to PEG 20-00 In promoting dinperaion la lbo eoltd, diatotegs'otSod of thn ss~""
                          end aulabitleatten of the drugs. Dreg btonveilebility free the 41«porgion
                          aystewo and the effecte of adond dtetategrents ere alen heing atwdied.
                          Chion, w,1„, end g~l~     ‹ 5, 0,571) J. Pnerm, Set. , 60, 1281-1302
                          Etwerthy, P.H. and Lipeeomh,       (1968,) J. Pearls, Pharene. 20, 917-E24
                          toøy, D. and Nayen, 11.A, (10601 Mee. Eng. J. Med, 262,1052~1058
                          m)ao (18m. Tmainelegteet Esaluetton et same feed Adeitives, No, s, 2n4-299




                                   "   war
                                                                                             PTO-000675
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 129 of 181 PageID #:
                                                        70957
          Research, Vol. 39, No. 1, January 7002 (0 1002)            Sh9et Cc:Mimetic:tutor?
Pharmaceutioti


                                                                      was supplied by BF: Goodrich (Cleveland, OH). Hydroxypro-
Cydosporine A Formulation Affects                                     pyl Methylceilulose          65SH4000 grade) was purchased.
its Ocular Distribution in Rabbits                                    from ShinaEtsu *Chemica I Co., Ltd (Tokyo, Japan). Tritium
                                                                      labeled CsA (37 M13q/mL) was purchased from Amersham
                                                                      Life Science (Buckinghamshire, England). Castor oil, high-
                                                                      performance liquid chroMatOgraphy (HPLC)-grade acettarii-
Mitsuaki Kuwano,1 '3 Hajime                                           trile, and Methanol were purchased frOm Nacalai TesqUe,
Nobuo morikawn,I Atsutoshi 01E42 and                                  (Tokyo, Japan). All other chemicals were analytical grade
Yoichi Kawashima2                                                     and obtained from commercial sources.

                                                                      CsA Assay
Received September 6,.2001; accepted October 8, 200)                         In the formulation studies, CsA was assayed using the
                                                   nonionic surfac-
KEY WORDS: cyclosporine A: ocular distribution;solution;               modified HPLC method established by Novartis Pharma. A
    ;
tant. ophthalmic formulation; eye drop; aqueous            autoitn-    reversed phase YMC-Pack Cs column (Model A-202, YMC
mune disease                                                          .Co., Ltd.) was used. The mobile phase was a mixture of ace-
                                                                      lonitriie:wateranethanol:phosphorie acid (900:525:75:0.075).
INTRODUCTION                                                           Its flow rate was 1.5 niLimin. The eluent was monitored by
                                                                       UV at 214 nin. The column oven temperature was maintained.
      Systemic Cyclosporine A (CsA) administration averts
                                                                       at 70 OC. Quantitation of peak area demonstrated excellent
graft rejection after organ transplantation. In the eye. CsA is        linearity     = 0.9999). over the CsA concentration range of
also beneficial in the treatment_ of autoimmune diseases, uve-         interest.
itis, Bechet's disease. Sjogren's syndrome, keratoconjunctivis
sicca. and corneal transplantation (I.). It has been suggested        Solubility Assay
that topical rather than systemic CsA application could also
be therapeutic, without causing systemic side effects, in the              Tween 80, HCO-60, and MYS-40 are nonionic surfac-
treatment of ocular disease. This may be possible because             tants that have been previously used in commercial ophthal-
much less CsA can penetrate into the bloodstream after its            mic products. Mixtures Containing CsA .and each surfactant
topical instillation ixt either.an aqueous- or oil-based medium.      (0.5 wlv %) were stored for 12 h to ensure equilibrium at 25
It is expected that penetration from an aqueous medium will           °C and then filtered through a 0.227p,m membrane filter, CsA
be even less than in oil because its solubility in water is muth      concentrations in the filtrates were determined by FIK.C,
less. Various attempts. were made to develop ophthalmic for-          Effect of MYS-40 concentration on the solubility of CsA was
 mulations that improve ocular CsA penetration, including an          determined at 25; 40, and 60 *C in the same experimental
 alpha-cycloclextrin vehicle (2), vegetable oils (3), liposomes       manner.
 (4), collagen shields (5), micro- or nanospheres (6), and oil-
 in-water emulsion (1), However, none of these deliver thera-          0.1 P/ii 3H-CsA. Ophthalmic Formulation Preparation
 peutic amounts of CsA into target ocular tissues with low                    3H-CsA ophthalmic formulation (Aq-CsA) was prepared
 ocular toxicity.                                                      with the following procedure. by first dissolving: CsA (0.0865
     In this work, we compared in rabbit ocular tissues CsA            Via:) in a small amount of ethanol (0.1 %), and then MYS-40 (2
 pharmacokinetics and -distribution resulting from its topical         %) was added. The sample was well mixed until clarity re-
 application as an oil-based medium, o/w emulsion, and CIA             turned: The CsA solution containing HPMC (0.3 wi'v%), so-
 aqueous clear solution containing a surfactant. Our results           dium dihydrogen phosphate (0.2 wfv%), and disodiuin EDTA
 suggest that only an aqueous solution containing the nonionic         (0.01 w/v%) was then adjusted to isotonicity (i.e., 287 mOsm)
 surfactant MYS-40 delivers therapeutic levels of CsA.                 by the addition of sodium: chloride. The pH was adjusted to 7.
                                                                       The needed volume of 3H-CsA dissolved in an ethanol/.
 MATERIAL AND METHODS                                                  toluene mixture was first dried in a.nitrogen stream and then
                                                                       dissolved in the aforementioned aqueous solution containing
 Chemicals                                                             CsA.. It was stirred at5 "C overnight to prepare Aq-3H-CsA
                                                                       (37 Maqtml.).
       CsA was kindly donated by Novarlis Phaarna (Tokyo,                     To prepare a 3H-CsA castor oil formulation (Oil-CsA),
  Japan). Polyoxyethylene 20 sorbitan monooleate (Tweet) 80)           CsA (0.0865 %) was dissolved with stirring in a neat castor
  was purchased from Kao Corporation (Tokyo, Japan): Poly-             oil. 31-.1-CaA was added in the. same manner described above.
  oxyl 40-stearate (MYS-40) and polyoxy1-60 hydrogenated cas-                 The 3H-CsA olw emulsion formulation (Em-CsA) was
  tor oil (HCO-60). were purchased from Nikko Chemical Co.,            prepared.asdesoribed (7)... The oil phase consisted of CsA and
  Ltd (Tokyo, Japan). Pemuleno TR-2 polymeric emulsifier               castor oil. In brief, the CsA ethanolic solution was added to a
                                                                      .mixture containing castor oil (1..25 %) and Tween 80(1.0
                                                                       Residual ethanol in the mixture. was-evaporated by a nitrogen
    Ophthalmic Research Division, Santen Pharmaceutical Co., LTD.      stream. Pernuleno TR-2 (0.05 %) was dispersed in water and'
    lkorna-shi,.Nara 630-0101. Japan.                                  then mixed to obtain an o/w emulsion. This mixture was ad-
  2 Product Development Department,
                                        Santen Pharmaceutical Co.,
          Hieashryndoga  wa-ku, Osaka 533-01(n. Japan.                 justed to isotonicity by the addition of glycerin and adjusted
    LTD.
                                                                       to pH 7.4. 311-CsA was added in the same manner as de-.
    To whom correspondence should be Addressed. (e-mail:
    kuwanont@sara.en.co.ip)                                            scribed previously.

  :S124,3741/02.1iltaalOgl C 222 k'icnurn Publishing CorporNilor.   108
                                                                                                             PTO-000676
       ..;
                  Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 130 of 181 PageID #:
      •mulation Effect of Orclosp °rine A Ocufar Distribution
                                                      70958                                109

              I     r-                                                        ,At          RESULTS
                                                                      25`t
              0,8 -                                                                        CsA Solubility In Ophthalmic Solutions
                                                          fir 7                                  At 25 C. the solubility of CsA in solutions containing
              0.6                                                                          one of three different surfactants (0.5 wly %), MYS-40x,1:.
                                                                                           60,. and Tween 80. was (1.656, 0.554, and G:455         respec-
              GA                                                                           tively. CsA had the highest solubility in mys-4a and, there-
                                                                             60t           fore, it was the best of the three surfactants for preparing
              0.2                                                                          clear solutions. Accordingly, MYS-40 was used throughout
                                                                                           this study to prepare aqueous CsA Solutions. The relationship
                                                                                           between MYS-40 concentration and CsA :solubility at 25, 40
                              0.2                0.4                  0.6       0.8        and 60 cC is shown in Figure 1. It indicates that at each of
                                                                                           these. temperatures CsA solubility increased linearly. A 2
                                     TvlYS.410 (w/v.,%)                                    MYS-40 aqueous solution .was chosen to ensure that 0.1.
    g. 1. Effects of .MYS-40 concentration and temperature on the                          `YaCsA was completely soluble in aqueous solution.
                  solubility of CsA in aqueous media,
                                                                                           Ocular Distribution
    Tutor Distribution. Studies                                                                 Ocular distribution resulting from exposure to 0.1 cri: Aq,
                                                                                          OA was compared to those obtained with Oil-CsA -and Ern-
         The use and the treatment of rabbits in this study con-                          ctA. The results in Table is and lb show that most of the CsA
     irrried to. the ARVO-Statement for the. Use of Animals in                            administered in an Aq-CsA formulation distributed to ocular
     llphthalinic and Vision Research. Male Japanese white rab-                           surface tissues such as the .corneatepithelium, cortical strum'
     its weighing between 2 to 3 kg were used. A 3H-CsA °ph-                              endothelium, and bulbar conjunctiva. A small amount of CsA
    -gamic formulation (50       1850 .k13q/eye) was topically in,
                                                                                          distributed to the lacrimal gland, the anterior and posterior
    tilled onto the tight eyes. At 1, 4, and 24 h after instillation,                     segments. A trace amount of CsA was detected in the blood
    ne corneal epithelium, the corneal strome and endothelium,                            at all time points. •
    he bulbar conjunctiva, the iris-ciliary body, the lacrimal
    land, the Harder gland, aqueous humor, and the c.horoid-                              DISCUSSION
    etina Were dissected. TisSue CsA levels-were calculated from
    he specific activity of 3H-CsA and expressed as ng-eciig tis-                             This study was undertaken to identify a CsA containing
    Ue.                                                                                   ophthalmic formulation that may be more desirable for de-


          Table Ia. CsA Levels (ng-eqi.g) in the Ocular Tissues after Single Instillation (50 µ,L) of Three CsA forrnuiations in the Rabbits
                                     4101•••••••11... •


                                                    *Aq-CsA time (h)                                                       Em-CsA time (h)
    Ocular tissue              1                                  4                       24                    1                     4


    gland              6.38 t 8.09          3.06:0.74                               1.00p: 0.42*         1.50 *1.46           1.21 te 0,33      0.51 ¢ 0.13"
  Harder
    gland             7.28* 10.86           1.70 p: 0.05                            0.42 -4- 0.13**      0.61 2' 0:20         0,59.* 0.17       0.27   0.07"
 Bulbar
    conjunctiva    1373.60 * 548:31**    542.73 p-..80.17"                         27.83 t 7.06        446.04 * 164.73      287:fy0 *138.99*   19.70*. 6.18'
 .Corneal
    epithelium    20234,65 * 6348.76** 1224736 p: 4775.28,"                   4932.76 T 2143.96"" 4952.95 t 1348.05 5317.78 * 1723.18 266146-* 653.42
 Corneal            601.74 p: 485A5*     595.43 T 230:85k*                     491.3.2 * 114.00**   87-07 38.14      175.45 ze 62.73   201.64 * 69.33*
   Stroma-
    endatheli urn
Aqueous
    humor             3.48 4- 1.35         1.221-.0.39"                             1.45 0.31            2.66       0.62     0.86 * 0.38       032 * 0.15
Choroiti•-•
   retina             228 pc. 1.26         1.80 ± 0.48-                             1.54 t 0.95          0.87 *. 0.34        0.85.*.0.27       .0,36 * 0.08
Iris-cilia' '
   body               356 ±.131!"          5.44 *2.49"                          23.95. ±-• BA7**.       1.764.0.42           1.61..            10.07 * 2.74
Whole
   blood              1.02 *0.64           0.31 * 0.13                                  Nne'            0.30* 0:06           0.21 *0.09          ND"'
Blood
   plasma             029-± 0.17          .0.31* 0.21                                   ND"

4 Not assayed..
' ND: less than detection limit.
Each value represents mean .1: SD of your experiments.
* F < 0.05; **         vs-, castor CB (Durinett multiple comparison test).



                                                                                                                                                PTO-000677
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 131 of 181 PageID #:
                                    70959                                Kuwait° et al.
110

Table lb. CsA Levels (ng-eq!g) in the Ocular Ti sues after Single                                    shown in Table II. The Al X - for Aq-CsA. in the corneal
  Instillation (50 1.1.1..) of Three CsA Formulations in. the Rabbits                                stronaa-endothelinro. which is the target tissue for preventing
                                                                                                     corneal allograft rejection after corneal transplantation sus-.
                                                         Oli-CsA time (h)
                             •••••••••••••••........     .
                                                                                                     aery, was 28.5 and 3.1 times higher than those for O0-CsA
     Ocular tissue                                                   4                    24         and Em.csA, respectively.
                                                                                                           It appears that CsA penetration into the ocular surface
Lacrimal eland                    5.74 7.94                   5.22 t. • 5.86       2.17 ± 0.99
                                                                                                      tissues is affected by the release rate of CsA. from its cattier
1-larder gland                    -4.56 ±.5:08                2.33 2.17            1.64 ± 0.30
                                                                                                      in the dispersion medium, In an aqueous medium containing
Bulbar
                             304.29 30.53                    88.46 5:4411         59.07 t 33.31      a nonionic surfactant, micelles are formed and CsA was dis-
   conjunctiva
Corneal                                                                                              solved in them. The size of micelles is mach smaller than that
   epithetiurri              687.89 t 427.28 744.26±.148.20 643.94 1. 150.51                         of emulsion droplets. which is 200 em in mean diameter (7).
Corneal strums-                                                                                      Accordingly, much more CsA. can be released from micelles
   endothelial                  lobo ± 4.20                  10.5.1 rc 3.05       31.33 = 7;02       for drug penetration because they have a much larger surface
Aqueous humor.                   2.73t0.61                    0:28 -..:I 0.05         ND'            area, enabling them to bind. much more drug. Another im-
Choroict-retina                  2.38 ri-. 1.72               1.57 -.i. 0.92       0.92 ± 057        pediment limiting drug penetration is that CsA has a strong
             body                1.24 =0.34                   0.38 2 0.00          1.16 .-.t 0.27    affinity for lipophilic vehicles, such as vegetable oils, because
Whole blood                         ND'                       019 t 0.03              ND"
                                                                                                     their partitiOn coefficient is 6.. Therefore, CsA. release is poor
Blood plasma                        ND"                       0.141:0.04              ND"
14•10•16100114•41VMPIMONOW
                              ••••••1111•IMIP....MM..                                                from oily vehicles and 01w emulsion. Perry et al. determined
" Ni): less than detection limit.                                                                    the -cornea CsA levels in patients, whowere. topically treated
Each value represents Mean ± SD Of four experiMents.                                                 with 0.5 % -CsA every .15 min for one hour before corneal
                                                                                                     surgery (8). The mean cornea CsA level was 3679 ngig in 9
 livering larger amounts of this immunosuppressant into ocu-                                         patients. In our study, the Maximal CsA corneal level reached
 lar tissues. Such a route of application would be preferable                                        was 2112 .ng/g (total cornea) at 1 h after only a single admin-
 because it substantially reduces the likelihood of adverse ef-                                      istration of 0.1 % aqueous CsA solution. This value is equal
 fects that result from CsA systemic administration. .Prior to                                       to the sum of the normalized CsA content on a wet weight
 this study, it was not possible to envisage the use ofan aque-                                      basis in 'the corneal epithelial; atromal and endothelial layers.
 ous formulation that also had no irritating ocular side effects.                                    This result suggests that the CsA concentration in the oph-
 The only formulations that could be used 10 dissolve CsA                                            thalmic solution:could be reduced below 0.1 % to achieve the
 required an oil base. However, these formulations (i.e-, with                                       same extent of penetration as in patients. Alternatively, even
 up to 1% CsA) did not result in much ocular tissue CsA                                              greater penetration may be possible by using the 0.1 % aque-
 accumulation. Furthermoreaan oily formulation for ophthal-                                          ous CsA solution.
 mic use is undesirable because it causes.vision blurring and is
 irritating. We have shown that the level of CsA accumulation
                                                                                                     CONCLUSIONS
 by most ocular tissues can be markedly enhanced by applying
 an aqueous CsA formulation. that contains the nonionic stirs
-factant IvlYS-40. High CsA concentrations were observed in                                                A cyclosporine aqueous ophthalmic solution that uses
 the corneal stroma-endothelium at all time -points after a                                          polyoxyl 40 stearate as a solubilizer for CsA has been -de-
 single topical instillation of the newly formulated. aqueous                                        signed. An ocular pharmacokioetic study using 3H-CsA
 solution (Aq-CsA) in comparison with those for Oil-CsA and                                          showed that. the distribution of CsA in ocular tissues, such as
 Em-CsA. At 1-h post instillation, CsA levels. for Aq-CsA                                            cornea, btilbar conjunctiva, and lacrimal gland, after topical
'were 60.2 and 7.3 times higher than that for Oil-CsA and                                            instillation of the aqueous formulation was superior to that
 Em-CsA, respectively (Table. 1). This pattern was also ob-                                          after instillation of an 01vv emulsion and an oily formulation:
 served in the bulbar conjunctiva. CsA exhibited the following                                       We suggest that this aqueous CsA ophthalmic formulation
 penetration order: Aq-CsA > Em-CsA >                                                                *ill be clinically useful in the treatment of immune-mediated
       The area under the curve (AUC 0..17) and AUC ratio,                                           ophthalmic diseases.
 which were calculateclusing-AUC (Oil-CsA) as a control, are

Table 11. Comparison of AliCe.." for the Corneal -Strome-                                            ACKNOWLEDGMENT
Endothelium, Bulbar Conjunctiva, and Lacrimal Gland. after Single
Instillation of 0.1 % Cyclosporine A in Three Different Formulations                                     We appreciate the generous support provided by Drs.
                            in the Rabbits
1.111111111.1•111"
                                                                                                     Peter :Reliant) and Paul Lasker in the preparation of this
                                  Oil-CsA                    Aq-CsA                Em-C.sA           manuscript.

     Ocular tissue           AUC               Ratio     AUC          Ratio     AIX        Ratio
                                                                                                     REFERENCES
Corneal stroma-
  endothelium    454.2                             1    12962.1          28.5   4198.2.        9.2
Bulbar                                                                                               1. MI Ivlochizuki and M. DeSmet. Use of immunosuppressive
  conjunctiva   1816.6                            1     9267.3           5.1    4396.5         2.4      agents in ocular diseases. Frog. Retinal Eye Res. 11479-506
Lacrimal gland    93.2                            1       58:0           0.6      22.0         0.2      (1994).
                                                                                                     2 .R. M. Alba, A. Kanai, T:. Takar C. Kobayashi, and A. Ne-
AUCt'L17: ng.-eq • big. Each ratio represents AUC (each formulation)!                                   kajima. The effect on the cornea uf various vehicles for cycle-
AUC                                                                                                     sporirie eye drops.. Folic. Ophthalin91  40:902-908 (1989).


                                                                                                                                              PTO-000678
        Case 1:18-md-02819-NG-LB
                      p          Document 676-14 Filed 04/13/21 Page 132 of 181 PageID #:
                                                                                111
.ulation Effect of Cyclosporine A Ocular Distribution
                                            70960
  . BenEzra and G. Maftzir. Ocular penetration of cyclosporine          formulations on bovine corneal absorption: ex-airo study. i. Ali-
 . in the rat eye. Arch. Ophthalmia 108:584-587 (1990).                 emencapsularion 14:457-40 (1997).
 i. Player, B. Elkins, D. Ruckert, S. Lutz, J. Grammer, 3. Chou.     7. S. Dine and 0. Olejnik. Cyclosporine ophthalmic oil/water emul-
 I. Schmidt, and B. J. Mondino. Ocular absorption of cyclospor-         sions. Formulation and characterization (abstract). Arm. Res.
 le A from liposomes incorporated into collagen shields. cur:-.         14:S41 (1997).
:ye Res. 13:177-181 (1994).                                          8. H. D. Perry. E. D. Donnenield, A. Acbeampong„ A. J. Kane Ho-
 s. Kanpolat. F. Batioglu. M. Yilmaz, and F. Akbas. Penetration         poulos, P. D. Sforza, G D'Aversa, A. Wailerstein. and M. Stern.
  f cyclosporine A into the. rabbit cornea and aqueous humor after      Topical cyclosporine A in the management of postkeratoplasty
opical drop and collagen shield administration. CIAO .1.                glaucoma and corticosteroid-induced ocular hypertension
 22 (1994).                                                             (C101-1) and the penetration of topical 0.5 % cyclosporine A
.7. A. LeBourlais, F. Chevanne, B. Turlin, L. Acar,  H Z.ia, P. A.      into the cornea and anterior chamber. CLAO J. 34:159--165
                                                   cyclosporine A
;ado, T. E. Needham, and R. Leverge. Effect of                          (1998).




                                                                                                                             PTO-000679
  PTO-000680
                                                                                              lode:s. pun amsotixo Nszom
   slututtd* Ltftim:0141.Pu!Intmlim '39n-Pinocts w403011.:1                                   NOISOUVIUNV c121i<i '1v `14(l
                   .;119   INI I)ChC";1            i(K)a 4:4 AV*2(1.:        z•sf :fillifigaDON-ti ONLIMIA                     IVLYI.IS
                                                                                              mia pui pintm
     welch,:    tmoms...r:mm                   heats nroitA I.:(0 'mpg 'W130,1 lea!tump gia zwag.K. oNinsinot.taxa
                                                                                                  ouoIN1              AIVIICIVININV11
                                                                               (. W)              <            POIllok0 INTO HSVIA
                                                                                             Salifi$V511V 9.10,11191A: 5111121
                                 (notuod-snopsuomn trn ot wow 0.14q14un o:t.q.va:s.oN) lounotuod rammu.
        lipstioa'tkofop saxoxIttik: teups*nu!--tulvet'm luvp O JotemJO 4)$,Seril 0,N8.4 JO Otto un
                    -lsrmd suloWitt4j1                        reawaniaos 40.tosedva j9 voAR Yttt3t nAotmlx :NoaviviiNt
                                                                -.mg& pu3 tigos:..twm Ap(xt :quo wole-.pos.•.od gizelki
                                     .5nlintrzu OZ. ot 5 Is.ir.4              .3a: 33,?:)   car.a.3:1s. Anati 33 tr.pA‘ sa0 Napa/
                                                                                                           SaariSATAIN
                                                 AKI4eitt,:ftvut   ap413033A13 uto.9 paza ..):9;),w33       xmapysz oN :Noysisaow
                                     •uopuliNti!-Oicteitwo t.11041 srmilm ouoAPe Jo oNPNAO oN :13V.I.NO3 NINS
                                                                                                           19!sx,x1            j! Elopo;:gle
      reartmo pas •sataulto O             yi   ISVOL re AV   milsk‘ 14)!,411..Ma             vopm.413 viva
                                           lIC14/3113:10pq. OtICIEVVAZ Emag %zap ;lump:jo-omaplita
                                                                                                               slava tilleoft ply:taloa
                                                                                                 NOLLV:.)IIIIN2101SONYZien
                     low                oNt.                                                                     WM?. :41VMS
               Mid VHS()           NUM-90V                    % giff!oVi             JoquIONSV3
                                                         svaltaamato NI() NOUVIV110:4141i NOMS0d1403
                                                                        alemsouppx csoa,ki:e Aualicgragiod                     :xuAtiougs
                                                                          StAti. ()P-3.0ct 14.13.S111.1k1111           :c4t.uvisi Ianpoad
                                                                                                NOLLVDIAILLNIK1.113i1GONd
                                                                                                                 IL-ZEIP (ON)
           a8ELri: (1:00 7121#11V1K1INNOLENNIBINI                                                             E009 'amilit0
                0006-14.1. WOO :raatittniTOM TH)1,                                                                 w-tod
              3SNOdfilki ADV39113.W3-Daktinalla                                       °(11:103 S511001010133,1,IN3atirri
                           13.311S VIVO A.13,1VS
                                    70961
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 133 of 181 PageID #:
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 134 of 181 PageID #:
                                    70962
  LUMULSE POE-40            KP                                                                               0122/03

  6, ACCIDENIAL RELEASE MEASURES

      SPILL CLE.2.kNA.IP .P.RWEDIJR.ES: .Retnove sourees of ignition, contain spill to smallest.area possibIe. Stop
      letik if possible. Pick up srrtall spills with absorbent ntateriak snett as paper        Drys, sand or dirt.,
     ..Recover htrge spills for solvage or disposal. Wash hard surfa.ms with sakty solvent or dete.rgent-to reuma%
      temainigg oll filtn, Grens-y tiature %vin result M a slippety surkee.


  7. "HANDLING AND STORAGE

     Store, in elosed containers hetkveen 5CP and 1.20'f. Keep away from oxidizing agents. exeessive heat, and
     ignition sOttree.S. Store and tise. in AS>C11 ventlatetareas, Do not store or use ttear he.at.„ spark, or flams; store ont.
     of sun, Do not punctum drag,.or slide_this eouttinttr. Drum is not a pressure vessek never USC prit.SSIn
     empty.


  8, EXPOSURE CONTROLS i PERSONAL PROTECTION

     ..RESPIRATOR.V PROTECTION: If vapors or mists are geterated> w:.<« a N1C)SI-I approved organie
       apotimist.respirator,

     PROTECTIVE CLOTHING: Sulky glassezs, goggles,. or face Shield reeornmended to proteet eyes from mists
     or splusiting, .PVC coated gloves recommended to pre vent skin eontaet.

     OTHER. PROTEC'F1VE MEASURES:" 'Employees must practiet.--gtod personal Iygient4 washing exposed
     areas ofskinseverat times diady and laundeing.contarninated elothing .hefore


    PHYSICAL AND CHEMICAL il ROPERTIES

     BOiling Point, 7l5Ornm Hg:                          200°C
     Specific Gravity,
     Vapor            nun
     Varan           (Air-1):                           7, l.
     Velatiles, % by Völutne:                          .ez 1%.(water)
     Evaporation Ittne, (putyl Aeetate,,,I             <1
     Solubility i3x Water, % by .Volurne:
     Appearance-and Odor:                                      mely flake with a bland <nior


  10. STABILECY AND REACIWITY

     GENERAL: "This ~tet          is stal* and hma-Klons polytnerizatiim will not ocenr,

     INCOMPATIBLE MATERIALS AND CONDITIONS                              AVOID: Strong oxidizing natts

     HAZARDOUS- DECONIPOSITION P.RODUCTS: COmbnstion produees earbon diOxide, earl« monoxide-
     along with thiek smoke,


  11, DISPOSAL CONSIDERATIONS

     Waste          disposed aby a licensed wastedisposal company. Containinated absorbent material =y be
     dkpesed.of irt an apprtnitd.land Ml. Fot!~ lovat, state and federal disposal regulations.


  12, TRANSPORT INFORMATION

                                                              2.
                                                                                                               PTO-000681
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 135 of 181 PageID #:
                                    70963
  LUMULSE :POE-40 :MS .KP                                                                             8122103

      UN HAZARD CLASS: NIA


      REGULATORY INFORMATION

     OS/IA. STATUS: This produet is. not haaardons under the criteria of the Federal OSRA hazard Communication
     Staodard.29 c.TR 1910.1200. However, thermal proeesAng and di.teamposition fumes from this product may be
     hazaulons as noted. in Sections 3.
     TSCA STATUS: The components of this product. are listed on TSCA.


  14. OTHER INFORMATION:

       NFI'A ('odes:           Health: 1       }ire: .1        Renctivity: 0



  Retdsktai Notek: S I/99 Change brand name from Lauf to LUNAIII,SES
                   4/22/02 Change Internatkaral einergency number
                   10/9/02 Add KP designation.
                   8/22/03 Change company Contact information and emergency COntao infer action.




     This information relates.00ly to the specific material designated and. may not be valid for such material used in
     combination with any other materials or in any other -process. Such informanon is to the ;lest cat the company's
     knowledge and believed accurate and -reliable as of the date indicated. However, no tepresentatirm, warranty or
     gurunntee. of any kind,. express or implW, is made. as to its accuracy, reliability or completeness and we assume
     no retconsibilitY for any loss,danttigo or OXpetne, direct or consequential, arising out of use. It is. the user's
     responsibility to satisfy. himself as to the suitableness and completeness of such information. for his own
     particular use.




                                                           3
                                                                                                        PTO-000682
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 136 of 181 PageID #:
                                    70964



                                                                               Our Experiences in Processing
                                                                                      Maize (Corn) Germ Oil
                                                              LEIBOViTZ arid C RUCKENSTE§N,       LW., industrial Enoineerinu
                                                                                          Box 19:3—Kirint Ayro, Patish-Tikva, lsrael



 ABSTRACT                                                                    phospholipids of corn oil; mom than 59% of them con-
                                                                             tained iiiositol, the rest being glyce lphosphaticlyiehollne,
        NkPc'e dh?=Mst$ thc PuiPenies Rnd composition of eom
 Inffirences of processing amps on ni3 :vsarity am &scribed, 2:ofig          phyrogiv, colipid, etc.
 with alkali ang physical reboing,„                 tieacking,                   Corn oil ^contains traces of waaseS, 'Which *re esters of
 dnazigitie.atIon4e*doeir.«ion. A new method tar we: degisemnirsg-           myiicil alcohol with teitacissarioic acid. According m
 1i:el:eking and deacieificatioa-4.eodorization it presented: I•lc.mateers   literanne, ceryl alcohol esters were also identified. Tlie.
 awl other data are gr-uni mr 2 new 1,50 Metz>e tOns per day nf ci.ne        melting point of these waxes is 81-82 C.
 on plain.                                                                       An hot-KY:tam comptinent of the 9m4porilfi;:t4n frac-
                                                                             tion of CO3.1N oil is turopherol (ca, 0,1%), mainly -y-tocoph•
torn oil is produced as a byprriduct of two of the com-                      eroi which has antioxidant potential activity. The main
Using inthistries: the starch industry, in which maize gems                  pigments in crude corn oil are santhophyils and carotenes..
is obtained in the wet degermitianon process (the MI con-
tent of die germ obtained in this proceai is ca. 5010; and                   TECHNOLOGICAL PROCESSING
the Certi meal industry which produces hominy, grits, corn
flakes, era, here the germ is °brained in the dry degenriina,                The method used to obtain the maize MI, the history of the
ton process and contains frem 10% to 24% oil.                                grain, the storage and handling of the gears —ail have an
    Corn oil is a minor- commodity in the oil market, The                    important influence an the quality of the crude ed. in our
increase in use of corn oil as salad and cooking oil, and i                  experienee, wet milled germ must be processed by prepress-
margarine, is due ro the awaretie of the importance of                       ing ex tracnoo, Some large starch factories also have final
polyunsattitated fatty acids in the diet, its eneopherol con-                presses which give cakes with 6% oil.
tent and oxidation stability. Wide publicity has been given                      The germ obtained hy dry degenninanoo Can be 4:lira:I-
to the nutritional properties of coati oil as a good source of               va:raced in solvent extraction plants. preparation of gems
essential fatty act s. corns oil production has increased                    with a small percentage of fines consists of the usual crack-
markedly due to the increased cOnsuniption of high fruc-                     ing.               and flaking, For separated dry germ warh
tose coo: sytup produtsed from the cons starch.                              a high percentage of fines (asl kri South Africa), it is neces-
    Corn oil composition depends on the seed type and                        sary to pellet the germ Wore extraction.
elirriatac conditions, It is known that oil obtained from                        For the direct solvent extraction of the germ, in the
maize grown in the north has a higher iodine value                           form of pellets or flakes, we developed the TOM extractor
than the same type grown farther south.                                      which has been described at previous .AOCS meetings so
    The average analysis of etude maize oil processed in                     we will point out only its main ZdYtkntageS.
South African factories built by            Ltd. is 3-0% free                    In the TOM extractor, we turn over the material at its
fatt.: acids (IFFA), iodine value of 110-125, and 30a4000                    half-way point inside the extractor (Fig_ I), This inversion
ppm phosphorus,                                                              mixes the material arid destroys the impermeable layer
    Oil from different corn, can he expected to have differ-                 which the fines form at the top of the material bed. The
ent comnositions, There is a direet MIari*rmhip between                      starch content of dre germ is not sufficiently gelatinized
the iodine value of corn oil and its linoleic acid content.                  and this makes the extraction more difficult. Fot this
The equation is (%C.18)ra f›,” (IV) - 61.8, Regarding the                    reason we try to work with a shallow lied of material iii
                                                                             the basket. The starch also absorbs more hexane than
                                                                             normal oilseed flakes, In the TOM extractor, ase can work
                                                                             in the beginning by immersion and in the second stage of
 TABLE                                                                       extraction, continue with percolation. We have a large
                                                                             number of extracting stages and good separation of the
 Fatty Acid et3111p~OXI       mgi,At                                         various misceila concentrations. To obtain a clean
                        Codex Minientarius                                   a multiple system of hydiociones is introduced for mate-
                        istemnt'rc),.:4y
                                     . rwloptinb   Son11 Africa     USA      data with a high pementage of fines.
     Fncry arid                     t°6)               VA)          £1.4         Several years, in cooperation with an oil plant in
                                                                             Durban, South Africa, belonging to the Tiger Oats Group,
 C12 (31..suire)                                       0,4           (Vi     we developed and supplied a physical refinhig plant to
 C14 (Mynstie)                   1.13                                        deacidify maize oil with a high fatty content (average
      (PixInside)                                     113           11.0     2 3 .5%)..
 can (nalissinaleic)            03
 ClS ~Me)                       0.54                   23)                       After not-11W wet &pre:riling, the oil was heated and
 ClS (Oleic)                                          38.7          24,1     during continuous mixing, i";,3-0.5% phosphoric add (cone.
 CIX                           34.0,16.2              44,3          61.9     85%) was added. At SO C. 2% bleaching earth was intro-
 ein (t.inotenici                                      1,1           0.7     duced and the temperature brought to If() C under vacuum
 C20 (Amehigic)                  1.0                   0,$r
 C2.2 (Øellenie)                 0.3                   0,1                   fot 20-25 min. After cooling and filtration, the oil was
 C22 (Erisnie)                   03                                  1.7     introduced Nito the fiencidilier-dcoilorizer with ca.: 5% of
 C24 (Lisnoeerk.)                03                    03                    direct steam. Over 220 C, the fatty acids started to
                                                                             The final temperature of distillation was 250 C when

                                                                                                 ~CS. Vet.       no. 2 ~tinny ISnall :147‘a
                                                                                                                           PTO-000683
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 137 of 181 PageID #:
                                         70965
 39e                        Le..e.e<Arin:An> Ateee..eee:elle-M

                                                              :.•
                                                   eßet.e:Y



                                                                    E
                                                                        ta



                                                                                   •

                                                                             eis.v.tee«,




               k e•••e•

     .   .                                   e`•




                          N.4.::..1.'„ • •




     I, Teei rectseceet,



deettorization starte/. LiAng this extern, tie FFA could                proper enliseraten.. Oter exeliA-31getS eklig the way
be deeleaset-1 tu 03-1%.                                                maintain the temperantte of the oil at the. Ce.treCZ
    After this uperation, it was neresary to pn.sttenne tåte            le the first mixet, the oil is steated with a finxi-grade acisl
      it was aety difficolt to nentralize this oil which hui a          ptopertiootel by a dt.xting pump. Efficent agitation inKirrs
high monoglyeeride eoritent. We connitued our researeh                  total contact between the arid and the od. When die action
and in the last 24 years, developed a 33C.w, patented nriethod          is con•spieted, the oil is puniped to the hydeation renxer
of special wet der,13Terkiflg (swr.e) which elintinated the             Miene a seetind dusing pump irimscloces the proper artiount
med tu posteefirm arid ditectly geies deacidified•deodotized            of upeans Arieeulmer solotion„Afer extensive iniaing,
oil,                                                                    the treated eil ilows into a holding tank wiese slower
    The nein adsentage of ehe SWD syster is leihe:m.1 phos•             precipitation is cornpleted and the .fic..e.colesgtew lere and
phortis and zrietal. content of die. oil. liste tesalt is that          heavy,
the blezehing pitseess thc itinuunt of tileaehing eattli te                 The next stet.> is die eel teer where the aolids are sepa-
quired         no liner t.h an Ate antount netially neetied for         rattals The precipitared geins can be telext and sold ro
bleaeling after neuenelive.tion. its this case, the yield of            znanufactuters of curtneierclal
refined od is Letter and there are no extra expenses for                    The deguninted oil gors to the drier whete all water is
bleaehing earth. Also, the niete etneplete denination of                rernoved. Part of die- oil enters a eii.e.tilg tank whete a pee-
phosphonis and inetals roakes ehe stability of the eil                  determined quantle of bleaching clay is adelt& The shem
sirridee of fettet thate. with damiez', refining niethods.              and ehe degorterned aie are pumped to (i.re continnous
    The success of thisne,w tnethod is attributahle to sevetal          hleaeher and agitisted under vainitun         alfflt half an hont
factors. a teactive foodieede acid, the proper reeller etteze           hefore filtering. A pair of Yerti.e.sc filters separates the
of reactions, optitittern retention f,.ittie and an effizient,          hieaching earl froin ehe oil—ene is in operation while the
inexpensive floteelating agent,                                         other is heing eleaned.
    1-1.1...5.   no F bugtfix3g, together with Ente          150            The filteled         couleti, and passed through a slice'
ton/24 hr plant for maize           The stecial wet deguinining         Alter to retnove any remaining traces os elay. it 3'0 32St 1101k
(SWD) and bleaching systeni for düs plant is 01•411 li                  he deacidified and deoclurized„Alesough ziere ate inany
Ftgute 2.                                                               ways and systeins to aceonsplish this final step, the 24.L„.S.
    Thia peocess begitte wirb purnping the oil into die                 continuous deeeidification And deedernution mitene
systern thront . a heat exchanger, which brinp it to die                (CDD) has special and             wesntage iFig. '3) the main

3,*" /seieer-4, wie, 643, ess'. 2 :Fesbrutery12«
                                                                                                                        PTO-000684
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 138 of 181 PageID #:
                                    70966
                                                                                                                                                                                                                                          397
                                                                     0:MN OW i'-`K:X3.54,45,0.1

                                                                                                                                                .

                                                                                                                 ,,,,,,,,,,,,,,,,                           •       C             ••
                                                                                                                                                            \




                                                                                                   , ,,,,,,, ,,,,,,,,,,,,,,,,,,,, • •....

                                                                                                                                 i : .'"`•,*.:                                                                       -- sassY
                                                                                                                                     ' 3:: 1
                                                                                                                                 •. a.:,..,
                                                                                                                                        s ,,:                           3,,,,,,a.a...............4.............:.r ..........................,,,,,-,
                                                                                                                                 ,,,`...."'f": ' ....a.,,,,,,,,,...a.,,,,,,,,,,,,,,,,,,,,,,,,,,
                                                              F                                                                    ,.,.,,../




                                                                                                                                                                        eir            ,,,tj
                                                                                                                                                                                                                         Ti.n.P.Tk
                                                                                                                                                                                                                         ' -•'...:., '
                                                                                                                                                                          I                                                  : ,a.
                                                                                                                                                                                                                                :
                                                                                                                                     ss,                                   :i
                                                                                                                                                                                                    :
                                                                                                                                                                                         ›
                                                                                                                                                                              ,                             1                       i
                                                                                                                                                                                         ..,..,..--,
                                                                                                                                                                                            • x,.-•
                                                                                                                                                    ,...                      i
                                                                                                                                                                              :                iL---     2
                                                                              i
                                                                               i
                                                                                         .
                                                                                         ,
                                                                                         ,.•
                                                                                                    k
                                                                                                     \•      •''                                                              i                i            i
                                                                               k :;,.:   }'tv          \KU?. :;:: k:a                                                                          ti:M. K;2,                               :°..M.
                                               ;ass»                sa.z.k.                                                                                                        i:3i..:i.


                     cioRkt.musks.g i';iknee4 kz-14. oc<k-t       bleaching.




                                                                                               one being seam and energy economy, as a result of yes),
                                                                                               efficient near exchange.r which Cools the final product as it
                                                                                               heats the incensing        asnd a low amount of stripping steam
                                                                                               accomplished by highly effective steam dispersion throu0
                                                                                               a large. MImber of nozzles, with a low oil level preventing
                                                                                               coalescenm of the steam bubbles.
                                                                                                   These two factors bring the total steam consomps.ion to
                                                                                               IN -120 kg/ton of oil (with roan water temperature of
                                                                                               1)-25         Other features of the 1-1.1.,S. deacidifiet-deorlor-
                                                                                               lam. are continuous and semicontintious opetation its the
                                                                                               same unit because <rf the special timing valves which allow
                                                                                               working senticontinuously, or overflow pipes which allow
                                                                                                the bypassing of the closed valves, This feature enables
                                                                                               rapid change.s rsf oil stocks.
                                                                                                   We have introduced dividitsg walls which enable the
                                                                                               system to operate in the continuous way on the ptincipkt of
                                                                                               '<first in, first out".
                                                                                                   To illustrate tore of the newly developed physical telin,
                                                                                               irsg systern> res-ults of processing in our pilot plants of maize
                                                                                               oils from several sources are shown ire Tables ld and III.
                                                                                                   These examples show that with this new mediod we
                                                                                               obtain good oils (with better yields ahol for maize oils with
                                                                                               high acidity, From oil with &4-14% FFA earrespondinIl to
                                                                                               aWcsarrn loss of 10-16%, under the best conditions, the-
                                                                                               results after classical (caustic) refining are 85-75% Refined
                                                                                                     The same oil, after steam refining, gives us a9-ku.ms
                                                                                               refined oil,
                                                                                                   Other advarirarS of physical refining: no ecological
                                                                                               problems as with soapstrsck splitting; better quality of fatty
                                                                                                acids; ared lower initial investment in equipment—thee is
                                                                                               no need of neutralizing and washing ceritriforts› no need
                                                                                               for splitting section, Only one centrifuge is required for the
                                                                                               separation of the gums,

                                                                                               DEWA,XING AND WINTERIZATION
MU, 3. C/itCt£S3ictki». kiia$Xlidifkft1~>C4«,                                                  Manic oil has                                a nouns of waxes wnich solidify at low

                                                                                                                                       JACICS, bskai, f03„ no, 2Iris:~ Itteasf 34,19k
                                                                                                                                                                                                          PTO-000685
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 139 of 181 PageID #:
                                    70967
398
                                                                                                   2, L.Uftovrtz AN C. RUCK/NYC/UN


                    2',å1312C dE

                    Maize (Cam) 08 fr.:~ Daynetternainat'~-So5.«3› Mika
                                            .........- -___„.„.-„„                                                                                                 ••••••                   • • ••••••••••••\.•    • O...




                                S,arnpit:

                             CCA fbi                                                                       0.7               14                               8,4                       i8
                             l'' Epbstr)                                                                  50-                1';'                           391                        323
                             1.016bbsrd 1.I'.)                                                         Y:019, it«I.1     k«3.5,           .4             Y».70, g.«7.4              Y,,50, 8u4.2
                    Ater 5W2.3 and bleaching ; n)
                      1> (ppro)                                                                             0.9                     P.4                        2:0                                  2.55
                    Mxtrricackhfin§kk» ...k(aibraakibir
                      CRA Vg>                                                                               0.05              0.02                            0,07                        0.04
                      rk, (rorgli<g1                                                                        5.                0                               *                           0
                      I.tWil50;id ( 1.'sI,                                                            ¥.-..20. 8“2.7    1?"«18, R.,"2,,                  Y.20,.K«2                  Y,..33)‹ ita1.2.




                    k , ~        (COW)                     fr    kM       ayer   Okrenin\ktiCY,


                                               • •••••••••••    ,,   •~00•We   NWOM.••••••••                            ..•••••••




                                               8.ontekN                                                    brae                 breJ                                                   / >801 Afrika
                                                                                                                                                                                      14
                                                from.                                                      ?eat              thrtnterion                  CrrtraktrOn                   82rnworn
                                                                                                                                           •••••••   •                      •••••••••••••••••              •••••••••••••




                             ?VA f.%)                                                                      4.4                4..8                            1,79                                    2.1
                             C ftlpnl/                                                                   185                lag                            640                                  ".a
                              (.4.,vglond ,“-}                                                        9.«40, R5.5         Y»40, it«9                     Y«45, £ ,..10,5           V.»40, Kz5
                     After åi$» and 1.44Ki•ång. (2%)
                        ? ipprt.0                                                                            4.8                    52                         2                                      1..85
                     After dr4kidirmatirrn-titariamatioo
                        rfA (%)                                                                            0.03                 004                            0,02                    0.03
                            ‘rneq,skr4)                                                                    0.1                   0                             0                       0
                        f-kwibobri k514'3                                                              Y«30. R-4 ,1 4     V,:..14,3;»0,9                 yx.6, 8,49                 Y«15,ii«1

                    kblor fixation by rxrx,asive ternfmarnte ir tba..kera,




 •




                                     •


                                          .. ..."
                                             .

            .....           15» „4.:5
                                  ,

                                 ".73:Z2                                              4




                                            ,44k
                                         \<:,>4„2:4                      4.4.7%.r47 E                cA   rz 6


                                                                                               I
                                                                                                            1
                                                                     Läe



                               a'n




 PIS. 4. Cow:kw:Kw .:« tersbekk.r.

 358A isiAOGS, NIA'. 00. INV. 2 k Fe:2~¥ Ma}                                                                                                                                                                         PTO-000686
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 140 of 181 PageID #:
                                    70968

                                                       CORN OP,,PRk.X:ESSING


tertiperartires and cause the oil to be turbid. Recent re-          aaation as chilling agent, The chilled oil is introduced into
search on the triglyceride stmctiate of emu ail showed that         the con 61:Wont crystatlirer where- it is cooled at a controlled
no triglycetide fraction that emisisted wholly of saturated         rate to the optimum titystrillization temperature wile being
fatty adds was obtained and only a small penarntage of              gently agitated. A certain artiount of filter aid Mistilgurlis
disatorated triglyeeridea was found. As average, the trigly•        added to the crystallizer in the (one of Arty Whichi was
teride structure of corn oil can be represented as: S3 0,           ptepared in a special mixing tank. This powder set               as
S21.1 v< 2.2, Sti2    r}.3, €j5 57,5,                               crya'zirilization nuclei knd facilitates the oil filtration, softer
    .Althougla the arnotant of disaturated triglyeerides is quite   pazing ie crygatlizer, the oil is introduced into the
mall, 4 also contributes (in acidic:on to the waxes) to the.           aturator in which the crystals get their final form suitable
turbidity of the oii at IOW tempetatuten, and therefore has         for filtration. &fore filtration, the oil is heated somewhat
to be eliminated as well,                                           to accelerate filtration rate.
    The dewastieg and winterizing of maize oil it diffierkit.           The filter aid can be recuperated and reused, For this an
lit the new plant far Epic, we have installed our winteriza-        additional filter is provided in which the powder is sepa-
tion system which. is s.hown in Figure 4. The main eoauh•           rated from the waxes and the marines. After this separa-
 teems for winterization are:- clean, degaromed and dry             tion, the waxes and stearines can be used in the margarine
for this mason we place the winterizing after bleaching and         indnstry. In our pilot plants, we have also obtained good
before &acidification; optimum oil cooling temperature              winterization of maize oil by crystallizing the oil with a
and kw temperature difference by coaling to permit forma-           wetting agent together with magnesium sulfate,
tion of filterable crystals.; =titration after clystallizasion           Although con; is one of the principal crops in the world,
before filtrationi and a suitable filret—we prefer the hori-        only a small part of it is used for producing maize oil. We
zontal tank filters,                                                notice an increase.in the production of maize oil, but it is
                                                                    still not significant, The developing, of alcohol plants for
 DESCRIPTION OP PROCESS                                             fuel from corn could contribute to the expit.nition of de-
                                                                    germinating and oil production. Today the technology for
The bleached ail is preermied in a plate-type heat exchanger        processing maize germ and oil is sufficiently advanced to be
using the cold filtered winterized oil as the cooling media         able to handle the increased production of this premium
Then it is further exioled in a- date type cooler using glycol      oil.




                                                                                                                qlbtt.**I:IAK4}.;
                                                                                                                     PTO-000687   AnA
    Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 141 of 181 PageID #:
                                        70969
     110                                                                            Chinese Medical Journal 2(x2; 115(1): 110.113




Effect of a cyclosporine A delivery system in corneal transplantation

X1E Lixin            SHI Weiyun            , WANG Zhiyu          r , BEI Iianzhong -51-4 44 and WANG Shenguo ±


KeyNords:      cyclosporfne     corneal allografts    polenter    irrimunosuppreezion



    Objective To test the immunosuppressive effect of cyclosporine (Cs) in a polymer placed in the anterior
    chamber of corneal allograft recipients.
    Methods Wistar inbred rats with yasc.:ularized corneas were recipients of corneal allografts from Sprague-
    Crawley donor rats. Rats undement \ penetrating keratopiasty and were divided randomly into four groups
    untreated control animals (LICA); Cs-polymer anterior chamber recipients k CPA); co-polymer
    subconjunctivai recipients (CPS); and Cs-olive oil drop reOpients (COO) . Grafts were examined by slit
    lamp every 3 days and clinical conditions were scored. Cs concentration in the aqueous humor was assayed
    at 1 , 2, and 4 weeks. At 1 , 2 and 4 weeks after transplantation, the operated eyes were collected for
    histopathological evaluation of the grafts.
    Results The median survival time of the allografts was 3.2 ± 1.48 days for the UCA group; 11.4 ± 2.50
    days for the CPS group, and 17.0 ± 2.00 days for the CPA group. There was a statistically significant
    difference ( p <0.05) between survival time of the allografts in the animals of the CPA group compared to
    the other groups of graft recipients. Significantly higher concentrations of Cs were found in the eyes given
    an anterior chamber implant of Cs-polymer, compared to other treatment groups or untreated rats. A
    transient inflammatory response in the anterior chamber was observed in the CPA group.
    Conclusions Cs-polymer placed in the anterior chamber significantly prolongs corneal allogralt survival
    time in a high risk corneal graft rejection model . This intraocular delivery system may be a valuable adjunct
    for the suppression of immune graft rejection.
                                                                            Chin Med J 2002; 115( 1) :110413

Corneal transplantation is one of the most common allografts      It has been reported that topical adminisation of Cs
performed. While 90% of these allografts survive and              prolongs corneal allograft survival in both rabbits and rats
function satisfactorily, immune gTaft Fjection is a major         The problem of drug insolubility and failure to achieve
cause of graft failure. In high risk patients, 60% of             clinically significant drug concentrations in the cornea and
corneal allografts can be rejected in spite of the use of         anterior chamber are, however, a limitation of this
topical steroids,                                                 approach.

                                                                  We developed a Cs-polylactioglycoilic acid polymer implant
Cyclosporine (Cs) has been found to be an effective               and tested the implant in the anterior chamber of rats with
immunosuppressive agent and is widely used in organ               corneal allografts.
transplantation in humans.' Systemic administration of Cs
has been found to be effective in prolonging corneal allogtaft
survival in experimental animals and in patients. However'
                                                                  Shandong Eye institute> Qingdao 2660711 China (. Xie EX> Shi WY
the systemic side effects of Cs include nephrotoxicily and
                                                                  and Wang ZY)
hypertension, which mitigate against the use. of this drug in     Institute of Chemistry> Chinese Academy of Sciences> Beijing 100C€0,
conical allogafting. Consequently, there is considerable          China (Bei JZ and Wang SO)
interest in developing a delivery system which could achieve      Correspondence to: Dr. Xie LiXIIP Shandong Eye Instinite & Hospiial>
therapeutically effective drug concentrations localized to the    Qingdao 156071> China ( Tel: 86-532-5876380. Fax: 86-532-
anterior segment.                                                 5891110. Email: lixinsie@          rid. en)


                                                                                                                    PTO-000688
    Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 142 of 181 PageID #:
                                        70970
  Came Medical Journal 2002; 115( 1): 110-113.

                        METHODS                                  distinctly hazy graft which is thickened. Grade 3 is a hazy
                                                                 graft which is vascularized over at least one-half of its
Animals                                                          diameter. Grade 4 is a completely opaque waft that is
Wistar inbred male rats, weighing 250 g each, and Sprague-       vascularized over 75% of its diameter. Grafts with grade 3
Daniel (SD) rats of mixed sexes' weighing 250. g each,           or higher were recorded as the rejected.
were obtained from the animal care center at Shandong
Medical. University' China. The Wistar rats served as            Assay of cydosporine in the aqueous humor
recipients and the SD rats were used as corneal allograft        At 1, 2 and 4 weeks' rats were anesthetized and 25 pl of
doncsa. The animals were maintained and handled according        aqueous humor was obtained' diluted 1:4, and analyzed for
to the ARVO Resolution on the Use of Animals in Research.        Cs concentration with a fluorescent polarization iminuno-
                                                                 afl.S.gy;

Drug deliver?, system
Cs powder k Novartis, Ltd. Basel , Switzerland) was              Histopathology
formulated into the polymer, polylactioglycollie acid            Rats were sacrificed at 1' 2, and 4 weeks after suigeiy.
( MLA! , by the Institute of Chemistry, the Chinese              Eyes were fixed in 10% neutral buffered formalin' processed
Academy of Sciences. The polymer was shaped into                 for paraffin embedding and sectioning, and 8 micron sections
cylinders 1.5 mm long and 2 nun in diameter and the ratio of     were stained with hematoxylin and eosin. Eyes were
Cs to PLGA was 6 :4. Each cylinder contained 0.3 mg of           evaluated by an ocular pathologist. Cells and flare in the
Cs.                                                              anterior chamber' inflammatory cells and disruption of the
                                                                 normal cellular structure in the cornea and the iris were
Penetrating keratoplasty                                         graded.
Three loops of 870 silk suture were placed in the anterior
cornea of one eye of Wistar rats and vascularization was         Data analysis
induced in 10— 12.days. When the blood vessels had grown         Graft survival time was compared using the two-tailed
into the recipient cornea' the sutures were removed and a        Student s t test, Q test and mean square deviation analysis.
donor cornea from SD rats was transplanted into the site.
                                                                                          RESULTS
There were 10 grafted animals in each of the four treatment
groups. In the CPA group, the recipient eye was implanted        Effect of cydosporine on corneal *graft survival
with Cs-polymer in the anterior chamber immediately before       Nine animals were excluded from the study due to chronic
closure of the surgical wound. in the. CPS group, the grafted    inflammation of the graft, cataract development' and failure
eye received a Cs-polymer implant in the subconjunctiva. In      to reform the anterior chamber after surgery.
the COO group' the grafted eye received 1% Cs drops three
times a day for four weeks lb:awing surgery. In the UCA          In all four groups' mild corneal edema was seen immediately
grow, the grafted eye was not treated throughout the             after surgery. The edema disappeared in three days after
observation period.                                              transplantation. Enlarged blood vessels were observed at the
                                                                 graft-host junction, particularly around the sutures. By days
Another nine Wistar rats which did not undergo penetrating       5 — 7 after surgery, some of these vessels began to enter the
keratoplasty were anesthetized and given implants of the         grafts.
Cs-polymer in the anterior chamber. These rats served as
control animals for the observation of toxicity related to the   All ten grafts in the UCA group were rejected within 10
Cs-polymer implant.                                              days. The median survival time of these grafts was 8.2 ±
                                                                 1.48 days. In the CPA group., grafts were rejected between
Clinical evaluation of the grafts                                15 and 23 days with a median survival time of 17 days.
Recipients of corneal allografts were examined every 3 days      Animals in the CPS group rejected the corneal allografts in a
for four weeks by a blinded observer using a slit lamp           median time of 11.4 days and none of these grafts survived
                                                                                   .
microscope. Clinical appearance of each graft was scored         beyond 13 days.      the COO group' the mean survival time
using the following three criteria' graft opacity , graft        of the grafts was 10.6 days and ne grafts survived beyond 13
edema' and grail vascularization. The scoring scheme was         days (Table 1) .
based on previously described grading systems.3 Briefly'
the scoring soak ranged from 0 to 4. Grade 0 is a clear          Statistically' there was no significant difference in the mean
graft. Grade 1 is a slightly hazy graft that is moderately       survival time of the grafts between the UCA and COO or CPS
thickened and has a mild cellular infiltrate. Grade 2 is a       groups. Q test analysis revealed that P >0.05. There was a
                                                                                                               PTO-000689
     Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 143 of 181 PageID #:
                                         70971
     ' .112 "                                                                                         Chinese Medical Journal 2092; 115( 1): 110-113


statistically significant difference in the median survival time                     leukocytes and a• few macrophages and lymphocytes. The
between the CPA group and the other three groups of animals                          inflammatory infiltrates regressed by. 28 days after
(P<0.001).                                                                           implantation and the corneas remained clear. The corneal
                                                                                     endothelium appealed normal throughout the observation
Cydospotine concentration in the aqueous humor                                       period. The capsule of the lens was intact' and retinal
0> was not kand in the aqueous humor in the liCA group.                              changes in these eyes were observed.
In the COO group the aqueous concentration was 47.9 ng.,/rni
at one week after surgery. In • the CPS group' the aqueous
humor levels at one week were 56.5 nerd. The difference
between the COO and CPS groups was statistically significant
(F <0.05) . The concentration of Cs in the CPA group at                              In high risk circumstances' the immunologic privilege of
one week was 121.7 nerd. This concentration of Cs was                                tissues may be altered. There are macrophages in the iris
significantly higher than the above two groups (P <0..005)                           adjacent to the ;anterior chamber and these cells and corneal
{Table 2) .                                                                          Langerhans. cells can serve as antigen presenting cells.4 In
                                                                                     this circumstance' it may be especially important to achieve
       Table 1. ...1Tect of cyclosponne on Coma allapill survival                    and sustain high levels of Cs in the anterior chamber in order
                                    Number   Rejection Median survival               to prevent graft rejection in a high risk situation. In this
         Treatment *mops
                                      grails  ( %)      time (days)
                                                                                     study' implantation of a polymer containing Cs into. the
 )neated alictrafts CCP               10       100       8.2±1.48
                                                                                     anterior chamber significantly prolonged the survival of
I To Cs drops (COO)                   10       100      10.6± 1.90
                                                                                     corneal allogratls. We suggest that Cs of the polymer implant
Cs-polyirks (subconjunotival) (CES) 10         100      11.4 ± 2.50
Cs-polymer (anterior thambed (CPA) 10          100      17.0 ± 2.00
                                                                                     in the anterior clamber suppresses the respeaie of. T
All:smarts were evartrined every other day and a clinical scare assigned. When a     lymphocytes to antigen-presenting tells and aborts the initial
EA& reached grade 3 (levy and visseolarized over one-half its dila-need it was       recognition of graft antigens. 'Transient inflammation and
eoasidered rejected.                                                                 corneal edema were observed.
                Table 2.   Cyclosistmine   in the ;retreat's humor
           Treatment                    NOMber              Cs cementation
                                                                                      The MCA delivery system used here has been. found to be
            gaarps                  of eyes sampled            (ngInit)               nontoxic and biodegradable. The polymer dissolves following
liorrealed (1.iCA)                          10                                        implantation into humans and has been widely used to
1% Cs :imps (Coo)                            5                 47.9±3.48              promote bone healing after surgery.` In this study there
Cs-polymer (tRttalinfunciival) (CPS)        10                 56.5 ±6.25            'was no evidence of toxicity related to the Cs incorporated into
Cs-polymer (antetior chamber) (CPA.) 10                       121.7* 16.79            the. PLGA polymer. Aside from transient inflammation noted
 Elie Utpe011S hornet concentration of eyclorspotirie was determined using a         four days after implantation., the eyes appeared normal. We
fluorescent pslarization assay. The data are given as the :neon drag comicutmtion
plus/minus the mauled deviation of the mean.
                                                                                     suggest that this anterior chamber delivery system may be a
                                                                                      valuable approach to the delivery of Cs.
A. time course of Cs concentration in the aqueous humor of
the CPA group revealed that the highest drug concentration                           Studies on the injection of Cs into the vitreal cavity of rabbits
was present one week after implantation. The concentration                           found it to be nontoxic at this site.6'?
fell slightly by the end of two weeks and by four weeks, drug
levels had declined significantly (Table 3) .                                        The aqueous humor concentration of Cs required to prevent
                                                                                     immune graft rejection is not. known. Furthermore' it is not
Table 3. Delivery of cyeltworine by anterior chamber polymer implant                 clear how long the drug must be sustained in order to protect
   Tim; after implantation        Number          Cs ameentrat ion                   the corneal allograft. hi this study> corneal allogyaft.
            ( tvls)           of eyes sun rated       (ng/tal)
                                                                                     rejection occurred when Cs levels in the aqueous humor fell
                                            5                133.10±.18.30
                                                                                     below 110 nerd. Future studies are needed to determine
                2                         5                  124.56 it 9.fifi
                                                                                     the aqueous humor levels of Cs required to prevent graft
                4                         S                  107.451:11.48
                                                                                     rejection in patients. Pearson et a15 studied a deliver),
Eyes receiving cyclosporinc-palymer implants were tested for dreg concentration at
the times indicated. 'the data are given as the mean drug concentration pins/        system providing long-term release. Cs in the vitreous.
mines the standard deviation of the mean.                                            Coneentradons as high as 500 nerd were recorded.. This is
                                                                                     significantly higher than 109 nerd found in the vitreous of
Histopathology in CPA group                                                          patients with ocular Betiret s disease and pan uveitis who
At fianteen days after implantation of the Cs-polymer, mild                          were -treated with 5 meked systemically .9
inflammation and edema at the graft-host wound margin was
observed. The inflammatory infiltrating cells consisted                              Lymphokine production by activated T lymphocytes is
                                                                                                                                     PTO-000690
    Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 144 of 181 PageID #:
                                        70972
  Chinese Medical Journal 2002; 115(1); .110113                                                                                       113


inhibited by Cs at a concentration of 1 rig/m1 and T cell                   4. Cimilhury A, Al Pakalnis V, Bowers WE: Function and cell
activation is inhibited at levels of 100 - 1000 ng/m1.8 The                    surface phenotype of dendritic cells from rat cornea. Invest
                                                                               Ophthalmol Vis Sci (995;36:2602-2613.
results of this study revealed that Cs concentrations below
                                                                            5. Apel A, Oh C, Chiu R, et al. A .sulaconjunctival degradable
100 ng/ml in the aqueous humor cannot prevent corneal
                                                                               implant for cyclospotine delivery in corneal trar.splant therapy.
allograft rejection in a high risk tat model and showed that a                 Curr Eye Res 1995;14:659-677.
Cs drug delivery, system consisting of drag in a PLGA                       6. Harper   inCA, Klsoobehi R, Peyman GA, et al. 13ioavailahility,
polymer is an effective means of achieving early high drag                     of miemsphere-entrapped cYclosporine A in the cornea iind
concentrations in the aqueous humor and is nontoxic in the                     aqueous of rabbits. lot ophthalino( 1993;17:337-340.
anterior chamber of rats.                                                   7. Jaffee GS, Yang CS; Wang XC, ot al. IntravitreAl sustained-
                                                                               release cyclosporine in the !moment of experimental uveitis.
                            R.EFERDICES                                        Ophthalmology 1998;105:46-56.
                                                                            g. Pearson PA, Jaffe GI, Martin DF, et al. Evaluation of a delivery
 1. The U.S. Multicenter FK506 Liver Study Group. A comparlson of              system providing long-term release of cyclosporine. Arch
    tacrolimus t. ..I'l(506) and cyclosporine for irrantinosupprcrsion in      Ophthalmol 1996;114:311.317.
    liver inu-:spiantation. N Eng 1 Med 1994;331:1110-1155.                 9. Nussenblatt RB. deSmet MD, Rubin El, et al. A masked,
 2. Milani Ili:, Meyer U, Dukes A, et al. Prolongation of corneal              randomized, (106(:-mspon.34; study between cyclosporine A and G
    allograft             with lipowine-encapsulated cyclwporine in the        in the treatment of sight-threatening uveitis of noninfectious
    rat eye. Opluhalmolog 1993;100:890-896.                                    origin. Am j Oplitltalmol 1993;115:583-591.
 3. Hikita N , Lopm _IS, Chan CC, et al. Use of topical FK.506 in a
    corneal grail rejection model in Lewis rats. Invest Oplithalmol Vis                                ( Received January 8, .2001)
    Sci 1997;38:901-909.                                                                              *CgAtifi: 1.14-:03         1±




                                                                                                                              PTO-000691
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 145 of 181 PageID #:
                                    70973




                                                                     PTO-000692
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 146 of 181 PageID #:
                                    70974




                                                                     PTO-000693
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 147 of 181 PageID #:
                                    70975




                                                                     PTO-000694
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 148 of 181 PageID #:




                                                                                  Lopatirt,-:-Ph:L',.
                                    70976




                                                                                  D6.n hj§




                                                                     PTO-000695
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 149 of 181 PageID #:
                                    70977




                                                                     PTO-000696
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 150 of 181 PageID #:
                                    70978




                                                                                  -- -dirk.,'
                                                                                       „ ,
                                                                                  _,,,-,,,.'
                                                                                  ,c,1A




                                                                     PTO-000697
          Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 151 of 181 PageID #:
                                              70979




                                                                               PTO-000698
415-7.1;iz*z!e:ZtAii..t,
                                                                                                                                                                                                                         70980




             el'44.0: 1-',. :0'. ,,f4,0-. :;.:thoy:014y :A#,:ii0p0-7,t44t.:,t-i)1 IjA-erali44001::
                it b. le -fp-r:mati.6.1i:6f'ptimat                      ecoti -4          ii
                                                  ads6tbedt6:.•th&.,enaml- siii-faQe,.: t




PTO-000699
                                                                                                                                                                                     Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 152 of 181 PageID #:




                                                            c.;i crogi                 0e4rii ,'' titljatin;',                                                                           tl:
                                      ,,,, ..,,,,.4.4-,*.i, ,,, ,,,i.,,,,,,:, o*N,r,',.- --   .,,v,:'44.-,:;- 40,-;' .i.-i0::i, i';.,- :,.{..:0, ., ,'' -.-6,:i,   ',,,,,.,, ,, ,;,Ioy.,4,o,i4.
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 153 of 181 PageID #:
                                    70981




                                                                                  bortras:Etbp8tin,




                                                                     PTO-000700
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 154 of 181 PageID #:
                                    70982




                                                                     PTO-000701
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 155 of 181 PageID #:
                                    70983




                                                                     PTO-000702
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 156 of 181 PageID #:
                                    70984




                                                                     PTO-000703
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 157 of 181 PageID #:
                                    70985




                                                                     PTO-000704
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 158 of 181 PageID #:
                                    70986




                                                                     PTO-000705
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 159 of 181 PageID #:
                                    70987




                                                                     PTO-000706
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 160 of 181 PageID #:
                                    70988




                                                                     PTO-000707
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 161 of 181 PageID #:
                                    70989




                                                                     PTO-000708
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 162 of 181 PageID #:
                                    70990




                                                                     PTO-000709
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 163 of 181 PageID #:
                                    70991




                                                                     PTO-000710
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 164 of 181 PageID #:
                                    70992




                                                                     PTO-000711
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 165 of 181 PageID #:
                                    70993




                                                                     PTO-000712
                                                                                                                                              70994




PTO-000713
                                                                                                          Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 166 of 181 PageID #:




             4. :', '::-',;•';:;.4.4-.:,.:' ;].. - ,`;,, :;.K   .' ::..,.• .V',.,": 1., .!...-d.','..̀,',;.'''',f=,;1.-:+!.-?',','
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 167 of 181 PageID #:
                                    70995




                                                                     PTO-000714
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 168 of 181 PageID #:
                                    70996




                                                                     PTO-000715
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 169 of 181 PageID #:
                                    70997




                                                                     PTO-000716
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 170 of 181 PageID #:
                                    70998




                                                                                  «<\Dg\f\°E\\opatuPh




                                                                     PTO-000717
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 171 of 181 PageID #:
                                    70999


                                          1;!:,
                                              ;1".




                                                                     PTO-000718
Biology of Salivary Gland Home Page
Case 1:18-md-02819-NG-LB       Document 676-14 Filed 04/13/21 Page 172 of 181 PageID #:
                                          71000


university        an    +taxi Veiti3                                         iSearch The Site,
                                       IDr. Lopatin's Lectures




             BMS 513- Biology of the Salivary
             Glands 2001

              rCourse Instructoi's                                  lr
                                                          Department of Biolo
               Dennis E. Lopatin, Ph.D., Course Director University of Michiga
                                                          Room 4209 Dental B
                                                          (734) 647-3912
                                                          lopatin©umich.edu
                                                          Department of Biolo
                                                          University of Michiga
              'Christopher Nosrat, D.D.S., Ph.D.          Room 3218 Dental
                                                          (734) 615-4388
                                                          nosrat©n.imap.itd.0
                                                          Department of Bioloc
                                                          University of Michiga
               Domenica G. Sweier, D.D.S.                 Room 4208 Dental 6
                                                          (734) 764-4414
                                                          domsw©umich.edu
                                                         [Department of Oral t
                                                         ,University of Michiga
               Nisha 3. D'Silva, M.S.D., Ph.D.            Room 5217 Dental B
                                                          (734) 615-1414


             If you have any questions or comments regarding lectures,
             please e-mail them to Dr. Lopatin (lopatin©umich.edu) so
             that they can be added to this web page and the answers
             can be made available to the entire class.

                                                                                  PTO-000719
http://web.archive.orglweb/20010824210612/www.umielLedut—bmsteachllopatinfsalivarygla..    7/13/05
Case 1:18-md-02819-NG-LB
Biology                         Document 676-14 Filed 04/13/21 Page 173 of 181 PageID #:
        of Salivary Gland Horne Page
                                                 71001

             Download Lecture. Schedule and Reading Assignments

             We hope to have the files for each lecture available by the
             day of the lecture. Many of the lectures are updated prior to
             class, If you download a lecture more than a week before
             class, you should check to see if a later version of a lecture
             has been uploaded to the website after the lecture has
             been given>

             Some of the files are large (several megabytes). Unless you
             have a high-speed Internet connection at home, download
             the files in CAIDENT.

              :Lecture
                                  Date           Instructor ITitie of Lecture                  1PP
                    Nos
                                  April 30, 2001                 introduction to the           Do‘
                                                 Lopatin
                                  (Monday)                       Salivary Gland                (6.:

                                  May 2, 2001    Lopatin
                                                                 Chemical Composition         rDo;
                     2
                                  (Wednesday)
                                                                 and Functions of              (14
                                                                 Saliva
                                                                 Salivary Ion and Fluid
                                  May 7, 2001
                     3                            Nosrat         Secretion (revised
                                  (Monday)
                                                                 5/7/01)
                                May 9, 2001                      Excitation-Secretion
                     4                            Nosrat
                              I (Wednesday)                      Coupling
                     .....
                                  May 14„ 2001
                                  (Monday)
                                                                 110 Class
                                                                 [Cell Biology of
                                  May 16, 2001 I                                                 Do‘
                     6
                                  (Wednesday) DiSlIva
                                                                  Salivary Protein
                                                                                                 (51'
              L .
                                                                 [Secretion
                                                                  Non-Immune Anti-
                                  May 21, 2001                                                   Dot
                                  (Monday)
                                               Lopatin            Microbial Activities in        (ml
                                                                  Saliva             ..
                              1May 23, 2001
                                                                 Mid-Term ExaMination
                               j(Wednesday)
                                  May 28, 2001
                                                                 Memorial Day
                                  (Monday)
              r               ,                              i
                                                                 L
                                                                                              1
                               May 30, 2001 I                  lkIficosal Immune                  Dos
              [      8
                             d (Wednesday)
                                            LLopatin          i '-                                (1 •
                                                             1System
                                                                                              1 f"--



                                                                                    PTO-000720
lattp:/lweb.archive.orgiweb/20010824210612/www.urnielledul—brnsteach/lopatinisalivarygla.... 7/13/05
 Case 1:18-md-02819-NG-LB
Biology                         Document 676-14 Filed 04/13/21 Page 174 of 181 PageID
        of Salivary Gland Home Page                                                      #:
                                                                               trz-4z- orr
                                           71002



                          June 4, 2001                       Aging and Diseases ofID°
                 9                           Sweier
                         [(Monday)                           the Salivary Glands 1(1.!
                                                             Pharmacologically-
                                                             Mediated Salivary
                                                                                            Doi
                          June 6, 2001                       Dysfunction and the
                 10                          Sweier
                          (Wednesday)                        Pharmacologic                      (56
                                                             Management of
                                                              Salivary Diseases            li
                          June 11, 2001                     irSaliva as a Diagnostic            Do\
                 11                       Lopatin
                          (Monday)                          'Fluid
                                        j
                                                            IFuture Directions in
                          June 13, 2001                                                         Do
                 12                     Lopatin              Salivary Gland
                          (Wednesday)                                                           (2.:
                                                            'Research

             I have provided copies of past exams for your enjoyment.
             Please remember that the course has evolved over time.
             New topics have been added and some have been retired. I
             recommend that you use the exams as study guides to help
             you identify topics and issues that the course faculty feel
             are important. Do not expect to see the same questions
             again (unless the multiple choice answers are changed).

              Download copies of previous examinations (PDF
              format)
              1997           11998          F1999        112000           F2001
             [Midterm        liMidterm      iMidtermikilidterm 11`lidtermi
             FFTn aI                                       Final          [Final

              Download Examination Scores (PDF
              format)
              MidTerm                          1
              Combined Midterm/Final and CourseTI
              Grade
                                                                     In


                                                                                   PTO-000721
hap://web.archive.orglweb/20010824210612/www.urnich.edul-bmsteach/lopatin/salivarygla... 7/13/05
•     Case of
    Biology   Salivary Gland Home Page
            1:18-md-02819-NG-LB     Document 676-14 Filed 04/13/21 Page 175 of 181    PageID 4#:
                                                                                 jf)-44-gta-d-tre' ""
                                                   71003


                  Required Text
                  W.M, Edgar and D.M, O`Mullane (eds.). Saliva and Or&
                  Health; London; British Dent& Association; 1996.
                  Recommended texts
                  Bradley, R.M. Essentials of oral physiology. St, Louis; Mosby-Vi
                  Book; 1995. (You will need to purchase this book for Dr. Bradley's course in the
                  You might want to buy it now.)
                  Dobrosielski-Vergona, K. (ed.) Biology of the salivary glands, E
                  Raton; CRC Press; 1993.
                  Maiamud, D. and Tabak, L. (eds.) Saliva as a diagnostic fluid.
                  York; Annals of the New York Academy of Sciences; Vol. 694, :
                  Additional Readings have been placed on reserve in the
                  Dentistry Library.




                holichtg6n School Dentistry
                University of Michigan School of
                 Dentistry
                 Department of Biologic &
                 Materials Sciences
                 1011 North University Avenue
                 Ann Arbor MI 48109-1078
                 Phone: 734 763 5280 l Fax: 734
                 763 3453




                                                                                         PTO-000722
    http://web.archive.orgiweb/20010824210612/wwwarnich.edul—brosteadillopatinisalivalygla...   7/13/05
Am AssocCase   1:18-md-02819-NG-LB
           Pharm  Sci              Document 676-14 Filed 04/13/21 Page 176 of 181 PageID #:
2000;2(4):1 page.                             71004

2001030353
             2000 AAPS ANNUAL MEETING
             Influence of Three Emulsion Formulation Parameters on the Ocular Bioavailability
             of Cyclosporine A in Albino Rabbits
             R. T. Lyons, D. Small, V. Baumgarten, C. Agbayani, A. Suri, D. Tang-Liu, J. Chang, 0. Olejnik
             Allergan: Irvine, CA United States

             Purpose. Assess the influence of 3 emulsion formulation parameters on concentrations of
             cyclosporine A (CsA) in rabbit cornea and conjunctiva, target tissues for the topical treatment of
             dry eye. Methods. Seven castor oil-in-water emulsions were made to contain (c).4 w/w) 0.125 to 5
             castor oil (CO), 0.1 to 3 polysorbate 80 (PS80), 0.01 to 0.4 CsA, 0.05 Carbomer 1342 (as
             secondary emulsifier), glycerin (for tonicity), and NaOH (for pH adjustment). Formulations were
             designed to evaluate: 1) Proportionality between tissue concentration and instilled dose at constant
             CsA/CO ratio and PS80 concentration, 2) Effect of CsA/C0 ratio at constant CsA dose, and 3)
             Effect of globule size. Female albino rabbits received one 28.5 IA, dose of CsA emulsion to each
             eye. Animals were euthanized at 0.5, 1.5, 3, 6, and 12 hr postdose, immediately after which cornea
             and conjunctiva were collected from each eye. CsA was extracted with methanol and then
             quantified by LC-MS/MS. Results. Corneal and conjunctival concentration-time profiles were
             steady between 0.5 and 12 hr. At a constant CsA/CO ratio of 7.4%, tissue concentrations increased
             nonlinearly with CsA dose to an asymptotic concentration of approximately 11,000 ng/g in cornea
             and 5,000 nglg in conjunctiva. Decreasing the CsA/CO ratio to 1%, but keeping total CsA dose
             unchanged, decreased corneal and conjunctival concentrations by 65-75%. Reducing PS80
             concentration from 3% to 1% increased mean globule diameter from 0.5 µm to 1.8 pm, but had
             no effect on ocular tissue concentrations. Conclusions. Increasing the CsA/C0 ratio in CsA
             emulsions increases corneal and conjunctival bioavailability. Ocular tissue concentrations increase
             nonlinearly and are independent of globule size.




                                                                                                    PTO-000723
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 177 of 181 PageID #:
                                    71005

                                                                                                                              Review
                                           Monthly Focus: Endocrine IS Metabolic:

      Expert                               Primary SjOgren's syndrome: oral
     Opinion                               aspects on pathogenesis,
                                           diagnostic criteria, clinical
    1. Introduction
    2. Demographic aspects                 features and approaches for
    3. Aspects on diagnostic criteria of
       pSS     .
                                           therapy
    4. Exocrine and non-exocrine           Anne Marie Pedersen & Birgitte Nauntofte
       disease manifestations              Copenhagen a rochntological Oral Health Researrh Center; Lk ,anent of Oral Physiology Patholiwy
    5. Aetiopathogenetic mechanisms        and Medicine. School ofantimy University of Copenhagen, Mew AN 2(2 2201) apennagen
       in pSS                              Denmark
    6. Treatment of oral disease
                                           Primary SjOgren's syndrome (pSS) is a chronic inflammatory systemic autoim-
       manifestations
                                           mune disease affecting the exocrine glands and predominantly the salivary
    7. Conclusion and 'quo vadis'?         and lacrimal glands. The impaired gland function is assumed to be a result of
                                           progressive lymphocyte-mediated destruction of the exocrine gland tissue
                                           leading to the cardinal manifestations, hyposalivation and keratoconjunctivi-
                                           tis sicca (KCS), as well as devastating symptoms of oral and ocular dryness.
                                           Although primarily characterised as an exocrine dysfunction, non-exocrine
                                           organs may also be affected. The onset and course of pSS is usually insidious
                                           but may develop into a disabling disease, which profoundly affects the
                                           patient's general well being and quality of life. Moreover. pSS may even
                                           evolve into a lymphoid malignancy. The aetiology of pSS remains unknown
                                           but the pathogenesis of exocrine cell damage is apparently multi-factorial,
                                           including immunological, genetic, hormonal and viral components. Recent
                                           research also includes neurogenic aspects of exocrine gland dysfunction,
                                           including the interference of immune mediators with glandular response to
                                           neurotransmitters released from nerve fibres. pSS usually affects middle-aged
                                           women and the female:male ratio is 9:1. The prevalence varies from 0.29 -
                                           4.8%, depending on the population sampled and the diagnostic criteria used.
                                           At present, there are no specific diagnostic tests for pSS and no universally
                                           accepted diagnostic criteria. The current therapy is primarily symptomatic.
                                           This review focuses on the current oral clinical, diagnostic: pathogenic and
                                           therapeutic aspects of pSS.

                                           Keywords: diagnostic criteria. labial salivary gland histopathology. primary Sjdgitn's syndrome,
                                           salivary gland function, therapy, xerostornia

                                            ape.: Opin. Plarrnarother (2001) 2(9):141.5-1436

                                           1. Introduction

                                           Sjifigren's syndrome (SS) is classified as a chronic inflammatory systemic autoim-
                                           mune disease involving, in particular, the lacrimal and salivary glands Iii. Accord-
                                           ingly. the term 'autolnintune exocrinopathy' has been proposed            The impaired
                                           gland function is suggested to be a consequence of lymphocyte-mediated destruc-
                                           tiOn of the exocrine glands leading to KCS and hyposalivation and accordingly
                                           debilitating symptoms of ocular and oral dryness 121. SS is classified Into primary and
       ,'lshley Publications
     vvvvvv.ashiey-put;. tom               secondary forms. pSS is characterised by the simultaneous presence of KCS and
                                           hyposalivation In patients not fulfilling internationally accepted criteria for another


                                            2001 0 Ashley Pubfications Ltd ISSN 1465-6566                                               1415

                                                                                                                       PTO-000724
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 178 of 181 PageID #:
                                    71006

Primary 'iigren's syndrome



chronic inflammatory connective tissue disease. whereas the                3. Aspects on       diagnostic criteria of pSS
secondary form defines the disease entity in the presence of
another chronic inflammatory connective tissue disease such                A global consensus concerning uniform criteria for the diag-
as rheumatoid arthritis (RA) or systemic lupus erythernatous               nosis of pSS has not yet been reached. The lack of uniformity
131. The distinction reflects the fact that there are fundamental          not only leads to confusion among clinicians and patients but
clinical, immunological and genetic differences between the                also complicates the fundamental important comparison of
two disease entities (41- As in other chronic inflammatory con-            scientific data from different parts of the world. Several sets of
nective tissue diseases, the exact aetiology and pathogenesis of           criteria have been applied for the diagnosis of SS 123.241 of
SS remains obscure but appears to involve interactions                     which five are commonly used worldwide: the Copenhagen
between genetic, immunological, hormonal and environmen-                   criteria 131, the Californian criteria 1251, the Greek criteria 1261.
tal factors 151. Recent research has focused on the neurogenic              the Japanese criteria 1271 arid the recent preliminary European
aspects of exocrine gland hypofunction in pSS and also on a                criteria 1281 (Table I). Since the underlying cause of pSS
more general dysregulation of the autonomic nervous system                  remains unclear, the diagnosis relies upon combinations of
16.81. Clinically. pSS may exhibit a wide variety of disease man-          symptoms, clinical features and laboratory abnormalities. At
ifestations due to involvement of additional exocrine as well as            present., there is no single test or specific marker for oral, ocu-
non-exocrine organs l9- . Occurrence of serum aliment ibod-                lar or systemic involvement that can form the basis for a diag-
les is also a well-recognised feature in pSS Ile.131. Furthermore,         nosis of pSS. Accordingly, the various existing sets of
there is an increased risk of developing malignant lymphoma                diagnostic criteria am based on different combinations of tests
114.151. Since the aetiology and pathogenic events of pSS                  and clinical features 123241. Some include subjective symptoms
remain unclear, the diagnosis relies upon characteristic symp-             of dryness 125.281 and some serological parameters 125.281.
toms and clinical manifestations. However, the extent of                   whereas others only include objective measure for oral and
gland dysfunction and additional clinical manifestations var-              ocular involvement 131. The preliminary set of criteria defined
ies greatly among patients complicating establishment of the               by the European Community Study group (Table i) is based
diagnosis of pSS. especially in those with vague symptoms. At              upon computerised clinical data from 26 European SS centres
present, there is no curative treatment for pSS and current                1281. The preliminary European criteria from 1993 include six
topical and systemic agents mainly aim at alleviating symp-                 items and the diagnosis of pSS is based on the presence of at
toms. Early diagnosis is, however, crucial in order to prevent             least four 1281. It has been criticised that these criteria could be
complications of exocrine gland hypofunction and to recog-                 fulfilled in the absence of antinuclear antibody or labial sali-
nise more serious complications such as the development of                 vary gland focal lymphocyte infiltrates and thus erroneously
malignant lymphoma. This review has its main focus on pSS                  could classify patients with drug-induced oral and ocular dry-
and primarily discusses the oral aspects of the disease as well as         ness and secretory hypofunction as pSS 123,241. However, a
the pliannaeotherapy of the oral disease manifestations.                   thorough anamnesis will often reveal medications with poten-
                                                                           tial hy-posallvatory side effects. The preliminary European cri-
2. Demographic aspects                                                     teria are currently and widely being evaluated in order to
       - -                                                                 validate each kern 128.291. In this process, is has been proposed
pSS predominantly affects middle-aged women but may debut                  that a revision of the European criteria should require inclu-
at any age from early childhood to old age 1161. In children, pSS          sion of focus score ?. 1 and/or presence of anti-Ro/SSA/anti-
is a ram but probably also a frequently undiagnosed disease                La/SSB serum autoantibodies among four of the six items
117.181. Diagnosis is often delayed 5 . 10 years. reflecting the fact      which have to be met 130.311. Since our clement knowledge
that the onset of disease is insidious, presenting various and             concerning pSS disease course and development is limited
often non-specific symptoms 19.191. The fernale:male ratio of              requiring presence of focal lymphocyte infiltrative changes
occurrence is 9:1 and estimates of prevalence of pSS vary world-           and serum autoantibodies may prevent diagnosis and thus
wide from 0.29 - 4.8% 1201. The wide range probably reflects               intervention of early stages of pSS. Although, of fundamental
differences in the population sampled and the diagnostic crite-            importance for proper diagnosis of SS, only the Californian
ria used in the studies. Thus, it is not clear whether ethnic or           and European criteria operate with pre-existing lymphoma,
geographic factors influence the prevalence of pSS. since use of           AIDS, graft versus host disease or sarcoidosis as exclusions cri-
various diagnostic criteria make studies incomparable. In a                teria.
Swedish epidemiological study, using the Copenhagen criteria,
the prevalence of pSS was 23% in a population between the                  3.1 Diagnosis of the oral component of pSS
age of 52 and 72 years 1211. In a recent Danish study of individ-          Salivary gland dysfunction is evaluated by means of various
uals between the age of 30 and 60. the estimate of prevalence of           objective tests including parotid sialogrephy, salivary gland
pSS was 0.2 - 0.8% according to the Copenhagen criteria and                scintigraphy. sialornetry and labial salivary gland biopsy. The
0.6 - 2.1% according to the preliminary European criteria 1221.            preliminary European criteria also include questionnaire con-
Thus, In Scandinavia, pSS is the most common disorder among                cerning symptoms of oral dryness 1281.
the group of chronic systemic rheumatic diseases 1201.

1416                                                 expert Opin. Pharmacothar. (2001) 2(91

                                                                                                                                 PTO-000725
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 179 of 181 PageID #:
                                    71007
                                                                                                                                          Pedersen & Nauntofte



    Tablet Presentation of the five most commonly used criteria sets for diagnosing pSS.

                                                       Copenhagen            Californian          Greek                   Japan                  European
    Oral component
    Symptoms of oral dryness
    Parotid enlargement
    tinstimulated whole siatornetry                    s 1.5 m1/15 min                                                                           s 1.5 ml/15 min
    Parotid sialometty                                                       Oecr• eased§           1 m115 min/gland
    Sialography
    Scintigraphy
    Labial salivary gland biopsy                       Focus score > 1 Focus score 2 Focus score                   2+     Focus score > 1        Focus score ?: 1
    Ocular component
    Symptoms of ocular dryness
    Schirmer-ltest                                     .g 10 mm/5 min < 9 rnmi5 min               g 5 rrim15 min           <   10 mm/5 min       s 5 mm/5 min
    Break-up time                                      SlOsec
    Rose Bengal staining                                  4 points                                                                               2 4 points
    Fluorescein staining
    Lacrimal gland biopsy
    Serological component
    Anti-RoiSSA or -LaiSSB                                                   Positive or                                                         Positive
    ANA                                                                      Titre ?: 1:160 or                                                   Positive
    RF                                                                       Titre?. 1:160                                                       Positive
    Exclusion criteria for the Californian and European criteria: existing lymphoma, AIDS. sarcoidosis or 'graft versus host disease'
    fiVatue not specified.
    •-• Test or manifestation required but not further specified; ANA: Antinuclear antibodies; pSS. Primary Wgren's syncrome; RF: Rheumatoid factor.


    3. 7. 7 Parotid sialography                                                         transcellularly via chloride transport systems such as the
    Sielography is a radiological method based on retrograde                            sodium/potassium/chloride co-transport system, the chloride/
    injection of contrast media into the parotid duct providing                         bicarbonate exchange system and chloride channels in the
    visualisation of anatomical changes of the salivary gland duct                      plasma membranes of glandular cells 1411. The advantages of
    system 134 Sialectasis caused by dilatations of the peripheral                      using scintigraphy are the simultaneous examination of the
    parts of the duct system is the most typical finding in SS 133-                     activity of i:he major salivary glands and the possibility to evalu-
    351. The sialographic findings are not specific to SS and may                       ate the functional capacity of each gland under unstimulated as
    be indistinguishable from those associated with chronic sia-                        well as stimulated conditions 139.4144). Glandular uptake of the
    ladenitis of other causes 136.371. Moreover, sialectasis had been                   radiolabelled isotope reflects the remaining functional paren-
    found in 15 - 20% of a normal population 1361. On the other                         chyma and loss of the isotope demonstrates the ability of the
    hand, it has been shown that the pathological findings of                           major salivary glands to secrete saliva 1451. The response of the
    parotid sialography are more sensitive than the histopatholog-                      salivary glands to gustatory stimulation with citric acid reflects
    ical changes of labial salivary gland biopsy in the diagnosis of                    the secretory capacity of the major salivary glands 1451. In pSS,
    SS 1381. Thus, siaiography may identify some pSS patients                           salivary scintigraphy shows diminished 99"qc0 4" uptake to the
    with negative labial salivary gland biopsy 138.391 but. may also                    gland or delayed/absent loss following citric acid stimulation
    fail to detect patients with known SS 133.341. Parotid sialogra-                    143.441. Although not specific to jaSS, the abnormal salivary scin-
    phy is a less sensitive indicator of the secretory ability that                     tigraphle changes correlate significantly with abnormal slalom-
    parotid flow rate measurement 1341 and correlates poorly with                       aide values of unstimulated and stimulated whole saliva as well
    parotid gland histopathology 191. Oil-based contrast media                          as stimulated parotid saliva 143.461. This indicates that measure-
    provide a more sensitive indication of salivary gland tissue                        ments of salivary flow rates provide almost. the same functional
    changes 19.35,401 than the water-based media 134.351. However.                      information of the major salivary glands, as does the scintigra-
    abnormal salivary glands may retain the oil-based contrast                          phy. Furthermore, in contradiction to measurement of salivary
    media causing infection or granulomatuos reactions 1361.                            flow rates (sialometry), salivary gland scintigraphy is rather
                                                                                        expensive, requires isotope equipment and therefore can only
    3.7.2 Salivary gland scintigraphy                                                   be carried out in specialised departments with this special
    Salivary gland scintigraphy is a relatively non-invasive test. It                   equipment. More recent non-invasive imaging tests for study-
    provides a functional assessment of the major salivary glands by                    ing the major salivary glands include magnetic resonance
    analysing the rate of glandular radioisotope uptake and the fol-                    imaging 1471, ultrasound examination 1481 and computerised
    lowing excretion into the oral cavity after iv. injection of                        tomography 1491. However, the clinical relevance of these tests
    99mTechnetium-sodium pertechnetate ( n'Tc04 ) Jail. 99w(rcOi                        for the diagnosis of pSS is still not clarified and awaits further
    is believed to substitute the chloride ion and to be transported                    investigation.

                                                                  Expert Opo. Pharmacother. (20011 2(9)                                                        1417

                                                                                                                                             PTO-000726
 Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 180 of 181 PageID #:
                                     71008

Primary SjOgren's syndrome



Table 2. Examples of causes of xerostomia and hyposalivation.

Medication                                           Antihypertensives, antidepressants, arnipsycholics and aathistarnines.
Systemic diseases                                    Conditions causing dehydration. SjOgren's syndrome. rheumatoid arthritis,
                                                     sercoidosis, dysregulated diabetes mellitus, HIV-infection and graft versus host-
                                                     disease.
irradiation                                          Radiation therapy of tumours in head and neck region.
Psychogenic disorders                                Depression and anxiety.
Factors affecting the autonomic outflow              Autonomic dySfunction (e.g.. Hoirne-Adies syndrome), brain tumours. cerebral-
pathway                                              vascular diseases and neurosurgical traumas affecting the peripheral nerves and
                                                     the central nervous system (e.g., the trigeminal. facial or giossopharyngeal nerves
                                                     and nuclei salivatoril. respectively).
Local factors                                        Salivary gland infection and obstruction.

3.1.3 Siatornetry                                                        included in the Californian criteria for pSS 1251.
Salivary flow rates. unstimulated or stimulated, can be meas-               Measurement of whole salivary flow rate (sialometry) is a
ured for whole saliva or for separate secretions from the                simple, reproducible and non-invasive test. It provides useful
parotid or submandibular/sublingual glands. However, sali-               quantitative information concerning the salivary gland func-
vary flow rates are subject to physiological variation and may           tion in SS, although low salivary flow rates are not specific to
exhibit a wide range of values between individuals 150,511.              pSS or any other disease treble 4, Xerostomia is a cardinal
Thus, it is of crucial importance to use a standardised, repro-          symptom in pSS 14.611 but also a common complaint among
ducible test technique.                                                  medicated and diseased population groups and particularly
    Measurement of unstimulated whole saliva provides a gen-             among the elderly 162.631, According to a Swedish population
eral assessment of salivary gland capacities under basal condi-          study, 35% in the age between 52 - 72 years complained of
tions. unstimulated whole salivary flow rates are more closely           dry mouth 1211. In healthy individuals, however, there seem to
associated with symptoms of xerostomia than the stimulated               be no overall diminution in salivary gland function with
whole salivary flow rates 152.531. In the diagnosis of SS. an            increased age 153.64.651. Thus, although xerostomia is often
unstimulated whole salivary flow rate of 5 1.5 m1/15 min is              related to salivary hypofunction 1631. it may occur in the pres-
considered pathological and designated hyposalivation 131.               ence of normal salivary secretion 151.551 indicating that. also the
This test has been found to be highly reproducible         as well       quality of saliva may be of importance to oral comfort.
as having a high diagnostic specificity (80.7%) for pSS 150.
Furthermore, whole unstimulated salivary flow rate of < 0.10             3.7.4 Sialochemistty
rill/min is highly correlated to symptoms of xerostomia in pSS           The easy accessibility of salivary glands and their secretion
153.551. Unstirnulated whole salivary flow rates appear to be sig-       have increased the interest in sialochernical analysis as a diag-
nificantly. lower (i.e., < 0.05 ml/min) in pSS patients with             nostic tool. Since salivary glands are considered to be the tar-
focal lyrriphocyfic infiltrates and/or serum autoantibodies              get organs of inflammatory infiltration, sialochernical analysis
than those without these findings 1561. The salivary gland               appears to be useful in the evaluation of the influence of pSS
hypofunction has been considered more severe in pSS than                 on salivary gland function. Compositional changes in saliva
that seen in secondary SS 1571 but this is not supported by              are frequently found but until now none have been shown to
results of a recent study par. The diagnostic sensitivity and            be unique to pSS 167,681. A major problem with most sialo-
specificity of the measures of paraffin-chewing stimulated               chemical studies is that almost all salivary constituents show
whole salivary flow rates, with a pathological cut-off value of          great variations, even for healthy persons, and that concentra-
   3.5 ml/5 min 131, are low and accordingly not included in             tions of various constituents are not compared between indi-
the European criteria 1281.                                              viduals with the same flow rate 167.881. Moreover, the use of
   Separate parotid gland secretion can be measured with a               saliva as a diagnostic aid for pSS is complicated by the fact
Lashley cup that fits over the opening of the parotid duct               that salivary glands may be affected differently in each indi-
using gustatory (citric acid) stimulation 125!. The maximal              vidual. ideally, in patients with pSS, histopathological and
secretory rate is. however, directly proportional to the size of         sialochernical analysis should be performed on the same
the gland and varies widely among Individuals 1591. The diag-            glands and compared to age- arid gender-matched healthy
nostic sensitivity and specificity of stimulated parotid salivary        controls or other diseased controls with the same secretory
flow rate has been found to be rather low 1281. Furthermore, it          rates. In this regard. measurement. of labial salivary flow rates
has been shown that 45% of patients with pSS had normal                  may be a future valuable diagnostic tool as it was recently
parotid flow 1601 and some studies reported reduced chewing              demonstrated that SS patients have reduced labial salivary
stimulated whole saliva flow rates in spite of normal StirlItl-          gland flow rates 1681. In pSS. salivary hypofunction is consid-
fated parotid flow rates 153.6i1. Nevertheless, the test is              ered to be a result of loss of acinar cell function due to a

1418                                               Expert Open. Pharnvicothe:: (20011 20)

                                                                                                                              PTO-000727
Case 1:18-md-02819-NG-LB Document 676-14 Filed 04/13/21 Page 181 of 181 PageID #:
                                    71009
                                                                                                                     Pedersen & Nauntofte



  chronic and progressive infiltration of the gland tissue by lym-          is considered strongly indicative of SS 152,751. However,
  phocytes. However, in histological specimens the duct epithe-             according to the European criteria the presence of a focus
  lium appears unaffected. Compositional changes of saliva may              score of I had the best balance between sensitivity (86.2%)
  be caused by changes in the aclnar cells' secretion of electro-           and specificity (82.4%) 1541. There is still a considerable con-
  lytes and fluid, functional alterations of the salivary ducts and         troversy about the value and necessity of labial salivary gland
  disturbance of exocrine protein synthesis and release proc-               biopsy and its accuracy in the diagnosis of pSS. Thus. some
  esses. Thus, saliva Na* and        concentrations may be reflec-          SS patients do not exhibit significant focal lymphocytic infil-
  tive of both acinar and ductal function. In pSS. increased                tration of their labial salivary glands 1506.76.771. However, the
  concentrations of Naa and           have been reported, which is          histological evaluation of labial salivary gland biopsy only rep-
  suggestive of impaired Na* and Cl- reabsorptive capability of             resenst a static picture and does not reflect possible temporal
  the ductal cells 153.70.711.                                              fluctuation of disease activity. Failure to detect lymphocytic
      The chronic and progressive inflammatory infiltration of              infiltrates may not only reflect the fact that the disease affects
   the salivary glands in pSS may alter the protein composition             different exocrine glands in different patients but also that
  of their secretions. However, sialochernical studies have shown           smoking patients have a lower frequency of focal lymphocytic
   varying results 167,681. Mucins in saliva are responsible for the        infiltrates 1781. Studies have clearly shown that focal lym-
   salivary viscosity and function as lubricants of the oral                phocytic infiltrates of the labial salivary glands are not specific
   mucosa. In this context. It is of particular interest that the           for pSS but can also be observed In healthy individuals 156.79-
  inflammatory process of the salivary glands alters the quality            E1. Hence, the presence of focal lymphocytic infiltrates in
   of rnucins produced since slalyl, fucosyl. galactosyl and galac-         labial salivary glands of healthy individuals of all ages has been
   tosaminosyl residues and N-linked glycoconjungates are                   demonstrated in a range of 7 • 32% 156,79.80.82.831. More
  abnormal in the saliva of patients with SS 1721. Statherin and            recently, it has been shown that the prevalence of focal lym-
  acidic protine-rich proteins (PRPs) have been used as markers             phocytic infiltrates increased significantly with age in the
   of salivary protein secretion reflecting the secretion of selected       palatine' but not in the labial salivary glands 1811. Also. in
   parotid proteins as opposed to the total protein concentration           human subtnandibular glands the prevalence of focal lym-
   pee Statherin has been found in the secretions from the                  phocytic infiltrates increased in healthy Individuals with age-
   human parotid, submandibular and von Ebner's glands but                  ing 184.851. It is well-known that histological changes of the
   not in labial gland saliva 1731- PRPs are also secreted by serous        salivary glands including acinar atrophy, fibrosis, fatty degen-
   acinar cells 1741, although the concentrations of statherin and          eration, duct dilatation, as well as various degrees of diffuse
   PRPs in stimulated parotid saliva have been found to be low              and focal inflammation occur with increasing age 182.83.861,
   with no significant differences between age- and gender-                 whereas the salivary gland function appears to be unaffected
   matched healthy controls and patients with pSS 153). In spite            by age 156.64.871. On the other hand, these histological changes
   of the fact that It has not yet been possible to show a direct           may also be indicative of previous transient inflammation of
   relationship between separate constituents of saliva and risk of         which the degenerative changes are a permanent result 1881. It
   developing oral diseases, maintenance of oral health may be              is not fully demonstrated whether atrophy, fibrosis and degen-
   related to the output of saliva and its composition.                     eration are consequences of long-standing pSS. However,
                                                                             focal lymphocytic infiltrates have been shown to increase over
   3.1.5 Labial salivary gland biopsy                                        time, although no simultaneous decrease in stimulated whole
   Most criteria for the diagnosis of pSS advocate the use of               saliva flow was found 1891. Moreover, the presence of focal
   lower labial salivary gland biopsy as an important diagnostic            lymphocytic infiltrates in labial salivary glands have been
   tool and it Is considered the most reliable objective criterion          demonstrated among patients with myasthenia gravis 1901, pri-
   for defining salivary gland involvement (521. The histological           mary blliary cirrhosis i911, diabetes mellitus 1921 and SOX syn-
   findings of the labial salivary glands that have been given diag-        drome 1931. Symptoms, signs and salivary gland
   nostic significance are characterised by focal, periductal infil-        histopathology resembling pSS have also been described in
   tration of lymphocytes and few plasma cells, adjacent to                 patients with acute and chronic graft versus host disease Iesi,
   normal appearing parenchymal structures 1521 Vivre 1). The               AIDS 1951, leukaemia or lymphoid malignancies 19.:01 and sar-
   histopathological lesion is denoted focal sialadenitis. More             coidosis (961, disorders which are among exclusions criteria in
   non-specific histological changes such as diffuse inflamma-              both the Californian and European criteria for the diagnosis
   tion. acinar atrophy, fibrosis and ductal dilatation and hyper-          of SS 125.281. However, other diseases like hepatitis C, fibrorny-
   plasia may also appear. In more extensive lesions, the gland             algia and chronic fatigue syndrome may clinically be difficult
   tissue may exhibit pronounced degenerative changes in which               to distinguish from pSS 197.981. Generally, traditional parotid
   the lymphocytic infiltrates have replaced the acinar tissue              gland biopsy is only performed in case of persistent, firm
   152.751. The degree of lymphocytic infiltration is evaluated             enlargement due to the risk of damaging the facial nerve and
   semi-quantitatively by means of a focus scoring system in                scarring of the skin. Parotid fine needle biopsy is routinely
   which a focus is defined as an aggregate of more than 50 lym-            used in some clinics but there are, however, limitations on
   phocytes per 4 mm2 of glandular tissue 1751. A focus score > I           what can be deduced from smears prepared from an aspirate.

                                                      Expert Opiri. Pharmacother. 12001) 2(3)                                            1419

                                                                                                                          PTO-000728
